Exhibit 10.1

 

[EXECUTION COPY]

 

 

CREDIT AGREEMENT

 

dated as of December 20, 2018,

 

among

 

RITE AID CORPORATION,

as the Borrower

 

THE LENDERS PARTY HERETO,

 

and

 

BANK OF AMERICA, N.A.,

as Administrative Agent and Collateral Agent

 

--------------------------------------------------------------------------------

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

and

 

CITICORP NORTH AMERICA, INC.,

as Co-Syndication Agents



--------------------------------------------------------------------------------

 

BMO HARRIS BANK N.A.,

CAPITAL ONE, NATIONAL ASSOCIATION

FIFTH THIRD BANK,

ING CAPITAL LLC,

MUFG UNION BANK, N.A.,

PNC BANK, NATIONAL ASSOCIATION,

 

and

 

SUNTRUST BANK,

as Co-Documentation Agents,

 

--------------------------------------------------------------------------------

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

WELLS FARGO BANK, NATIONAL ASSOCIATION,
CITIGROUP GLOBAL MARKETS INC.,

BMO HARRIS BANK N.A.,

CAPITAL ONE, NATIONAL ASSOCIATION,

FIFTH THIRD BANK,

ING CAPITAL LLC,

MUFG UNION BANK, N.A.,

PNC CAPITAL MARKETS LLC,

 

and

 

SUNTRUST ROBINSON HUMPHREY, INC.,

as Joint Lead Arrangers and Joint Bookrunners

 

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I Definitions

 

1

 

 

 

SECTION 1.01.

Defined Terms

1

SECTION 1.02.

Classification of Loans and Borrowings

70

SECTION 1.03.

Terms Generally

71

SECTION 1.04.

Accounting Terms; GAAP

71

SECTION 1.05.

Divisions

72

SECTION 1.06.

Excluded Swap Obligations

72

SECTION 1.07.

Times of Day; Rates

73

SECTION 1.08.

Letter of Credit Amounts

73

 

 

 

ARTICLE II The Credits

 

73

 

 

 

SECTION 2.01.

Commitments

73

SECTION 2.02.

Loans and Borrowings

75

SECTION 2.03.

Requests for Borrowings

76

SECTION 2.04.

Swingline Loans

77

SECTION 2.05.

Letters of Credit

78

SECTION 2.06.

Funding of Borrowings

88

SECTION 2.07.

Interest Elections

89

SECTION 2.08.

Termination and Reduction of Commitments

90

SECTION 2.09.

Repayment of Loans; Evidence of Indebtedness

91

SECTION 2.10.

Amortization and Repayment of Term Loans

92

SECTION 2.11.

Prepayment of Loans

93

SECTION 2.12.

Fees

95

SECTION 2.13.

Interest

96

SECTION 2.14.

Alternate Rate of Interest

97

SECTION 2.15.

Increased Costs

99

SECTION 2.16.

Break Funding Payments

101

SECTION 2.17.

Taxes

101

SECTION 2.18.

Payments Generally; Pro Rata Treatment; Sharing of Setoffs

105

SECTION 2.19.

Mitigation Obligations; Replacement of Lenders

107

SECTION 2.20.

Adjustments to Borrowing Base Advance Rates

108

SECTION 2.21.

Incremental Loans

109

SECTION 2.22.

Defaulting Lenders

111

SECTION 2.23.

Overadvances

114

 

 

ARTICLE III Representations and Warranties

115

 

 

SECTION 3.01.

Organization; Powers

115

SECTION 3.02.

Authorization; Enforceability

115

 

i

--------------------------------------------------------------------------------



 

SECTION 3.03.

Governmental Approvals; No Conflicts

116

SECTION 3.04.

Financial Condition; No Material Adverse Change

116

SECTION 3.05.

Properties

116

SECTION 3.06.

Litigation and Environmental Matters

117

SECTION 3.07.

Compliance with Laws and Agreements

117

SECTION 3.08.

Investment and Holding Company Status

117

SECTION 3.09.

Taxes

117

SECTION 3.10.

ERISA

117

SECTION 3.11.

Disclosure; Accuracy of Information

118

SECTION 3.12.

Subsidiaries

118

SECTION 3.13.

Insurance

118

SECTION 3.14.

Labor Matters

118

SECTION 3.15.

Solvency

119

SECTION 3.16.

Federal Reserve Regulations

119

SECTION 3.17.

Security Interests

119

SECTION 3.18.

Use of Proceeds

119

SECTION 3.19.

Anti-Corruption Laws and Sanctions

120

SECTION 3.20.

EEA Financial Institutions

120

 

 

 

ARTICLE IV Conditions

 

120

 

 

 

SECTION 4.01.

Conditions Precedent to Effectiveness

120

SECTION 4.02.

Conditions Precedent to each Credit Event

123

 

 

ARTICLE V Affirmative Covenants

124

 

 

SECTION 5.01.

Financial Statements and Other Information

124

SECTION 5.02.

Notices of Material Events

128

SECTION 5.03.

Information Regarding Collateral

128

SECTION 5.04.

Existence; Conduct of Business

128

SECTION 5.05.

Payment of Obligations

129

SECTION 5.06.

Maintenance of Properties

129

SECTION 5.07.

Insurance

129

SECTION 5.08.

Books and Records; Inspection and Audit Rights; Collateral and Borrowing Base
Reviews

130

SECTION 5.09.

Compliance with Laws

131

SECTION 5.10.

Use of Proceeds and Letters of Credit

132

SECTION 5.11.

Additional Subsidiaries

133

SECTION 5.12.

Further Assurances

133

SECTION 5.13.

Subsidiaries

133

SECTION 5.14.

Intercompany Transfers

133

SECTION 5.15.

Inventory Purchasing

133

SECTION 5.16.

Cash Management System

134

SECTION 5.17.

Termination of Factoring Transactions

134

SECTION 5.18.

Post-

134

 

 

ARTICLE VI Negative Covenants

134

 

ii

--------------------------------------------------------------------------------



 

SECTION 6.01.

Indebtedness; Certain Equity Securities

135

SECTION 6.02.

Liens

140

SECTION 6.03.

Fundamental Changes

143

SECTION 6.04.

Investments, Loans, Advances, Guarantees and Acquisitions

143

SECTION 6.05.

Asset Sales

145

SECTION 6.06.

Sale and Leaseback Transactions

146

SECTION 6.07.

Hedging Agreements

146

SECTION 6.08.

Restricted Payments; Certain Payments of Indebtedness

147

SECTION 6.09.

Transactions with Affiliates

150

SECTION 6.10.

Restrictive Agreements

150

SECTION 6.11.

Amendment of Material Documents

153

SECTION 6.12.

Consolidated Fixed Charge Coverage Ratio

153

SECTION 6.13.

Restrictions on Asset Holdings by the Borrower

153

SECTION 6.14.

Corporate Separateness

154

SECTION 6.15.

Cash Management

154

SECTION 6.16.

Use of Proceeds

155

 

 

ARTICLE VII Events of Default

155

 

 

SECTION 7.01.

Events of Default

155

SECTION 7.02.

Application of Proceeds

158

 

 

ARTICLE VIII Rights of Agents

160

 

 

SECTION 8.01.

Appointment and Authority of Agents

160

SECTION 8.02.

Rights as a Lender

160

SECTION 8.03.

Exculpatory Provisions

161

SECTION 8.04.

Reliance by the Agents

161

SECTION 8.05.

Delegation of Duties

162

SECTION 8.06.

Resignation or Removal of an Agent

162

SECTION 8.07.

Reports and Financial Statements

164

SECTION 8.08.

Non-Reliance on Agents and Other Lenders

165

SECTION 8.09.

Certain Intercreditor Agreements

165

SECTION 8.10.

Split-Priority Implementing Agreements

165

SECTION 8.11.

No Other Duties

165

SECTION 8.12.

Agents May File Proofs of Claim; Credit Bidding

165

SECTION 8.13.

Collateral and Guaranty Matters

167

SECTION 8.14.

Additional Secured Parties

168

SECTION 8.15.

Certain ERISA Matters

169

 

 

ARTICLE IX Miscellaneous

170

 

 

SECTION 9.01.

Notices

170

SECTION 9.02.

Waivers; Amendments

172

SECTION 9.03.

Expenses; Indemnity; Damage Waiver

177

SECTION 9.04.

Successors and Assigns

179

 

iii

--------------------------------------------------------------------------------



 

SECTION 9.05.

Survival

184

SECTION 9.06.

Integration; Effectiveness

184

SECTION 9.07.

Severability

185

SECTION 9.08.

Right of Setoff

185

SECTION 9.09.

Governing Law; Jurisdiction; Consent to Service of Process

185

SECTION 9.10.

WAIVER OF JURY TRIAL

186

SECTION 9.11.

[Reserved]

186

SECTION 9.12.

Headings

186

SECTION 9.13.

Confidentiality

187

SECTION 9.14.

Interest Rate Limitation

187

SECTION 9.15.

Senior Lien Intercreditor Agreement; Junior Lien Intercreditor Agreement

188

SECTION 9.16.

Cash Sweep

188

SECTION 9.17.

USA Patriot Act

189

SECTION 9.18.

Certain Permitted Intercreditor Arrangements

189

SECTION 9.19.

Loan Modification Offers

191

SECTION 9.20.

No Advisory or Fiduciary Responsibility

192

SECTION 9.21.

Electronic Execution of Assignments and Certain Other Documents

193

SECTION 9.22.

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

193

 

iv

--------------------------------------------------------------------------------



 

ANNEXES:

 

Annex 1 – Subordination Terms

 

SCHEDULES:

 

Schedule 1.01(e)

–

Existing Letters of Credit

Schedule 2.01

–

Commitments and Applicable Percentage

Schedule 3.04

–

Undisclosed Liabilities

Schedule 3.05 (a)

–

Properties

Schedule 3.05(c)

–

Leased Warehouses and Distribution Centers

Schedule 3.06(a)

–

Litigation

Schedule 3.06(b)

–

Environmental Matters

Schedule 3.07

–

Compliance with Laws

Schedule 3.12

–

Subsidiaries

Schedule 3.13

–

Insurance

Schedule 3.14

–

Labor

Schedule 4.01(c)

–

Local Counsel Opinions

Schedule 5.18

–

Post-Closing Obligations

Schedule 6.01(a)(xii)

–

Existing Indebtedness

Schedule 6.01(b)

–

Equity Issuances

Schedule 6.02(xi)

–

Liens

Schedule 6.04

–

Investments

Schedule 6.08(a)

–

Restricted Payments

Schedule 6.09

–

Affiliate Transactions

Schedule 9.01

–

Notices

 

 

 

EXHIBITS:

 

 

 

 

 

Exhibit A-1

–

Form of Revolving Credit Note

Exhibit A-2

–

Form of FILO Note

Exhibit A-3

 

Form of Term Note

Exhibit B

–

Form of Borrowing Base Certificate

Exhibit C

–

Form of Assignment and Acceptance Agreement

Exhibit D

–

Form of Senior Subsidiary Guarantee Agreement

Exhibit E

–

Form of Senior Subsidiary Security Agreement

Exhibit F

–

Form of Senior Indemnity, Subrogation and Contribution Agreement

Exhibit G

–

Form of Second Priority Subsidiary Guarantee Agreement

Exhibit H

–

Form of Second Priority Subsidiary Security Agreement

Exhibit I

–

Form of Second Priority Indemnity, Subrogation and Contribution Agreement

Exhibit J-1

–

Form of Senior Lien Intercreditor Agreement

Exhibit J-2

 

Form of Junior Lien Intercreditor Agreement

Exhibit K-1

–

Form of U.S. Tax Compliance Certificate for Foreign Lenders that are not
Partnerships for U.S. Federal Income Tax Purposes

 

v

--------------------------------------------------------------------------------



 

Exhibit K-2

–

Form of U.S. Tax Compliance Certificate for Foreign Participants that are not
Partnerships for U.S. Federal Income Tax Purposes

Exhibit K-3

–

Form of U.S. Tax Compliance Certificate for Foreign Participants that are
Partnerships for U.S. Federal Income Tax Purposes

Exhibit K-4

–

Form of U.S. Tax Compliance Certificate for Foreign Lenders that are
Partnerships for U.S. Federal Income Tax Purposes

Exhibit L

–

Borrowing/Interest Election Request

 

vi

--------------------------------------------------------------------------------



 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT, dated as of December 20, 2018, is among RITE AID
CORPORATION, a Delaware corporation (the “Borrower”), each lender from time to
time party hereto (each a “Lender”, and collectively, the “Lenders”), and BANK
OF AMERICA, N.A. as administrative agent (in such capacity, including any
successor thereto, the “Administrative Agent”) and collateral agent (in such
capacity, including any successor thereto, the “Collateral Agent”) for the
Senior Loan Secured Parties (as hereinafter defined), with MERRILL LYNCH,
PIERCE, FENNER & SMITH INCORPORATED, WELLS FARGO BANK, NATIONAL ASSOCIATION,
CITIGROUP GLOBAL MARKETS INC., BMO HARRIS BANK N.A., CAPITAL ONE, NATIONAL
ASSOCIATION, FIFTH THIRD BANK, ING CAPITAL LLC, MUFG UNION BANK, N.A., PNC
CAPITAL MARKETS LLC and SUNTRUST ROBINSON HUMPHREY, INC., as joint lead
arrangers and joint bookrunners hereunder (in such capacities, the “Arrangers”),
WELLS FARGO BANK, NATIONAL ASSOCIATION and CITICORP NORTH AMERICA, INC., as
co-syndication agents hereunder (in such capacity, the “Syndication Agents”),
and BMO HARRIS BANK N.A., CAPITAL ONE, NATIONAL ASSOCIATION, FIFTH THIRD
BANK, ING CAPITAL LLC, MUFG UNION BANK, N.A., PNC BANK, NATIONAL ASSOCIATION and
SUNTRUST BANK, as co-documentation agents hereunder (in such capacity, the
“Co-Documentation Agents”).

 

W I T N E S S E T H:

 

The Borrower has requested that the Lenders provide a revolving credit facility
and a first-in last-out term loan facility, and the Lenders have indicated their
willingness to provide such facilities and the Issuing Banks (as defined below)
have indicated their willingness to issue letters of credit, in each case, on
the terms and subject to the conditions set forth herein.

 

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01.                                   Defined Terms.  As used in this
Agreement, the following terms have the meanings specified below:

 

“2023 6.125% Note Indenture” means the Indenture dated as of April 2, 2015, as
supplemented prior to the date hereof, among the Borrower, the Subsidiary Loan
Parties party thereto and The Bank of New York Mellon Trust Company, as trustee,
relating to the 2023 6.125% Notes.

 

“2027 7.70% Note Indenture” means the Indenture dated as of August 1, 1993, as
supplemented prior to the date hereof, between the Borrower and U.S. Bank Trust
National

 

1

--------------------------------------------------------------------------------



 

Association (as successor to Morgan Guaranty Trust Company of New York), as
trustee, relating to the 2027 7.70% Notes.

 

“2028 6.875% Note Indenture” means the Indenture dated as of December 21, 1998,
as supplemented prior to the date hereof, between the Borrower and The Bank of
New York Mellon Trust Company (as successor to Harris Trust and Savings Bank),
as trustee, relating to the 2028 6.875% Notes.

 

“ABL Availability” means, on any date of determination, (a) the ABL Loan Cap at
such time minus (b) the Total ABL Outstandings at such time.

 

“ABL Borrowing Base Amount” means an amount equal to the sum, without
duplication, of the following:

 

(a)                                 the Accounts Receivable Advance Rate
multiplied by the face amount of Eligible Accounts Receivable; plus

 

(b)                                 the Credit Card Receivable Advance Rate
multiplied by the face amount of Eligible Credit Card Accounts Receivable; plus

 

(c)                                  the Pharmaceutical Inventory Advance Rate
multiplied by the Eligible Pharmaceutical Inventory Value; plus

 

(d)                                 the Other Inventory Advance Rate multiplied
by the Eligible Other Inventory Value; plus

 

(e)                                  the ABL Scripts Availability; minus

 

(f)                                   the FILO Push-Down Reserve; minus

 

(g)                                  any reserves established by the
Administrative Agent in the exercise of its commercially reasonable judgment to
reflect Borrowing Base Factors; minus

 

(h)                                 the Pari Passu Debt Facilities Amount;

 

provided, that, for purposes of determining the ABL Borrowing Base Amount at any
date of determination, the amount set forth in clause (e) of this definition
shall not exceed 32.5% of the ABL Borrowing Base Amount (determined without
giving effect to clause (h) above).

 

The ABL Borrowing Base Amount shall be computed and reported monthly with
respect to Eligible Accounts Receivable, Eligible Inventory, Eligible Credit
Card Accounts Receivable and Eligible Script Lists, in each case in accordance
with Sections 2.20 and 5.01(f), subject to the requirements in
Section 5.01(f) for more frequent computation and reporting of the components of
the ABL Borrowing Base Amount.  The ABL Borrowing Base Amount at any time in
effect shall be determined by reference to the Borrowing Base Certificate most
recently delivered pursuant to Section 5.01(f).

 

2

--------------------------------------------------------------------------------



 

“ABL License” means the irrevocable license granted by the Subsidiary Loan
Parties to the Senior Collateral Agent for the benefit of the Senior Loan
Secured Parties and the other Senior Secured Parties pursuant to Section 7.05 of
the Senior Subsidiary Security Agreement.

 

“ABL Loan Cap” means, at any time, an amount equal to the lesser of (a) the
Total ABL Commitments and (b) the ABL Borrowing Base Amount.

 

“ABL Priority Collateral” means any and all of the following that constitute
Collateral, whether now owned or hereafter acquired and wherever located:
(a) all Accounts and Accounts Receivable (other than Accounts arising under
agreements for sale of Non-ABL Priority Collateral described in clauses
(a) through (d) of such term to the extent constituting identifiable Proceeds of
such Non-ABL Priority Collateral); (b) all Payment Intangibles, including all
corporate and other tax refunds and all Credit Card Accounts Receivable and all
other rights to payment arising therefrom, and from the use of a credit-card,
debit-card, prepaid-card or other payment-card transaction (other than any
Payment Intangibles constituting identifiable Proceeds of Non-ABL Priority
Collateral described in clauses (a) through (e) of the definition of such term);
(c) all Inventory; (d) all Deposit Accounts, Securities Accounts and Commodity
Accounts (including the Cash Management Accounts, the Blocked Accounts, the
Lockbox Accounts and the Government Lockbox Accounts) and all cash, cash
equivalents and other assets contained in, or credited to, and all Securities
Entitlements arising from, any such Deposit Accounts, Securities Accounts or
Commodity Accounts (in each case, other than any identifiable Proceeds of
Non-ABL Priority Collateral described in clauses (a) through (e) of the
definition of such term); (e) all rights to business interruption insurance and
all rights to credit insurance with respect to any Accounts (in each case,
regardless of whether any Agent is the loss payee thereof); (f) all Prescription
Files, including all Eligible Script Lists; (g) at all times prior to the
Collateral Designation Date, all Intellectual Property; (h) solely to the extent
evidencing, governing, securing or otherwise relating to any of the items
constituting ABL Priority Collateral under clauses (a) through (g) above,
(i) all General Intangibles (excluding any Equity Interests, but including
contract rights and all rights as consignor or consignee, whether arising by
contract, statute or otherwise), (ii) Instruments (including promissory notes),
(iii) Documents (including each warehouse receipt or bill of lading covering any
Inventory), (iv) licenses from any Governmental Authority to sell any Inventory
and (v) Chattel Paper; (i) all collateral and guarantees given by any other
Person with respect to any of the foregoing, and all other Supporting
Obligations (including Letter-of-Credit Rights) with respect to any of the
foregoing; (j) all books and Records to the extent relating to any of the
foregoing; and (k) all products and Proceeds of the foregoing.  Notwithstanding
the foregoing, the term “ABL Priority Collateral” shall not include any assets
referred to in clauses (a) through (e) of the definition of the term “Non-ABL
Priority Collateral”.  Capitalized terms used in this definition but not defined
herein have the meanings assigned to them in the Senior Subsidiary Security
Agreement or the UCC, as applicable.  Notwithstanding the foregoing to the
contrary, Collateral consisting of any Intellectual Property shall only be
deemed ABL Priority Collateral until the occurrence of the Collateral
Designation Date.  Thereafter, such Collateral consisting of any Intellectual
Property shall be deemed to be Non-ABL Priority Collateral.

 

3

--------------------------------------------------------------------------------



 

“ABL Scripts Availability” means, at any time of determination of the ABL
Borrowing Base Amount, the product of (a) Script Lists Advance Rate multiplied
by (b) the Eligible Script Lists Value.

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Accepting Lenders” shall have the meaning assigned to such term in
Section 9.19(a).

 

“Account” means (a) “accounts” as defined in the UCC, (b) all Payment
Intangibles consisting of amounts owing from credit card and debit card issuers
and processors and all rights under contracts relating to the creation or
collection of such Payment Intangibles and (c) all rights to payment of a
monetary obligation, whether or not earned by performance, (x) for property that
has been or is to be sold, leased, licensed, assigned, or otherwise disposed of,
(y) for services rendered or to be rendered, or (z) arising out of the use of a
credit or charge card or information contained on or for use with the card.  The
term “Account” does not include (i) rights to payment evidenced by “chattel
paper” or an “instrument,” (ii) commercial tort claims, (iii) deposit accounts,
(iv) investment property, or (v) letter-of-credit rights or letters of credit.

 

“Account Debtor” means an “account debtor” as such term is defined in the UCC,
including, without limitation, a credit card or debit card issuer and a credit
card or debit card processor.

 

“Accounts Receivable Advance Rate” means the accounts receivable advance rate
determined in accordance with Section 2.20.

 

“Additional Lender” means, at any time, any bank or other financial institution
(other than any such bank or financial institution that is a Lender at such
time) that agrees to provide any portion of any Incremental Facility pursuant to
an Incremental Facility Agreement or Refinancing Indebtedness pursuant to a
Refinancing Amendment, provided that each Additional Lender shall be subject to
the approval of the Administrative Agent (such approval not to be unreasonably
withheld) and the Borrower.

 

“Additional Senior Debt” means any Indebtedness incurred by the Borrower (other
than Indebtedness constituting Senior Loan Obligations) that is (x) Guaranteed
by the Subsidiary Loan Parties pursuant to the Senior Subsidiary Guarantee
Agreement (and not Guaranteed by any other Person) and (y) is secured by the
Collateral on a pari passu basis (but without regard to control of remedies)
with the Senior Loan Obligations pursuant to the Senior Subsidiary Security
Agreement (and not secured by Liens on any other assets of the Borrower or any
other Person (other than assets that, substantially concurrently with the
incurrence of such Indebtedness, become Collateral on which a Lien is granted to
the Senior Collateral Agent pursuant to the Senior Subsidiary Security Agreement
and/or other Senior Collateral Documents to secure the Senior Loan
Obligations)); provided, however, that (a) such Indebtedness is permitted to be
incurred, secured and Guaranteed on such basis by the Senior Debt Documents, the
Second Priority Debt Documents and the Split-Priority Debt Documents, and
(b) the

 

4

--------------------------------------------------------------------------------



 

Representative for the holders of such Indebtedness shall have become party to
and bound by the provisions of (i) the Senior Lien Intercreditor Agreement
pursuant to, and by satisfying the conditions set forth in,
Section 5.02(c) thereof (and, if such Indebtedness will be the initial
Additional Senior Debt incurred by the Borrower, then the Borrower, the
Subsidiary Loan Parties, the Senior Collateral Agent, the Administrative Agent
and the Representative for such initial Additional Senior Debt shall have
executed and delivered the Senior Lien Intercreditor Agreement) and (ii) each
other Applicable Intercreditor Agreement then in effect, in accordance with the
requirements thereof.  Additional Senior Debt shall include any Registered
Equivalent Notes and Guarantees thereof by the Subsidiary Loan Parties pursuant
to the Senior Subsidiary Guarantee Agreement issued in exchange thereof.  For
the avoidance of doubt, (x) all Permitted First-Priority Debt shall constitute
Additional Senior Debt, and (y) Split-Priority Term Loan Debt will not
constitute Additional Senior Debt.

 

“Additional Senior Debt Documents” means, with respect to any series, issue or
class of Additional Senior Debt, the promissory notes, indentures, collateral
documents and other operative agreements evidencing or governing such
Indebtedness, including the Senior Collateral Documents executed in favor of the
Additional Senior Debt Parties.

 

“Additional Senior Debt Facility” means each indenture, credit agreement or
other governing agreement with respect to any Additional Senior Debt.

 

“Additional Senior Debt Obligations” means, with respect to any series, issue or
class of Additional Senior Debt, (a) all principal of, and interest payable with
respect to, such Additional Senior Debt, (b) all other amounts payable to the
related Additional Senior Debt Parties under the related Additional Senior Debt
Documents (including, without limitation, in each case of clauses (a) and
(b) above, any interest, fees and other amounts which accrue after the
commencement of any case, proceeding or other action relating to a Bankruptcy
Proceeding of the Borrower or any Subsidiary Loan Party, whether or not allowed
or allowable, in whole or in part, as a claim in such Bankruptcy Proceeding) and
(c) any renewals or extensions of the foregoing.

 

“Additional Senior Debt Parties” means, with respect to any series, issue or
class of Additional Senior Debt, the holders of such Indebtedness, any trustee
or agent therefor under any related Additional Senior Debt Documents and the
beneficiaries of each indemnification obligation undertaken by the Borrower or
any Subsidiary Loan Party under any related Additional Senior Debt Documents,
but shall not include the Loan Parties or any Subsidiary thereof (unless such
Loan Party or such Subsidiary is a holder of such Indebtedness, a trustee or
agent therefor or beneficiary of such an indemnification obligation).

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Adjustment Date” means the first day of each calendar quarter.

 

5

--------------------------------------------------------------------------------



 

“Administrative Agent” shall have the meaning assigned to such term in the
preamble to this Agreement.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affected Class” shall have the meaning assigned to such term in
Section 9.19(a).

 

“Affiliate” means, when used with respect to a specified Person, another Person
that directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agent Parties” has the meaning assigned to such term in Section 9.01(d).

 

“Agents” means, collectively, the Administrative Agent, the Collateral Agent and
the Senior Collateral Agent, in each case, in their respective capacities as
such.

 

“Agreement” means this Credit Agreement, as amended, amended and restated,
restated, supplemented or otherwise modified and in effect from time to time.

 

“Alternate Base Rate” means, for any day, a fluctuating rate per annum equal to
the greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus ½ of 1% and (c) the LIBO Rate plus
1.00%; and if the Alternate Base Rate as so determined shall be less than zero,
then the Alternate Base Rate shall be deemed to be zero for purposes of this
Agreement.  If the Alternate Base Rate is being used as an alternate rate of
interest pursuant to Section 2.14 hereof, then the Alternate Base Rate shall be
the greater of clauses (a) and (b) above and shall be determined without regard
to clause (c) of the first sentence of this definition until the circumstances
giving rise to such circumstance no longer exist.  Any change in the Alternate
Base Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or
the LIBO Rate shall be effective from and including the effective date of such
change in the Prime Rate, the Federal Funds Effective Rate or the LIBO Rate, as
the case may be.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries concerning or
relating to bribery, corruption or money laundering (and including any predicate
crime to money laundering, or any financial record keeping and reporting
requirements related thereto), including the U.S. Foreign Corrupt Practices Act
of 1977 and the UK Bribery Act 2010.

 

“Applicable Intercreditor Agreement” means, at any time of determination and
solely to the extent then in effect, the Junior Lien Intercreditor Agreement
and/or the Split-Priority Intercreditor Agreement.

 

“Applicable Percentage” means (a) in respect of the FILO Facility, with respect
to any FILO Lender at any time, the percentage (carried out to the ninth decimal
place) of the FILO Facility represented by (i) on or prior to the Closing Date,
such FILO Lender’s FILO Commitment at such time and (ii) thereafter, the
principal amount of such FILO Lender’s FILO Loans, (b) with respect to any Term
Facility, with respect to any Term Lender at any time, the

 

6

--------------------------------------------------------------------------------



 

percentage (carried out to the ninth decimal place) of the Term Facility
represented by, as applicable and as the context may require, (x) the principal
amount of such Term Lender’s Term Loans, (y) Term Loans of any applicable Class,
in each case, after giving effect to any Incremental Refinancing Term Loans made
or to be made with respect to any Incremental Term Commitment, Loan Modification
Term Loans made or to be made with respect to any Loan Modification Term
Commitment and any Refinancing Term Loans made or to be made with respect to any
Refinancing Term Commitment or (z) on or prior to the effectiveness of any
Incremental Facility or Refinancing Amendment for all or a portion of the Term
Facility, such Term Lender’s Incremental Term Commitment, Loan Modification Term
Commitment or any Refinancing Term Commitment of any Class at such time, and
(c) in respect of the Revolving Facility, with respect to any Revolving Lender
at any time, the percentage (carried out to the ninth decimal place) of the
Revolving Facility represented by such Revolving Lender’s Revolving Commitment
or, as the context may require, Revolving Commitment of any applicable Class at
such time, subject (in each case) to adjustment as provided herein.  If the
commitment of each Revolving Lender to make Revolving Loans, the obligation of
the Issuing Banks to issue Letters of Credit and the obligation of the Swingline
Lender to make Swingline Loans have been terminated or if the Total Revolving
Commitments have expired, then the Applicable Percentage of each Revolving
Lender in respect of the Revolving Facility or any Class of the Revolving
Facility shall be determined based on the Applicable Percentage of such
Revolving Lender in respect of the Revolving Facility most recently in effect
(including, with respect to any such Class), giving effect to any subsequent
assignments.  The initial Applicable Percentage of each Lender in respect of
each Facility is set forth opposite the name of such Lender on Schedule 2.01 or
in the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable.

 

“Applicable Rate” means, on any day:

 

(a)                                 with respect to the Revolving Facility, the
Revolving Credit Loans and Swingline Loans (other than any Revolving Loan under
Other Revolving Commitments of any Revolving Commitment Series):

 

(i)                                     from and after the Closing Date through
June 2, 2019, a rate per annum equal to 0.50% in the case of any ABR Revolving
Loan and 1.50% in the case of any Eurodollar Revolving Loan; and

 

(ii)                                  thereafter, the applicable rate per annum
set forth below under the caption “ABR Spread” or “Eurodollar Spread”, as the
case may be, in each case based upon the Average ABL Availability determined as
of the most recent Adjustment Date:

 

7

--------------------------------------------------------------------------------



 

RATING:

 

ABR Spread

 

Eurodollar Spread

 

Category 1
Average ABL Availability of an amount greater than or equal to 66.66% of the
Total Revolving Commitments on the Adjustment Date

 

0.25

%

1.25

%

Category 2
Average ABL Availability of an amount greater than or equal to 33.33% but less
than 66.66% of the Total Revolving Commitments on the Adjustment Date

 

0.50

%

1.50

%

Category 3
Average ABL Availability of an amount less than 33.33% of the Total Revolving
Commitments on the Adjustment Date

 

0.75

%

1.75

%

 

(b)                                 with respect to the FILO Facility and the
FILO Loans, a rate per annum equal to 2.00% in the case of any ABR FILO Loan and
3.00% in the case of any Eurodollar FILO Loan;

 

(c)                                  and with respect to the commitment fees
payable pursuant to Section 2.12(a):

 

(i)                                     from and after the Closing Date through
June 2, 2019, a rate per annum equal to 0.375%; and

 

(ii)                                  thereafter, the applicable rate per annum
set forth below under the caption “Commitment Fee Rate”, based upon the Average
ABL Availability determined as of the most recent Adjustment Date:

 

RATING

 

Commitment Fee Rate

 

Category 1
Average ABL Availability of an amount greater than or equal to 50% of the Total
Revolving Commitments on the Adjustment Date

 

0.375

%

Category 2
Average ABL Availability of an amount less than 50% of the Total Revolving
Commitments on the Adjustment Date

 

0.250

%

 

(d)                                 with respect to any (i) Term Loan,
(ii) Revolving Loan under Other Revolving Commitments of any Revolving
Commitment Series, or (iii) any commitment fees in respect of any of the
foregoing, the “Applicable Rate” shall in each case be as set

 

8

--------------------------------------------------------------------------------



 

forth in the in the applicable Loan Modification Agreement, Refinancing
Amendment, Loan Modification Agreement or Incremental Facility Amendment (as
applicable) relating thereto.

 

Notwithstanding anything to the contrary contained in this definition, if, as a
result of any restatement or revision of any Borrowing Base Certificate
delivered pursuant to this Agreement, or if the information set forth in any
such Borrowing Base Certificate otherwise proves to be false or incorrect and a
proper or true calculation of ABL Availability would have resulted in increased
Applicable Rate for such period, the Borrower shall immediately and
retroactively be obligated to pay to the Administrative Agent for the account of
the Lenders or applicable Issuing Banks, as the case may be, promptly on demand
by the Administrative Agent (or, after the occurrence of an actual or deemed
entry of an order for relief with respect to the Borrower under any Debtor
Relief Laws, automatically and without further action by the Administrative
Agent, any Lender or any Issuing Bank), an amount equal to the excess of the
amount of interest and fees that should have been paid for such period over the
amount of interest and fees actually paid for such period.  This paragraph shall
not limit the rights of the Administrative Agent, any Lender or any Issuing
Bank, as the case may be, under any provision of Section 2.13(c) or under
Article VII.

 

“Applicable Revolving Percentage” means with respect to any Revolving Lender at
any time, such Revolving Lender’s Applicable Percentage in respect of the
Revolving Facility (or, as the context may require, the Applicable Percentage in
respect of the Revolving Facility reflecting a specified Class of Revolving
Commitments) at such time.

 

“Appropriate Lender” means, at any time, (a) with respect to any of the FILO
Facility, Term Facility or the Revolving Facility, a Lender that has a
Commitment with respect to such Facility or holds a FILO Loan, Term Loan or a
Revolving Loan, respectively (or as applicable and as the context shall require,
a Lender that has a Class of Commitments under such Facility or holds a
specified Class of Loans) at such time, (b) with respect to the LC Sublimit,
(i) each applicable Issuing Bank and (ii) if any Letters of Credit have been
issued pursuant to Section 2.05, the Revolving Lenders and (c) with respect to
the Swingline Sublimit, (i) the Swing Line Lender and (ii) if any Swing Line
Loans are outstanding pursuant to Section 2.04, the Revolving Lenders.

 

“Approved Fund” means a CLO managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender.

 

“Arrangers” as defined in the preamble of this Agreement.

 

“Asset Sale” means any sale, lease, assignment, transfer or other disposition
(including pursuant to a Sale and Leaseback Transaction) of any property or
asset (whether now owned or hereafter acquired, whether in one transaction or a
series of related transactions and whether by way of merger or otherwise) of the
Borrower or any Subsidiary (including of any Equity Interest in a Subsidiary).

 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by

 

9

--------------------------------------------------------------------------------



 

Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit C, or any other form (including electronic documentation generated by
use of an electronic platform) approved by the Administrative Agent.

 

“Attributable Debt” means, as to any particular Capital Lease or Sale and
Leaseback Transaction under which the Borrower or any Subsidiary is at the time
liable, as of any date as of which the amount thereof is to be determined (a) in
the case of a transaction involving a Capital Lease, the amount as of such date
of Capital Lease Obligations with respect thereto and (b) in the case of a Sale
and Leaseback Transaction not involving a Capital Lease, the then present value
of the minimum rental obligations under such Sale and Leaseback Transaction
during the remaining term thereof (after giving effect to any extensions at the
option of the lessor) computed by discounting the rental payments at the actual
interest factor included in such payments or, if such interest factor cannot be
readily determined, at the rate per annum that would be applicable to a Capital
Lease of the Borrower having similar payment terms.  The amount of any rental
payment required to be made under any such Sale and Leaseback Transaction not
involving a Capital Lease may exclude amounts required to be paid by the lessee
on account of maintenance and repairs, insurance, taxes, assessments, utilities,
operating and labor costs and similar charges, whether or not characterized as
rent.  Any determination of any rate implicit in the terms of a Capital Lease or
a lease in a Sale and Leaseback Transaction not involving a Capital Lease made
in accordance with generally accepted financial practices by the Borrower shall
be binding and conclusive absent manifest error.

 

“Average ABL Availability” means, as determined on any Adjustment Date, the
average daily ABL Availability during the calendar quarter immediately preceding
such Adjustment Date.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Bank of America Concentration Account” shall have the meaning assigned to such
term in the Senior Subsidiary Security Agreement.

 

“Bankruptcy Code” means Title 11 of the United States Code (11 U.S.C.
Section 101 et seq.) as now or hereafter in effect, or any successor thereto.

 

“Bankruptcy Proceeding” means any proceeding under any Debtor Relief Law.

 

“Basket Asset Sale” means any sale, transfer or disposition (including a Sale
and Leaseback Transaction) of office locations, Stores or other personal or real
property (including any improvements thereon), or leasehold interest therein for
fair value in the ordinary course of

 

10

--------------------------------------------------------------------------------



 

business; provided, however, that (a) the aggregate consideration received
therefor (including the fair market value of any non-cash consideration) shall
not exceed $200,000,000 in any fiscal year of the Borrower (calculated without
regard to Sale and Leaseback Transactions permitted by Section 6.01(ix),
(xiv) and (xv)) and (b) except with respect to any net consideration received
from any sale, transfer or disposition to a third Person of Stores, leases and
Prescription Files closed at substantially the same time as, and entered into as
part of a single related transaction with, the purchase or other acquisition
from such third Person of Stores, leases and Prescription Files of a
substantially equivalent value, at least 75% of such consideration received in
connection with any such sale, transfer or disposition shall consist of cash or
Permitted Investments.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” shall have the meaning assigned to such term in the preamble to this
Agreement.

 

“Borrowing” means (a) a Loan of the same Class and Type, made, converted or
continued on the same date and, in the case of a Eurodollar Loan, as to which a
single Interest Period is in effect or (b) a Swingline Loan.

 

“Borrowing Base Certificate” means a certificate substantially in the form of
Exhibit B or in such other form as the Administrative Agent may approve.

 

“Borrowing Base Factors” means (a) landlord’s liens affecting Eligible
Inventory, (b) factors affecting the saleability or collectability of Eligible
Accounts Receivable, Eligible Credit Card Accounts Receivable, Eligible Script
Lists or Eligible Inventory at retail or in liquidation, (c) factors affecting
the market value of Eligible Inventory, Eligible Accounts Receivable, Eligible
Credit Card Accounts Receivable or Eligible Script Lists, (d) other impediments
to the Senior Collateral Agent’s ability to realize upon the Eligible Accounts
Receivable, the Eligible Credit Card Accounts Receivable, the Eligible Inventory
or the Eligible Script Lists, and (e) other factors affecting the credit value
to be afforded the Eligible Accounts Receivable, Eligible Credit Card Accounts
Receivables, the Eligible Inventory and the Eligible Script Lists, and such
other factors as the Administrative Agent from time to time determines in its
commercially reasonable discretion as being appropriate to reflect criteria,
events, conditions, contingencies or risks that adversely affect any component
of the ABL Borrowing Base Amount, FILO Borrowing Base Amount or to reflect that
a Default or an Event of Default then exists.

 

11

--------------------------------------------------------------------------------



 

Without limiting the generality of the foregoing, such Borrowing Base Factors
may include, in the Administrative Agent’s commercially reasonable judgment
acting in good faith (but are not limited to):  (i) rent; (ii) customs duties,
and other costs to release inventory that is being imported into the United
States; (iii) outstanding taxes and other governmental charges, including ad
valorem, real estate, personal property, sales and other taxes that may have
priority over (or that is pari passu in priority to) the interests of the Senior
Collateral Agent in the Collateral; (iv) if a Default or an Event of Default
then exists, salaries, wages and benefits due to employees of the Borrower or
any Subsidiary, (v) customer credit liabilities (including in respect of
customer deposits, gift cards, merchandise credit and loyalty rewards programs),
(vi) Senior Loan Bank Product Liabilities, and (vii) warehousemen’s or bailee’s
charges and other Permitted Encumbrances which may have priority over (or that
is pari passu in priority to) the interests of the Senior Collateral Agent in
the Collateral (other than, in the case of any Split-Priority Lien, the prior
Liens of the Split Debt Parties on any Non-ABL Priority Collateral).  The
establishment or increase of any reserve (a “Script List Reserve”) with respect
to Eligible Scripts Lists based upon the Borrowing Base Factors shall be made by
the Administrative Agent as set forth above, upon at least three (3) Business
Days’ prior written notice (which may be made by electronic mail) to the
Borrower (which notice will include a reasonably detailed description of the
reserve being established); provided that (i) no such prior notice shall be
required for changes to any Script List Reserve resulting solely by virtue of
mathematical calculations of the amount of the reserves in accordance with the
methodology of calculation previously utilized and (ii) upon such notice, the
Borrower will not be permitted to borrow so as to exceed the applicable ABL
Borrowing Base Amount after giving effect to such new or modified Script List
Reserve.  During such three (3) Business Day period, the Administrative Agent
will, if requested, discuss any such new or modified Script List Reserve with
the Borrower, and the Borrower may take such action as may be required so that
the event, condition or matter that is the basis for such new or modified Script
List Reserve no longer exists or exists in a manner that would result in the
establishment of a lower Script List Reserve, in each case, in a manner and to
the extent reasonably satisfactory to the Administrative Agent.  Notwithstanding
anything to the contrary herein, (a) the amount of any reserve or change
established in connection with the Borrowing Base Factors shall have a
reasonable relationship to the event, condition or other matter that is the
basis for such reserve or such change and (b) no reserves or changes shall be
duplicative of reserves or changes already accounted for through eligibility
criteria (including collection/advance rates).

 

“Borrowing Request” means a notice of Borrowing pursuant to Section 2.03, which
shall be substantially in the form of Exhibit L or such other form as may be
approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent) appropriately completed and signed by a Responsible
Officer of the Borrower.

 

“Business Acquisition” means (i) an Investment by the Borrower or any of the
Subsidiaries in any other Person (including an Investment by way of acquisition
of debt or equity securities of any other Person) pursuant to which such Person
shall become a Subsidiary or shall be merged into or consolidated with the
Borrower or any of the Subsidiaries or (ii) an acquisition by the Borrower or
any of the Subsidiaries of the property and assets of any Person (other than the
Borrower or any of the Subsidiaries) that constitute substantially all of the
assets of such Person or any division or other business unit of such Person;
provided that the acquisition of

 

12

--------------------------------------------------------------------------------



 

Prescription Files and Stores and the acquisition of Persons substantially all
of whose assets consist of fewer than ten (10) Stores, in each case in the
ordinary course of business shall not constitute a Business Acquisition.

 

“Business Day” means any day other than a Saturday, Sunday or day on which
commercial banks in New York City or Boston, Massachusetts are authorized or
required by law to close; provided, however, that when used in connection with a
Eurodollar Loan, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in dollar deposits in the London interbank
eurodollar market.

 

“Capital Lease” means any lease of (or other arrangement conveying the right to
use) real or personal property, or a combination thereof, which, in accordance
with GAAP, should be capitalized on the lessee’s balance sheet.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any Capital Lease, which obligations should
be classified and accounted for as Capital Leases on a balance sheet of such
Person under GAAP, and the amount of such obligations shall be the capitalized
amount thereof determined in accordance with GAAP; provided that any lease or
other such arrangement that is accounted for by any Person as an operating lease
as of the Closing Date and any amendment thereto (other than an amendment that
would result in such operating lease becoming a capital or financing lease under
GAAP as in effect on the Closing Date) or any similar lease entered into after
the Closing Date by any Person may, in the sole discretion of the Borrower, be
deemed to be accounted for as an operating lease and not as a Capital Lease,
even if, as a result of a change in GAAP, such leases are required to be
accounted for as a Capital Lease.

 

“Cash Collateralize” means, to pledge and deposit with or deliver to the
Collateral Agent, for the benefit of one or more of the Issuing Banks or
Swingline Lender (as applicable) and the Lenders, as collateral for the
Obligations in respect of Letters of Credit, Senior Loan Obligations in respect
of Swingline Loans, or obligations of Lenders to fund participations in respect
of Senior Loan Obligations in respect of Letters of Credit and/or Senior Loan
Obligations in respect of Swingline Loans (as the context may require), cash or
deposit account balances or, if the Collateral Agent, the applicable Issuing
Bank or Swingline Lender shall agree in their sole discretion, other credit
support, in each case pursuant to documentation in form and substance reasonably
satisfactory to (x) the Collateral Agent and (y) the applicable Issuing Bank or
the Swingline Lender.  “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such Cash Collateral and other
credit support.

 

“Cash Management System” shall have the meaning assigned to such term in the
Senior Subsidiary Security Agreement.

 

“Cash Sweep Notice” shall have the meaning assigned to such term in the Senior
Subsidiary Security Agreement.

 

“Cash Sweep Period” shall have the meaning assigned to such term in the Senior
Subsidiary Security Agreement.

 

13

--------------------------------------------------------------------------------



 

“Casualty/Condemnation” means any event that gives rise to Casualty/
Condemnation Proceeds.

 

“Casualty/Condemnation Proceeds” means:

 

(a)                                 any insurance proceeds under any insurance
policies or otherwise with respect to any casualty or other insured damage to
any properties or assets of the Borrower or the Subsidiaries; and

 

(b)                                 any proceeds received by the Borrower or any
Subsidiary in connection with any action or proceeding for the taking of any
properties or assets of the Borrower or the Subsidiaries, or any part thereof or
interest therein, for public or quasi-public use under the power of eminent
domain, by reason of any similar public improvement or condemnation proceeding;

 

minus, in each case (i) any fees, commissions and expenses (including the costs
of adjustment and condemnation proceedings) and other costs paid or incurred by
the Borrower or any Subsidiary in connection therewith, (ii) the amount of
income taxes reasonably estimated to be payable as a result of any gain
recognized in connection with the receipt of such payment or proceeds and
(iii) the amount of any Indebtedness (or Attributable Debt), other than the
Senior Obligations, together with premium or penalty, if any, and interest
thereon (or comparable obligations in respect of Attributable Debt), that is
secured by a Lien on (or if Attributable Debt, the lease of) the properties or
assets in question with priority (with respect to such properties or assets)
over the Senior Lien and any applicable Split-Priority Lien and/or the Second
Priority Lien, that is required to be repaid as a result of the receipt by the
Borrower or a Subsidiary of such payments or proceeds; provided, however, that
no such proceeds shall constitute Casualty/Condemnation Proceeds to the extent
that such proceeds are (A) reinvested in other like fixed or capital assets
within 270 days of the Casualty/Condemnation that gave rise to such proceeds or
(B) committed to be reinvested in other like fixed or capital assets within 270
days of such Casualty/Condemnation, with diligent pursuit of such reinvestment,
and reinvested in such assets within 365 days of such Casualty/Condemnation.

 

“CFC” means a Subsidiary that is a “controlled foreign corporation” within the
meaning of Section 957 of the Code.

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934, as amended, and the rules of the
SEC thereunder as in effect on the Closing Date) of 40% or more of the
outstanding shares of common stock of the Borrower; (b) at the end of any period
of 12 consecutive calendar months, the occupation of a majority of the seats on
the board of directors of the Borrower by Persons who were not members of the
board of directors of the Borrower on the first day of such period (other than
any new directors whose election or appointment by such board of directors or
whose nomination for election by the stockholders of the Borrower was approved
by a vote of not less than three-fourths of the directors then still in office
who were either directors at the beginning of such period or whose election or
nomination for election was previously so approved); or (c) the occurrence of a

 

14

--------------------------------------------------------------------------------



 

“Change of Control”, as defined in any indenture or other agreement that governs
the terms of any Material Indebtedness.

 

“Change in Law” means the occurrence, after the Closing Date, of any of the
following:  (a) the adoption of any law, rule, regulation or treaty, (b) any
change in any law, rule, regulation or treaty or in the interpretation or
application thereof by any Governmental Authority or (c) compliance by any
Lender or any Issuing Bank (or, for purposes of Section 2.15(b), by any lending
office of such Lender or by such Lender’s or such Issuing Bank’s holding
company, if any) with any request, rule, guideline or directive (whether or not
having the force of law) of any Governmental Authority made or issued after the
Closing Date; provided, however, that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
each request, rule, guideline or directive thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case under clauses (x) and (y) above be deemed to be a “Change in Law”,
regardless of the date enacted, adopted, implemented or issued.

 

“Charges” has the meaning assigned to such term in Section 9.14.

 

“Class” shall mean, (a) when used in respect of any Loan or Borrowing, whether
such Loan or the Loans comprising such Borrowing are FILO Loans, Revolving Loans
(other than any Revolving Loan under Other Revolving Commitments of any
Revolving Commitment Series), Revolving Loans under any Other Revolving
Commitments of a given Revolving Commitment Series, Refinancing Term Loans or
Incremental Refinancing Term Loans; and (b) when used in respect of any
Commitment, (i) whether such Commitment is in respect of a Commitment to make
FILO Loans, (ii) whether such Commitment is a Revolving Commitment (other than
any Other Revolving Commitment) or an Other Revolving Commitment of a given
Revolving Commitment Series and (iii) whether such Commitment is an Incremental
Term Commitment, Loan Modification Term Commitment or Refinancing Term
Commitment, it being understood and agreed that any Incremental Term Commitment,
Loan Modification Term Commitment, Refinancing Term Commitment or any Revolving
Commitment Series that have different terms and conditions (together with the
Commitments in respect thereof) from any Class of existing Incremental Term
Commitments, existing Loan Modification Term Commitments, existing Refinancing
Term Commitments or any existing Revolving Commitments Series, respectively, as
applicable, shall be construed (together with the Loans thereunder) to be in
separate and distinct Classes.

 

“CLO” means any Person (other than a natural Person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its business.

 

“Closing Date” means December 20, 2018.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

15

--------------------------------------------------------------------------------



 

“Collateral” means all of the “Collateral” and “Senior Collateral” or other
similar term referred to in the Senior Collateral Documents and all of the other
property that is or is intended under the terms of the Senior Collateral
Documents to be subject to Liens in favor of the Senior Collateral Agent for the
benefit of the Senior Loan Secured Parties and the other Senior Secured Parties;
provided that all of the property constituting Second Priority Collateral shall
be subject to Liens in favor of the Senior Collateral Agent for the benefit of
the Senior Loan Secured Parties and the other Senior Secured Parties.

 

“Collateral Agent” shall have the meaning assigned to such term in the preamble
to this Agreement.

 

“Collateral and Guarantee Requirement” means the requirement that:

 

(a)                                 the Collateral Agent shall have received
from each Subsidiary Loan Party either (i) a counterpart of, or a supplement to,
each Senior Collateral Document duly executed and delivered on behalf of such
Subsidiary Loan Party or (ii) in the case of any Person that becomes a
Subsidiary Loan Party after the Closing Date, a supplement to each applicable
Senior Collateral Document, in the form specified therein, duly executed and
delivered on behalf of such Subsidiary Loan Party;

 

(b)                                 (i) all documents and instruments, including
Uniform Commercial Code financing statements, required by law or reasonably
requested by the Agents to be filed, registered or recorded to create the Liens
intended to be created by the Senior Collateral Documents and perfect such Liens
to the extent required by, and with the priority required by, this Agreement and
the Senior Collateral Documents, shall have been filed, registered or recorded
or delivered to the Senior Collateral Agent for filing, registration or
recording or (ii) the Agents shall have been provided with all authorizations,
consents and approvals from each Loan Party, Governmental Authority and other
Person reasonably requested by it to file, record or register all documents and
instruments referred to in clause (b)(i) of this definition; and

 

(c)                                  each Loan Party shall have obtained all
consents and approvals required to be obtained by it in connection with the
execution and delivery of all Senior Collateral Documents to which it is a party
and the granting by it of the Liens thereunder.

 

Notwithstanding anything to the contrary herein, in no event shall (i) landlord
lien waivers, estoppels or collateral access letters be required, (ii) Borrower
or any Subsidiary be required to complete any filings or other actions with
respect to perfection or creation of security interests in any jurisdiction
outside the United States, or otherwise enter into any security agreement,
mortgage or pledge agreement governed by the laws of any jurisdiction outside
the United States, (iii) Borrower or any Subsidiary Loan Party be required to
create or perfect any security interest, obtain any legal opinion or other
deliverable with respect to particular assets of any Loan Party or the provision
of guarantee by any Subsidiary, if the cost of creating or perfecting such
security interest in such asset or obtaining such legal opinion or other
deliverable in respect of such asset or providing such guarantee is excessive in
relation to the benefit to the Senior Loan Secured Parties of the security to be
afforded thereby, as reasonably agreed between the

 

16

--------------------------------------------------------------------------------



 

Borrower and the Administrative Agent or (iv) Borrower or any Subsidiary have an
obligation to grant any Lien over real property.

 

“Collateral Designation Date” means the date that each of the following
conditions shall be first satisfied: (a) no Default or Event of Default shall
have occurred and is continuing or would result from the designation of
Intellectual Property as Non-ABL Priority Collateral; (b) the Borrower shall
have repaid in full in cash all FILO Loans and other Senior Loan Obligations in
respect of the FILO Facility; (c) all FILO Commitments shall have been
terminated; (d) the Borrower shall have submitted a certificate of a Responsible
Officer of the Borrower (i) designating Intellectual Property owned by the
Subsidiary Loan Parties which constitutes Collateral as Non-ABL Priority
Collateral and (ii) certifying that the condition set forth in clause (a) shall
be satisfied at the time of such designation (after giving effect to such
designation and the incurrence of any Indebtedness and other related
transactions in connection therewith); provided, however, that notwithstanding
such designation, (a) all such Collateral shall be expressly subject to the ABL
License, and (b) such Intellectual Property shall continue to constitute
Collateral securing the Senior Obligations, with the priority required by each
Intercreditor Agreements (including each Applicable Intercreditor Agreement).

 

“Combined Borrowing Base Amount” means, at any time, an amount equal to the sum
of (a) the ABL Borrowing Base Amount, plus (b) the FILO Borrowing Base Amount.

 

“Combined Loan Cap” means, at any time, an amount equal to the sum of (a) the
lesser of (i) the Total ABL Commitments at such time and (ii) the ABL Borrowing
Base Amount at such time (calculated without giving effect to the FILO Push-Down
Reserve), plus (b) lesser of (i) the FILO Facility at such time and (ii) the
FILO Borrowing Base Amount at such time.

 

“Commitment” means the Revolving Commitments (other than any Other Revolving
Commitment), an Other Revolving Commitment of a given Revolving Commitment
Series, the FILO Commitments, an Incremental Term Commitment, a Loan
Modification Term Commitment and/or the Refinancing Term Commitments, or any
combination thereof (as the context requires).

 

“Consolidated Capital Expenditures” means, for any period, the aggregate amount
of expenditures by the Borrower and its Consolidated Subsidiaries for plant,
property and equipment and Prescription Files during such period (including any
such expenditure by way of acquisition of a Person or by way of assumption of
Indebtedness or other obligations of a Person, to the extent reflected as plant,
property and equipment or as Prescription File assets) minus the aggregate
amount of Net Cash Proceeds received by the Borrower and its Consolidated
Subsidiaries from the sale of Stores to third parties pursuant to Sale and
Leaseback Transactions; provided that the aggregate amount of expenditures by
the Borrower and its Consolidated Subsidiaries referred to above shall exclude,
without duplication, (i) any such expenditures made for the replacement or
restoration of assets to the extent financed by Casualty/Condemnation Proceeds
relating to the asset or assets being replaced or restored, (ii) any amounts
paid to any party under a lease entered into in connection with a Sale and
Leaseback Transaction with respect to the termination of such lease and the
reacquisition by the Borrower or any of the Subsidiaries of the property subject
to such lease, (iii) any such expenditures made for the purchase or other
acquisition from a third party of Stores, leases and Prescription Files, but
only

 

17

--------------------------------------------------------------------------------



 

to the extent that an equivalent or greater amount is received from such third
party as consideration for the sale or other disposition to such third party of
Stores, leases and/or Prescription Files of a substantially equivalent value
closed at substantially the same time as, and entered into as part of a single
related transaction with, such purchase or acquisition (and if a lesser amount
is received from such third party as consideration for such sale or other
disposition, then the amount of Consolidated Capital Expenditures for purposes
hereof shall be the expenditures made net of the consideration received), and
(iv) any such expenditure constituting a Business Acquisition; provided further
that Consolidated Capital Expenditures shall in no case be less than zero.

 

“Consolidated EBITDA” means, for any period, without duplication, Consolidated
Net Income for such period, plus (a) to the extent deducted (or excluded) in
determining Consolidated Net Income for such period, the aggregate amount of
(i) consolidated interest expenses, whether cash or non-cash, and charges,
commissions, discounts, yield and other similar fees and charges incurred
pursuant to Factoring Transactions or by Securitization Vehicles in connection
with Securitizations which are payable to any Person other than a Loan Party,
and any other amounts comparable to or in the nature of interest under any
Securitization or Factoring Transaction, including losses on the sale of
Securitization Assets in a Securitization accounted for as a “true sale” or
Factoring Assets in a Factoring Transaction accounted for as a “true sale,”
(ii) provision for income taxes, (iii) depreciation and amortization, (iv) LIFO
Adjustments which reduced such Consolidated Net Income, (v) store closing and
non-cash impairment charges and expenses, (vi) any other non-cash expenses,
charges, expenses, losses or items (including any write-offs or write-downs
(other than of inventory)) reducing Consolidated Net Income for such period
(provided that if any such non-cash charges represent an accrual or reserve for
potential cash items in any future period, (A) the Borrower may determine not to
add back such non-cash charge in the current period and (B) to the extent the
Borrower does decide to add back such non-cash charge, the cash payment in
respect thereof in such future period shall be subtracted from Consolidated
EBITDA to such extent), (vii) non-cash compensation expenses related to stock
option and restricted stock employee benefit plans, (viii) the non-cash interest
component, as adjusted from time to time, in respect of reserves, (ix) all
non-recurring costs, fees, premiums, charges and expenses incurred in connection
with the Transactions and any Investment, Business Acquisition, Asset Sale,
Restricted Payment, incurrences of Indebtedness or issuances of Equity Interests
permitted by the terms of this Agreement, whether or not consummated,
(x) (A) all Integration Expenses, (B) non-recurring restructuring costs, charges
(including in respect of cost-savings initiatives, restructuring costs and
charges related to acquisitions or Asset Sales after the Closing Date and
including severance, relocation costs, facilities or Store closing costs,
surrender expenses, signing costs, retention or completion bonuses, transition
costs and curtailments or modifications to pension and post-retirement employee
benefits (including settlement of pension liabilities)), and (C) any
non-recurring charge related to litigation settlements, provided that the
aggregate amount added back to Consolidated EBITDA pursuant to clause (x), shall
not exceed 10% of Consolidated EBITDA for such period (prior to giving effect to
such addbacks), and minus (b) to the extent not deducted in determining
Consolidated Net Income for such period, the aggregate amount of LIFO
Adjustments which increased such Consolidated Net Income.

 

“Consolidated Fixed Charge Coverage Ratio” means, for any period, the ratio of
(i) Consolidated EBITDA plus Consolidated Rent less Consolidated Capital
Expenditures to

 

18

--------------------------------------------------------------------------------



 

(ii) Consolidated Interest Charges plus Consolidated Rent plus cash dividends
paid pursuant to Section 6.08(a), in each case for such period.

 

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Consolidated Subsidiaries on a consolidated basis, the
aggregate of (a) all obligations of such Person for borrowed money (including,
purchase money Indebtedness) and all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (b) unreimbursed obligations of
such Person with respect to drawn amounts under letters of credit (including
standby and commercial), bankers’ acceptances, bank guaranties and similar
instruments, (c) all Capital Lease Obligations of such Person and (d) Guarantees
in respect of the foregoing.

 

“Consolidated Interest Charges” means, for any period, the aggregate amount of
interest charges, whether expensed or capitalized, incurred or accrued during
such period by the Borrower and its Consolidated Subsidiaries, solely to the
extent paid or payable (whether during or after such period) in cash, but
excluding interest charges constituting amortization of underwriting or
arrangement fees, original issue discount or upfront fees and other fees payable
in connection with the arrangement or underwriting of such Indebtedness minus
(a) non-cash interest expenses during such period related to (x) litigation
reserves, (y) closed store liability reserves, if any, and (z) self-insurance
reserves, plus, (b) to the extent not otherwise included in such interest
charges, commissions, discounts, yield and other similar fees and charges
incurred pursuant to Factoring Transactions or by Securitization Vehicles in
connection with Securitizations which are payable to any Person other than a
Loan Party and paid in cash, and any other amounts comparable to or in the
nature of interest under any Securitization or Factoring Transaction, including
losses on the sale of Securitization Assets in a Securitization accounted for as
a “true sale” or Factoring Assets in a Factoring Transaction accounted for as a
“true sale” and paid in cash.

 

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of the last date of the most recently
completed period of four fiscal quarters then ended for which financial
statements have been provided under Section 5.01(a) or (b) or otherwise filed
with the SEC by the Borrower to (b) Consolidated EBITDA of the Borrower and its
Consolidated Subsidiaries on a consolidated basis for the most recently
completed period of four fiscal quarters then ended for which financial
statements have been provided under Section 5.01(a) or (b) or otherwise filed
with the SEC by the Borrower.

 

“Consolidated Net Income” means, for any period, the net income (or loss) of the
Borrower and its Consolidated Subsidiaries (exclusive of (a) extraordinary items
of gain or loss during such period or gains or losses from Indebtedness
modifications during such period, (b) any gain or loss in connection with any
Asset Sale during such period, other than sales of inventory in the ordinary
course of business, but in the case of any loss only to the extent that such
loss does not involve any current or future cash expenditure, (c) the cumulative
effect of accounting changes during such period and (d) net income or loss
attributable to any Investments in Persons other than Affiliates of the
Borrower), determined on a consolidated basis for such period in accordance with
GAAP.

 

19

--------------------------------------------------------------------------------



 

“Consolidated Rent” means, for any period, the consolidated rental expense of
the Borrower and its Consolidated Subsidiaries for such period, and including,
in any event, rental costs of closed stores for such period whether or not
reflected as an expense in the determination of Consolidated Net Income for such
period.

 

“Consolidated Subsidiary” means, with respect to any Person, at any date, any
Subsidiary or other entity the accounts of which would, in accordance with GAAP,
be consolidated with those of such Person in its consolidated financial
statements if such statements were prepared as of such date.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Convertible Debt” means any debt security of the Borrower issued in the capital
markets which, by its terms, may be converted or exchanged, in whole or part, at
the option of the holder thereof into common Equity Interests of the Borrower.

 

“Credit Card Accounts Receivable” means any Account due to any Subsidiary Loan
Party from a credit card or debit card issuer or processor arising from
purchases made on the following credit cards or debit cards: Visa, MasterCard,
American Express, Diners Club, Discover, JCB, Carte Blanche and such other
credit cards or debit cards as the Administrative Agent shall approve in its
commercially reasonable judgment from time to time, in each case which have been
earned by performance by such Subsidiary Loan Party but not yet paid to such
Subsidiary Loan Party by the credit card or debit card issuer or the credit card
or debit card processor, as applicable.

 

“Credit Card Receivable Advance Rate” means the accounts receivable advance rate
determined in accordance with Section 2.20.

 

“Credit Extension Conditions” means, in relation to any determination thereof at
any time, the requirement that:

 

(a)                                 Total Outstandings at such time shall not
exceed the Combined Loan Cap at such time (other than as a result of any
Permitted Overadvance);

 

(b)                                 Total ABL Outstandings at such time shall
not exceed the ABL Loan Cap at such time (other than as a result of any
Permitted Overadvance);

 

(c)                                  Total Revolving Outstandings at such time
shall not exceed the Total Revolving Commitments at such time;

 

(d)                                 Revolving Exposure of any Lender (other than
the Revolving Lender acting as the Swingline Lender) at such time shall not
exceed the Revolving Commitment of such Lender at such time;

 

20

--------------------------------------------------------------------------------



 

(e)                                  Total FILO Outstandings at such time shall
not exceed the FILO Borrowing Base at such time, except to the extent a FILO
Push-Down Reserve has been established in the amount of such excess;

 

(f)                                   LC Exposure of all Revolving Lenders at
such time shall not exceed the LC Sublimit; and

 

(g)                                  Swingline Exposure of all Revolving Lenders
at such time shall not exceed the Swingline Sublimit.

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means, subject to Section 2.22(b), any Lender that (a) has
failed, within two Business Days of the date required to be funded or paid, to
(i) fund all or any portion of its Loans unless such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that one or more conditions precedent to funding (each
of which conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent, any Issuing Bank, any Swingline Lender or any other
Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit or Swingline Loans), (b) has
notified the Borrower, the Administrative Agent, any Issuing Bank or the
Swingline Lender in writing that it does not intend or expect to comply with its
funding obligations hereunder or generally under other agreements in which it
commits to extend credit, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s good
faith determination that a condition precedent to funding (which condition
precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by the Administrative
Agent, any Issuing Bank or the Borrower made in good faith, to provide a
certification from an authorized officer of such Lender in writing to the
Administrative Agent and the Borrower that it will comply with its obligations
(and is financially able to meet such obligations) hereunder to fund prospective
Loans and participations in outstanding Letters of Credit and Swingline Loans
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written certification by the Administrative
Agent and the Borrower), or (d) has, or has a direct or indirect parent company
that has (i) become the subject of a Bankruptcy Proceeding, (ii) had appointed
for it a receiver, custodian, conservator, trustee, administrator, assignee for
the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity (in each case of clause (i) or (ii),other than pursuant to an
Undisclosed Administration)

 

21

--------------------------------------------------------------------------------



 

or (iii) become the subject of a Bail-In Action; provided that a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any equity interest in that Lender or any direct or indirect parent company
thereof by a Governmental Authority so long as such ownership interest does not
result in or provide such Lender with immunity from the jurisdiction of courts
within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.22(b)) upon delivery of written
notice of such determination to the Borrower, each Issuing Bank, the Swingline
Lender and each Lender.

 

“Deposit Account” shall have the meaning assigned to such term in the Senior
Subsidiary Security Agreement.

 

“Disqualified Preferred Stock” means Preferred Stock of the Borrower that is not
Qualified Preferred Stock.

 

“dollars” and “$” each refer to lawful money of the United States of America.

 

“Domestic Subsidiary” means any Subsidiary incorporated or organized under the
laws of the United States of America, any State thereof or the District of
Columbia.

 

“Eagle Acquisition Agreement” means that certain Agreement and Plan of Merger
by, dated as of February 10, 2015 and among the Borrower, Eagle Merger Sub 1
LLC, Eagle Merger Sub 2 LLC, TPG VI Envision BL, LLC, Envision Topco Holdings,
LLC and Shareholder Representative Services LLC.

 

“Eagle Intercompany Obligations” means intercompany obligations between Persons
acquired under the Eagle Acquisition Agreement that require payments out of the
proceeds of certain receivables identified in the Eagle Acquisition Agreement
relating to payments by the Centers for Medicare & Medicaid Services within the
U.S. Department of Health and Human Services.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

22

--------------------------------------------------------------------------------



 

“Eligible Accounts Receivable” means, at any date of determination, all Accounts
(other than Credit Card Accounts Receivable) of the Subsidiary Loan Parties that
satisfy at the time of creation and continue to meet the same at the time of
such determination the usual and customary eligibility criteria established from
time to time by the Administrative Agent (after consultation with the Borrower)
in its commercially reasonable judgment.  On the Closing Date, those criteria
are:

 

(a)                                 such Account constitutes an “Account” within
the meaning of the UCC;

 

(b)                                 all payments on such Account are by the
terms of such Account due not later than 90 days after the date of service
(i.e., the transaction date) and are otherwise on terms that are normal and
customary in the business of the Borrower and the Subsidiaries;

 

(c)                                  such Account has been billed and has not
remained unpaid for more than 120 days following the date of service;

 

(d)                                 such Account is denominated in dollars;

 

(e)                                  such Account arose from a completed,
outright and lawful sale of goods or the completed performance of services by
the applicable Subsidiary Loan Party and accepted by the applicable Account
Debtor, and the amount of such Account has been properly recognized as revenue
on the books of the applicable Subsidiary Loan Party;

 

(f)                                   such Account is owned solely by a
Subsidiary Loan Party (and has not been transferred pursuant to a Securitization
or a Factoring Transaction);

 

(g)                                  the proceeds of such Account are payable
solely to a Deposit Account which (A) (after 60 days following the Closing Date)
is under the control of the Senior Collateral Agent and (B) has not been
released or transferred in accordance with Section 5.16 or otherwise;

 

(h)                                 such Account arose in the ordinary course of
business of the applicable Subsidiary Loan Party;

 

(i)                                     not more than 50% of the aggregate
amount of Accounts from the same Account Debtor and any Affiliates thereof
remain unpaid for more than 120 days following the date of service;

 

(j)                                    such Account (i) does not arise under any
(x) Medicare program or (y) any Medicaid program of any State which may limit
recovery upon any such Account upon any Bankruptcy Proceeding related to a
Subsidiary Loan Party (including, without limitation Hawaii, Illinois,
Minnesota, Montana, New Mexico and Ohio) and (ii) is not due from any
Governmental Authority (other than from any Medicaid program of any State,
except to the extent excluded pursuant to clause (j)(y) above);

 

(k)                                 to the knowledge of the Borrower and the
Subsidiaries, no event of death, bankruptcy, insolvency or inability to pay
creditors generally of the Account Debtor of such Account has occurred, and no
notice thereof has been received;

 

23

--------------------------------------------------------------------------------



 

(l)                                     payment of such Account is not being
disputed by the Account Debtor thereof and is not subject to any material bona
fide claim, counterclaim, offset or chargeback;

 

(m)                             such Account complies in all material respects
with the requirements of all applicable laws and regulations, whether Federal,
state or local, including the Federal Consumer Credit Protection Act, the
Federal Truth in Lending Act and Regulation Z of the Federal Reserve Board;

 

(n)                                 with respect to such Account, the Account
Debtor (i) is organized in the United States (or, if such Account Debtor is not
organized in the United States, such Account is supported by a letter of credit
approved by the Administrative Agent in favor of the applicable Subsidiary Loan
Party), and (ii) is not an Affiliate or Subsidiary or an Affiliate of any of the
Loan Parties;

 

(o)                                 such Account is subject to a perfected first
priority security interest in favor of the Senior Collateral Agent for the
benefit of the Senior Loan Secured Parties pursuant to the Senior Collateral
Documents and is not subject to any other Lien other than any Lien created
pursuant to the Senior Debt Documents, the Split-Priority Debt Documents or the
Second Priority Debt Documents or Permitted Encumbrances (provided that the
Administrative Agent shall have established appropriate reserves (as determined
by the Administrative Agent in the exercise of its commercially reasonable
judgment) with respect thereto, in an amount not to exceed the claims secured by
such Permitted Encumbrances);

 

(p)                                 with respect to any such Account for an
amount greater than $5,000,000, the Account Debtor has not been disapproved by
the Required Lenders (based, on the Required Lenders’ reasonable judgment, upon
the creditworthiness of such Account Debtor);

 

(q)                                 the representations and warranties contained
in the Senior Loan Documents with respect to such Account are true and correct
in all material respects;

 

(r)                                    such Account does not consist of amounts
due from vendors as rebates or allowances or reflect finance charges;

 

(s)                                   such Account is not due from an Account
Debtor which is the subject of a Bankruptcy Proceeding or that is a Sanctioned
Person;

 

(t)                                    such Account is in full force and effect
and constitutes a legal, valid and binding obligation of the Account Debtor,
enforceable against such Account Debtor in accordance with its terms and the
applicable Subsidiary Loan Party’s right to receive payment in respect of such
Account is not contingent upon the fulfillment of any condition whatsoever; and

 

(u)                                 if such Account is purchased by a Subsidiary
Loan Party in connection with an Incremental Securitization Refinancing Facility
or a Securitization Refinancing, the Administrative Agent shall have completed
its due diligence with respect to such

 

24

--------------------------------------------------------------------------------



 

Account, including its completion of, and satisfaction with, an audit of the
Account, in scope, form and substance reasonably satisfactory to the
Administrative Agent.

 

“Eligible Credit Card Accounts Receivable” means, at any date of determination,
any Credit Card Account Receivable that (i) has been earned and represents the
bona fide amounts due to a Subsidiary Loan Party from a credit card or debit
card processor and/or credit card or debit card issuer, and in each case
originated in the ordinary course of business of the applicable Subsidiary Loan
Party and (ii) is not excluded as an Eligible Credit Card Accounts Receivable
pursuant to any of clauses (a) through (j) below.  Without limiting the
foregoing, to qualify as an Eligible Credit Card Accounts Receivable, a Credit
Card Account Receivable shall indicate no Person other than a Subsidiary Loan
Party as payee or remittance party.  Eligible Credit Card Accounts Receivable
shall not include any Credit Card Account Receivable if:

 

(a)                                 such Credit Card Account Receivable is not
owned by a Subsidiary Loan Party or such Subsidiary Loan Party does not have
good or marketable title to such Credit Card Account Receivable;

 

(b)                                 such Credit Card Account Receivable (i) does
not constitute an “Account” (as defined in the UCC), or (ii) does not constitute
a “Payment Intangible” (as defined in the UCC);

 

(c)                                  such Credit Card Account Receivable has
been outstanding more than five Business Days.

 

(d)                                 the credit card or debit card issuer or
credit card or debit card processor of the applicable credit card or debit card
with respect to such Credit Card Account Receivable is the subject of any
Bankruptcy Proceedings or is a Sanctioned Person;

 

(e)                                  such Credit Card Account Receivable is not
a valid, legally enforceable obligation of the applicable credit card or debit
card issuer with respect thereto;

 

(f)                                   such Credit Card Account Receivable is not
subject to a properly perfected first-priority security interest in favor of the
Senior Collateral Agent for the benefit of the Senior Loan Secured Parties
(subject to any Permitted Encumbrances (provided that the Administrative Agent
shall have established appropriate reserves (as determined by the Administrative
Agent in the exercise of its commercially reasonable judgment) with respect
thereto, in an amount not to exceed the claims secured by such Permitted
Encumbrances), or is subject to any Lien whatsoever other than any Lien created
pursuant to the Senior Debt Documents, the Split-Priority Debt Documents, or the
Second Priority Debt Documents and any Permitted Encumbrances contemplated by
the credit card processor agreements and for which appropriate reserves (as
determined by the Administrative Agent in the exercise of its commercially
reasonable judgment) have been established or maintained;

 

(g)                                  such Credit Card Account Receivable does
not conform in all material respects to all representations, warranties or other
provisions in the Senior Loan Documents or in the credit card or debit card
agreements relating to such Credit Card

 

25

--------------------------------------------------------------------------------



 

Account Receivable or any default exists under the applicable credit card or
debit card agreement;

 

(h)                                 such Credit Card Account Receivable is
subject to risk of set-off, non-collection or not being processed due to unpaid
and/or accrued credit card or debit card processor fee balances, to the extent
of the lesser of the balance of such Credit Card Account Receivable or unpaid
credit card or debit card processor fees;

 

(i)                                     the proceeds of such Credit Card Account
Receivable are not paid into a Deposit Account which (A) (after 60 days
following the Closing Date) is under the control of the Senior Collateral Agent
or (B) has been released or transferred in accordance with Section 5.16 or
otherwise; or

 

(j)                                    such Credit Card Account Receivable does
not meet such other usual and customary eligibility criteria for Credit Card
Account Receivables as the Administrative Agent (after consultation with the
Borrower) may determine from time to time in its commercially reasonable
judgment.

 

In determining the amount to be so included in the calculation of the value of
an Eligible Credit Card Accounts Receivable, the face amount thereof shall be
reduced by, without duplication, to the extent not reflected in such face
amount, (i) the amount of all customary fees and expenses in connection with any
credit card or debit card arrangements and (ii) the aggregate amount of all cash
received in respect thereof but not yet applied by the Subsidiary Loan Party to
reduce the amount of such Eligible Credit Card Accounts Receivable.

 

“Eligible Inventory” means, at any date of determination, all inventory (as
defined in the Uniform Commercial Code) owned by any Subsidiary Loan Party that
satisfies at the time of such determination the usual and customary eligibility
criteria established from time to time by the Administrative Agent (after
consultation with the Borrower) in its commercially reasonable judgment.  On the
Closing Date, Eligible Inventory shall exclude, without duplication, the
following:

 

(a)                                 any such inventory that has been shipped to
a customer, even if on a consignment or “sale or return” basis, or is otherwise
not in the possession or control of or any Subsidiary Loan Party or a
warehouseman or bailee of any Subsidiary Loan Party;

 

(b)                                 any inventory against which any Subsidiary
Loan Party has taken a reserve, to the extent of such reserve, to the extent
specified by the Administrative Agent from time to time in its commercially
reasonable judgment to reflect Borrowing Base Factors;

 

(c)                                  any inventory that has been discontinued or
is otherwise of a type (SKU) not currently offered for sale on a regular basis
by the Subsidiary Loan Parties (including any such inventory obtained in
connection with a Business Acquisition) to the extent specified by the
Administrative Agent from time to time in its commercially reasonable judgment
to reflect Borrowing Base Factors;

 

(d)                                 (i) are to be returned to the vendor, or
(ii) are bill and hold goods;

 

26

--------------------------------------------------------------------------------



 

(e)                                  inventory acquired in a Business
Acquisition if the increase in the Combined Borrowing Base Amount attributable
to such inventory is greater than $50,000,000, unless and until the
Administrative Agent has completed or received (A) an appraisal of such
inventory from appraisers reasonably satisfactory to the Administrative Agent,
establishes an advance rate and reserves therefor and otherwise agrees that such
inventory shall be deemed Eligible Inventory and (B) such other due diligence as
the Administrative Agent may reasonably require, all of the results of the
foregoing in respect of such inventory to be reasonably satisfactory to the
Administrative Agent;

 

(f)                                   any inventory not located in the United
States or otherwise not subject to a valid and perfected Lien of the Senior
Collateral Agent in favor of the Senior Loan Secured Parties under the Senior
Collateral Documents, subject to no prior or equal Lien other than in favor of
the other Senior Secured Parties;

 

(g)                                  any supply, scrap or obsolete inventory or
inventory that is otherwise unsaleable;

 

(h)                                 any inventory that is past its expiration
date, is damaged or not in good condition, is packaging and shipping materials,
is a sample used for marketing purposes or does not meet all material standards
imposed by any Governmental Authority having regulatory authority over such
inventory, except in each case to the extent of its net realizable value as
determined by the Administrative Agent from time to time in its commercially
reasonable judgment;

 

(i)                                     any inventory that is subject to any
licensing, patent, royalty, trademark, trade name or copyright agreement with
any third Person from whom the Borrower or any of its Subsidiaries has received
notice of a dispute in respect of such agreement, to the extent that the
Administrative Agent determines, in its commercially reasonable judgment, that
such dispute could be expected to prevent the sale of such inventory;

 

(j)                                    any inventory which is subject to a
negotiable document of title which has not been delivered to the Administrative
Agent;

 

(k)                                 inventory that has been sold but not yet
delivered or as to which a Subsidiary Loan Party has accepted a deposit;

 

(l)                                     any inventory to the extent that such
inventory is not comprised of readily marketable materials of a type
manufactured, consumed or held for resale by the Subsidiary Loan Parties in the
ordinary course of business;

 

(m)                             any inventory to the extent that such inventory
consists of raw materials, component parts and/or work-in-progress or inventory
that is subject to progress billing or retainage, or is inventory for which a
performance, surety or completion bond or similar assurance has been issued;

 

(n)                                 any inventory in respect of which the
applicable representations and warranties in the Senior Loan Documents are not
true and correct in all material respects;

 

27

--------------------------------------------------------------------------------



 

(o)                                 any inventory to which the Subsidiary Loan
Parties do not have good title or any inventory which a Subsidiary Loan Party
holds on consignment or on a “sale or return” basis; and

 

(p)                                 any inventory (as notified by the
Administrative Agent to the Borrower) that the Administrative Agent has, in its
commercially reasonable judgment, deemed ineligible in order to reflect
Borrowing Base Factors.

 

“Eligible Other Inventory Value” means, at any date of determination, an amount
equal to (i) the cost of Eligible Inventory that is Other Inventory (less any
appropriate reserve for obsolete Other Inventory and any profits accrued in
connection with transfers of Other Inventory between the Borrower and the
Subsidiaries or between Subsidiaries) at such date, in dollars, determined in
accordance with GAAP consistently applied and on a basis consistent with that
used in the preparation of the most recent audited consolidated financial
statements of the Borrower and its Consolidated Subsidiaries delivered to the
Lenders prior to the Closing Date or pursuant to Section 5.01(a) multiplied by
(ii) the Net Orderly Liquidation Rate with respect to such Other Inventory.

 

“Eligible Pharmaceutical Inventory Value” means, at any date of determination,
an amount equal to (i) the cost of Eligible Inventory that is Pharmaceutical
Inventory (less any appropriate reserve for obsolete Pharmaceutical Inventory
and any profits accrued in connection with transfers of Pharmaceutical Inventory
between the Borrower and the Subsidiaries or between Subsidiaries) at such date,
in dollars, determined in accordance with GAAP consistently applied and on a
basis consistent with that used in the preparation of the most recent audited
consolidated financial statements of the Borrower and its Consolidated
Subsidiaries delivered to the Lenders prior to the Closing Date or pursuant to
Section 5.01(a) multiplied by (ii) the Net Orderly Liquidation Rate with respect
to such Pharmaceutical Inventory.

 

“Eligible Script Lists” means, at any date of determination, all Prescription
Files owned and maintained on such date by the Subsidiary Loan Parties setting
forth Persons (and addresses, telephone numbers or other contact information
therefor) who currently purchase or otherwise obtain, in any Store owned or
operated by any Subsidiary Loan Party, medication required to be dispensed by a
licensed professional; provided that Eligible Script Lists shall not include any
Prescription File if:

 

(a)                                 such Prescription File is located or
otherwise maintained at premises other than those owned, leased or licensed and,
in each case, controlled by a Subsidiary Loan Party;

 

(b)                                 such Prescription File is not subject to a
properly perfected first-priority security interest in favor of the Senior
Collateral Agent for the benefit of the Senior Loan Secured Parties (subject to
any Permitted Encumbrances (provided that the Administrative Agent shall have
established appropriate reserves (as determined by the Administrative Agent in
the exercise of its commercially reasonable judgment) with respect thereto, in
an amount not to exceed the claims secured by such Permitted Encumbrances), or
is subject to any Lien whatsoever other than any Lien created

 

28

--------------------------------------------------------------------------------



 

pursuant to the Senior Debt Documents, the Split-Priority Debt Documents, the
Second Priority Debt Documents or Permitted Encumbrances;

 

(c)                                  such Prescription File is not of a type
included in an appraisal of Prescription Files received by the Administrative
Agent from time to time in accordance with this Agreement; or

 

(d)                                 such Prescription File is not in a form that
may be sold or otherwise transferred or is subject to regulatory restrictions
prohibiting the sale or transfer thereof.

 

“Eligible Script Lists Value” means, at any date of determination, the product
of (a) the average, orderly liquidation value of the Eligible Scripts Lists, on
a per Prescription File basis, net of (to the extent not given effect in the
ordinary liquidation value) operating expenses, liquidation expenses and
commissions reasonably anticipated in the disposition of such assets, as
reasonably determined from time to time by reference to the most recent
appraisal of Prescription Files received by the Administrative Agent that is
conducted by an independent appraiser satisfactory to the Administrative Agent,
multiplied by (b) the number of Prescription Files in such Eligible Scripts
Lists for the twelve (12) fiscal months most recently ended.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

 

“Environmental Liability” means all liabilities, obligations, damages, losses,
claims, actions, suits, judgments, orders, fines, penalties, fees, expenses and
costs, (including administrative oversight costs, natural resource damages and
remediation costs), whether contingent or otherwise, arising out of or relating
to: (a) compliance or non-compliance with any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release of
any Hazardous Materials or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which

 

29

--------------------------------------------------------------------------------



 

the 30-day notice period is waived); (b) the existence with respect to any Plan
of an “accumulated funding deficiency” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived; (c) the filing pursuant to
Section 412(d) of the Code or Section 303(d) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by the Borrower or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan; (e) the receipt
by the Borrower or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan; (f) the incurrence by the Borrower or any of
its ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal from any Plan or Multiemployer Plan; (g) the receipt by the Borrower
or any ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan
from the Borrower or any ERISA Affiliate of any notice, concerning the
imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, insolvent or in reorganization, within the meaning of
Title IV of ERISA; or (h) the existence of any event or condition that could
reasonably be expected to constitute grounds under ERISA for the termination of,
or the appointment of a trustee to administer, any Plan.

 

“Escrow Notes” means Indebtedness consisting of debt securities issued by the
Borrower or by an Escrow Notes Issuer, which debt securities (a) in the case of
debt securities issued by an Escrow Notes Issuer, shall require the proceeds or
substantially all the proceeds of such debt securities to be held as security
for the repayment of such debt securities, or to be held in escrow, pending
satisfaction or waiver of certain conditions set forth in the documentation
governing such debt securities, (b) in the case of debt securities issued by an
Escrow Notes Issuer, shall, other than Guarantees in respect of interest
thereon, fees, and customary indemnities, provide recourse solely to the assets
of such Escrow Notes Issuer and (c) shall be subject to mandatory redemption or
prepayment if the conditions set forth in the documentation governing such debt
securities are not satisfied by the date specified in such documentation;
provided that in the case of debt securities issued by an Escrow Notes Issuer,
upon satisfaction or waiver of such conditions, such Escrow Notes Issuer shall
merge with and into the Borrower with the Borrower being the surviving
corporation, and becoming the issuer under such debt securities, and such debt
securities shall, after giving effect to such merger, constitute Permitted
Unsecured Indebtedness which does not mature or require scheduled payments of
principal prior to the date that is ninety (90) days after the Latest Maturity
Date in effect at the time such Indebtedness is originally incurred as Escrow
Notes; provided further that in the case of debt securities issued by the
Borrower, upon satisfaction or waiver of such conditions, such debt securities
shall constitute Permitted Unsecured Indebtedness which does not mature or
require scheduled payments of principal prior to the date that is ninety (90)
days after the Latest Maturity Date in effect at the time such Indebtedness is
originally incurred as Escrow Notes; and provided further that, at the time such
Escrow Notes are issued, a Financial Covenant Effectiveness Period is not in
effect.

 

“Escrow Notes Issuer” means a Subsidiary of the Borrower that issues, or intends
to issue, Escrow Notes, and that at the time such Escrow Notes are to be issued,
does not own any operating assets.

 

30

--------------------------------------------------------------------------------



 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing are bearing interest at a rate
determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Section 7.01.

 

“Excluded Subsidiary” means (a) each Subsidiary that is primarily engaged in the
pharmacy benefits management business, (b) Envision Insurance Company, an Ohio
corporation, (c) each Subsidiary that is prohibited from providing a Guarantee
of the Senior Loan Obligations by any contractual obligation existing on the
Closing Date so long as such prohibition was not incurred in contemplation of
such Subsidiary being required to provide a Guarantee of the Senior Loan
Obligations (or, if later, the date it first becomes a Subsidiary, so long as
such prohibition was not incurred in contemplation of the acquisition of such
Subsidiary), (d) each not-for-profit Subsidiary, (e) each Subsidiary of the
Borrower that is not permitted by law or regulation, or would require
governmental (including regulatory) consent, approval, license or authorization
to incur Indebtedness or to provide a guarantee of the Senior Obligations
pursuant to the Senior Subsidiary Guarantee Agreement, unless such restriction
is removed or such consent, approval, license or authorization has been received
(it being understood and agreed that none of the Borrower or any of its
Subsidiaries shall have any obligation to seek or obtain such consent, approval,
license or authorization), (f) each Escrow Notes Issuer, (g) each Domestic
Subsidiary to the extent such Subsidiary has (x) less than $1,000,000 in assets
and (y) less than $500,000 in revenue per annum as reflected in the most recent
fiscal year-end financial statements prepared by the Borrower, (h) any CFC and
(i) any FSHCO; provided that (i) any Subsidiary that Guarantees any other
Material Indebtedness of the Borrower shall not be deemed to be an “Excluded
Subsidiary” as a result of the operation of clauses (a), (b), (c), (e) or
(g) above, and (ii) any Subsidiary that incurs Material Indebtedness (other than
Indebtedness owing to the Borrower or any of its Subsidiaries) shall not be
deemed to be an “Excluded Subsidiary” as a result of the operation of clauses
(a), (b), (c), (e) or (g) above, to the extent any such Material Indebtedness is
guaranteed by the Borrower or any Subsidiary Loan Party.

 

“Excluded Taxes” means, with respect to any Agent, any Lender, the Issuing Bank
or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) income Taxes imposed on (or measured
by) its net income (however denominated) or franchise Taxes, in each case,
(i) imposed by the United States of America, or by the jurisdiction under the
laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable lending office is
located or (ii) that are Other Connection Taxes, (b) any branch profits Taxes
imposed by the United States of America or any similar Tax imposed by any other
jurisdiction described in clause (a) above, (c) in the case of a Foreign Lender
(other than an assignee pursuant to a request by the Borrower under
Section 2.19(b)), any U.S. Federal withholding Tax that (i) is in effect and
would apply to amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party to this Agreement (or designates a new lending office),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or

 

31

--------------------------------------------------------------------------------



 

assignment), to receive additional amounts from the Borrower with respect to any
withholding Tax pursuant to Section 2.17(a), or (ii) is attributable to such
Foreign Lender’s failure to comply with Section 2.17(f) and (d) any U.S. Federal
withholding Taxes imposed under FATCA.

 

“Existing Credit Agreement” means that certain Credit Agreement, dated as of
June 27, 2001, as amended and restated as of January 13, 2015, among the
Borrower, the lenders from time to time party thereto and Citicorp North
America, Inc., as administrative agent and collateral agent thereunder, as
amended, restated, supplemented or otherwise modified from time to time.

 

“Existing Guaranteed Unsecured Indebtedness” means Indebtedness outstanding as
of the Closing Date under the Borrower’s 2023 6.125% Note Indenture, and the
Guarantees thereof by the Subsidiary Loan Parties party thereto.

 

“Existing Letters of Credit” means each letter of credit identified on Schedule
1.01(e) hereto.

 

“Existing Non-Guaranteed Indebtedness” means Indebtedness outstanding as of the
Closing Date under the (a) 2027 7.70% Note Indenture and (b) 2028 6.875% Note
Indenture.

 

“Existing Non-Guaranteed Indentures” means, collectively, (a) the 2027 7.70%
Note Indenture and (b) the 2028 6.875% Note Indenture.

 

“Facility” means the FILO Facility, Term Facility and/or the Revolving Facility,
as applicable and as the context may require.

 

“Factoring Assets” means any accounts receivable owed to the Borrower or any
Subsidiary (whether now existing or arising or acquired in the future) arising
in the ordinary course of business from the sale of goods or services, all
collateral securing such accounts receivable, all contracts and contract rights
and all guarantees or other obligations in respect of such accounts receivable,
all proceeds of such accounts receivable and other assets (including contract
rights) which are of the type customarily transferred in connection with the
factoring of accounts receivable and which are sold, transferred or otherwise
conveyed by the Borrower or a Subsidiary pursuant to a Factoring Transaction
permitted by this Agreement.

 

“Factoring Notice” means a written notice delivered by the Borrower to the
Administrative Agent at least 30 days after the termination of any
Securitization program indicating that the Borrower or its Subsidiaries intend
to engage in a Factoring Transaction.

 

“Factoring Transaction” means any transaction or series of transactions entered
into by the Borrower and any Subsidiaries pursuant to which the Borrower or such
Subsidiaries sells, conveys or otherwise transfers (or purports to sell, convey
or otherwise transfer) Factoring Assets of the Borrower or such Subsidiaries to
a non-related third party factor on market terms as determined in good faith at
the time such transaction is entered into by a member of the senior management
of the Borrower; provided that (i) no portion of any Indebtedness deemed to
exist as a result of such Factoring Transaction (x) is incurred or Guaranteed by
the Borrower or any other Subsidiary (in each case, other than as permitted
pursuant to Section 6.01(a)(xvi)), (y) is recourse to the Borrower or any other
Subsidiary (in each case, other than as permitted pursuant

 

32

--------------------------------------------------------------------------------



 

to Section 6.01(a)(xvi)) or (z) is secured (contingently or otherwise) by any
Lien on assets of the Borrower or any other Subsidiary (other than by the
Factoring Assets to be sold, conveyed or transferred to the third party factor),
(ii) such Factoring Transaction is consummated pursuant to customary contracts,
arrangements or agreements entered into with respect to the sale, purchase and
servicing of Factoring Assets on market terms for similar factoring, and
(iii) in connection with such Factoring Transaction, the third party factor
enters into an intercreditor arrangement reasonably acceptable to, and approved
in writing by, the Collateral Agent.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b) of the Code.

 

“Federal Funds Effective Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Effective Rate for such day
shall be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Effective Rate
for such day shall be the average rate (rounded upward, if necessary, to a whole
multiple of 1/100 of 1%) charged to Bank of America on such day on such
transactions as determined by the Administrative Agent.

 

“Fee Letters” means, collectively, (a) the Fee Letter, dated as of November 5,
2018, among the Borrower, the Administrative Agent and certain Arrangers party
thereto, and (b) the Fee Letter, dated as of November 5, 2018, among the
Borrower, MLPFS and the Administrative Agent.

 

“FILO Borrowing Base Amount” means an amount equal to the sum, without
duplication, of the following:

 

(a)           the Accounts Receivable Advance Rate multiplied by the face amount
of Eligible Accounts Receivable; plus

 

(b)           the Credit Card Receivable Advance Rate multiplied by the face
amount of Eligible Credit Card Accounts Receivable; plus

 

(c)           the Pharmaceutical Inventory Advance Rate multiplied by the
Eligible Pharmaceutical Inventory Value; plus

 

(d)           the Other Inventory Advance Rate multiplied by the Eligible Other
Inventory Value; plus

 

(e)           the FILO Scripts Availability; minus

 

(f)            any reserves established by the Administrative Agent in the
exercise of its commercially reasonable judgment to reflect Borrowing Base
Factors (which reserves

 

33

--------------------------------------------------------------------------------



 

shall not be duplicative of reserves implemented against the ABL Borrowing Base
Amount).

 

The FILO Borrowing Base Amount shall be computed and reported monthly with
respect to Eligible Accounts Receivable, Eligible Inventory, Eligible Credit
Card Accounts Receivable and Eligible Script Lists, in each case in accordance
with Sections 2.20 and 5.01(f), subject to the requirements in
Section 5.01(f) for more frequent computation and reporting of the components of
the FILO Borrowing Base Amount.  The FILO Borrowing Base Amount at any time in
effect shall be determined by reference to the Borrowing Base Certificate most
recently delivered pursuant to Section 5.01(f).

 

“FILO Commitment” means, with respect to each FILO Lender, the commitment of
such FILO Lender to make FILO Loans to the Borrower pursuant to Section 2.01(b),
in an aggregate principal amount not to exceed the amount set forth opposite
such FILO Lender’s name on Schedule 2.01 hereto under the caption “FILO
Commitment”.

 

“FILO Facility” means, at any time (a) prior to the funding of the FILO Loans on
the Closing Date, the Total FILO Commitments of the FILO Lenders and
(b) thereafter, the aggregate outstanding principal amount of the FILO Loans
made to the Borrower by the FILO Lenders at such time.

 

“FILO Lender” means (a) prior to the funding of the FILO Loans on the Closing
Date, any Lender that has a FILO Commitment at such time, and (b) thereafter,
any Lender that holds a FILO Loan at such time.

 

“FILO Loan” means a Loan made pursuant to Section 2.01(b).

 

“FILO Maturity Date” shall mean December 20, 2023; provided that the FILO
Maturity Date shall be the Springing Maturity Date, unless the Borrower has, on
or prior to the Springing Maturity Date, either (a) repaid, redeemed, discharged
or defeased all outstanding Indebtedness under the Existing Guaranteed Unsecured
Indebtedness (in accordance with the terms thereof) or (b) refinanced the
Existing Guaranteed Unsecured Indebtedness or any Refinancing Indebtedness that
refinances the Existing Guaranteed Unsecured Indebtedness such that the maturity
date of the Existing Guaranteed Unsecured Indebtedness or any such Refinancing
Indebtedness that refinances the Existing Guaranteed Unsecured Indebtedness is
at least 91 days after December 20, 2023; provided, further that if any such
date is not a Business Day, the FILO Maturity Date shall be deemed to be the
next preceding Business Day.

 

“FILO Push-Down Reserve” means, at any time, a reserve established (against the
ABL Borrowing Base Amount) by the Administrative Agent at such time in an amount
equal to the amount (if any) by which the Total FILO Outstandings exceed the
FILO Borrowing Base Amount.

 

“FILO Scripts Availability” means, at any time of determination of the FILO
Borrowing Base Amount, the sum of (a) (i) Script Lists Advance Rate multiplied
by (ii) the Eligible Script Lists Value, plus (b) the amount of ABL Scripts
Availability (in excess of 32.5% of the ABL Borrowing Base Amount) (if any) that
is excluded from the ABL Borrowing Base Amount by operation of the first proviso
set forth in the definition of the term “ABL Borrowing

 

34

--------------------------------------------------------------------------------



 

Base Amount”; provided that in no event shall the sum of (i) FILO Scripts
Availability included in the determination of the FILO Borrowing Base Amount and
(ii) ABL Scripts Availability included in the determination of the ABL Borrowing
Base Amount exceed, in the aggregate, an amount equal to forty-three and
one-half percent (43.5%) of the Combined Borrowing Base Amount.

 

“Financial Covenant Effectiveness Period” means each period, on or after the
Closing Date, commencing on and including any date (a) on which ABL Availability
is less than $200,000,000, or (b) which is the third consecutive Business Day on
which ABL Availability is less than $250,000,000, and, in each case, ending on
and excluding the first day thereafter, if any, which is the 30th consecutive
calendar day on which ABL Availability is equal to or greater than $250,000,000.

 

“Financial Officer” means with respect to any Person, the chief financial
officer, principal accounting officer, treasurer, vice president of financial
accounting, vice president (or more senior level officer) of finance or
accounting, senior director of treasury or controller of such Person.  Any
document delivered hereunder that is signed by a Financial Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Financial Officer, shall be conclusively presumed to have acted on behalf
of such Loan Party.

 

“Foreign Lender” means (a) if the Borrower is a U.S. Person, any Lender, with
respect to such Borrower, that is not a U.S. Person, and (b) if the Borrower is
not a U.S. Person, any Lender, with respect to such Borrower, that is resident
or organized under the laws of a jurisdiction other than that in which the
Borrower is resident for tax purposes.  For purposes of this definition, the
United States of America, each State thereof and the District of Columbia shall
be deemed to constitute a single jurisdiction.

 

“Fronting Exposure” means, at any time there is a Revolving Lender that is a
Defaulting Lender, (a) with respect to any Issuing Bank, such Defaulting
Lender’s LC Exposure with respect to Letters of Credit issued by such Issuing
Bank other than LC Exposure as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or Cash Collateralized in
accordance with the terms hereof and (b) with respect to the Swingline Lender,
such Defaulting Lender’s Applicable Percentage of outstanding Swingline Loans
made by such Swingline Lender, other than Swingline Loans as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof.

 

“FSHCO” means any Subsidiary that owns no material assets (directly or through
one or more entities treated as flow-through entities for U.S. federal income
tax purposes) other than Equity Interests (or Equity Interests treated as
Indebtedness) of one or more CFCs.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any

 

35

--------------------------------------------------------------------------------



 

agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national body exercising such powers or functions, such as the European
Union or the European Central Bank).

 

“Government Lockbox Account” shall have the meaning assigned to such term in the
Senior Subsidiary Security Agreement.

 

“Government Lockbox Account Agreement” shall have the meaning assigned to such
term in the Senior Subsidiary Security Agreement.

 

“Government Lockbox Account Bank” shall have the meaning assigned to such term
in the Senior Subsidiary Security Agreement.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other monetary obligation or to purchase (or to advance
or supply funds for the purchase of) any security for the payment thereof,
(b) to purchase or lease property, securities or services for the purpose of
assuring the owner of such Indebtedness or other monetary obligation of the
payment thereof, (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other monetary obligation
or (d) as an account party in respect of any letter of credit or letter of
guaranty issued to support such Indebtedness or obligation; provided, that the
term Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business.

 

“Hazardous Materials” means (a) petroleum products and byproducts, asbestos,
urea formaldehyde foam insulation, polychlorinated biphenyls, radon gas,
chlorofluorocarbons and all other ozone-depleting substances, or (b) any
chemical, material, substance, waste, pollutant or contaminant that is
prohibited, limited or regulated by or pursuant to any Environmental Law.

 

“Hedging Agreement” means any interest rate swap transaction, basis swap,
forward rate transaction, commodity swap, commodity option, equity or equity
index swap, equity or equity index option, bond option, interest rate option,
foreign exchange transaction, cap transaction, floor transaction, collar
transaction, currency swap transaction, cross-currency rate swap transaction,
currency option or any other similar transaction (including any option with
respect to any of the foregoing transactions) or any combination of the
foregoing transactions.

 

“HIPAA” has the meaning assigned to such term in Section 3.07.

 

“Incremental Commitment” has the meaning assigned to such term in Section 2.21.

 

“Incremental Facility” has the meaning assigned to such term in Section 2.21.

 

36

--------------------------------------------------------------------------------



 

“Incremental Facility Amendment” has the meaning assigned to such term in
Section 2.21.

 

“Incremental Refinancing Term Loan” has the meaning assigned to such term in
Section 2.21, and shall include each Class of such Loans established pursuant to
an Incremental Facility Amendment.

 

“Incremental Revolving Commitment” has the meaning assigned to such term in
Section 2.21.

 

“Incremental Senior Debt Refinancing Facility” has the meaning assigned to such
term in Section 2.21.

 

“Incremental Term Commitment” shall mean any Lender’s or Additional Lender’s
commitment to make any Incremental Refinancing Term Loans pursuant to
Section 2.21.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding current
accounts payable incurred in the ordinary course of business), (e) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed by such Persons, provided that the amount of
such Indebtedness will be the lesser of the fair market value of such property
and the amount of Indebtedness of such other Person , (f) all Guarantees by such
Person of Indebtedness of others, (g) all Capital Lease Obligations of such
Person, (h) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty, (i) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances and (j) all Disqualified Preferred Stock valued, as of the date of
determination, at the greater of (i) the maximum aggregate amount that would be
payable upon maturity, or upon the mandatory redemption, repayment or repurchase
thereof and (ii) the maximum liquidation preference of such Disqualified
Preferred Stock.  The Indebtedness of any Person shall include the Indebtedness
of any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Senior Loan Document and (b) to the extent not otherwise
described in (a), Other Taxes.

 

“Information Certificate” means a certificate in the form of Schedule 4 to the
Senior Subsidiary Security Agreement or any other form approved by the Agents.

 

37

--------------------------------------------------------------------------------



 

“Integration Expenses” means, for any period, the amount of expenses (including
facilities or Store opening costs) that are directly or indirectly attributable
to the integration of any acquisition by the Borrower or any Consolidated
Subsidiary consummated during such period and is not reasonably expected to
recur once the integration of such acquisition is complete.

 

“Intellectual Property” shall have the meaning set forth in the Senior
Subsidiary Security Agreement.

 

“Intercompany Inventory Purchase Agreement” means the Intercompany Inventory
Purchase Agreement dated as of December 18, 2018 (as amended), among the
Borrower, Rite Aid Hdqtrs. Corp., the Distribution Subsidiaries as defined and
named therein and the Operating Subsidiaries as defined and named therein.

 

“Intercreditor Agreements” means, collectively, the Senior Lien Intercreditor
Agreement and each Applicable Intercreditor Agreement, in each case, to the
extent then in effect.

 

“Interest Election Request” means a notice of (a) a conversion of Loans from one
Type to the other or (b) a continuation of Eurodollar Loans, pursuant to
Section 2.07, which shall be substantially in the form of Exhibit L or such
other form as may be approved by the Administrative Agent (including any form on
an electronic platform or electronic transmission system as shall be approved by
the Administrative Agent) appropriately completed and signed by a Responsible
Officer of the Borrower.

 

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the first day of each of January, April, July and October,
(b) with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period,
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be repaid.

 

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending (x) on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, (y) in the case of Revolving Loans, seven days thereafter or
(z) such other period that is twelve months or less requested by the Borrower
and consented to by all the Appropriate Lenders, in each case as the Borrower
may elect and subject to availability; provided that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day (unless, in the case of Interest
Periods of one, two, three, six or twelve months, such next succeeding Business
Day would fall in the next calendar month, in which case such Interest Period
shall end on the next preceding Business Day), (ii) any Interest Period of one,
two, three, six or twelve months that commences on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period, (iii) there
shall be no more than two Revolving Loans with a seven day Interest

 

38

--------------------------------------------------------------------------------



 

Period at any time outstanding and (iv) no Interest Period for any applicable
Class of Loans shall extend beyond the Latest Maturity Date for such applicable
Class; provided that in the case of any Revolving Loan, no Interest Period shall
extend beyond the next upcoming Revolving Maturity Date to occur.  For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.

 

“Investment” by any Person in any other Person means (i) any direct or indirect
loan, advance or other extension of credit, assumption of debt, or capital
contribution to or for the account of such other Person (by means of any
transfer of cash or other property to any Person or any payment for property or
services for the account or use of any Person, or otherwise), (ii) any direct or
indirect purchase or other acquisition of any Equity Interests, bond, note,
debenture or other debt or equity security or evidence of Indebtedness, or any
other ownership interest (including, any option, warrant or any other right to
acquire any of the foregoing), issued by such other Person, whether or not such
acquisition is from such or any other Person, (iii) any direct or indirect
payment by such Person on a Guarantee of or for the account of such other Person
or any direct or indirect issuance by such Person of such a Guarantee (provided,
however, that for purposes of Section 6.04, payments under Guarantees not
exceeding the amount of the Investment attributable to the issuance of such
Guarantee will not be deemed to result in an increase in the amount of such
Investment), or (iv) any Business Acquisition.  Any repurchase by the Borrower
of its own Equity Interests or Indebtedness shall not constitute an Investment
for purposes of this Agreement.  The amount of any Investment shall be the
original principal or capital amount thereof less all returns of principal or
equity thereon (and without adjustment by reason of the financial condition of
such other Person) and shall, if made by the transfer or exchange of property
other than cash, be deemed to have been made in an original principal or capital
amount equal to the fair market value of such property at the time of such
transfer or exchange.

 

“Issuing Bank Agreement” has the meaning assigned to such term in
Section 2.05(k).

 

“Issuing Banks” means Bank of America, N.A., Wells Fargo Bank, National
Association, Citibank, N.A., and any other Revolving Lender from time to time
designated by the Borrower as an Issuing Bank, with the consent of such
Revolving Lender (in its sole and absolute discretion) and the Administrative
Agent (such consent not to be unreasonably withheld, conditioned or delayed),
and their respective successors in such capacity (it being agreed that any such
other Revolving Lender shall be under no obligation to be an Issuing Bank
hereunder).  An Issuing Bank may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of such Issuing Bank, in which case
the term “Issuing Banks” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate (it being agreed that such Issuing
Bank shall, or shall cause such Affiliate to, comply with the requirements of
Section 2.05(p) with respect to such Letters of Credit).  At any time there is
more than one Issuing Bank, any singular references to the Issuing Bank shall
mean any Issuing Bank, each Issuing Bank, the Issuing Bank that has issued the
applicable Letter of Credit, or all Issuing Banks, as the context may require.

 

39

--------------------------------------------------------------------------------



 

“Joint Venture” means, with respect to any Person, at any date, any other Person
in whom such Person directly or indirectly holds an Investment consisting of an
Equity Interest, and whose financial results would not be consolidated under
GAAP with the financial results of such Person on the consolidated financial
statements of such Person, if such statements were prepared in accordance with
GAAP as of such date.

 

“Junior Lien Intercreditor Agreement” means the Intercreditor Agreement
substantially in the form of Exhibit J-2 (or such other form as may be
reasonably acceptable to the Administrative Agent), with such changes as may be
reasonably acceptable to the Administrative Agent and the Borrower, the among
the Subsidiary Loan Parties, the Senior Collateral Agent, the Administrative
Agent as the Representative for the Senior Loan Secured Parties and the other
Representatives from time to time party thereto.

 

“Latest Maturity Date” means, at any date of determination, as applicable and as
the context may require (a) the latest of (i) the latest Revolving Maturity
Date, (ii) the latest FILO Maturity Date, (ii) the latest Term Facility Maturity
Date, in each case, applicable to any Class of Loans or Commitments hereunder at
such time, in each case then in effect on such date of determination or (b) with
respect to any Class of Commitments or Loans, the latest such date specified in
clause (a) above with respect to such Class of Commitments or Loans.

 

“LC Commitment” means, with respect to each Issuing Bank, the commitment of such
Issuing Bank to issue Letters of Credit pursuant to Section 2.05, subject to the
LC Sublimit and the limitation that the aggregate amount of Letters of Credit
issued by (a) with respect to each of Bank of America, N.A., Wells Fargo Bank,
National Association and Citibank, N.A., each in its capacity as an Issuing Bank
shall not exceed $125,000,000 at any time outstanding with respect to any such
Issuing Bank, (b) with respect to Capital One, National Association, PNC Bank,
National Association, BMO Harris Bank, MUFG Union Bank, N.A., Fifth Third Bank,
and ING Capital LLC in its capacity as an Issuing Bank shall not exceed
$50,000,000 at any time outstanding, and (c) with respect to SunTrust Bank in
its capacity as an Issuing Bank shall not exceed $25,000,000 at any time
outstanding (in each case, unless otherwise agreed by such Issuing Bank);
provided however, notwithstanding the foregoing to the contrary, any Issuing
Bank may, in its sole discretion, issue Letters of Credit in an aggregate amount
exceeding its LC Commitment, subject to the other Credit Extension Conditions.

 

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.  The LC Exposure of any Revolving Lender at any time
shall be its Applicable Revolving Percentage of the total LC Exposure at such
time.

 

“LC Sublimit” has the meaning assigned to such term in Section 2.05(b)(i).

 

“Lenders” shall have the meaning assigned to such term in the preamble to this
Agreement and shall include any other Person that shall have become a party
hereto pursuant to

 

40

--------------------------------------------------------------------------------



 

an Assignment and Acceptance, an Incremental Facility Amendment or a Refinancing
Amendment, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Acceptance or otherwise in accordance with the terms of
this Agreement.  Unless the context otherwise requires, the term “Lenders”
includes the Swingline Lender.

 

“Letter of Credit” means (a) each Existing Letter of Credit, and (b) any letter
of credit issued pursuant to this Agreement under the Revolving Commitments.

 

“LIBO Rate” means:

 

(a)           for any Interest Period with respect to a Eurodollar Borrowing,
the rate per annum equal to the London Interbank Offered Rate as administered by
ICE Benchmark Administration (or any other Person that takes over the
administration of such rate for dollars for a period equal in length to such
Interest Period) (“LIBOR”) as published on the applicable Bloomberg screen
page (or such other commercially available source providing such quotations as
may be designated by the Administrative Agent in its reasonable discretion from
time to time, in each case the “LIBOR Screen Rate”) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, for dollar deposits (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period; and

 

(b)           for any interest calculation with respect to an Alternate Base
Rate Loan on any date, the rate per annum equal to LIBOR, at or about 11:00
a.m., London time determined two Business Days prior to such date for dollar
deposits with a term of one month commencing that day;

 

provided that, if the LIBO Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.

 

“LIBOR” has the meaning specified in the definition of LIBO Rate.

 

“LIBOR Screen Rate” has the meaning specified in the definition of LIBO Rate.

 

“LIBOR Successor Rate” has the meaning specified in Section 2.14(c).

 

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Alternate Base
Rate or Interest Period, timing and frequency of determining rates and making
payments of interest and other administrative matters as may be appropriate, in
the discretion of the Administrative Agent in consultation with the Borrower, to
reflect the adoption of such LIBOR Successor Rate and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such LIBOR Successor Rate
exists, in such other manner of administration as the Administrative Agent
determines (with the consent of the Borrower) is reasonably necessary in
connection with the administration of this Agreement).

 

41

--------------------------------------------------------------------------------



 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, Capital Lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

“LIFO Adjustments” means, for any period, the net adjustment to costs of goods
sold for such period required by the Borrower’s LIFO inventory method,
determined in accordance with GAAP.

 

“Liquidation” means the exercise by any Agent of those rights and remedies of
the Agents under the Senior Loan Documents and applicable law as a creditor of
the Loan Parties, including (after the occurrence and during the continuation of
an Event of Default) the conduct by any or all of the Loan Parties, acting with
the consent of the Agents, of any public, private or “Going-Out-Of-Business
Sale” or other disposition of Collateral for the purpose of liquidating the
Collateral.  Derivations of the word “Liquidation” (such as “Liquidate”) are
used with like meaning in this Agreement.

 

“Loan Modification Agreement” shall mean a Loan Modification Agreement in form
and substance reasonably satisfactory to the Administrative Agent and the
Borrower, among the Borrower, the Subsidiary Loan Parties, as applicable, and
one or more Accepting Lenders to reflect any Permitted Amendment.

 

“Loan Modification Offer” shall have the meaning assigned to such term in
Section 9.19(a).

 

“Loan Modification Term Commitment” shall mean any Accepting Lender’s commitment
to convert or, continue (in the case of existing Term Loans), an Affected
Class of Loans and/or Commitments as Loan Modification Term Loans pursuant to a
Loan Modification Agreement effected under Section 9.19.

 

“Loan Modification Term Loan” has the meaning assigned to such term in
Section 6.01(c).

 

“Loan Parties” means the Borrower and the Subsidiary Loan Parties.

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement (including, unless the context otherwise requires, the Revolving
Loans, the FILO Loans, the Term Loans, and the Swingline Loans.

 

“Lockbox Account” shall have the meaning assigned to such term in the Senior
Subsidiary Security Agreement.

 

“Margin Stock” means “margin stock”, as such term is defined in Regulation U of
the Board.

 

42

--------------------------------------------------------------------------------



 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, properties or condition (financial or otherwise) of the
Borrower and the Subsidiaries, taken as a whole, (b) the ability of any Loan
Party to perform any of its material obligations under any Senior Loan Document
to which it is a party or (c) the legality, validity or enforceability of the
Senior Loan Documents (including, without limitation, the validity,
enforceability or priority of security interests granted thereunder) or the
rights of or benefits or remedies available to the Lenders under any Senior Loan
Document.

 

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Hedging Agreements, of any one
or more of the Borrower and the Subsidiaries in an aggregate principal amount
exceeding $50,000,000.  For purposes of this definition, the “principal amount”
of the obligations of the Borrower or any Subsidiary in respect of any Hedging
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that the Borrower or such Subsidiary would be required
to pay if such Hedging Agreement were terminated at such time.

 

“Maximum Rate” has the meaning assigned to such term in Section 9.14.

 

“Medicaid” means that government-sponsored entitlement program under Title XIX,
P.L. 89-97 of the Social Security Act, which provides federal grants to states
for medical assistance based on specific eligibility criteria, as set forth on
Section 1396, et seq. of Title 42 of the United States Code.

 

“Medicare” means that government-sponsored insurance program under Title XVIII,
P.L. 89-97, of the Social Security Act, which provides for a health insurance
system for eligible elderly and disabled individuals, as set forth at
Section 1395, et seq. of Title 42 of the United States Code.

 

“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, and its
Subsidiaries and Affiliates.

 

“Moody’s” means Moody’s Investors Service, Inc., or any successor to its
business of rating debt securities.

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Net Cash Proceeds” means:

 

(a)           with respect to any Asset Sale, an amount equal to the cash
proceeds received by the Borrower or any of the Subsidiaries from or in respect
of such Asset Sale (including, when received, any cash proceeds received in
respect of any noncash proceeds of any Asset Sale), less the sum of

 

(i)            reasonable costs and expenses paid or incurred in connection with
such transaction, including, without limitation, any underwriting brokerage or
other customary selling commissions and reasonable legal, advisory and other
fees and expenses (including title and recording expenses, associated
therewith),

 

43

--------------------------------------------------------------------------------



 

payments of unassumed liabilities relating to the assets sold and any severance
and termination costs;

 

(ii)           the amount of any Indebtedness (or Attributable Debt), together
with premium or penalty, if any, and accrued interest thereon (or comparable
obligations in respect of Attributable Debt) secured by a Lien on (or if
Attributable Debt, the lease of) any asset disposed of in such Asset Sale and
discharged from the proceeds thereof, but only to the extent such Lien has
priority over the Senior Lien, the Split-Priority Lien and the Second Priority
Lien, in each case, with respect to such assets;

 

(iii)          any taxes actually paid or reasonably expected to be payable by
such Person (as estimated by a senior financial or accounting officer of the
Borrower) in respect of such Asset Sale; and

 

(iv)          the portion of such cash proceeds which the Borrower determines in
good faith and reasonably should be reserved for post-closing adjustments,
including, without limitation, indemnification payments and purchase price
adjustments, provided, that on the date that all such post-closing adjustments
have been determined, the amount (if any) by which the reserved amount in
respect of such Asset Sale exceeds the actual post-closing adjustments payable
by the Borrower or any of the Subsidiary Loan Parties shall constitute Net Cash
Proceeds on such date;

 

(b)           with respect to the proceeds received by the Borrower or a
Subsidiary from or in respect of an issuance in the public or private capital
markets of long-term debt securities or other Indebtedness for borrowed money,
of equity securities or of equity-linked (e.g., trust preferred) securities, an
amount equal to the cash proceeds received by the Borrower or any of the
Subsidiaries from or in respect of such issuance, less any reasonable
transaction costs, including investment banking and underwriting fees, discounts
and commissions and any other expenses (including legal fees and expenses)
reasonably incurred by such Person in respect of such issuance;

 

(c)           with respect to any Securitization, an amount equal to the cash
proceeds received by the Borrower or any Subsidiary from or in respect of such
Securitization, less any reasonable transaction costs, including investment
banking and underwriting fees, discounts and commissions and any other expenses
(including legal fees and expenses) reasonably incurred by such Person in
respect of such Securitization; and

 

(d)           with respect to a Casualty/Condemnation, the amount of
Casualty/Condemnation Proceeds.

 

“Net Orderly Liquidation Rate” means, with respect to any type of inventory, at
any date of determination, the fraction, expressed as a percentage (a) the
numerator of which is the amount equal to the recovery on the aggregate amount
of the applicable category of inventory at such time on a “going out of business
sale” basis for such inventory, net of operating expenses, liquidation expenses
and commissions reasonably anticipated in the disposition of such

 

44

--------------------------------------------------------------------------------



 

assets, as determined from time to time by reference to the most recent
acceptable inventory appraisal received by the Administrative Agent that is
conducted by an independent appraiser reasonably satisfactory to the
Administrative Agent with respect to such type of inventory, and (b) the
denominator of which is the cost of the aggregate amount of such category of
inventory subject to such appraisal.

 

“Non-ABL Priority Collateral” means all of the following assets that constitute
Collateral, whether now owned or hereafter acquired and wherever located:
(a) all Equipment, all real property and interests therein (including both fee
and leasehold interests) and all Fixtures; (b) from and after the Collateral
Designation Date, all Intellectual Property; (c) all Equity Interests and other
Investment Property (other than Investment Property constituting ABL Priority
Collateral under clause (d) or (h) of the definition of such term); (d) all
Commercial Tort Claims that do not relate to ABL Priority Collateral; (e) all
insurance policies relating to Non-ABL Priority Collateral, but, for the
avoidance of doubt, excluding business interruption insurance and credit
insurance with respect to any Accounts; (f) except to the extent constituting
ABL Priority Collateral under clause (g) or (h) of the definition of such term,
all Documents, all General Intangibles, all Instruments and all Letter of Credit
Rights; (g) all other Collateral not constituting ABL Priority Collateral;
(h) all collateral and guarantees given by any other Person with respect to any
of the foregoing, and all Supporting Obligations (including Letter-of-Credit
Rights) with respect to any of the foregoing; (i) all books and Records to the
extent relating to any of the foregoing; and (j) all products and Proceeds of
the foregoing.  Notwithstanding the foregoing, the term “Non-ABL Priority
Collateral” shall not include any assets referred to in clauses (a) through
(g) of the definition of the term “ABL Priority Collateral”.  Capitalized terms
used in this definition but not defined herein have the meanings assigned to
them in the Senior Subsidiary Security Agreement or the UCC, as applicable.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

 

“Offer Period” has the meaning assigned to such term in Section 2.21.

 

“Optional Debt Repurchase” means any optional or voluntary repurchase,
redemption, retirement or defeasance (for cash or in exchange for Indebtedness
permitted hereunder) by the Borrower or any Subsidiary of any Indebtedness.

 

“Other Connection Taxes” means, with respect to any Agent, any Lender, any
Issuing Bank or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, Taxes imposed as a result of a
present or former connection between such recipient and the jurisdiction
imposing such Tax (other than connections arising from such recipient having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Senior Loan
Document, or sold or assigned an interest in any Loan or Senior Loan Document).

 

45

--------------------------------------------------------------------------------



 

“Other Incremental Revolving Commitments” has the meaning assigned to such term
in Section 2.21.

 

“Other Inventory” means all inventory other than Pharmaceutical Inventory.

 

“Other Inventory Advance Rate” means the other inventory advance rate determined
in accordance with Section 2.20.

 

“Other Revolving Commitments” means, with respect to each Revolving Lender, each
Class of Revolving Commitments resulting from (a) a modification of an existing
Revolving Credit Commitments pursuant to a Loan Modification Agreement entered
into in connection with a Loan Modification Offer, (b) Refinancing Revolving
Commitments established pursuant to a Refinancing Amendment or (c) Other
Incremental Revolving Commitments under an Incremental Facility established
pursuant to an Incremental Facility Amendment.  Any Other Revolving Commitments
effected pursuant to a Loan Modification Agreement, Refinancing Amendment or
Other Incremental Revolving Commitments established pursuant to an Incremental
Facility Amendment, shall, in each case, be designated a series (each, an “Other
Revolving Commitment Series”) of Other Revolving Commitments for all purposes of
this Agreement; provided that any Other Revolving Commitments effected from an
existing Class of Revolving Commitments may be, to the extent provided in the
applicable Loan Modification Agreement, Refinancing Amendment or Incremental
Facility Amendment, as applicable, designated as an increase in any previously
established Revolving Commitment Series with respect to such Existing Revolving
Tranche. The amount of Other Revolving Commitments on the Closing Date is $0.

 

“Other Taxes” means any and all present or future recording, filing, stamp,
court or documentary, excise, transfer, sales, property or similar Taxes,
charges or levies arising from any payment made under any Senior Loan Document
or from the execution, delivery or enforcement of, or otherwise with respect to,
any Senior Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 2.19).

 

“Overadvance” means a Revolving Loan, Swingline Loan, advance, or providing of
credit support (such as the issuance, renewal, amendment or extension of a
Letter of Credit) to the Borrower to the extent that, immediately after the
making of such Loan or advance or the providing of such credit support, ABL
Availability is less than zero.

 

“Parent Undertaking” means an agreement by the Borrower to cause a Subsidiary
other than a Securitization Vehicle to perform its obligations under the
instruments governing a Securitization which agreement (a) contains terms that
are customarily included in securitizations of accounts receivable involving
comparable companies and (b) does not provide for any Guarantee of payment or
other credit support in respect of Securitization Assets or Third Party
Interests.

 

“Pari Passu Debt Facilities Amount” means, at any time of determination, the
aggregate principal amount of all credit facilities (including all unused
commitments thereunder) consisting of Additional Senior Debt and other
Indebtedness (but excluding all Senior Loan

 

46

--------------------------------------------------------------------------------



 

Obligations) incurred in accordance with the provisions of this Agreement and
the other Senior Loan Documents that is secured by a Lien on Collateral on a
pari passu basis with the Lien on Collateral securing the Senior Loan
Obligations (other than any Split-Priority Debt Facility).

 

“Participant” has the meaning assigned to such term in Section 9.04(c)(i).

 

“Participant Register” has the meaning assigned to such term in
Section 9.04(c)(i).

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Amendments” shall have the meaning assigned to such term in
Section 9.19(c).

 

“Permitted Disposition” means any of the following, other than sales of
Securitization Assets in a Securitization:

 

(a)           dispositions of inventory at retail, cash, cash equivalents and
other cash management investments and obsolete, unused, uneconomic or
unnecessary equipment or inventory, or other assets, in each case in the
ordinary course of business;

 

(b)           a disposition to a Subsidiary Loan Party, provided that if the
property subject to such disposition constitutes Collateral immediately before
giving effect to such disposition, such property continues to constitute
Collateral subject to the Senior Lien and the Second Priority Lien;

 

(c)           a sale or discount, in each case without recourse and in the
ordinary course of business, of overdue Accounts arising in the ordinary course
of business, but only to the extent such Accounts are no longer Eligible
Accounts Receivable and such sale or discount is in connection with the
compromise or collection thereof consistent with customary industry practice
(and not as part of any bulk sale);

 

(d)           Basket Asset Sales;

 

(e)           sales of Accounts Receivable (as defined in the Senior Subsidiary
Security Agreement) relating to worker’s compensation claims to collection
agencies pursuant to the Borrower’s customary cash management procedures;

 

(f)            non-exclusive licenses of Intellectual Property of the Borrower
or any Subsidiary in the ordinary course of business, which do not interfere,
individually or in the aggregate in any material respect with the conduct of the
business of the Loan Parties and their Subsidiaries, taken as a whole, and
leases, assignments or subleases in the ordinary course of business;

 

(g)           sale of non-core assets acquired in connection with a Business
Acquisition; and

 

47

--------------------------------------------------------------------------------



 

(h)           Asset Sales which constitute permitted Restricted
Payments, Investments or Liens.

 

“Permitted Encumbrances” means:

 

(a)           Liens imposed by law for taxes that are not yet due or are being
contested in compliance with Section 5.05;

 

(b)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
and other like Liens imposed by law, arising in the ordinary course of business
and securing obligations that are not overdue by more than 60 days or are being
contested in compliance with Section 5.05;

 

(c)           pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;

 

(d)           deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;

 

(e)           judgment liens in respect of judgments that do not constitute an
Event of Default under clause (k) of Section 7.01;

 

(f)            easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere with the ordinary
conduct of business of the Borrower or any Subsidiary;

 

(g)           licenses, sublicenses, leases or subleases granted in the ordinary
course of business with respect to real property;

 

(h)           landlord Liens arising by law securing obligations that are not
overdue by more than 60 days or that are being contested in good faith by
appropriate proceedings;

 

(i)            Liens arising from precautionary UCC filings regarding operating
leases or the consignment of goods to the Borrower or any Subsidiary;

 

(j)            Liens arising by virtue of statutory or common law provisions
relating to banker’s Liens, Liens in favor of securities intermediaries, rights
of set off or similar rights and remedies with respect to deposit accounts or
securities accounts or other funds or assets maintained with depository
institutions and securities intermediaries;

 

(k)           Liens in favor of a credit card or debit card processor arising in
the ordinary course of business under any processor agreement and relating
solely to the amounts paid or payable by, or customary deposits or reserves held
by, such credit card or debit card processor;

 

48

--------------------------------------------------------------------------------



 

(l)            Liens in favor of customs and revenues authorities imposed by
applicable laws arising in the ordinary course of business in connection with
the importation of goods and securing obligations (i) that are not overdue by
more than thirty (30) days, or (ii)(A) that are being contested in good faith by
appropriate proceedings, (B) the applicable Loan Party or Subsidiary has set
aside on its books adequate reserves with respect thereto in accordance with
GAAP and (C) such contest effectively suspends collection of the contested
obligation and enforcement of any Lien securing such obligation;

 

(m)          Liens arising out of conditional sale, title retention, consignment
or similar arrangements for the sale of goods entered into in the ordinary
course of business;

 

(n)           any interest or title of a lessor, sublessor, licensor or
sublicensor under leases, subleases, licenses or sublicenses (including software
and other technology licenses) entered into by the Borrower or any of its
Subsidiaries in the ordinary course of business;

 

(o)           Liens on cash deposits, securities or other property in deposits
or securities accounts in connection with the redemption, defeasance, repurchase
or other discharge of any notes issued by the Borrower or any of its
Subsidiaries to the extent payments are made in accordance with
Section 6.08(b) and to the extent such Indebtedness is permitted by Section
6.01(a) of this Agreement; and

 

(p)           any encumbrance or restriction (including put and call
arrangements) contained in the applicable organizational documents with respect
to Equity Interests of any joint venture or similar arrangement pursuant to any
joint venture or similar arrangement;

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

“Permitted First Priority Debt” means any Indebtedness incurred by the Borrower
(other than Indebtedness constituting Senior Loan Obligations) that is
(x) Guaranteed by the Subsidiary Loan Parties pursuant to the Senior Subsidiary
Guarantee Agreement (and not Guaranteed by any other Person) and (y) is secured
by the Collateral on a pari passu basis (but without regard to control of
remedies) with the Senior Loan Obligations pursuant to the Senior Subsidiary
Security Agreement (and not secured by Liens on any other assets of the Borrower
or any other Person (other than assets that, substantially concurrently with the
incurrence of such Indebtedness, become Collateral on which a Lien is granted to
the Senior Collateral Agent pursuant to the Senior Subsidiary Security Agreement
and/or other Senior Collateral Documents)); provided, however, that (a) such
Indebtedness is permitted to be incurred, secured and Guaranteed on such basis
by each Senior Debt Document, each other Second Priority Debt Document and each
Split-Priority Debt Document, (b) such Indebtedness constitutes Refinancing
Indebtedness in respect of Revolving Loans, FILO Loans, or Term Loans, Revolving
Commitments, FILO Commitments, Other Revolving Commitments or other Commitments,
Permitted First Priority Debt incurred pursuant to Section 6.01(a)(i) or any
combination of the foregoing, (c) such Indebtedness has a later maturity and a
longer weighted average life than the

 

49

--------------------------------------------------------------------------------



 

Refinanced Debt (as defined in “Refinancing Indebtedness”) in respect of which
such Indebtedness is Refinancing Indebtedness, (d) [reserved], (e) at the option
of the Borrower, such Indebtedness may contain market call and make-whole
provisions as of the time of its issuance or incurrence, (f) as of the date of
incurrence, a member of the senior management of the Borrower determines in good
faith that such Indebtedness contains covenants (including with respect to
amortization and convertibility) and events of default on market terms and
(g) the Representative for the holders of such Indebtedness shall have become
party to and bound by the provisions of (i)  the Senior Lien Intercreditor
Agreement pursuant to, and by satisfying the conditions set forth in,
Section 5.02(c) thereof (and, if such Indebtedness will be the initial Permitted
First Priority Debt incurred by the Borrower, then the Borrower, the Subsidiary
Loan Parties, the Senior Collateral Agent, the Administrative Agent and the
Representative for such initial Permitted First Priority Debt shall have
executed and delivered the Senior Lien Intercreditor Agreement and (B) each
other Applicable Intercreditor Agreement then in effect, in accordance with the
requirements thereof.  Permitted First Priority Debt shall include any
Registered Equivalent Notes and Guarantees thereof by the Subsidiary Loan
Parties pursuant to the Senior Subsidiary Guarantee Agreement issued in exchange
thereof.

 

“Permitted Investments” means any investment by any Person in (a) direct
obligations of the United States or any agency thereof, or obligations
guaranteed by the United States or any agency thereof, (b) commercial paper
rated at least A-1 by S&P and P-1 by Moody’s at the time of acquisition thereof,
(c) time deposits with, including certificates of deposit issued by, any office
located in the United States of any bank or trust company which is organized or
licensed under the laws of the United States or any state thereof and at the
time such deposit is made or certificate of deposit issued, has capital, surplus
and undivided profits aggregating at least $500,000,000, (d) repurchase
agreements with respect to securities described in clause (a) above entered into
with an office of a bank or trust company meeting the criteria specified in
clause (c) above at the time such repurchase agreement is entered into, provided
in each case that such investment matures within one year from the date of
acquisition thereof by such Person or (e) money market mutual funds at least 80%
of the assets of which are held in investments referred to in clauses
(a) through (d) above determined at the time of such investment (except that the
maturities of certain investments held by any such money market funds may exceed
one year so long as the dollar-weighted average life of the investments of such
money market mutual fund is less than one year).

 

“Permitted Overadvance” means an Overadvance that is made, or is permitted to
remain outstanding, by the Administrative Agent, in its sole discretion, to:

 

(a)           maintain, protect or preserve the value of the Collateral and/or
the Administrative Agent’s, Collateral Agent’s, Senior Collateral Agent’s and
the Senior Loan Secured Parties’ rights therein, including to preserve the Loan
Parties’ business assets and infrastructure (such as the payment of insurance
premiums, taxes, necessary suppliers, rent and payroll);

 

(b)           commence the exercise of remedies;

 

(c)           fund an orderly liquidation or wind-down of the Loan Parties’
assets or business or a Bankruptcy Proceeding (whether or not occurring prior to
or after the commencement of any such Bankruptcy Proceeding);

 

50

--------------------------------------------------------------------------------



 

(d)           enhance the likelihood of, or maximize, the repayment of the
Senior Loan Obligations; or

 

(e)           pay any other amount chargeable to the Borrower or the other Loan
Parties hereunder or under any other Senior Loan Document;

 

provided that, (i) at the time the Administrative Agent shall elect to make, or
permit such Overadvance to remain outstanding, such Overadvance together with
all other Permitted Overadvances then outstanding, shall not exceed seven and
one-half of one percent (7.5%) of the ABL Loan Cap at such time, (ii) unless a
Liquidation is taking place, such Overadvance may not remain outstanding for
more than sixty (60) consecutive days and (iii) no Overadvance shall be made or
permitted to remain outstanding, if after giving effect thereto, the Total ABL
Outstandings (including all Overadvances) shall exceed the Total ABL Commitments
(as in effect prior to any termination of Commitments pursuant to Section 7.01
hereof).  The forgoing shall not (i) modify or abrogate any of the provisions of
(i) Section 2.05 regarding any Revolving Lender’s obligations with respect to LC
Disbursements, or (ii) Section 2.04 regarding any Revolving Lender’s obligations
with respect to participations in Swingline Loans and settlements thereof.

 

“Permitted Second Priority Debt” means Second Priority Debt of the Borrower;
provided that (a) the terms of any such Indebtedness, and of any agreement
entered into and of any instrument issued in connection therewith, are otherwise
permitted by the Senior Loan Documents, (b) if such Indebtedness is issued or
incurred to Refinance existing Indebtedness, such Indebtedness has a later
maturity and a longer weighted average life than such existing Indebtedness,
(c) [reserved], (d) at the option of the Borrower, such Indebtedness may contain
market call and make-whole provisions as of the time of its issuance or
incurrence, (e) as of the date of incurrence, a member of the senior management
of the Borrower determines in good faith that such Indebtedness contains
covenants (including with respect to amortization and convertibility) and events
of default on market terms and (f) notwithstanding clause (ii) of the definition
of the term “Second Priority Debt”, such Indebtedness may mature prior to the
date that is 90 days after the Latest Maturity Date in effect on the date of
issuance of such Indebtedness to the extent such Second Priority Debt
(i) constitutes Refinancing Indebtedness in respect of (A) Indebtedness under
this Agreement, (B) Permitted First Priority Debt incurred under
Section 6.01(a)(i) or (C) Permitted Second Priority Debt incurred under
Section 6.01(a)(i) or (ii) is permitted by Section 6.01(a)(vii) or
Section 6.01(a)(xvi)(C).

 

“Permitted Split-Priority Term Loan Debt” means Split-Priority Term Loan Debt of
the Borrower; provided that (a) if such Indebtedness is issued or incurred to
Refinance existing Indebtedness, such Indebtedness has a later maturity and a
longer weighted average life than such existing Indebtedness, (b) such
Indebtedness includes customary amortization provisions and amortization
requirements for “term loan B” Indebtedness as of the time of its issuance or
incurrence, (c) at the option of the Borrower, such Indebtedness may contain
prepayment premium provisions as of the time of its issuance or incurrence,
(d) as of the date of incurrence, a member of the senior management of the
Borrower determines in good faith that such Indebtedness contains covenants and
events of default on market terms and (e) notwithstanding clause (ii) of the
definition of the term “Split-Priority Term Loan Debt”, such Indebtedness may
mature prior to the date that is 90 days after the Latest Maturity Date in
effect

 

51

--------------------------------------------------------------------------------



 

on the date of issuance of such Indebtedness to the extent such Split-Priority
Term Loan Debt (i) constitutes Refinancing Indebtedness in respect of
(A) Indebtedness under this Agreement, (B) Permitted First Priority Debt
incurred under Section 6.01(a)(i) or (C) Permitted Second Priority Debt incurred
under Section 6.01(a)(i) or (ii) is permitted by Section 6.01(a)(vii) or Section
6.01(a)(xvi)(C).

 

“Permitted Unsecured Indebtedness” means unsecured Indebtedness (including
Indebtedness incurred under convertible debt instruments) of the Borrower;
provided that (a) the terms of any such Indebtedness, and of any agreement
entered into and of any instrument issued in connection therewith, are otherwise
permitted by the Senior Loan Documents, (b) if such Indebtedness is issued or
incurred to refinance existing Indebtedness, such Indebtedness has a maturity
that is no earlier than, and a weighted average life that is no shorter than,
such existing Indebtedness, (c) at the option of the Borrower, such Indebtedness
may contain call and make-whole provisions that are market with respect to such
type of Indebtedness as of the time of its issuance or incurrence and (d) a
member of the senior management of the Borrower determines in good faith at the
time of incurrence that such Indebtedness contains covenants (including with
respect to amortization and convertibility) and events of default on terms that
are market with respect to such type of Indebtedness.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Pharmaceutical Inventory” means all inventory consisting of products that can
be dispensed only on order of a licensed professional.

 

“Pharmaceutical Inventory Advance Rate” means the pharmaceutical inventory
advance rate determined in accordance with Section 2.20.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate has any liability or is (or, if such plan were terminated, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

 

“Platform” has the meaning assigned to such term in Section 5.01(k).

 

“Preferred Stock” means, with respect to any corporation, capital stock issued
by such corporation that is entitled to a preference or priority, in respect of
dividends or distributions upon liquidation, over some other class of capital
stock issued by such corporation.

 

“Prepayment Event” means:

 

(a)           any sale, transfer or other disposition (including pursuant to a
sale and leaseback transaction) of any property or asset of the Borrower or any
Subsidiary, other than (i) sales, transfers or other dispositions described in
clauses (a), (c), (d), (f) and (g) of Section 6.05, (ii) sales, transfers or
other dispositions described in clause (b) of Section 6.05 to the extent the
resulting aggregate Net Cash Proceeds from all such sales, transfers or other
dispositions do not exceed $50,000,000 and (iii) other sales, transfers or
dispositions resulting in

 

52

--------------------------------------------------------------------------------



 

aggregate Net Cash Proceeds not exceeding $10,000,000 during any fiscal year of
the Borrower; or

 

(b)           any casualty or other insured damage to, or any taking under power
of eminent domain or by condemnation or similar proceeding of, any property or
asset of the Borrower or any Subsidiary; or

 

(c)           the incurrence by the Borrower or any Subsidiary of any
Indebtedness, other than (i) Indebtedness described in clauses (i), (ii), (iii),
(iv), (vi), (ix), (x), (xi), (xii), (xiii), (xiv), (xv), (xvi), (xvii), (xviii),
(xix) and (xxi) of Section 6.01(a), (ii) extensions, renewals, refinancings or
replacements of Indebtedness described in clauses (vii), (viii) and (xviii) of
Section 6.01(a) and (iii) Indebtedness described in clauses (vii), (viii) and
(xviii) of Section 6.01(a) to the extent the proceeds of such Indebtedness are
used to fund a Business Acquisition.

 

“Prescription File” has the meaning specified in the Senior Subsidiary Security
Agreement.

 

“Prime Rate” means the rate of interest announced by Bank of America from time
to time as its prime rate.  Such rate is set by Bank of America on the basis of
various factors, including its costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above or below such rate.  Any change in such
rate publicly announced by Bank of America shall take effect at the opening of
business on the day specified in the announcement.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Qualified Preferred Stock” means Preferred Stock of the Borrower that does not
require any cash payment (including in respect of redemptions or repurchases),
other than in respect of cash dividends, before the date that is six months
after the Latest Maturity Date.

 

“Refinance” means, with respect to any issuance of Indebtedness, to replace,
renew, extend, refinance, repay, refund, repurchase, redeem, defease or retire,
or to issue Indebtedness in exchange or as a replacement therefor, including any
successive Refinancing.  “Refinanced” and “Refinancing” shall have correlative
meanings.

 

“Refinanced Debt” has the meaning set forth in the definition of the term
“Refinancing Indebtedness”.

 

“Refinancing Amendment” means an amendment to this Agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower
executed by each of (a) the Borrower and each Subsidiary Loan Party, as
applicable, (b) the Administrative Agent and (c) each Additional Lender and
Lender that agrees to provide any portion of the Refinancing Indebtedness being
incurred pursuant thereto, in accordance with Section 6.01(c).

 

“Refinancing Indebtedness” means Indebtedness (which shall be deemed to include
Attributable Debt, Revolving Commitments and any other revolving commitments
solely for the purposes of this definition), including any successive
Refinancing Indebtedness,

 

53

--------------------------------------------------------------------------------



 

(a) issued, incurred or otherwise obtained (including by means of the extension
or renewal of existing Indebtedness) in exchange for, or to extend, renew,
replace or refinance, in whole or part, existing Indebtedness (provided that, if
such existing Indebtedness is revolving Indebtedness, there is a corresponding
reduction in the applicable lending commitments), Third Party Interests or
Attributable Debt, Revolving Commitments or other revolving commitments
(including Additional Senior Debt or any successive Refinancing Indebtedness)
(“Refinanced Debt”) or (b) incurred pursuant to any Revolving Commitments that
constitute Refinancing Indebtedness pursuant to clause (a) above; provided that
(i) the terms of any such Indebtedness, and of any agreement entered into and of
any instrument issued in connection therewith, are otherwise permitted by the
Senior Loan Documents, (ii) such extending, renewing or refinancing Indebtedness
(including, if such Indebtedness includes any Revolving Commitments, the unused
portion of such Revolving Commitments) is in an original aggregate principal
amount not greater than the aggregate principal amount of, and unpaid interest
on, the Refinanced Debt (and, in the case of Refinanced Debt consisting, in
whole or in part, of unused Revolving Commitments, the amount thereof) plus the
amount of any premiums paid thereon, fees and expenses associated therewith and
original issue discount related to such extending, renewing or refinancing
Indebtedness, (iii) such Indebtedness has a maturity that is no earlier than,
and a weighted average life that is no shorter than, the Refinanced Debt,
(iv) at the option of the Borrower, such Indebtedness may contain call and
make-whole provisions that are market with respect to such type of Indebtedness
as of the time of its issuance or incurrence, (v) if the Refinanced Debt or any
Guarantees thereof are subordinated in right of payment to the Senior Loan
Obligations, such Indebtedness shall be subordinated in right of payment to the
Senior Loan Obligations, on terms no less favorable, taken as a whole, to the
holders of the Senior Loan Obligations than the subordination terms of such
Refinanced Debt or Guarantees thereof, (vi) unless such Indebtedness is incurred
pursuant to this Agreement (including any Refinancing Amendment executed in
accordance with Section 6.01(c) or Loan Modification Agreement executed in
accordance with Section 9.19), a member of the senior management of the Borrower
determines in good faith at the time of incurrence that such Indebtedness
contains covenants (including with respect to amortization and convertibility)
and events of default on terms that are market with respect to such type of
Indebtedness, (vii) such Indebtedness is benefited by Guarantees (if any) which,
taken as a whole, are not materially less favorable to the Lenders than the
Guarantees (if any) in respect of such Refinanced Debt, (viii) if such
Refinanced Debt or any Guarantees thereof are secured, (1) such Indebtedness and
any Guarantees thereof are either unsecured or secured only by such property or
assets as secured the Refinanced Debt and Guarantees thereof and not any
additional property or assets of the Borrower or any Subsidiary (other than
(A) property or assets acquired after the issuance or incurrence of such
Refinancing Indebtedness that would have been subject to the Lien securing
refinanced Indebtedness if such Indebtedness had not been refinanced,
(B) additions to the property or assets subject to the Lien, (C) the proceeds of
the property or assets subject to the Lien and (D) if such Refinancing
Indebtedness consists in whole or in part of Revolving Commitments, cash or cash
equivalents to secure obligations in respect of letters of credit issued
thereunder) and (2) if such Refinanced Debt is Second Priority Debt and such
Refinancing Indebtedness is secured, such Indebtedness must be Permitted Second
Priority Debt, (ix) if such Refinanced Debt and any Guarantees thereof are
unsecured, such Indebtedness and Guarantees thereof are also unsecured, (x) any
Net Cash Proceeds of such Indebtedness (other than any such Indebtedness that
consists of unused Revolving Commitments) are used no later than 45 days
following receipt thereof to repay the

 

54

--------------------------------------------------------------------------------



 

Refinanced Debt and pay any accrued interest, fees, premiums (if any) and
expenses in connection therewith, provided that, if such Refinanced Debt (other
than unused Revolving Commitments) comprises Indebtedness under this Agreement
or Additional Senior Debt, then such Refinanced Debt shall be repaid, defeased
or satisfied and discharged, and all accrued interest, fees and premiums (if
any) in connection therewith shall be paid, on the date such Indebtedness is
issued, incurred or obtained; and provided, further, that to the extent that
such Refinanced Debt consists, in whole or in part, of Revolving Commitments or
other revolving commitments (or Revolving Loans, Swingline Loans or other
revolving loans incurred pursuant to any Revolving Commitments or other
revolving commitments, as applicable), such Revolving Commitments, or other
revolving commitments, as applicable, shall be terminated, and all accrued fees
in connection therewith shall be paid, on the date such Indebtedness is issued,
incurred or obtained, and (xi) if such Refinanced Debt is Indebtedness incurred
under this Agreement or Additional Senior Debt and the Refinancing Indebtedness
in respect thereof will be secured, then such Refinancing Indebtedness must be
(A) Permitted First Priority Debt, (B) incurred pursuant to this Agreement
(including pursuant to a Refinancing Amendment) or (C) Permitted Second Priority
Debt, and in each case, subject to the Intercreditor Agreements.

 

“Refinancing Revolving Commitment” has the meaning assigned to such term in
Section 6.01(c).

 

“Refinancing Term Commitment” shall mean any Lender’s or Additional Lender’s
commitment to make any Refinancing Term Loans pursuant to Section 6.01(c).

 

“Refinancing Term Loan” has the meaning assigned to such term in
Section 6.01(c).

 

“Register” has the meaning set forth in Section 9.04(b).

 

“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act
of 1933, substantially identical notes (having the same Guarantees) issued in a
dollar for dollar exchange therefor pursuant to an exchange offer registered
with the SEC.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents, trustees,
administrators, managers, consultants, service providers, representatives and
advisors of such Person and such Person’s Affiliates.

 

“Representatives” means the Senior Representatives, the Second Priority
Representatives and the Split-Priority Representatives.

 

“Required FILO Lenders” means, at any time (a) prior to the funding of the FILO
Loans on the Closing Date, FILO Lenders holding FILO Commitments aggregating
more than fifty percent (50%) of the Total FILO Commitments, and (b) thereafter,
FILO Lenders whose percentage of the Total FILO Outstandings, aggregate more
than fifty percent (50%) of such Total FILO Outstandings.  The FILO Commitments
and the share of Total FILO Outstandings of any Defaulting Lender shall be
disregarded in determining Required FILO Lenders at any time.

 

55

--------------------------------------------------------------------------------



 

“Required Lenders” means, at any time, collectively, (a) Lenders holding more
than fifty percent (50%) of the sum of (i) the Total Revolving Commitments, plus
(ii) (A) at any time prior to the funding of the FILO Loans on the Closing Date,
the Total FILO Commitments, or (B) at any time thereafter, the Total FILO
Outstandings plus (iii) in respect of the Term Facility, the aggregate amount of
the Term Loans outstanding at such time, or (b) if the Commitments have been
terminated, Lenders whose percentage of the Total Outstandings (calculated
assuming settlement and repayment of all Swingline Loans by the Lenders)
aggregate more than fifty percent (50%) of such Total Outstandings.  The
Commitments and the share of Total Outstandings of any Defaulting Lender shall
be disregarded in determining Required Lenders at any time; provided that the
amount of any participation in (x) any unreimbursed LC Disbursements that such
Defaulting Lender that is a Revolving Lender has failed to fund or (y) any
Swingline Loan that such Defaulting Lender has failed to fund that have not been
reallocated to and funded by another Lender shall be deemed to be held by the
Lender that is the applicable Issuing Bank or Swingline Lender, as the case may
be, in making such determination.

 

“Required Revolving Lenders” means, at any time, Lenders having Revolving
Commitments aggregating more than fifty percent (50%) of the sum of the Total
Revolving Commitments, or if the Revolving Commitments have been terminated,
Lenders whose percentage of the Total Revolving Outstandings (calculated
assuming settlement and repayment of all Swingline Loans by the Lenders)
aggregate more than fifty percent (50%) of such Total Revolving Outstandings. 
The Commitments and the share of Total Revolving Outstandings of any Defaulting
Lender shall be disregarded in determining Required Revolving Lenders at any
time; provided that the amount of any participation in any unreimbursed LC
Disbursements or Swingline Loans that such Defaulting Lender that is a Revolving
Lender has failed to fund that have not been reallocated to and funded by
another Revolving Lender shall be deemed to be held by the Revolving Lender that
is the applicable Issuing Bank or Swingline Lender, as the case may be, in
making such determination.

 

“Required Term Lenders” means, at any time Term Lenders whose percentage of the
Total Term Outstandings, aggregate more than fifty percent (50%) of such Total
Term Outstandings.  The share of Total Term Outstandings of any Defaulting
Lender shall be disregarded in determining Required Term Lenders at any time.

 

“Responsible Officer” means the chief executive officer, president, each
executive vice president, each vice president, each Financial Officer, or other
similar officer of a Loan Party (or, solely in the case of Health Dialog
Services Corporation, secretary) and, solely for purposes of the delivery of
secretary’s certificates and incumbency certificates pursuant to Section 4.01,
each secretary or any assistant secretary of a Loan Party and, solely for
purposes of notices given pursuant to Article II, any other officer or employee
of the applicable Loan Party so designated by any of the foregoing officers in a
notice or other certificate to the Administrative Agent or any other officer or
employee of the applicable Loan Party designated in or pursuant to an agreement
between the applicable Loan Party and the Administrative Agent or with the
consent of the Administrative Agent.  Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.

 

56

--------------------------------------------------------------------------------



 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property, except dividends payable solely in shares of the
Borrower’s common stock or Qualified Preferred Stock) with respect to any Equity
Interests in the Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property, except payments made solely with common equity),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any Equity
Interests in the Borrower or any Subsidiary or any option, warrant or other
right to acquire any such Equity Interests in the Borrower or any Subsidiary;
provided that in no event shall (a) any exchange of Qualified Preferred Stock
with other Qualified Preferred Stock or (b) any payment or other distribution in
respect of any Indebtedness pursuant to Section 6.08(b) be deemed a Restricted
Payment.

 

“Revolving Availability Period” means in respect of any Class of Revolving
Commitments, the period from and including the Closing Date (or, if later, the
effective date for such Class of Revolving Commitments) to the earliest of
(a) Revolving Maturity Date for such Class, and (b) the date of termination of
the Total Revolving Commitments pursuant to Section 7.01 or otherwise.

 

“Revolving Commitment” means, with respect to each Revolving Lender, the
commitment of such Revolving Lender to make Revolving Loans and to acquire
participations in Letters of Credit and Swingline Loans hereunder (including,
pursuant to any Incremental Revolving Commitment or any Other Incremental
Revolving Commitment), in an aggregate principal amount at any one time
outstanding not to exceed the amount set forth opposite such Revolving Lender’s
name on Schedule 2.01 hereto under the caption “Revolving Commitment” (or, in
the case of any Other Revolving Commitment, under the caption reflecting such
Revolving Commitment Series) or opposite such caption in the Assignment and
Acceptance pursuant to which such Revolving Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement or as amended from time to time pursuant to this Agreement
(including in connection with any Loan Modification Agreement, Refinancing
Amendment or Incremental Facility Amendment, as applicable) or any assignment of
Revolving Commitments.

 

“Revolving Commitment Series” has the meaning assigned to such term in the
definition of Other Revolving Commitments.

 

“Revolving Exposure” means, with respect to any Revolving Lender at any time,
the sum of the principal amount of such Revolving Lender’s Revolving Loans
outstanding at such time, such Revolving Lender’s LC Exposure at such time, such
Revolving Lender’s Swingline Exposure at such time, and such Revolving Lender’s
Applicable Revolving Percentage of outstanding Permitted Overadvances at such
time.

 

“Revolving Facility” means, as applicable and as the context may require, at any
time (a) the Total Revolving Commitments of the Revolving Lenders at such time
or (b) the aggregate amount of the Revolving Lenders’ Revolving Commitments
under any specific Class.  The aggregate amount of the Revolving Facility on the
Closing Date is $2,700,000,000.

 

57

--------------------------------------------------------------------------------



 

“Revolving Lender” means a Lender with a Revolving Commitment or, if the
Revolving Commitments have terminated or expired, a Lender with any Revolving
Exposure.

 

“Revolving Loan” means a Loan made pursuant to Section 2.01(a).

 

“Revolving Maturity Date” shall mean, as the context may require, (a) with
respect to Revolving Commitments (except any Other Revolving Commitments),
December 20, 2023; provided that the Revolving Maturity Date for such Class of
Revolving Commitments shall be the Springing Maturity Date, unless the Borrower
has, on or prior to the Springing Maturity Date, either (a) repaid, redeemed,
discharged or defeased all outstanding Indebtedness under the Existing
Guaranteed Unsecured Indebtedness (in accordance with the terms thereof) or
(b) refinanced the Existing Guaranteed Unsecured Indebtedness or any Refinancing
Indebtedness that refinances the Existing Guaranteed Unsecured Indebtedness such
that the maturity date of the Existing Guaranteed Unsecured Indebtedness or any
such Refinancing Indebtedness that refinances the Existing Guaranteed Unsecured
Indebtedness is at least 91 days after December 20, 2023 or (b) with respect to
any Class of Other Revolving Credit Commitments, the maturity date set forth in
the Loan Modification Agreement, Refinancing Amendment or Incremental Facility
Amendment, as applicable, with respect to such Class of Other Revolving
Commitments; provided further that if any such date is not a Business Day, the
Revolving Maturity Date shall be deemed to be the next preceding Business Day.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., or any successor to its business of rating debt securities.

 

“Sale and Leaseback Transaction” means any arrangement whereby the Borrower or a
Subsidiary shall sell or transfer any office building (including its
headquarters), distribution center, manufacturing plant, warehouse, Store,
equipment or other property, real or personal, now or hereafter owned by the
Borrower or a Subsidiary with the intention that the Borrower or any Subsidiary
rent or lease the property sold or transferred (or other property of the buyer
or transferee substantially similar thereto).

 

“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, or (d) a Person resident
in or determined to be resident in a country, in each case of clauses
(a) through (d) above that is a target of Sanctions, including a target of any
country or territory sanctions program administered and enforced by OFAC.

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated or blocked Persons maintained by OFAC, the
U.S. Department of State, the United Nations, the United Kingdom or the European
Union, (b) any Person operating, organized or resident in a Sanctioned Country,
or (c) any Person owned 50% or more directly or indirectly owned or controlled
(individually or in the aggregate) by, or acting on behalf of, any such Person
or Persons described in the foregoing clauses (a) or (b) above.

 

“Sanctions” means individually and collectively, respectively, any and all
economic sanctions, trade sanctions, financial sanctions, sectoral sanctions,
secondary sanctions, trade embargoes anti-terrorism laws and other sanctions
laws, regulations or embargoes,

 

58

--------------------------------------------------------------------------------



 

including those imposed, administered or enforced from time to time by: (a) the
United States of America, including those administered by OFAC, the U.S.
Department of State, the U.S. Department of Commerce, or through any existing or
future executive order, (b) the United Nations, (c) Her Majesty’s Treasury of
the United Kingdom, or (d) the European Union.

 

“Script Lists Advance Rate” means the Script Lists advance rate determined in
accordance with Section 2.20.

 

“SEC” means the United States Securities and Exchange Commission and any
successor agency thereto.

 

“Second Priority Collateral” means all the “Second Priority Collateral” as
defined in any Second Priority Collateral Document.

 

“Second Priority Collateral Documents” means the Second Priority Subsidiary
Security Agreement, the Second Priority Subsidiary Guarantee Agreement, the
Second Priority Indemnity, Subrogation and Contribution Agreement, the Junior
Lien Intercreditor Agreement and each of the security agreements and other
instruments and documents executed and delivered by any Subsidiary Loan Party
pursuant to any of the foregoing for purposes of providing collateral security
or credit support for any Second Priority Debt Obligation or obligation under
the Second Priority Subsidiary Guarantee Agreement.

 

“Second Priority Debt” means any Indebtedness incurred by the Borrower that is
(x) Guaranteed by the Subsidiary Loan Parties pursuant to the Second Priority
Subsidiary Guarantee Agreement (and not Guaranteed by any other Person) and
(y) is secured by the Collateral on a junior basis to the Senior Loan
Obligations (and not secured by Liens on any other assets of the Borrower or any
other Person (other than assets that, substantially concurrently with the
incurrence of such Indebtedness, become Collateral on which a Lien is granted to
the Senior Collateral Agent pursuant to the Senior Subsidiary Security Agreement
and/or other Senior Collateral Documents for the benefit of the Senior Loan
Secured Parties)) but on a pari passu basis (but without regard to control of
remedies) with the other Second Priority Debt Obligations and, if issued on or
after the Closing Date, matures after the date that is 90 days after the Latest
Maturity Date in effect on the date of issuance of such Indebtedness (subject to
clause (f) of the definition of “Permitted Second Priority Debt”); provided,
however, that (a) such Indebtedness is permitted to be incurred, secured and
Guaranteed on such basis by each Senior Debt Document, each Split-Priority Debt
Document and each other Second Priority Debt Document and (b) the Representative
for the holders of such Second Priority Debt shall have become party to and
bound by the terms of (x) the Junior Lien Intercreditor Agreement pursuant to,
and by satisfying the conditions set forth therein (and, if such Indebtedness
will be the initial Second Priority Debt incurred by the Borrower, then the
Borrower, the Subsidiary Loan Parties, the Senior Collateral Agent, the
Administrative Agent and the Representative for such initial Second Priority
Debt shall have executed and delivered the Junior Lien Intercreditor Agreement)
and (y) each other Applicable Intercreditor Agreement, in accordance with the
requirements thereof.  Second Priority Debt shall include any Registered
Equivalent Notes issued in exchange thereof.

 

59

--------------------------------------------------------------------------------



 

“Second Priority Debt Documents” means, with respect to any series, issue or
class of Second Priority Debt, the promissory notes, indentures, credit
agreements and other operative agreements or instruments evidencing or governing
such Indebtedness, including the Second Priority Collateral Documents.

 

“Second Priority Debt Facility” means the indenture, credit agreement or other
governing agreement or instrument with respect to any class or series of Second
Priority Debt.

 

“Second Priority Debt Obligations” means, with respect to any series, issue or
class of Second Priority Debt, (a) all principal of, and interest payable with
respect to, such Second Priority Debt, (b) all other amounts payable to the
related Second Priority Debt Parties under the related Second Priority Debt
Documents (including, without limitation, in each case of clauses (a) and
(b) above, any interest, fees and other amounts which accrue after the
commencement of any case, proceeding or other action relating to a Bankruptcy
Proceeding of the Borrower or any Subsidiary Loan Party, whether or not allowed
or allowable, in whole or in part, as a claim in such Bankruptcy Proceeding) and
(c) any renewals or extensions of the foregoing.

 

“Second Priority Debt Parties” means, with respect to any series, issue or class
of Second Priority Debt, the holders of such Indebtedness, any trustee or agent
therefor under any related Second Priority Debt Documents and the beneficiaries
of each indemnification obligation undertaken by any Loan Party under any
related Second Priority Debt Documents, but shall not include the Loan Parties
or any Affiliates thereof (unless such Loan Party or Affiliate is a holder of
such Indebtedness, a trustee or agent therefor or beneficiary of such an
indemnification obligation).

 

“Second Priority Indemnity, Subrogation and Contribution Agreement” means the
Second Priority Indemnity, Subrogation and Contribution Agreement in
substantially the form of Exhibit I hereto, with such changes as may be
reasonably acceptable to the Administrative Agent and the Borrower.

 

“Second Priority Lien” means the Liens on the Second Priority Collateral in
favor of the Second Priority Debt Parties under the Second Priority Collateral
Documents.

 

“Second Priority Representative” means, in respect of a Second Priority Debt
Facility, the trustee, administrative agent, security agent or similar agent
under such Second Priority Debt Facility, as the case may be, and each of their
successors in such capacities.

 

“Second Priority Subsidiary Guarantee Agreement” means the Second Priority
Subsidiary Guarantee Agreement in substantially the form of Exhibit G hereto,
with such changes as may be reasonably acceptable to the Administrative Agent
and the Borrower.

 

“Second Priority Subsidiary Security Agreement” means the Second Priority
Subsidiary Security Agreement in substantially the form of Exhibit H hereto,
with such changes as may be reasonably acceptable to the Administrative Agent
and the Borrower.

 

“Securitization” means any transaction or series of transactions entered into by
the Borrower and any Subsidiaries pursuant to which the Borrower or such
Subsidiaries sell,

 

60

--------------------------------------------------------------------------------



 

convey or otherwise transfer (or purport to sell, convey or otherwise transfer)
Securitization Assets to a Securitization Vehicle or another Subsidiary which
sells, conveys or otherwise transfers (or purports to sell, convey or otherwise
transfer) Securitization Assets to a Securitization Vehicle, and such
Securitization Vehicle finances the acquisition of such Securitization Assets
(i) with proceeds from the issuance of Third Party Interests, (ii) with Sellers’
Retained Interests, (iii) with proceeds from the sale or collection of
Securitization Assets previously purchased by such Securitization Vehicle or
(iv) with proceeds from the sale of Securitization Assets to another
Securitization Vehicle.  For purposes of this Agreement, the “amount” or
“principal amount” of any Securitization shall be deemed at any time to be
(1) the aggregate principal or stated amount of the Third Party Interests (which
stated amount may be described as a “net investment”, “capital”, “invested
amount” or similar term reflecting the amount invested in any beneficial
interest constituting a Third Party Interest) incurred or issued pursuant to
such Securitization, in each case outstanding at such time, or (2) in the case
of any Securitization in respect of which no such principal or stated amount is
determinable, the cash purchase price paid by the buyer in connection with its
purchase of Third Party Interests less the amount of collections received in
respect of such Third Party Interests and paid to such buyer, excluding any
amounts applied to purchase fees or discount or in the nature of interest.

 

“Securitization Assets” means any accounts receivable owed to the Borrower or
any Subsidiary (whether now existing or arising or acquired in the future)
arising in the ordinary course of business from the sale of goods or services,
all collateral securing such accounts receivable, all contracts and contract
rights and all guarantees or other obligations in respect of such accounts
receivable, all proceeds of such accounts receivable and other assets (including
contract rights) which are the type customarily transferred in connection with
securitizations of accounts receivable and which are sold, transferred or
otherwise conveyed (or purported to be sold, transferred or otherwise conveyed)
by the Borrower or a Subsidiary to a Securitization Vehicle in connection with a
Securitization permitted by Sections 6.01 and 6.05.

 

“Securitization Refinancing Indebtedness” means Indebtedness that constitutes
Refinancing Indebtedness in respect of any Third Party Interests or Indebtedness
incurred pursuant to Section 6.01(a)(xvi)(A); provided, however, that (a) such
Indebtedness shall not be required to comply with clause (vii) or (viii) of the
first proviso in the definition of the term “Refinancing Indebtedness”, (b) if
such Indebtedness or any Guarantees thereof are secured, then such Indebtedness
must constitute Permitted Second Priority Debt or Permitted Split-Priority Term
Loan Debt, (c) such Indebtedness is not Guaranteed by any Person other than a
Subsidiary Loan Party and (d) for purposes of clause (iii) of the first proviso
in the definition of the term “Refinancing Indebtedness”, the maturity date of
such Third Party Interests shall be deemed to be the “Commitment Termination
Date” or the “Facility Termination Date” (or similar scheduled or stated event,
however designated) under the applicable Securitization.

 

“Securitization Vehicle” means a Person that is a direct or indirect wholly
owned Subsidiary used solely for the purpose of effecting one or more
Securitizations to which the Borrower and/or Subsidiaries and/or another
Securitization Vehicle transfer Securitization Assets and which, in connection
with such Securitization either issues Third Party Interests or transfers such
Securitization Assets to another Securitization Vehicle that issues Third Party
Interests; provided, in each case, that (i) each such Person shall engage in no
business other than the purchase of Securitization Assets pursuant to
Securitizations permitted by Sections 6.01 and

 

61

--------------------------------------------------------------------------------



 

6.05, the issuance of Third Party Interests and any activities reasonably
related thereto, (ii) no portion of the Indebtedness or other obligations
(contingent or otherwise) of such Person (x) is Guaranteed by the Borrower or
any other Subsidiary, other than any Guarantee of obligations (other than of
principal of, or interest on, Indebtedness) that may be deemed to exist solely
by virtue of Standard Securitization Undertakings, (y) is recourse to the
Borrower or any other Subsidiary other than by virtue of Standard Securitization
Undertakings and (z) is secured (contingently or otherwise) by any Lien on
assets of the Borrower or any other Subsidiary other than by virtue of Standard
Securitization Undertakings, (iii) such Person has no contract, agreement,
arrangement or understanding with the Borrower or any other Subsidiary other
than customary contracts, arrangements or agreements entered into with respect
to the sale, purchase and servicing of Securitization Assets on market terms for
similar securitization transactions and (iv) neither the Borrower nor any
Subsidiary (other than a Securitization Vehicle) has any obligations to maintain
or preserve such Person’s financial condition or cause it to achieve certain
levels of operating results other than pursuant to Standard Securitization
Undertakings.

 

“Sellers’ Retained Interests” means the debt or equity interests held by the
Borrower or any Subsidiary in a Securitization Vehicle to which Securitization
Assets have been transferred (or purported to have been transferred) in a
Securitization permitted by Sections 6.01 and 6.05, including any such debt or
equity received in consideration for the Securitization Assets transferred.

 

“Senior Bank Products” means, collectively, (in each case, whether existing on
the Closing Date or arising thereafter) (a) any services or facilities (other
than Senior Cash Management Services) provided to any Loan Party or any
Subsidiary by any Lender or any Affiliate of a Lender on account of (i) credit
or debit cards, (ii) purchase cards, (iii) merchant services, (iv) lease
financing or related services, and (v) supply chain financing, and (b) any
Senior Hedging Agreements.

 

“Senior Cash Management Agreement” means any agreement to provide Senior Cash
Management Services.

 

“Senior Cash Management Services” means any one or more of the following types
of services or facilities provided to any Loan Party or any Subsidiary by any
Lender or any Affiliate of a Lender (in each case, whether existing on the
Closing Date or arising thereafter):  (a) automated clearing house transfer
transactions, (b) treasury and/or cash management services, including, without
limitation, controlled disbursement services, cash vault services, depository,
overdraft and electronic funds transfer services, and (c) deposit and other
accounts.

 

“Senior Collateral Agent” means the Collateral Agent, in its capacity as senior
collateral agent for the Senior Loan Secured Parties and the other Senior
Secured Parties under the Senior Collateral Documents, and any successor thereof
or replacement senior collateral agent appointed in accordance with the terms of
this Agreement, the Senior Subsidiary Security Agreement, the Senior Lien
Intercreditor Agreement, and any Applicable Intercreditor Agreement.

 

“Senior Collateral Documents” means the Senior Subsidiary Security Agreement,
the Senior Subsidiary Guarantee Agreement, the Senior Indemnity, Subrogation and

 

62

--------------------------------------------------------------------------------



 

Contribution Agreement, the Senior Lien Intercreditor Agreement (upon and after
the initial execution and delivery thereof by the initial parties thereto), and
each Applicable Intercreditor Agreement (upon and after the initial execution
and delivery thereof by the initial parties thereto) and each of the security
agreements and other instruments and documents executed and delivered by any
Subsidiary Loan Party pursuant to any of the foregoing or pursuant to any Senior
Debt Document for purposes of providing collateral security or credit support
for any Senior Obligation or obligation under the Senior Subsidiary Guarantee
Agreement.

 

“Senior Debt Documents” means (a) the Senior Loan Documents and (b) any
Additional Senior Debt Documents.

 

“Senior Hedging Agreement” means any Hedging Agreement entered into with the
Borrower or any Subsidiary, if the applicable counterparty was a Lender or an
Affiliate thereof (a) on the Closing Date, in the case of any Hedging Agreement
entered into prior to the Closing Date or (b) at the time the Hedging Agreement
was entered into, in the case of any Hedging Agreement entered into on or after
the Closing Date.

 

“Senior Indemnity, Subrogation and Contribution Agreement” means the Senior
Indemnity, Subrogation and Contribution Agreement, dated as of the Closing Date,
among the Borrower, the Subsidiary Loan Parties (including additional Subsidiary
Loan Parties becoming party thereto in accordance with the terms thereof) and
the Senior Collateral Agent.

 

“Senior Lien” means the Liens on the Collateral in favor of the Senior Secured
Parties under the Senior Collateral Documents.

 

“Senior Lien Intercreditor Agreement” means the Intercreditor Agreement
substantially in the form of Exhibit J-1 (or such other form as may be
reasonably acceptable to the Administrative Agent), with such changes as may be
reasonably acceptable to the Administrative Agent and the Borrower, among the
Senior Collateral Agent, the Borrower, the Subsidiary Loan Parties, the
Administrative Agent as the Representative for the Senior Loan Secured Parties
and the other Senior Representatives from time to time party thereto for
purposes thereof for any Additional Senior Debt Parties.

 

“Senior Loan Bank Product Liabilities” means liabilities and obligations with
respect to or arising from (a) any Senior Cash Management Services and (b) any
Senior Bank Products, as each may be amended from time to time; provided that
(i) the “Senior Loan Bank Product Liabilities” shall exclude any Excluded Swap
Obligations and (ii) in order for any item described in clauses (a) or
(b) above, as applicable, to be included for purposes of a distribution under
Section 7.02 clauses NINTH or TENTH, as applicable, if the provider of such
Senior Cash Management Services or Senior Bank Products is any Person other than
the Administrative Agent or its Affiliates, then the Administrative Agent shall
have received from the applicable provider of such Senior Cash Management
Services or Senior Bank Products (A) a written notice to the Administrative
Agent of (x) the existence of such Senior Cash Management Services or Senior
Bank Products, (y) the maximum dollar amount of obligations arising thereunder
(“Senior Loan Bank Product Liabilities Amount”), and (z) the methodology to be
used by such parties in determining the Senior Loan Bank Product Liabilities
Amount owing from time to time, and (B) a report, at such times as may be
requested by the Administrative Agent, setting forth the then

 

63

--------------------------------------------------------------------------------



 

outstanding Senior Loan Bank Product Liabilities Amount with respect to such
Senior Bank Products and Senior Cash Management Services of such Person.

 

“Senior Loan Bank Product Liabilities Amount” has the meaning set forth in the
definition of Senior Loan Bank Product Liabilities.

 

“Senior Loan Documents” means this Agreement, the Letters of Credit, the Fee
Letters, all Borrowing Base Certificates, the Information Certificate, any
promissory notes issued to any Lender pursuant to this Agreement, each
Refinancing Amendment, each Loan Modification Agreement, each Incremental
Facility Amendment, and the Senior Collateral Documents and any other agreement
now or hereafter executed and delivered in connection herewith (excluding
agreements entered into in connection with any transaction arising out of any
Senior Bank Products or Cash Management Services), each as amended and in effect
from time to time.

 

“Senior Loan Obligation Payment Date” means the date on which (a) the Senior
Loan Obligations have been paid in full in cash (other than (i) contingent
indemnification obligations and other obligations of the Loan Parties that
expressly survive the termination of the Senior Loan Documents for which no
claim has been asserted and (ii) Senior Loan Obligations with respect to Senior
Loan Bank Product Liabilities not yet due and payable, except to the extent the
Administrative Agent has received written notice, at least three (3) Business
Days prior to any proposed Senior Loan Obligation Payment Date stating that
arrangements reasonably satisfactory to the applicable provider thereof in
respect of Senior Bank Products or Senior Cash Management Services have not been
made), all Letters of Credit shall have expired or terminated (or been Cash
Collateralized or backstopped in a manner reasonably satisfactory to the
applicable Issuing Bank) and all LC Exposure have been reduced to zero (or Cash
Collateralized or backstopped in a manner reasonably satisfactory to the
applicable Issuing Bank), and (b) all lending commitments under this Agreement
and the other Senior Loan Documents have been terminated.

 

“Senior Loan Obligations” means (a) the principal of each Loan made under this
Agreement, (b) all reimbursement and cash collateralization obligations in
respect of letters of credit issued under this Agreement, (c) all Senior Loan
Bank Product Liabilities, (d) all interest on the loans, letter of credit
reimbursement, fees, indemnification and other obligations under this Agreement,
or with respect to such Senior Loan Bank Product Liabilities (including, without
limitation, any interest, fees and other amounts which accrue after the
commencement of any case, proceeding or other action relating to a Bankruptcy
Proceeding of the Borrower or any Subsidiary Loan Party, whether or not allowed
or allowable, in whole or in part, as a claim in such Bankruptcy Proceeding),
(e) all other amounts payable by the Borrower or any Subsidiary under the Senior
Loan Documents or in respect of Senior Loan Bank Product Liabilities and (f) all
increases, renewals, extensions and Refinancings of the foregoing.

 

“Senior Loan Secured Parties” means collectively, the Administrative Agent, the
Collateral Agent, the Senior Collateral Agent, the Lenders, the Issuing Banks,
each co-agent or sub-agent of any Agent, each other party to this Agreement
other than any Loan Party, each counterparty to a Senior Hedging Agreement or
Senior Cash Management Agreement, the beneficiaries of each indemnification or
expense reimbursement obligation undertaken by the

 

64

--------------------------------------------------------------------------------



 

Borrower or any other Loan Party under any Senior Loan Document, and the
successors and permitted assigns of each of the foregoing.

 

“Senior Obligations” means the Senior Loan Obligations and the Additional Senior
Debt Obligations.

 

“Senior Representative” means, in respect of the Senior Loan Documents or any
Additional Senior Debt Documents, the trustee, administrative agent, collateral
agent, security agent or similar agent under such Senior Loan Documents or any
Additional Senior Debt Documents, as the case may be, and each of their
successors in such capacities.

 

“Senior Secured Parties” means the Senior Loan Secured Parties and any
Additional Senior Debt Parties.

 

“Senior Subsidiary Guarantee Agreement” means the Senior Subsidiary Guarantee
Agreement, dated as of the Closing Date, made by the Subsidiary Loan Parties
(including additional Subsidiary Loan Parties that become parties thereto in
accordance with the terms thereof) in favor of the Senior Collateral Agent, for
the benefit of the Senior Secured Parties, as such agreement may be amended,
supplemented or otherwise modified from time to time.

 

“Senior Subsidiary Security Agreement” means the Senior Subsidiary Security
Agreement, dated as of the Closing Date, among the Subsidiary Loan Parties
(including additional Subsidiary Loan Parties that become parties thereto in
accordance with the terms thereof) and the Senior Collateral Agent, for the
benefit of the Senior Secured Parties, as such agreement may be amended,
supplemented or otherwise modified from time to time.

 

“Specified DC Disposition” means the sale by the Borrower and certain
Subsidiaries of the Borrower of the distribution centers located at (a) 789
Flatwood Industrial Drive, Spartanburg, SC 29303, (b) 8 Queen Ann Court,
Langhorne, PA 19047 and (c) One Geoffrey Drive, Fairless Hills, PA 19030 in
accordance with that certain Amended and Restated Asset Purchase Agreement,
dated as of September 18, 2017, by and among the Borrower, Walgreens Boots
Alliance, Inc. and Walgreen Co.

 

“Split-Priority Debt Documents” means, with respect to any series, issue or
class of Split-Priority Term Loan Debt, the promissory notes, credit agreements,
indentures, or other operative agreements evidencing or governing such
Indebtedness.

 

“Split-Priority Debt Facility” means the credit agreement with respect to any
class or series of Split-Priority Term Loan Debt.

 

“Split-Priority Debt Parties” means, with respect to any series, issue or class
of Split-Priority Term Loan Debt, the holders of such Indebtedness, any trustee
or agent therefor under any related Split-Priority Debt Documents and the
beneficiaries of each indemnification obligation undertaken by any Loan Party
under any related Split-Priority Debt Documents, but shall not include any Loan
Party or any Affiliates thereof (unless such Loan Party or Affiliate is a holder
of such Indebtedness, a trustee or agent therefor or beneficiary of such an
indemnification obligation named as such in a Split-Priority Debt Document).

 

65

--------------------------------------------------------------------------------



 

“Split-Priority Implementing Agreements” has the meaning assigned to such term
in the definition of “Split-Priority Term Loan Debt” herein.

 

“Split-Priority Intercreditor Agreement” has the meaning assigned to such term
in the definition of “Split-Priority Term Loan Debt” herein.

 

“Split-Priority Lien” means the Liens on the Collateral in favor of the
Split-Priority Debt Parties under the Split-Priority Debt Documents.

 

“Split-Priority Representative” means, in respect of any Split-Priority Debt
Facility, the administrative agent, collateral agent, security agent or similar
agent under such Split-Priority Debt Facility, as the case may be, and each of
their successors in such capacities.

 

“Split-Priority Term Loan Debt” means term loan Indebtedness of the Borrower
incurred after the Closing Date under a bank credit facility (other than this
Agreement) that has terms customary for similarly structured “tranche B” term
loans, which Indebtedness (i) is Guaranteed by the Subsidiary Loan Party and not
by any other Person, (ii) does not mature earlier than the date that is 90 days
after the Latest Maturity Date in effect on the date of incurrence of such
Indebtedness (subject to clause (e) of the definition of “Permitted
Split-Priority Term Loan Debt”), (iii) is secured (x) by the Non-ABL Priority
Collateral on a first-priority basis (with the Senior Obligations being secured
by the Non-ABL Priority Collateral on a second priority basis that is, however,
senior, to any Liens or security interests securing Second Priority Debt) and
(y) by the ABL Priority Collateral on a second-priority basis to the Liens and
security interests securing the Senior Obligations (but on a basis senior to any
Liens or security interests securing Second Priority Debt), and (iv) is not
secured by Liens on any other assets other than the Collateral (or assets that,
substantially concurrently with the incurrence of such Indebtedness, become
Collateral on which a Lien is granted to the Senior Collateral Agent pursuant to
the Senior Subsidiary Security Agreement and/or other Senior Collateral
Documents for the benefit of the Senior Loan Secured Parties); provided,
however, that (A) the incurrence and terms (including with respect to
collateral, security interests and the priority thereof) of any such
Indebtedness, including the terms of any credit, security, intercreditor or
similar agreement entered into and of any instrument issued in connection
therewith, are otherwise permitted by the Senior Debt Documents and the Second
Priority Debt Documents (if any Second Priority Debt is outstanding); (B) the
Senior Lien Intercreditor Agreement, the Junior Lien Intercreditor Agreement and
the other Senior Collateral Documents, and, if any Second Priority Debt is
outstanding, the Second Priority Collateral Documents, shall have been amended
to the extent required to permit and implement the priority of the Liens
securing such Split-Priority Term Loan Debt contemplated by clauses (iii)(x) and
(iii)(y) above (or if there is no outstanding Additional Senior Debt and no
outstanding Second Priority Debt, such agreements relating to intercreditor
arrangements with respect to the Collateral may, alternatively, be replaced by
an intercreditor agreement between the Representatives for the Senior Loan
Secured Parties and the holders of such Split-Priority Term Loan Debt (a
“Split-Priority Intercreditor Agreement”), in each case on terms and conditions
reasonably acceptable to the Administrative Agent and, insofar as such amended
agreements or replacement agreement deal with intercreditor issues relating to
the relative rights of the Senior Secured Parties and the holders of
Split-Priority Term Loan Debt in the Collateral, on terms and conditions both
reasonably acceptable to the Administrative Agent and customary for similar
intercreditor agreements relating to cross-

 

66

--------------------------------------------------------------------------------



 

collateralized asset-based credit facilities and tranche B term loan facilities
(the amendments to agreements and any Split-Priority Intercreditor Agreement
referred to in this clause (B) being referred to herein as the “Split-Priority
Implementing Agreements”); (C) the applicable Split-Priority Representative
shall have become party to the intercreditor agreements referred to in clause
(B) of this proviso, which shall be in full force and effect and (D) the
Administrative Agent shall have received a certificate, dated the date such
Indebtedness is incurred and signed by a Financial Officer of the Borrower,
confirming compliance with the requirements set forth in clause (A) of this
proviso.

 

“Springing Maturity Date” means the date that is ninety-one (91) days prior to
the stated maturity of the Existing Guaranteed Unsecured Indebtedness or of any
Refinancing Indebtedness that refinances the Existing Guaranteed Unsecured
Indebtedness if such Refinancing Indebtedness has a maturity that is not later
than 91 days after December 20, 2023.

 

“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities made by the Borrower or a Subsidiary in connection
with Securitizations permitted by Sections 6.01 and 6.05 which representations,
warranties, covenants and indemnities are customarily included in
securitizations of accounts receivable involving comparable companies.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages expressed as a
decimal (including any marginal, special, emergency or supplemental reserves)
established by the Board to which the Administrative Agent is subject with
respect to Eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board).  Such reserve percentages shall
include those imposed pursuant to such Regulation D.  Eurodollar Loans shall be
deemed to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D or
any comparable regulation.  The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

 

“Store” means any retail store (which may include any real property, fixtures,
equipment, inventory and Prescription Files related thereto) operated, or to be
operated, by any Subsidiary Loan Party.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the ordinary voting power or, in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned, controlled or held by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent.

 

67

--------------------------------------------------------------------------------



 

“Subsidiary” means any subsidiary of the Borrower.

 

“Subsidiary Loan Party” means each Subsidiary of the Borrower that becomes party
to the Senior Subsidiary Guarantee Agreement on or after the Closing Date. 
Notwithstanding any provision in the Senior Loan Documents to the contrary, no
Excluded Subsidiary shall be required to become a Subsidiary Loan Party.

 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any
Revolving Lender at any time shall be its Applicable Revolving Percentage of the
total Swingline Exposure at such time.

 

“Swingline Lender” means Bank of America, in its capacity as the lender of
Swingline Loans hereunder.

 

“Swingline Loan” means a Loan made pursuant to Section 2.04.

 

“Swingline Sublimit” has the meaning set forth in Section 2.04(a).

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges, assessments, fees or withholdings imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

 

“Term Facility” means, at any time, as applicable and as the context may
require, (i) the aggregate principal amount of the Incremental Refinancing Term
Loans, Loan Modification Term Loans and Refinancing Term Loans of all Term
Lenders outstanding at such time (after giving effect to any Incremental
Refinancing Term Loans made or to be made with respect to any Incremental Term
Commitment, any Loan Modification Term Loans made or to be made with respect to
any Loan Modification Term Commitment and any Refinancing Term Loans made or to
be made with respect to any Refinancing Term Commitment) or (ii) the aggregate
principal amount of any specific Class of Term Loans of the applicable Term
Lenders outstanding at such time (after giving effect to any Incremental
Refinancing Term Loans made or to be made with respect to any Incremental Term
Commitment, any Loan Modification Term Loans made or to be made with respect to
any Loan Modification Term Commitment and any Refinancing Term Loans made or to
be made with respect to any Refinancing Term Commitment).  The aggregate amount
of the Term Facility on the Closing Date is $0.

 

“Term Facility Maturity Date” shall mean, with respect to any Class of Term
Loans, the maturity date set forth in the Incremental Facility Amendment or
Refinancing Amendment with respect to such Class of Term Loans; provided in each
case that if such day is not a Business Day, the Term Facility Maturity Date
shall be the Business Day immediately preceding such day.

 

“Term Lender” means any Lender that holds (a) Incremental Refinancing Term Loans
at such time or any Incremental Term Commitment in respect thereof at such time,
(b) any Loan Modification Term Loans at such time or any Loan Modification Term
Commitment in respect thereof at such time, or (c) Refinancing Term Loans at
such time or any Refinancing Term Commitment in respect thereof at such time.

 

68

--------------------------------------------------------------------------------



 

“Term Loans” means, collectively (a) Incremental Refinancing Term Loans,
(b) Loan Modification Term Loans and (c) Refinancing Term Loans.

 

“Third Party Interests” means, with respect to any Securitization, notes, bonds
or other debt instruments, beneficial interests in a trust, ownership interests
(including any fractional undivided interests) in a pool or pools of accounts
receivable or other interests or securities issued or sold for cash
consideration by a Securitization Vehicle to banks, investors or other financing
sources (other than the Borrower or its Subsidiaries) the proceeds of which are
used to finance, in whole or in part, the purchase by such Securitization
Vehicle of accounts receivables or other Securitization Assets in a
Securitization.

 

“Total ABL Commitments” means, at any time, the aggregate of (a) the Revolving
Commitments at such time and (b) the Term Facility at such time.

 

“Total ABL Outstandings” means, at any time, the sum of (a) the Total Revolving
Outstandings at such time plus (b) the aggregate outstanding principal amount of
all Term Loans at such time.

 

“Total Commitments” means, at any time, the aggregate of (a) the Total ABL
Commitments at such time plus (b) the FILO Facility at such time.  The Total
Commitments on the Closing Date are $3,150,000,000.

 

“Total FILO Commitments” means, at any time, the aggregate of the FILO
Commitments of all FILO Lenders at such time.  The Total FILO Commitments on the
Closing Date are $450,000,000.

 

“Total FILO Outstandings” means, at any time, the aggregate outstanding amount
of all FILO Loans at such time.

 

“Total Indebtedness” means, as of any date, the sum of the aggregate principal
amount of Indebtedness of the Borrower and its Consolidated Subsidiaries
outstanding as of such date, in the amount that would be reflected on a balance
sheet prepared as of such date on a consolidated basis in accordance with GAAP
plus, without duplication, the aggregate outstanding amount of Third Party
Interests (which amount may be described as a “net investment”, “capital”,
“invested amount”, “principal amount” or similar term reflecting the aggregate
amount invested in beneficial interests constituting Third Party Interests).

 

“Total Outstandings” means, at any time, the sum of (x) the Total ABL
Outstandings at such time, plus (y) the Total FILO Outstandings at such time.

 

“Total Revolving Commitments” means, at any time, the aggregate of the Revolving
Commitments of all Revolving Lenders at such time.

 

“Total Revolving Outstandings” means, at any time, the aggregate outstanding
amount of (a) all Revolving Loans at such time, (b) all Swingline Loans at such
time and (c) the LC Exposure at such time.

 

69

--------------------------------------------------------------------------------



 

“Total Term Outstandings” means, at any time, the aggregate outstanding amount
of all Term Loans at such time.

 

“Transaction Expenses” means any fees or expenses (including without limitation
arrangement or underwriting or similar fees as well as upfront fees or original
issue discount) incurred or paid by the Borrower or any of the Subsidiaries in
connection with the Transactions (including in connection with this Agreement
and the other Senior Loan Documents).

 

“Transactions” means, collectively, (a) the execution and delivery by the Loan
Parties of the Senior Loan Documents to which they are a party and the making of
the Loans and the issuance of Letters of Credit (if any), (b) the repayment of
all amounts due or outstanding under or in respect of, and the termination of
the commitments under, the Existing Credit Agreement (and the “Senior Loan
Documents” under and as defined therein) on the Closing Date, (c) the payment of
the Transaction Expenses, and (d) the undertaking of the transactions and
obligations related to any of the foregoing.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“Undisclosed Administration” means in relation to any Person, the appointment of
an administrator, provisional liquidator, conservator, receiver, trustee,
custodian or other similar official by a supervisory authority or regulator
under or based on the law in the country where such Person is subject to home
jurisdiction supervision if applicable law requires that such appointment is not
to be publicly disclosed.

 

“Uniform Commercial Code” or “UCC” means, unless otherwise specified, the
Uniform Commercial Code as from time to time in effect in the State of New York.

 

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.

 

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Title IV of ERISA.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

SECTION 1.02.    Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”).  Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or

 

70

--------------------------------------------------------------------------------



 

by Type (e.g., a “Eurodollar Borrowing”) or by Class and Type (e.g., a
“Eurodollar Revolving Borrowing”).

 

SECTION 1.03.            Terms Generally.  The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined.  Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein);
provided, however, that amendments to the Second Priority Debt Documents after
the Closing Date shall be effective for purposes of references thereto in this
Agreement and the other Senior Loan Documents only if such amendments are
permitted hereunder and under the Second Priority Debt Documents, the Additional
Senior Debt Documents, the Senior Lien Intercreditor Agreement and the Junior
Lien Intercreditor Agreement, as applicable, or are consented to in writing for
such purpose by the Required Lenders (or such other percentage of the Lenders as
may be specified herein) and the applicable holders of Second Priority Debt and
Additional Senior Debt required by the terms of the Second Priority Debt
Documents and the Additional Senior Debt Documents, as applicable, (b) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (c) the words “herein”, “hereof” and “hereunder”, and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) all references herein
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement and
(e) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

 

SECTION 1.04.            Accounting Terms; GAAP.  Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if the Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the Closing Date in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith; provided further
that, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made without giving effect to (i) any election under Accounting Standards
Codification 825-10-25 (previously referred to as Statement of Financial
Accounting Standards 159) (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Borrower or any Subsidiary at “fair
value,” as defined

 

71

--------------------------------------------------------------------------------



 

therein and (ii) any treatment of Indebtedness in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Indebtedness in a reduced or
bifurcated manner as described therein, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof.

 

SECTION 1.05.            Divisions.  For all purposes under the Senior Loan
Documents, in connection with any division or plan of division under Delaware
law (or any comparable event under a different jurisdiction’s laws): (a) if any
asset, right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its Equity
Interests at such time.

 

SECTION 1.06.            Excluded Swap Obligations.

 

(a)           Notwithstanding any provision of this Agreement or any other
Senior Loan Document, no Guarantee (including, for the avoidance of doubt, the
guarantee obligations of each Subsidiary Loan Party under the Senior Loan
Documents insofar as such Subsidiary Loan Party is jointly liable for
obligations of any other Subsidiary Loan Party) by any Subsidiary Loan Party
under any Senior Loan Document shall include a Guarantee of any Senior
Obligation that, as to such Subsidiary Loan Party, is an Excluded Swap
Obligation, and no Collateral provided by any Subsidiary Loan Party shall secure
any Senior Obligation that, as to such Subsidiary Loan Party, is an Excluded
Swap Obligation.  In the event that any payment is made by, or any collection is
realized from, any Subsidiary Loan Party as to which any Senior Obligations are
Excluded Swap Obligations, or from any Collateral provided by such Subsidiary
Loan Party, the proceeds thereof shall be applied to pay the Senior Obligations
of such Subsidiary Loan Party as otherwise provided herein without giving effect
to such Excluded Swap Obligations and each reference in this Agreement or any
other Loan Document to the ratable application of such amounts as among the
Senior Obligations or any specified portion of the Senior Obligations that would
otherwise include such Excluded Swap Obligations shall be deemed so to provide.

 

(b)           The following terms shall for purposes of this Section 1.06 have
the meanings set forth below:

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S. C. § et seq.),
as amended from time to time, and any successor statute.

 

“Excluded Swap Obligation” means, with respect to Subsidiary Loan Party, any
Swap Obligation if, and to the extent that, the Guarantee by such Subsidiary
Loan Party of, or the grant by such Subsidiary Loan Party of a security interest
to secure, such Swap Obligation (or any Guarantee thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Subsidiary Loan Party’s failure
for any reason to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act at the

 

72

--------------------------------------------------------------------------------



 

time the Guarantee of such Subsidiary Loan Party becomes effective with respect
to such related Swap Obligation.

 

“Swap Obligation” means, with respect to any Subsidiary Loan Party, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act.

 

SECTION 1.07.            Times of Day; Rates. Unless otherwise specified, all
references herein to times of day shall be references to Eastern time (daylight
or standard, as applicable).  The Administrative Agent does not warrant, nor
accept responsibility, nor shall the Administrative Agent have any liability
with respect to the administration, submission or any other matter related to
the rates in the definition of “LIBO Rate” or with respect to any comparable or
successor rate thereto.

 

SECTION 1.08.            Letter of Credit Amounts. Unless otherwise specified
herein, the amount of a Letter of Credit at any time shall be deemed to be the
stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any letter of credit application or other issuer document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the maximum
stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

 

ARTICLE II

 

The Credits

 

SECTION 2.01.            Commitments.

 

(a)           Subject to the terms and conditions set forth herein, each
Revolving Lender, severally and not jointly with any other Revolving Lender,
agrees to make Revolving Loans denominated in dollars to the Borrower from time
to time during the Revolving Availability Period in an aggregate principal
amount that will not exceed its Revolving Commitment; provided that each of the
Credit Extension Conditions shall be satisfied after giving effect to such any
such Revolving Loans.  Within the foregoing limits and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Revolving Loans.

 

(b)           Subject to the terms and conditions set forth herein, each FILO
Lender, severally and not jointly with any other FILO Lender, agrees to make a
single Loan denominated in dollars to the Borrower on the Closing Date in the
amount of such FILO Lender’s FILO Commitment, provided that each of the Credit
Extension Conditions shall be satisfied after giving effect to any such FILO
Loans.  The FILO Loan Borrowing on the Closing Date shall consist of FILO Loans
made simultaneously by the FILO Lenders in accordance with their respective FILO
Commitments.  FILO Loans to the Borrower that are repaid or prepaid may not be
reborrowed.

 

73

--------------------------------------------------------------------------------



 

(c)           Subject to the terms and conditions set forth herein and in any
Incremental Facility Amendment, Loan Modification Agreement and/or Refinancing
Amendment, as the case may be, each Term Lender, severally and not jointly with
any other Term Lender, agrees to make a single Term Loan denominated in dollars
to the Borrower on date specified in the applicable Incremental Facility
Amendment, Loan Modification Amendment and/or Refinancing Amendment in the
amount of such Term Lender’s applicable Incremental Term Commitment, Loan
Modification Term Commitment or Refinancing Term Commitment, provided that each
of the Credit Extension Conditions shall be satisfied after giving effect to any
such Term Loans.  Each Term Loan Borrowing in connection with any applicable
Incremental Facility Amendment, Loan Modification Offer and/or Refinancing
Amendment on the relevant date specified therein shall consist of Term Loans of
the same Class made simultaneously by the Term Lenders in accordance with their
respective Incremental Term Commitment, Loan Modification Term Commitment or
Refinancing Term Commitment, as applicable.  All Term Loans to the Borrower that
are repaid or prepaid may not be reborrowed.

 

(d)           Except as expressly provided herein or in the relevant documents
(in accordance with the terms hereof), all Other Revolving Commitments effected
pursuant to any Loan Modification Agreement, Refinancing Amendment or
Incremental Facility Amendment, as applicable, shall be subject to the same
terms and conditions as the then existing Revolving Commitments of each
applicable Class.  After giving effect to any Other Revolving Commitments, all
Borrowings under the Revolving Commitments (including any such Other Revolving
Commitments), participations in Letters of Credit and Swingline Loans and
repayments thereunder shall be made on a pro rata basis according to each
Revolving Lender’s Applicable Revolving Percentage across all Classes of
Revolving Commitments (except for (x) any payments of interest and fees at
different rates on any Other Revolving Commitments (and related Loans
thereunder), (y) repayments required upon the applicable Revolving Maturity Date
of other Revolving Credit Commitments and (z) except as otherwise expressly set
forth in the applicable Loan Modification Agreement, Refinancing Amendment or
Incremental Facility Amendment, subject to the provisions contained herein).  If
any Other Revolving Commitments are effected pursuant to any Loan Modification
Agreement, Refinancing Amendment or Incremental Facility Amendment, as
applicable, effective hereunder, on each applicable Revolving Maturity Date, the
Borrower shall make prepayments of Revolving Loans and shall Cash Collateralize
Letters of Credit, such that, after giving effect to such prepayments and such
provision of Cash Collateral, the aggregate Total Revolving Outstandings as of
such date will not exceed the aggregate applicable remaining Revolving
Commitments of each other remaining Class of the Revolving Lenders (and the
Borrower shall not be permitted thereafter to request any Revolving Loan or any
issuance, amendment, renewal or extension of a Letter of Credit if, after giving
effect thereto, the applicable Total Revolving Outstandings would exceed the
aggregate amount of the remaining Classes of Revolving Commitments as described
above.  Notwithstanding the foregoing, the Borrower may Refinance all or any
portion of any Class of Revolving Commitments (and prepay or otherwise Refinance
the Loans and other extensions of credit outstanding thereunder) pursuant to
Section 6.01(a)(i) without Refinancing any other Class of Revolving Commitments
(or the Loans and other extensions of credit outstanding thereunder).

 

(e)           In connection with the establishment of any Incremental Revolving
Commitment pursuant to Incremental Facility Amendment or Other Revolving
Commitments effected pursuant to any Loan Modification Agreement, Refinancing
Amendment or Incremental

 

74

--------------------------------------------------------------------------------



 

Facility Amendment for any applicable Class of Revolving Loans, the relevant
Applicable Percentages with respect to all Classes of Revolving Commitments
shall be readjusted without any further action or consent of any other party, to
reflect such new Class of Revolving Commitments or increase in any existing
Revolving Commitment Series or Other Revolving Commitments.  In connection with
the foregoing, the Revolving Lenders shall immediately after giving effect to
the readjusted Applicable Revolving Percentages purchase and assign at par such
amounts of the Revolving Loans outstanding at such time as the Administrative
Agent may require such that all of the Revolving Lenders effectively participate
in each of the outstanding Revolving Loans on a pro rata basis in accordance
with their readjusted Applicable Revolving Percentages across all Classes of
Revolving Commitments.  The Administrative Agent and the Lenders hereby agree
that the minimum borrowing, pro rata borrowing and pro rata payment requirements
contained elsewhere in this Agreement shall not apply to the transactions
effected pursuant to the immediately preceding sentence or as provided in clause
(d) above.

 

(f)            Notwithstanding anything to the contrary in this Agreement, any
Lender may exchange, continue or rollover all of the portion of its Loans in
connection with any refinancing, extension, loan modification or similar
transaction permitted by the terms of this Agreement, pursuant to a cashless
settlement mechanism approved by the Borrower, the Administrative Agent, and
such Lender.

 

SECTION 2.02.            Loans and Borrowings.

 

(a)           Each Loan (other than a Swingline Loan) shall be made as part of a
Borrowing consisting of Loans of the same Class and Type made by the Appropriate
Lenders ratably in accordance with the amounts of their Applicable Percentage of
the applicable Class of Commitments.

 

(b)           Subject to Section 2.14, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith; provided that each Swingline Loan shall be an ABR Loan. 
Each Lender at its option may make any Eurodollar Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan; provided that
any exercise of such option shall not affect the obligation of the Borrower to
repay such Loan in accordance with the terms of this Agreement.

 

(c)           At the commencement of each Interest Period for any Eurodollar
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000.  At the time that each ABR
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 and not less than $5,000,000; provided that an
ABR Revolving Borrowing may be in an aggregate amount that is equal to the
entire unused balance of the total Revolving Commitments or that is required to
finance the reimbursement of an LC Disbursement as contemplated by Section
2.05(e).  Each Swingline Loan shall be in an amount that is an integral multiple
of $1,000,000.  Borrowings of more than one Class and Type may be outstanding at
the same time; provided that there shall not at any time be more than a total of
10 Eurodollar Borrowings outstanding.

 

(d)           Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to request, or to elect to convert or continue,
any Borrowing if the Interest

 

75

--------------------------------------------------------------------------------



 

Period requested with respect thereto would end after the applicable Latest
Maturity Date for the relevant Class of Commitments.

 

SECTION 2.03.            Requests for Borrowings.  Each Borrowing shall be made
upon the Borrower’s irrevocable notice to the Administrative Agent, which may be
made by (a) telephone or (b) by submission of a Borrowing Request (including by
email or facsimile), provided that each such Borrowing Request shall be
submitted (a) in the case of a Eurodollar Borrowing, not later than
11:00 a.m. two Business Days before the date of the proposed Borrowing or (b) in
the case of an ABR Borrowing, not later than (1) 1:00 p.m. on the Business Day
of the proposed Borrowing; provided, however, that if the Borrower wishes to
request Eurodollar Borrowings having an Interest Period other than seven days or
one, two, three or six months in duration as provided in the definition of
“Interest Period,” the applicable notice must be received by the Administrative
Agent not later than 11:00 a.m. three Business Days prior to the requested date
of such Borrowing, whereupon the Administrative Agent shall give prompt notice
to the Appropriate Lenders of such request and determine whether the requested
Interest Period is acceptable to all of them.  Not later than 11:00 a.m., two
Business Days before the requested date of such Borrowing, the Administrative
Agent shall notify the Borrower (which notice may be by telephone) whether or
not the requested Interest Period has been consented to by all the Lenders. 
Each telephonic notice and Borrowing Request shall be irrevocable.  Each such
telephonic notice and Borrowing Request shall specify the following information
in compliance with Section 2.02:

 

(a)           whether the requested Borrowing is to be a Revolving Borrowing,
Term Loan Borrowing or FILO Borrowing and the respective Class of Commitments
subject to such Borrowing;

 

(b)           the aggregate amount of such Borrowing;

 

(c)           the date of such Borrowing, which shall be a Business Day;

 

(d)           whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

 

(e)           in the case of a Eurodollar Borrowing, the initial Interest Period
to be applicable thereto, which shall be a period contemplated by the definition
of the term “Interest Period”; and

 

(f)            the location and number of the Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.06.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration.  Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Appropriate Lender of the details thereof
and of the amount of such Lender’s Loan to be made as part of the requested
Borrowing.

 

76

--------------------------------------------------------------------------------



 

SECTION 2.04.            Swingline Loans.

 

(a)           Subject to the terms and conditions set forth herein, the
Swingline Lender may, in its sole discretion in reliance upon the agreements of
the Revolving Lenders set forth in this Section 2.04, make Swingline Loans to
the Borrower from time to time during the Revolving Availability Period
(provided that such Swingline Lender shall not be required to make Swingline
Loans after the Latest Maturity Date applicable to the Class of Revolving
Commitments held by such Swingline Lender) in an aggregate principal amount at
any time outstanding that will not result in (i) the aggregate principal amount
of outstanding Swingline Loans exceeding $100,000,000 (the “Swingline
Sublimit”), or (ii) failure of any of the Credit Extension Conditions to be
satisfied; provided that (x) the Swingline Lender shall not be required to make
a Swingline Loan to refinance an outstanding Swingline Loan and (y) the
Swingline Lender shall not have any obligation, under this Agreement or
otherwise, to make any Swingline Loan requested by the Borrower hereunder and
may, in its sole discretion, decline to make a requested Swingline Loan.  Within
the foregoing limits and subject to the terms and conditions set forth herein,
the Borrower may borrow, prepay and reborrow Swingline Loans.  Immediately upon
the making of a Swingline Loan, the Swingline Lender shall be deemed to grant,
and each Revolving Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swingline Lender a risk
participation in such Swingline Loan in an amount equal to the product of such
Revolving Lender’s Applicable Revolving Percentage (determined without regard to
any separate Class or Classes of Revolving Commitments of such Lender) times the
amount of such Swingline Loan.

 

(b)           To request a Swingline Loan, the Borrower shall notify the
Administrative Agent of such request by (i) telephone or (ii) by submission of a
Borrowing Request, provided that any such Borrowing Request (including by email
or facsimile) shall be submitted not later than 1:00 p.m. on the day of a
proposed Swingline Loan.  Each such notice shall be irrevocable and shall
specify the requested date (which shall be a Business Day) and amount of the
requested Swingline Loan.  The Administrative Agent will promptly advise the
Swingline Lender of any such notice received from the Borrower.  The Swingline
Lender shall make each Swingline Loan available to the Borrower by means of a
wire transfer to an account designated by the Borrower (or, in the case of a
Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.05(e), by remittance to the relevant Issuing Bank) by
3:00 p.m. the requested date of such Swingline Loan, unless the Swingline Lender
has received notice (by telephone or in writing) from the Administrative Agent
(including at the request of any Lender) prior to 2:00 p.m. on the date of the
proposed Borrowing of Swingline Loans (A) directing the Swingline Lender not to
make such Swingline Loan as a result of the failure of the Credit Extension
Conditions to be satisfied), or (B) that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied, in each case, other
than as a result of a Permitted Overadvance.

 

(c)           Interest on each Swingline Loan shall be payable on the Interest
Payment Date with respect thereto.

 

(d)           The Administrative Agent shall (i) at any time when Swingline
Loans in an aggregate principal amount of $10,000,000 or more are outstanding,
at the request of the Swingline Lender in its sole discretion, or (ii) on the
date that is seven days after the date on

 

77

--------------------------------------------------------------------------------



 

which a Swingline Loan was made, deliver on behalf of the Borrower a Borrowing
Request pursuant to Section 2.03 for an ABR Revolving Borrowing in the amount of
such Swingline Loans; provided, however, that the obligations of the Lenders to
fund such Borrowing shall not be subject to the conditions set forth in
Section 4.02.

 

(e)           The Swingline Lender may by written notice given to the
Administrative Agent not later than 12:00 noon on any Business Day require the
Revolving Lenders to fund its participation interest on such Business Day in all
or a portion of the Swingline Loans outstanding.  Such notice shall specify the
aggregate amount of Swingline Loans in which Revolving Lenders will fund its
participation interest.  Promptly upon receipt of such notice (but no later than
2:00 p.m. on such Business Day), the Administrative Agent will give notice
thereof to each Revolving Lender, specifying in such notice such Lender’s
Applicable Revolving Percentage of such Swingline Loan(s).  Each Revolving
Lender hereby absolutely and unconditionally agrees, upon timely receipt of
notice as provided above, to pay to the Administrative Agent, for the account of
the Swingline Lender, such Revolving Lender’s Applicable Revolving Percentage of
such Swingline Loan(s).  Each Revolving Lender acknowledges and agrees that its
obligation to acquire and fund participations in Swingline Loans pursuant to
this paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments (including any Class thereof),
and that each such payment shall be made without any offset, abatement,
withholding or reduction whatsoever.  Each Revolving Lender shall comply with
its obligation under this paragraph by wire transfer of immediately available
funds, in the same manner as provided in Section 2.06 with respect to Loans made
by such Lender (and Section 2.06 shall apply, mutatis mutandis, to the payment
obligations of the Revolving Lenders), and the Administrative Agent shall
promptly pay to the Swingline Lender the amounts so received by it from the
Revolving Lenders.  The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender.  Any amounts received by
the Swingline Lender from the Borrower (or other Person on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent, and any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Revolving
Lenders that shall have made their payments pursuant to this paragraph, ratably,
and to the Swingline Lender, as their interests may appear.  The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrower of any default in the payment thereof.

 

SECTION 2.05.            Letters of Credit.

 

(a)           General.  Subject to the terms and conditions set forth herein,
the Borrower may request the issuance of (and the applicable Issuing Bank, as
specified by the Borrower, will, in reliance on the agreements of the Revolving
Lenders set forth in this Section 2.05, issue) Letters of Credit denominated in
dollars for its own account or the account of any of its Subsidiaries, in a form
reasonably acceptable to the Administrative Agent and the relevant Issuing Bank,
at any time and from time to time during the Revolving Availability Period
(provided that such Issuing Bank shall not be required to issue such Letters of
Credit after the

 

78

--------------------------------------------------------------------------------



 

Latest Maturity Date applicable to the Class of Revolving Commitments held by
such Issuing Bank).  Letters of Credit issued hereunder shall constitute
utilization of the Revolving Commitments. In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of letter of credit application or other agreement submitted by the
Borrower to, or entered into by the Borrower with, an Issuing Bank relating to
any Letter of Credit, the terms and conditions of this Agreement shall control.

 

(b)           Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions.  To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
deliver (or transmit by electronic communication (including by email or
facsimile), if arrangements for doing so have been approved by the applicable
Issuing Bank) to the relevant Issuing Bank and the Administrative Agent not
later than 1:00 p.m. at least two Business Days (or such later date and time as
the Administrative Agent and such Issuing Bank may agree in a particular
instance in their sole discretion) prior to the proposed issuance date or date
of amendment, as the case may be a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit.  If requested by an Issuing Bank, the Borrower also shall submit a
letter of credit application on such Issuing Bank’s standard form in connection
with any request for a Letter of Credit.  All Existing Letters of Credit shall
be deemed to have been issued pursuant hereto, and from and after the Closing
Date shall be subject to and governed by the terms and conditions of this
Agreement and, subject to Section 2.05(a) above, any letter of credit
application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, an Issuing Bank relating to any such Existing Letters of
Credit.

 

(i)            A Letter of Credit shall be issued, amended, renewed or extended
only if (and upon issuance, amendment, renewal or extension of each Letter of
Credit the Borrower shall be deemed to represent and warrant that), after giving
effect to such issuance, amendment, renewal or extension (i) the total LC
Exposure shall not exceed $600,000,000 (the “LC Sublimit”) and (iii) each of the
Credit Extension Conditions shall be satisfied.  If the conditions for borrowing
under Section 4.02 cannot be fulfilled, the Required Lenders may direct the
Issuing Banks to, and the Issuing Banks thereupon shall, cease to issue Letters
of Credit (other than Permitted Overadvances) until such conditions can be
satisfied or are waived in accordance with Section 9.02.

 

(ii)           No Issuing Bank shall be under any obligation to issue any Letter
of Credit if:

 

(A)          any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such Issuing Bank
from issuing the Letter of Credit, or any law applicable to such Issuing Bank or
any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such Issuing Bank shall prohibit,
or request that such Issuing Bank refrain from, the issuance of letters of
credit

 

79

--------------------------------------------------------------------------------



 

generally or the Letter of Credit in particular or shall impose upon such
Issuing Bank with respect to the Letter of Credit any restriction, reserve or
capital requirement (for which such Issuing Bank is not otherwise compensated or
entitled to compensation hereunder) not in effect on the Closing Date, or shall
impose upon such Issuing Bank any unreimbursed loss, cost or expense which was
not applicable on the Closing Date and which such Issuing Bank in good faith
deems material to it and for which such Issuing Bank is not otherwise
compensated or entitled to compensation hereunder;

 

(B)          the issuance of such Letter of Credit would violate one or more
policies of such Issuing Bank applicable to letters of credit generally;

 

(C)          except as otherwise agreed by the Administrative Agent and such
Issuing Bank, the Letter of Credit is in an initial stated amount less than
$100,000;

 

(D)          any Revolving Lender is at that time a Defaulting Lender, unless
such Issuing Bank has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to such Issuing Bank (in its sole discretion) with the
Borrower or such Lender to eliminate such Issuing Bank’s actual or potential
Fronting Exposure (after giving effect to Section 2.22(a)(iv)) with respect to
the Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other Senior Loan Obligations in
respect of Letters of Credit as to which such Issuing Bank has actual or
potential Fronting Exposure, as it may elect in its sole discretion;

 

(E)           the Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder; or

 

(F)           the issuance of such Letter of Credit would cause the aggregate
amount of the Letters Credit issued by such Issuing Bank to exceed such Issuing
Bank’s LC Commitment.

 

(iii)          No Issuing Bank shall be under any obligation to amend any Letter
of Credit if (A) such Issuing Bank would have no obligation at such time to
issue the Letter of Credit in its amended form under the terms hereof, or
(B) the beneficiary of the Letter of Credit does not accept the proposed
amendment to the Letter of Credit.

 

(c)           Expiration Date.  Each Letter of Credit shall expire at or prior
to the close of business on the earlier of (i) the date that is one year after
the date of the issuance of such Letter of Credit subject to the provisions of
this Section 2.05(c), and (ii) the date that is five Business Days prior to the
Revolving Maturity Date (applicable to the Class of Revolving Commitments with
the Latest Maturity Date held by the Issuing Bank which issued such Letter of
Credit).  If the Borrower so requests in any applicable letter of credit
application, the applicable Issuing Bank may, in its discretion, agree to issue
a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the applicable Issuing Bank to prevent any such extension
at least once in each twelve-month period (commencing with the date of issuance
of such Letter

 

80

--------------------------------------------------------------------------------



 

of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non-Extension Notice Date”) in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued, but not less than 30
days prior to the scheduled expiration or renewal thereof.  Unless otherwise
directed by the Issuing Bank, the Borrower shall not be required to make a
specific request to the Issuing Bank for any such extension.  Once an
Auto-Extension Letter of Credit has been issued, the Revolving Lenders shall be
deemed to have authorized (but may not require) the Issuing Bank to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the date set forth in clause (ii) above; provided, however, that the applicable
Issuing Bank shall not permit any such extension if (A) such Issuing Bank has
determined that it would not be permitted, or would have no obligation at such
time to issue such Letter of Credit in its revised form (as extended) under the
terms hereof, or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Revolving Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Revolving Lender or the Borrower that one or more of
the applicable conditions specified in Section 4.02 is not then satisfied, and
in each such case directing the Issuing Bank not to permit such extension.

 

(d)           Participations.  By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof or extending the
expiration date thereof) and without any further action on the part of the
applicable Issuing Bank or the Lenders, such Issuing Bank hereby grants to each
Revolving Lender, and each Revolving Lender hereby acquires from such Issuing
Bank, a participation in such Letter of Credit in an amount equal to such
Lender’s Applicable Revolving Percentage (determined without regard to any
separate Class or Classes of Revolving Commitments of such Lender) of the
aggregate amount available to be drawn under such Letter of Credit.  In
consideration and in furtherance of the foregoing, each Revolving Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the applicable Issuing Bank, such Lender’s Applicable Revolving
Percentage of each LC Disbursement made by an Issuing Bank not later than 2:00
p.m. on the Business Day specified in the notice provided by the Administrative
Agent to the Revolving Lenders pursuant to Section 2.05(e) until such LC
Disbursement is reimbursed by the Borrower or at any time after any
reimbursement payment is required to be refunded to the Borrower for any reason,
including after the Revolving Maturity Date and any expiration of any Class of
Commitments applicable to any Revolving Lender.  Each Revolving Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute, unconditional and
irrevocable and shall not be affected by any circumstance whatsoever, including
any amendment, renewal or extension of any Letter of Credit or the occurrence
and continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.

 

Each Revolving Lender further acknowledges and agrees that its participation in
each Letter of Credit will be automatically adjusted to reflect such Revolving
Lender’s Applicable Revolving Percentage of the aggregate amount available to be
drawn under such Letter of Credit at each time such Lender’s Commitment is
amended pursuant to the operation of Section 2.21 or 2.22, as a result of an
assignment in accordance with Section 9.04 or otherwise pursuant to this
Agreement (including as a result of the expiration of any Class of Revolving
Commitments).

 

81

--------------------------------------------------------------------------------



 

(e)           Reimbursement.  If any Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, the Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 3:30 p.m. on the date that such LC Disbursement is
made, if the Borrower shall have received notice of such LC Disbursement prior
to 10:00 a.m. on such date, or, if such notice has not been received by the
Borrower prior to such time on such date, then not later than 1:00 p.m. on the
Business Day immediately following the day that the Borrower receives such
notice; provided that, the Borrower may, subject to the conditions to borrowing
set forth herein, request in accordance with Section 2.03 or 2.04 that such
payment be financed with an ABR Revolving Borrowing or Swingline Loan in an
equivalent amount and, to the extent so financed, the Borrower’s obligation to
make such payment shall be discharged and replaced by the resulting ABR
Revolving Borrowing or Swingline Loan.  If the Borrower fails to make such
payment when due, the Administrative Agent shall notify each Revolving Lender of
the applicable LC Disbursement, the payment then due from the Borrower in
respect thereof and such Lender’s Applicable Revolving Percentage (determined
without regard to any separate Class or Classes of Revolving Commitments of such
Lender) thereof.  Promptly following receipt of such notice, each Revolving
Lender shall pay to the Administrative Agent such Applicable Revolving
Percentage of the payment then due from the Borrower, in the same manner as
provided in Section 2.06 with respect to Loans made by such Lender (and
Section 2.06 shall apply, mutatis mutandis, to the payment obligations of the
Revolving Lenders), and the Administrative Agent shall promptly pay to the
relevant Issuing Bank the amounts so received by it from the Revolving Lenders. 
Promptly following receipt by the Administrative Agent of any payment from the
Borrower pursuant to this paragraph, the Administrative Agent shall distribute
such payment to such Issuing Bank or, to the extent that Revolving Lenders have
made payments pursuant to this paragraph to reimburse such Issuing Bank, then to
such Lenders and such Issuing Bank as their interests may appear.  Any payment
made by a Revolving Lender pursuant to this paragraph to reimburse an Issuing
Bank for any LC Disbursement (other than the funding of ABR Revolving Loans or a
Swingline Loan as contemplated above) shall not constitute a Loan and shall not
relieve the Borrower of its obligation to reimburse such LC Disbursement.  If
any Revolving Lender fails to make available to the Administrative Agent for the
account of the applicable Issuing Bank any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.05(e), then,
without limiting the other provisions of this Agreement, the applicable Issuing
Bank shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to such Issuing Bank at a rate per annum equal to the
greater of the Federal Funds Rate and a rate determined by the applicable
Issuing Bank in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by such Issuing Bank in connection with the foregoing.  If such Lender
pays such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Revolving Loan included in the relevant Revolving
Borrowing or payment in respect of its participation interest in respect of the
relevant LC Disbursement, as the case may be.  A certificate of any Issuing Bank
submitted to any Revolving Lender (through the Administrative Agent) with
respect to any amounts owing under this section shall be conclusive absent
manifest error.

 

(f)            Obligations Absolute.  The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and

 

82

--------------------------------------------------------------------------------



 

irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein or herein, (ii) the existence of any
claim, counterclaim, setoff, defense or other right that the Borrower or any
Subsidiary may have at any time against any beneficiary or any transferee of
such Letter of Credit (or any Person for whom any such beneficiary or any such
transferee may be acting), any Issuing Bank or any other Person, whether in
connection with this Agreement, the transactions contemplated hereby or by such
Letter of Credit or any agreement or instrument relating thereto, or any
unrelated transaction; (iii) any draft, demand, certificate or other document
presented under such Letter of Credit proving to be forged, fraudulent, invalid
or insufficient in any respect or any statement in such draft or other document
being untrue or inaccurate in any respect, or any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under such Letter of Credit, (iv) waiver by any Issuing Bank of any requirement
that exists for such Issuing Bank’s protection and not the protection of the
Borrower or any waiver by such Issuing Bank which does not in fact materially
prejudice the Borrower, (v) any payment made by any Issuing Bank in respect of
an otherwise complying item presented after the date specified as the expiration
date of, or the date by which documents must be received under such Letter of
Credit if presentation after such date is authorized by the UCC, the ISP or the
UCP, as applicable, (vi) payment by the applicable Issuing Bank under a Letter
of Credit against presentation of a draft or other document that does not comply
strictly with the terms of such Letter of Credit, or any payment made by any
Issuing Bank under such Letter of Credit to any Person purporting to be a
trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any Bankruptcy Proceeding; or (vii) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrower’s obligations
hereunder.  None of the Administrative Agent, any Lender or any Issuing Bank, or
any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the relevant Issuing Bank; provided that the foregoing shall not
be construed to excuse such Issuing Bank or its Related Parties from liability
to the Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by the Borrower to the
fullest extent permitted by applicable law) suffered by the Borrower that are
caused by such Issuing Bank’s or its Related Parties gross negligence or willful
misconduct (as determined by a court of competent jurisdiction by a final and
non-appealable judgment) in determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof.  The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of an Issuing Bank or its Related Parties (as determined
by a court of competent jurisdiction by a final and non-appealable judgment),
such Issuing Bank or its Related Parties shall be deemed to have exercised care
in each such determination, and that:

 

83

--------------------------------------------------------------------------------



 

(i)            an Issuing Bank may replace a purportedly lost, stolen, or
destroyed original Letter of Credit or missing amendment thereto with a
certified true copy marked as such or waive a requirement for its presentation;

 

(ii)           an Issuing Bank may accept documents that appear on their face to
be in substantial compliance with the terms of a Letter of Credit without
responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Letter of Credit and without regard to any non-documentary condition in such
Letter of Credit;

 

(iii)          an Issuing Bank shall have the right, in its sole discretion, to
decline to accept such documents and to make such payment if such documents are
not in strict compliance with the terms of such Letter of Credit; and

 

(iv)          this sentence shall establish the standard of care to be exercised
by an Issuing Bank when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof (and the parties hereto
hereby waive, to the extent permitted by applicable law, any standard of care
inconsistent with the foregoing).

 

(g)           Without limiting the foregoing, none of the Administrative Agent,
the Lenders, any Issuing Bank, or any of their Related Parties shall have any
liability or responsibility by reason of (i) any presentation that includes
forged or fraudulent documents or that is otherwise affected by the fraudulent,
bad faith, or illegal conduct of the beneficiary or other Person, (ii) an
Issuing Bank declining to take-up documents and make payment (A) against
documents that are fraudulent, forged, or for other reasons by which that it is
entitled not to honor or (B) following a Borrower’s waiver of discrepancies with
respect to such documents or request for honor of such documents or (iii)  an
Issuing Bank retaining proceeds of a Letter of Credit based on an apparently
applicable attachment order, blocking regulation, or third-party claim notified
to such Issuing Bank.

 

(h)           The Borrower shall promptly examine a copy of each Letter of
Credit and each amendment thereto that is delivered to it and, in the event of
any claim of noncompliance with the Borrower’s instructions or other
irregularity, the Borrower will immediately notify the applicable Issuing Bank. 
The Borrower shall be conclusively deemed to have waived any such claim against
each Issuing Bank and its correspondents unless such notice is given as
aforesaid.

 

(i)            Disbursement Procedures.  The applicable Issuing Bank shall,
promptly following its receipt thereof, examine all documents purporting to
represent a demand for payment under a Letter of Credit.  The applicable Issuing
Bank shall promptly notify the Administrative Agent and the Borrower by
telephone (confirmed by e-mail or facsimile) of such demand for payment and
whether such Issuing Bank has made or will make an LC Disbursement thereunder;
provided that any failure to give or delay in giving such notice shall not
relieve the Borrower of its obligation to reimburse the Issuing Bank and the
Revolving Lenders with respect to any such LC Disbursement.

 

84

--------------------------------------------------------------------------------



 

(j)            Interim Interest.  If an Issuing Bank shall make any LC
Disbursement, then, unless the Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to ABR Revolving Loans;
provided that, if the Borrower fails to reimburse such LC Disbursement when due
pursuant to paragraph (e) of this Section, then Section 2.13(c) shall apply. 
Interest accrued pursuant to this paragraph shall be for the account of the
applicable Issuing Bank, except that interest accrued on and after the date of
payment by any Revolving Lender pursuant to paragraph (e) of this Section to
reimburse such Issuing Bank shall be for the account of such Lender to the
extent of such payment.

 

(k)           Resignation or Replacement of the Issuing Bank.  An Issuing Bank
may resign at any time by giving 180 days’ prior written notice to the
Administrative Agent, the Borrower and the Lenders, and an Issuing Bank may be
replaced at any time by written agreement (an “Issuing Bank Agreement”) among
the Borrower, the Administrative Agent, the replaced Issuing Bank and the
successor Issuing Bank, which shall set forth the LC Commitment of such
successor Issuing Bank.  The Administrative Agent shall notify the Lenders of
any such replacement of an Issuing Bank.  At the time any such replacement shall
become effective, the Borrower shall pay all unpaid fees accrued for the account
of the replaced Issuing Bank pursuant to Section 2.12(b).  From and after the
effective date of any Issuing Bank Agreement, (i) the successor Issuing Bank
shall have all the rights and obligations of an Issuing Bank under this
Agreement with respect to Letters of Credit to be issued thereafter and
(ii) references herein to the term “Issuing Bank” shall be deemed to refer to
such successor or to any previous Issuing Bank, or to such successor and all
previous Issuing Banks, as the context shall require.  After the replacement of
an Issuing Bank hereunder, the replaced Issuing Bank shall remain a party hereto
to the extent of its Commitment hereunder and shall continue to have all the
rights and obligations of an Issuing Bank under this Agreement with respect to
Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.  Upon the expiration of the
Revolving Commitments of an Issuing Bank (upon the occurrence of the Latest
Maturity Date applicable to any Class of Revolving Commitments of such Issuing
Bank), such Issuing Bank shall be deemed to have resigned as an Issuing Bank
hereunder without the requirement for any further notice to or consent from any
other Person unless such Issuing Bank shall have previously agreed to act as an
Issuing Bank with respect to any Class of Revolving Commitments with a later
maturity.

 

(l)            Applicability of ISP and UCP.  Unless otherwise expressly agreed
by the applicable Issuing Bank and the Borrower when a Letter of Credit is
issued by it (including any such agreement applicable to an Existing Letter of
Credit), (i) the rules of the ISP shall apply to each standby Letter of Credit,
and (ii) the rules of the UCP shall apply to each commercial Letter of Credit. 
Notwithstanding the foregoing, no Issuing Bank shall be responsible to the
Borrower for, and no Issuing Bank’s rights and remedies against the Borrower
shall be impaired by, any action or inaction of any Issuing Bank required or
permitted under any law, order, or practice that is required or permitted to be
applied to any Letter of Credit or this Agreement, including the Law or any
order of a jurisdiction where any Issuing Bank or the beneficiary is located,
the practice stated in the ISP or UCP, as applicable, or in the decisions,
opinions, practice statements, or official commentary of the ICC Banking
Commission, the Bankers Association for

 

85

--------------------------------------------------------------------------------



 

Finance and Trade — International Financial Services Association (BAFT), or the
Institute of International Banking Law & Practice, whether or not any Letter of
Credit chooses such law or practice.

 

(m)          Role of Issuing Bank.         Each Issuing Bank shall act on behalf
of the Lenders with respect to any Letters of Credit issued by it and the
documents associated therewith, and each Issuing Bank shall have all of the
benefits and immunities (A) provided to the Administrative Agent in Article VIII
with respect to any acts taken or omissions suffered by such Issuing Bank in
connection with Letters of Credit issued by it or proposed to be issued by it
and Issuer Documents pertaining to such Letters of Credit as fully as if the
term “Administrative Agent” as used in Article VIII included such Issuing Bank
with respect to such acts or omissions, and (B) as additionally provided herein
with respect to such Issuing Bank.

 

(n)           Cash Collateralization.  If any Event of Default shall occur and
be continuing, on the Business Day (or, if the relevant notice is received after
1:00 p.m., on the following Business Day) that the Borrower receives notice from
the Administrative Agent or the Required Lenders (or, if the maturity of the
Loans has been accelerated, Revolving Lenders with LC Exposure representing
greater than 50% of the total LC Exposure) demanding the deposit of cash
collateral pursuant to this paragraph, the Borrower shall (or shall cause
Subsidiary Loan Parties to) deposit in an account with the Administrative Agent,
in the name of the Administrative Agent and for the benefit of the Lenders, an
amount in cash equal to 103% of the total LC Exposure as of such date plus any
accrued and unpaid interest thereon; provided that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to the Borrower or any
Subsidiary Loan Party described in clause (h) or (i) of Section 7.01.  The
Borrower also shall (or shall cause Subsidiary Loan Parties to) deposit cash
collateral pursuant to this paragraph (i) as and to the extent required by
(x) Section 2.11(b), and any such cash collateral so deposited and held by the
Administrative Agent hereunder shall constitute part of the ABL Borrowing Base
Amount for purposes of determining compliance with Section 2.11(b) and (y) any
other provision of this Agreement, and (ii) if any Letter of Credit remains
outstanding after the date specified in Section 2.05(c)(ii), with respect to any
Issuing Bank, in an amount equal to 100% of the stated amount of each such
Letter of Credit.  Each such deposit shall be held by the Administrative Agent
as collateral for the payment and performance of the obligations of the Borrower
under this Agreement.  The Administrative Agent shall have exclusive dominion
and control, including the exclusive right of withdrawal, over such account. 
The Administrative Agent shall, at the Borrower’s risk and expense, invest all
such deposits in Permitted Investments chosen in the sole discretion of the
Administrative Agent after consultation with the Borrower, provided that no
consultation shall be required if a Default has occurred and is continuing. 
Other than any interest earned in respect of the investment of such deposits,
such deposits shall not bear interest.  Interest or profits, if any, on such
investments shall accumulate in such account.  Moneys in such account shall be
applied by the Administrative Agent to reimburse each Issuing Bank for LC
Disbursements for which it has not been reimbursed (together with related fees,
costs, and customary processing charges) and, to the extent not so applied,
shall be held for the satisfaction of the reimbursement obligations of the
Borrower for the LC Exposure at such time or, if the maturity of the Loans has
been accelerated (but subject to (i) the consent of Revolving Lenders with LC
Exposure representing greater than 50% of the total LC Exposure and (ii) in the
case of

 

86

--------------------------------------------------------------------------------



 

any such application at a time when any Revolving Lender is a Defaulting Lender
(but only if, after giving effect thereto, the remaining cash collateral shall
be less than the aggregate LC Exposure of all the Defaulting Lenders), the
consent of each Issuing Bank), be applied to satisfy the Senior Loan
Obligations.  If the Borrower is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned to the
Borrower within three Business Days after all Events of Default have been cured
or waived (or, during a Cash Sweep Period, paid into the Bank of America
Concentration Account).  If the Borrower is required to provide an amount of
cash collateral hereunder pursuant to Section 2.11(b), (c) or (d), such amount
(to the extent not applied as aforesaid or as otherwise provided herein) shall
be returned to the Borrower as and to the extent that, after giving effect to
such return, the Borrower would remain in compliance with Section 2.11(b),
(c) or (d), no Issuing Bank shall have any exposure in respect of any
outstanding Letter of Credit that is not fully covered by the Revolving
Commitments of the Non-Defaulting Lenders and/or the remaining cash collateral
and no Default shall have occurred and be continuing.  Unless and except to the
extent that the deposit of cash collateral directly by the Borrower would not
result in an obligation to grant a security interest in such cash collateral to
the holders of other outstanding Indebtedness of the Borrower, the Borrower will
cause Subsidiary Loan Parties to deposit all cash collateral required to be
deposited pursuant to this Section 2.05(n), Section 2.11(b) or otherwise.

 

(o)           Additional Issuing Banks.  The Borrower may, at any time and from
time to time with the consent of the Administrative Agent (which consent shall
not be unreasonably withheld) and such Lender, designate one or more additional
Lenders to act as an issuing bank under the terms of this Agreement.  Any Lender
designated as an issuing bank pursuant to this clause (o) shall be deemed to be
an “Issuing Bank” (in addition to being a Lender) in respect of Letters of
Credit issued or to be issued by such Lender, and, with respect to such Letters
of Credit, such term shall thereafter apply to the other Issuing Banks and such
Lender in its capacity as an Issuing Bank.

 

(p)           Reporting by Issuing Banks to the Administrative Agent.  At the
end of each week and otherwise upon request of the Administrative Agent, each
Issuing Bank shall provide the Administrative Agent with a certificate
identifying the Letters of Credit issued by such Issuing Bank and outstanding on
such date, the amount and expiration date of each such Letter of Credit, the
beneficiary thereof, the amount, if any, drawn under each such Letter of Credit
and any other information reasonably requested by the Administrative Agent with
respect to such Letters of Credit.  The Administrative Agent shall promptly
enter all such information received by it pursuant to this Section 2.05(p) in
the Register.

 

(q)           Letters of Credit Issued for Subsidiaries.  Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Borrower shall be
obligated to reimburse, indemnify and compensate the applicable Issuing Bank
hereunder for any and all drawings under such Letter of Credit as if such Letter
of Credit had been issued solely for the account of the Borrower.  The Borrower
irrevocably waives any and all defenses that might otherwise be available to it
as a guarantor or surety of any or all of the obligations of such Subsidiary in
respect of such Letter of Credit. The Borrower hereby acknowledges that the
issuance of Letters of Credit for the account of

 

87

--------------------------------------------------------------------------------



 

Subsidiaries inures to the benefit of the Borrower, and that the Borrower’s
business derives substantial benefits from the businesses of such Subsidiaries.

 

SECTION 2.06.            Funding of Borrowings.

 

(a)           Each Appropriate Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 2:00 p.m. to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders; provided that
Swingline Loans shall be made as provided in Section 2.04.  The Administrative
Agent will make such Loans available to the Borrower by wire transfer, in like
funds, to an account designated by the Borrower in the applicable Borrowing
Request.  Wire transfers to the Borrower of all Loans (other than Swingline
Loans and same-day ABR Revolving Borrowings) shall be made no later than
1:00 p.m.  Wire transfers to the Borrower of Swingline Loans and same-day ABR
Revolving Borrowings shall be made no later than 4:00 p.m..

 

(b)           Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing (or, in the case of any
Borrowing of ABR Loans, prior to 2:00 p.m. on the date of such Borrowing) that
such Lender will not make available to the Administrative Agent such Lender’s
share of such Borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date (or, in the case of a Borrowing of
ABR Loans, that such Lender has made such share available by the time required)
in accordance with paragraph (a) of this Section and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount.  In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount in immediately available funds with interest thereon,
for each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing or (ii) in the case of the
Borrower, the interest rate applicable to ABR Revolving Loans.  If such Lender
pays such amount to the Administrative Agent, then such amount shall constitute
such Lender’s Loan included in such Borrowing.  If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  Any
payment by the Borrower shall be without prejudice to any claim the Borrower may
have against a Lender that shall have failed to make such payment to the
Administrative Agent.

 

(c)           If any Lender makes available to the Administrative Agent funds
for any Loan to be made by such Lender as provided herein, and such funds are
not made available to the Borrower by the Administrative Agent because the
conditions to any applicable extension of credit set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall promptly return such funds (in like funds as received from such
Lender) to such Lender, without interest.

 

88

--------------------------------------------------------------------------------



 

(d)           Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Loans, to fund participations in Letters of Credit and
Swingline Loans and to make payments pursuant to Section 9.03(c) are several and
not joint.  The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 9.03(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 9.03(c).

 

(e)           Nothing herein shall be deemed to obligate any Lender to obtain
the funds for any Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

 

SECTION 2.07.            Interest Elections.

 

(a)           Each Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurodollar Borrowing, shall
have an initial Interest Period as specified in such Borrowing Request. 
Thereafter, the Borrower may elect to convert such Borrowing to a different Type
or to continue such Borrowing and, in the case of a Eurodollar Borrowing, may
elect Interest Periods therefor, all as provided in this Section.  The Borrower
may elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans (of any Class) comprising such Borrowing, and the
Loans comprising each such portion shall be considered a separate Borrowing. 
This Section shall not apply to Swingline Borrowings, which may not be converted
or continued.

 

(b)           To make an election pursuant to this Section, the Borrower shall
notify the Administrative Agent of such election by (i) telephone, or
(ii) submission of an Interest Election Request (including by email or
facsimile) by the time that a Borrowing Request would be required to be made
under Section 2.03 if the Borrower were requesting a Revolving Borrowing of the
Type resulting from such election to be made on the effective date of such
election.  Each such notice and Interest Election Request shall be irrevocable
and, in the case of an Interest Election Request, signed by the Borrower.

 

(c)           Each Interest Election Request shall specify the following
information in compliance with Section 2.02 and paragraph (f) of this Section:

 

(i)            the Borrowing and Class of Loans to which such Interest Election
Request applies and, if different options are being elected with respect to
different portions thereof, the portions thereof to be allocated to each
resulting Borrowing (in which case the information to be specified pursuant to
clauses (iii) and (iv) below shall be specified for each resulting Borrowing);

 

(ii)           the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

(iii)          whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and

 

89

--------------------------------------------------------------------------------



 

(iv)          if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d)           Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Appropriate Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.

 

(e)           If the Borrower fails to deliver a timely Interest Election
Request with respect to a Eurodollar Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing.  Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Borrowing may be converted to
or continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

 

(f)            A Revolving Loan Borrowing, a Term Loan Borrowing or FILO Loan
Borrowing may not be converted to or continued as a Eurodollar Borrowing if
after giving effect thereto the Interest Period therefor would end after the
earliest Revolving Maturity Date, the earliest Term Facility Maturity Date or
the FILO Maturity Date, as applicable for such Class.

 

SECTION 2.08.            Termination and Reduction of Commitments.

 

(a)           Unless previously terminated in accordance with the terms of this
Agreement, (i) the Revolving Commitments shall terminate on the Revolving
Maturity Date (applicable to such Class of Revolving Commitments), (ii) the FILO
Commitments shall terminate on the Closing Date upon the making of the FILO
Loans by the FILO Lenders and (iii) each Incremental Term Commitment, Loan
Modification Term Commitment and each Refinancing Term Commitment shall
terminate upon the funding of the related Incremental Refinancing Term Loan,
Loan Modification Term Loan or Refinancing Term Loan, as applicable, or
otherwise in accordance with the applicable Incremental Facility Amendment, Loan
Modification Offer and/or Refinancing Amendment.

 

(b)           The Borrower may at any time terminate, or from time to time
reduce, the unused Revolving Commitments of any Class; provided that (i) each
such reduction of the Commitments of any Class shall be in an amount that is an
integral multiple of $1,000,000 and not less than $5,000,000 and (ii) the
Borrower shall not terminate or reduce the Revolving Commitments if, after
giving effect to any concurrent prepayment of the Revolving Loans in accordance
with Section 2.11, the Total Revolving Exposure would exceed the Total Revolving
Commitments or the Swingline Sublimit or the LC Sublimit shall exceed the Total
Revolving Commitments.

 

90

--------------------------------------------------------------------------------



 

(c)           The Borrower shall notify the Administrative Agent of any election
to terminate or reduce the unused Revolving Commitments under paragraph (b) of
this Section at least one Business Day prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof.  Promptly following receipt of any such notice, the Administrative
Agent shall advise the Revolving Lenders of the contents thereof.  Each notice
delivered by the Borrower pursuant to this Section shall be irrevocable;
provided that a notice of voluntary termination or reduction of the Revolving
Commitments delivered by the Borrower may state that such notice is conditioned
upon the effectiveness of other credit facilities or other financings, in which
case such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied.  Any termination or reduction of the Revolving Commitments of any
Class shall be permanent.  Each reduction of the Revolving Commitments of any
Class shall be made ratably among the Lenders in accordance with their
Applicable Revolving Percentage of such Class.

 

SECTION 2.09.            Repayment of Loans; Evidence of Indebtedness.

 

(a)           The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Revolving Lender the then unpaid
principal amount of each Revolving Loan of a particular Class of such Lender on
the Revolving Maturity Date of such Class of Revolving Loan (it being understood
and agreed that, subject to the other terms and conditions hereof, the Borrower
may make Borrowings of Revolving Loans under any remaining Revolving Commitments
of any other Class to effect such repayment), (ii) to the Swingline Lender the
then unpaid principal amount of each Swingline Loan on the earlier of (A) the
Revolving Maturity Date (applicable to the Class of Revolving Commitments with
the Latest Maturity Date held by the Swingline Lender) and (B) the date that is
seven days after the date on which such Swingline Loan was made; provided that
on each date that a Revolving Borrowing is made, the Borrower shall repay all
Swingline Loans that were outstanding on the date such Borrowing was requested,
(iii) to the Administrative Agent for the account of each FILO Lender the then
unpaid principal amount of each FILO Loan of such Lender on the FILO Maturity
Date, and (iv) to the Administrative Agent for the account of each Term Lender
the then unpaid principal amount of the Term Loans of each applicable Class on
the Term Facility Maturity Date for such Class.

 

(b)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the Indebtedness of the Borrower to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.

 

(c)           The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class and Type thereof
and the Interest Period, if any, applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

 

(d)           The entries made in the accounts maintained pursuant to
paragraph (b) or (c) of this Section shall be prima facie evidence of the
existence and amounts of the obligations

 

91

--------------------------------------------------------------------------------



 

recorded therein; provided that the failure of any Lender or the Administrative
Agent to maintain such accounts or any error therein shall not in any manner
affect the obligation of the Borrower to repay the Loans in accordance with the
terms of this Agreement.

 

(e)           Any Lender may request that Loans of any Class made by it be
evidenced by a promissory note.  In such event, the Borrower shall prepare,
execute and deliver to such Lender a promissory note payable to such Lender (or,
if requested by such Lender, to such Lender and its registered assigns) and in
the form attached hereto as Exhibit A-1, A-2 or A-3, as applicable, or in such
other form approved by the Administrative Agent and the Borrower.  Thereafter,
the Loans evidenced by such promissory note and interest thereon shall at all
times (including after assignment pursuant to Section 9.04(b)) be represented by
one or more promissory notes in such form payable to the payee named therein
(or, if such promissory note is a registered note, to such payee and its
registered assigns).

 

(f)            Reallocation of Applicable Percentages after Maturity.  Upon the
occurrence of a Revolving Maturity Date for any applicable Class of Revolving
Loans, the Applicable Revolving Percentages with respect to each remaining
Class of Revolving Commitments shall be readjusted without any further action or
consent of any other party, to reflect the expiration of the Class of Revolving
Commitments as to which the Revolving Maturity Date has occurred.  In connection
with the foregoing, the Revolving Lenders immediately after effectiveness to the
readjusted Applicable Revolving Percentages shall purchase and assign at par
such amounts of the Revolving Loans outstanding at such time as the
Administrative Agent may require such that all of the Revolving Lenders
effectively participate in each of the outstanding Revolving Loans on a pro rata
basis in accordance with their readjusted Applicable Revolving Percentages.  The
Administrative Agent and the Lenders hereby agree that the minimum borrowing,
pro rata borrowing and pro rata payment requirements contained elsewhere in this
Agreement shall not apply to the transactions effected pursuant to the
immediately preceding sentence.

 

SECTION 2.10.            Amortization and Repayment of Term Loans.  (a)  The
principal amount of each Class of Term Loans shall mature on such date and shall
amortize in such amounts payable at such times as are set forth in the
applicable Refinancing Amendment, Incremental Facility Agreement or Loan
Modification Agreement.  Except as otherwise provided in the applicable
Refinancing Amendment, Incremental Facility Amendment or Loan Modification
Agreement, any prepayment of a Term Borrowing pursuant to Section 2.11(b),
(c) or (d) shall be applied to reduce the subsequent scheduled repayments of
such Borrowings in direct order of their maturity.

 

(b)           Prior to any repayment of any Term Borrowing hereunder, the
Borrower shall select the Borrowing or Borrowings to be repaid and shall notify
the Administrative Agent by telephone (confirmed by e-mail or facsimile) of such
selection not later than 1:00 p.m. two Business Days before the scheduled date
of such repayment.  Each repayment of an Term Borrowing shall be applied ratably
to the Loans included in the repaid Borrowing.  Repayments of Term Borrowings
shall be accompanied by accrued interest on the amount repaid.

 

92

--------------------------------------------------------------------------------



 

SECTION 2.11.            Prepayment of Loans.

 

(a)           The Borrower shall have the right, at any time and from time to
time, to prepay any Borrowing in whole or in part, subject to the requirements
of this Section; provided, however, that any partial prepayment made pursuant to
this Section 2.11(a) shall be in a principal amount that is a multiple of
$1,000,000 and not less than $5,000,000; provided, further, that the Borrower
shall not be permitted to prepay any FILO Loan, other than (i) in connection
with a termination of the Total ABL Commitments and payment in full in cash of
all Senior Loan Obligations under the Senior Loan Documents, (ii) in connection
with any mandatory prepayments required pursuant to this Section 2.11 or
(iii) at any time after the first anniversary of the Closing Date the Borrower
may prepay the FILO Loans in whole or in part, if as of the date of any such
payment, (1) no Default or Event of Default shall exist or have occurred and be
continuing or would result therefrom, and (2) on a pro forma basis, and after
giving effect thereto, ABL Availability shall be equal to or greater than
$365,000,000.

 

(b)           (i)  In the event and on each date that the Total ABL Outstandings
on such date exceed the then-current ABL Borrowing Base Amount (other than as a
result of a Permitted Overadvance pursuant to Section 2.23(a)), the Borrower
shall on each such date apply an amount equal to such excess as follows: first,
to prepay Revolving Borrowings and Swingline Loans, until paid in full, second,
to the extent of any remaining excess or, if no Revolving Borrowings or
Swingline Loans are outstanding, to make a deposit in a cash collateral account
maintained by the Administrative Agent pursuant to Section 2.05(n) to Cash
Collateralize outstanding LC Exposure, third, to the extent of any remaining
excess, to prepay any Term Loans and fourth, to the extent after giving effect
to any such prepayments and provision of cash collateral, the Total FILO
Outstandings exceed the FILO Borrowing Base Amount, to prepay FILO Loans in an
amount equal to such excess.

 

(ii)           In the event and on each date that the Total Revolving
Outstandings exceed the Total Revolving Commitments, the Borrower shall on such
date apply an amount equal to such excess first, to prepay Revolving Borrowings
and Swingline Borrowings and second, to the extent of any remaining excess, or
if no Revolving Borrowings or Swingline Loans are outstanding, to a cash
collateral account maintained by the Administrative Agent pursuant to
Section 2.05(n) to Cash Collateralize outstanding LC Exposure.

 

(c)           During the continuance of a Cash Sweep Period, the Loans shall be
repaid daily in accordance with (and to the extent required under) the
provisions of Senior Subsidiary Security Agreement and Section 7.02 (without
regard to minimum and integral amounts).

 

(d)           In the event and on each occasion that any Net Cash Proceeds are
received by or on behalf of the Borrower or any Subsidiary in respect of any
Prepayment Event, the Borrower shall, within three Business Days after such Net
Cash Proceeds are received, prepay Total ABL Outstanding in an aggregate amount
equal to 100% of the Net Cash Proceeds resulting from such Prepayment Event;
provided that if any Net Cash Proceeds resulting from Prepayment Events are
received at a time when both (x) ABL Availability is greater than $900,000,000
and (y) no Cash Sweep Period is then in effect, no such prepayment will be
required pursuant to this clause (d); provided further that, (i) Net Cash
Proceeds of up to

 

93

--------------------------------------------------------------------------------



 

$160,000,000 received in connection with the Specified DC Disposition may be
retained by the Borrower and the Subsidiaries and shall not be required to be
applied in accordance with this clause (d) and (ii) in the case of any
Prepayment Event described in clause (a) or (b) of the definition of the term
“Prepayment Event”, if the Borrower shall (by written notice delivered to the
Administrative Agent prior to the required date of prepayment) elect to apply
the Net Cash Proceeds from such event (or a portion thereof specified in such
certificate), within 365 days after receipt of such Net Cash Proceeds, to
acquire real property, equipment or other tangible assets to be used in the
business of the Borrower and the Subsidiaries, and shall certify that no Default
has occurred and is continuing, then no prepayment shall be required pursuant to
this paragraph in respect of the Net Cash Proceeds in respect of such event (or
the portion of such Net Cash Proceeds specified in such certificate, if
applicable), except to the extent of any such Net Cash Proceeds therefrom that
have not been so applied by the end of such 365 day period, at which time a
prepayment shall be required in an amount equal to such Net Cash Proceeds that
have not been so applied; provided further that at any time when the Borrower is
not required to otherwise prepay the Total ABL Outstanding pursuant to this
Section 2.11(d) or to the extent that any portion of any prepayment made
pursuant to this Section 2.11(d) has resulted in ABL Availability being greater
than $900,000,000, the Borrower may reserve and apply a portion of the Net Cash
Proceeds received by or on behalf of the Borrower or any Subsidiary in respect
of such Prepayment Event to prepay or repurchase Permitted First Priority Debt,
on or prior to the date on which the applicable Senior Debt Document requires
such prepayment or repurchase to have been made, to the extent such Additional
Senior Debt Document requires the issuer of such Permitted First Priority Debt
to prepay or make an offer to prepay or purchase such Permitted First Priority
Debt with the proceeds of such Prepayment Event, in each case ratably among the
Permitted First Priority Debt with respect to which such a requirement to prepay
or make an offer to prepay or purchase exists and the Total ABL Outstanding (it
being understood and agreed that, to the extent that the amount so reserved is
not so applied to prepay or purchase Permitted First Priority Debt on or prior
to the date on which the applicable Senior Debt Document requires such
prepayment or repurchase to have been made, the remaining amount not so applied
shall be applied in accordance with this Section 2.11(d) (without giving effect
to the foregoing proviso).  Each prepayment of the Total ABL Outstandings
pursuant to this Section 2.11(d), shall be applied first, to prepay Revolving
Borrowings and Swingline Borrowings, until paid in full, second, if no Revolving
Borrowings or Swingline Loans are outstanding, to a cash collateral account
maintained by the Administrative Agent pursuant to Section 2.05(n) to Cash
Collateralize LC Exposure, third, to repay Term Loans, until paid in full, and
fourth, to the extent after giving effect to any such prepayments and provision
of cash collateral, ABL Availability shall not be greater than $900,000,000, to
prepay the Total FILO Outstandings until ABL Availability shall be $900,000,000,
or more.

 

(e)           Prior to any optional or mandatory prepayment of Borrowings
hereunder, the Borrower shall select the Borrowing or Borrowings to be prepaid
and shall specify such selection in the notice of such prepayment pursuant to
paragraph (f) of this Section.

 

(f)            The Borrower shall notify the Administrative Agent (and, in the
case of prepayment of a Swingline Loan, the Swingline Lender) by (x) telephone
or (y) in writing (including by e-mail or facsimile).  Such written notice of
prepayment shall be delivered (i) in the case of prepayment of a Eurodollar
Borrowing, not later than 1:00 p.m. two Business Days before the date of
prepayment, (ii) in the case of prepayment of an ABR Borrowing, not later

 

94

--------------------------------------------------------------------------------



 

than 1:00 p.m. on the Business Day of such prepayment or (iii) in the case of
prepayment of a Swingline Loan, not later than 1:00 p.m. on the date of
prepayment.  Each such notice shall be irrevocable and shall specify the
prepayment date, the Borrowings to be prepaid and the principal amount and
Class of each Borrowing or portion thereof to be prepaid and, in the case of a
mandatory prepayment, a reasonably detailed calculation of the amount of such
prepayment; provided that a notice of optional prepayment delivered by the
Borrower pursuant to this Section may state that it is conditioned on the
effectiveness of other credit facilities or other financing, in which case such
notice may be revoked by the Borrower (by notice to the Administrative Agent on
or prior to the specified effective date) if such condition is not satisfied. 
Promptly following receipt of any such notice (other than a notice relating
solely to Swingline Loans), the Administrative Agent shall advise the applicable
Appropriate Lenders of the contents thereof.  Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02, except as
necessary to apply fully the required amount of a mandatory prepayment.  Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing.  Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.13.  Payments shall be without premium or penalty,
provided that the Borrower shall reimburse the Lenders for funding losses in
accordance with Section 2.16.

 

SECTION 2.12.            Fees.

 

(a)           The Borrower agrees to pay to the Administrative Agent for the
account of each Revolving Lender a commitment fee, which shall accrue at the
Applicable Rate per annum on the daily unused amount of the Revolving Commitment
of each applicable Class of such Lender during the period from and including the
Closing Date to but excluding the date on which such Commitment terminates. 
Accrued commitment fees shall be payable in arrears on the first day of April,
July, October and January of each year and on the date on which the Total
Revolving Commitments terminate (or, if earlier, with respect to any Class of
Revolving Commitments, the Revolving Maturity Date for such Class), commencing
on the first such date to occur after the Closing Date.  All commitment fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day).  For purposes of computing commitment fees pursuant to this
Section 2.12(a), a Revolving Commitment of a Lender shall be deemed to be used
to the extent of the outstanding Revolving Loans and LC Exposure of such Lender
(and the Swingline Exposure of such Lender shall be disregarded for such
purpose), provided that if a Lender shall have more than one Class of Revolving
Commitments, such Revolving Commitments of each Class shall be deemed to be used
to the extent of such Revolving Loans and LC Exposure on a ratable basis.

 

(b)           The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Revolving Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the same Applicable
Rate as in effect from time to time for interest on Eurodollar Revolving Loans
on the daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Closing Date to but excluding the later of the date on which such
Lender’s Revolving Commitment of an applicable Class terminates and the date on
which such Lender ceases to have any LC Exposure (with any LC Exposure of a
Lender that has more than

 

95

--------------------------------------------------------------------------------



 

one Class of Revolving Commitments being deemed to be allocated between each
Class of such Revolving Commitments on a ratable basis), and (ii) to each
Issuing Bank a fronting fee, which shall accrue at the rate of 0.125% per annum
on the daily outstanding amount of such Issuing Bank’s Letters of Credit during
the period from and including the Closing Date to but excluding the later of the
date of termination of the Total Revolving Commitments and the date on which
there ceases to be any LC Exposure (or, if earlier, the Latest Revolving
Maturity Date of Revolving Commitments held by such Issuing Bank), as well as
such Issuing Bank’s customary issuance, presentation, amendment and other
processing fees, and other standard costs and charges with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder.  Participation fees, fronting fees and other fees
accrued shall be paid quarterly in arrears on the first day of each of April,
July, October and January, commencing on the first such date to occur after the
Closing Date; provided that all such fees shall be payable on the date on which
the Total Revolving Commitments terminate (or, if earlier, the termination of
Revolving Commitments of all Classes of any applicable Lender) and any such fees
accruing after the date on which the Total Revolving Commitments terminate shall
be payable on demand.  Any other fees payable to an Issuing Bank pursuant to
this paragraph shall be payable within 10 days after demand.  All participation
fees and fronting fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).

 

(c)           The Borrower agrees to pay to the Administrative Agent and the
Collateral Agent, for their own accounts, fees payable in the amounts and at the
times separately agreed upon between the Borrower and the Administrative Agent
or the Collateral Agent, as the case may be.

 

(d)           All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to the relevant
Issuing Bank, in the case of fees payable to it) for distribution, in the case
of commitment fees and participation fees, to the Lenders entitled thereto. 
Fees paid shall not be refundable under any circumstances.

 

(e)           The Borrower agrees to pay the fees set forth in each Incremental
Facility Amendment, Refinancing Amendment and/or Loan Modification Agreement
relating to the applicable Other Revolving Commitments and the Term Loans.

 

SECTION 2.13.            Interest.

 

(a)           The Loans comprising each ABR Borrowing (including each Swingline
Loan) shall bear interest at the Alternate Base Rate plus the Applicable Rate.

 

(b)           The Loans comprising each Eurodollar Borrowing shall bear interest
at the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing
plus the Applicable Rate.

 

(c)           Notwithstanding the foregoing, upon the occurrence and during the
continuation of an Event of Default, at the option of the Administrative Agent
or at the request of the Required Lenders (or, immediately (without any further
act of any Person), upon the occurrence of an Event of Default under clause
(a) or clause (b) of Section 7.01), the Borrower

 

96

--------------------------------------------------------------------------------



 

shall pay interest on all of the Senior Loan Obligations to but excluding the
date of actual payment, after as well as before judgment, (i) in the case of
principal, at a rate per annum equal to 2% plus the rate otherwise applicable to
such Loan as provided in the preceding paragraphs of this Section and (ii) in
the case of any other amount, at a rate per annum equal to 2% plus the rate
applicable to ABR Revolving Loans as provided in paragraph (a) of this Section.

 

(d)           Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and (i) in the case of FILO Loans, on the
FILO Maturity Date, (ii) in the case of Revolving Loans of each Class on the
earlier of the Revolving Maturity Date of such Class and the date on which the
Total Revolving Commitments, are terminated, and (iii) in the case of Term
Loans, the Term Facility Maturity Date; provided that (i) interest accrued
pursuant to paragraph (c) of this Section shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Loan (other than a prepayment of
an ABR Revolving Loan prior to the end of the Revolving Availability Period with
respect to the applicable Class), accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment
and (iii) in the event of any conversion of any Eurodollar Loan prior to the end
of the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion, together with any amounts due
and payable pursuant to Section 2.16.

 

(e)           All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).  The applicable Alternate
Base Rate or Adjusted LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.

 

SECTION 2.14.            Alternate Rate of Interest.

 

(a)           If prior to the commencement of any Interest Period for a
Eurodollar Borrowing:

 

(i)            the Administrative Agent determines that (A) dollar deposits are
not being offered to banks in the London interbank market for the applicable
amount and Interest Period of such Eurodollar Loan, or (B) (x) adequate and
reasonable means do not exist for determining the LIBO Rate for any requested
Interest Period with respect to a proposed Eurodollar Loan or in connection with
an existing or proposed ABR Loan and (y) the circumstances described in
Section 2.14(c)(i) do not apply (in each case with respect to this clause (i),
“Impacted Loans”); or

 

(ii)           the Administrative Agent is advised by the Required Lenders that
the Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or facsimile as promptly as practicable thereafter and,
until the Administrative Agent

 

97

--------------------------------------------------------------------------------



 

notifies the Borrower and the Lenders that the circumstances giving rise to such
notice no longer exist, (i) the obligation of the Lenders to make or maintain
Eurodollar Loans shall be suspended, (to the extent of the affected Eurodollar
Loans or Interest Periods), (ii) in the event of a determination described in
the preceding sentence with respect to the LIBO Rate component of the Alternate
Base Rate, the utilization of the LIBO Rate component in determining the
Alternate Base Rate shall be suspended, (iii) any Interest Election Request that
requests the conversion of any Borrowing to, or continuation of any Borrowing
as, a Eurodollar Borrowing shall be ineffective and (iv) if any Borrowing
Request requests a Eurodollar Borrowing, such Borrowing shall be made as an ABR
Borrowing.

 

(b)           Notwithstanding the foregoing, if the Administrative Agent has
made the determination described in clause (i) of Section 2.14(a), the
Administrative Agent and the Borrower, may agree on alternative interest rate
for the Impacted Loans, in which case, such alternative rate of interest shall
apply with respect to the Impacted Loans until (i) the Administrative Agent
revokes the notice delivered with respect to the Impacted Loans under clause
(i) of the first sentence of Section 2.14(a), (ii) the Required Lenders notify
the Administrative Agent and the Borrower that such alternative interest rate
does not adequately and fairly reflect the cost to such Lenders of funding the
Impacted Loans, or (iii) any Lender determines that any law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for such Lender or its applicable lending office to make, maintain or fund Loans
whose interest is determined by reference to such alternative rate of interest
or to determine or charge interest rates based upon such rate or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to do any of the foregoing and provides the Administrative Agent and
the Borrower written notice thereof.

 

(c)           Notwithstanding anything to the contrary in this Agreement or any
other Senior Loan Document, if the Administrative Agent determines (which
determination shall be conclusive absent manifest error), or the Borrower or
Required Lenders notify the Administrative Agent (with, in the case of the
Required Lenders, a copy to the Borrower) that the Borrower or Required Lenders
(as applicable) have determined, that:

 

(i)            adequate and reasonable means do not exist for ascertaining LIBOR
for any requested Interest Period, because the LIBOR Screen Rate is not
available or published on a current basis and such circumstances are unlikely to
be temporary;

 

(ii)           the administrator of the LIBOR Screen Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which LIBOR or the LIBOR Screen Rate
shall no longer be made available, or used for determining the interest rate of
loans (such specific date, the “Scheduled Unavailability Date”), or

 

(iii)          syndicated loans currently being executed, or that include
language similar to that contained in this Section 2.14, are being executed or
amended (as applicable) to incorporate or adopt a new benchmark interest rate to
replace LIBOR,

 

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative

 

98

--------------------------------------------------------------------------------



 

Agent and the Borrower may amend this Agreement to replace LIBOR with an
alternate benchmark rate (including any mathematical or other adjustments to the
benchmark (if any) incorporated therein), giving due consideration to any
evolving or then existing convention for similar U.S. dollar denominated
syndicated credit facilities for such alternative benchmarks (any such proposed
rate, a “LIBOR Successor Rate”), together with any proposed LIBOR Successor Rate
Conforming Changes (as defined below) and any such amendment shall become
effective at 5:00 p.m. on the fifth Business Day after the Administrative Agent
shall have posted such proposed amendment to all Lenders and the Borrower
unless, prior to such time, Lenders comprising the Required Lenders have
delivered to the Administrative Agent written notice that such Required Lenders
do not accept such amendment. Such LIBOR Successor Rate shall be applied in a
manner consistent with market practice; provided that to the extent such market
practice is not administratively feasible for the Administrative Agent, such
LIBOR Successor Rate shall be applied in a manner as otherwise reasonably
determined by the Administrative Agent with the consent of the Borrower.

 

(iv)          If no LIBOR Successor Rate has been determined and the
circumstances under clause (i) above exist or the Scheduled Unavailability Date
has occurred (as applicable), the Administrative Agent will promptly so notify
the Borrower and each Lender.  Thereafter, (i) the obligation of the Lenders to
make or maintain Eurodollar Loans shall be suspended, (to the extent of the
affected Eurodollar Loans or Interest Periods), (ii) in the event of a
determination described in the preceding sentence with respect to the LIBO Rate
component of the Alternate Base Rate, the utilization of the LIBO Rate component
in determining the Alternate Base Rate shall be suspended, (iii) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (iv) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.

 

(v)           Notwithstanding anything else herein, any definition of LIBOR
Successor Rate shall provide that in no event shall such LIBOR Successor Rate be
less than zero for purposes of this Agreement.

 

SECTION 2.15.            Increased Costs.

 

(a)           If any Change in Law shall:

 

(i)            impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender (except
any such reserve requirement reflected in the Adjusted LIBO Rate) or any Issuing
Bank;

 

(ii)           impose on any Lender or any Issuing Bank or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Loans made by such Lender or any Letter of Credit or participation
therein; or

 

99

--------------------------------------------------------------------------------



 

(iii)          subject any Agent, any Lender or any Issuing Bank to any Taxes
(other than (A) Indemnified Taxes and (B) Excluded Taxes) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto;

 

and the result of any of the foregoing shall be to increase the cost to such
Agent, such Lender or such Issuing Bank, as applicable, of making, converting
to, continuing or maintaining any Loan (or of maintaining its obligation to make
any such Loan) or to increase the cost to such Agent, such Lender or such
Issuing Bank of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit) or to reduce the amount of any sum received or receivable by such Agent,
such Lender or such Issuing Bank hereunder (whether of principal, interest or
any other amount), then the Borrower will pay to such Agent, such Lender or such
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Agent, such Lender or such Issuing Bank, as the case may be, for
such additional costs incurred or reduction suffered.

 

(b)           If any Lender or any Issuing Bank determines that any Change in
Law regarding capital requirements or liquidity has or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or such Issuing Bank’s holding company, if any,
as a consequence of this Agreement or the Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by such
Issuing Bank, to a level below that which such Lender or such Issuing Bank or
such Lender’s or such Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or such Issuing
Bank’s policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital or liquidity adequacy), then from time to time
the Borrower will pay to such Lender or such Issuing Bank, as the case may be,
such additional amount or amounts as will compensate such Lender or such Issuing
Bank or such Lender’s or such Issuing Bank’s holding company for any such
reduction suffered.  Each Lender will promptly notify the Borrower and the
Administrative Agent of any event of which it has knowledge that will entitle
such Lender to compensation pursuant to this Section 2.15; provided that the
failure to provide such notification will not affect such Lender’s rights to
compensation hereunder.

 

(c)           A certificate of a Lender or an Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or such Issuing Bank or
its holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section shall be delivered to the Borrower and shall be conclusive absent
manifest error.  The Borrower shall pay such Lender or such Issuing Bank, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.

 

(d)           Failure or delay on the part of any Lender or any Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or such Issuing Bank’s right to demand such compensation; provided
that the Borrower shall not be required to compensate a Lender or an Issuing
Bank pursuant to this Section for any increased costs or reductions incurred
more than 270 days prior to the date that such Lender or such Issuing Bank, as
the case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim

 

100

--------------------------------------------------------------------------------



 

compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 270-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

 

(e)           Notwithstanding anything contained herein to the contrary, a
Lender shall not be entitled to any compensation pursuant to this Section unless
such Lender certifies in its reasonable good faith determination that it is
imposing such charges or requesting such compensation from borrowers (similarly
situated to the Borrower) under comparable syndicated credit facilities as a
matter of general practice and policy.

 

SECTION 2.16.            Break Funding Payments.  In the event of (a) the
payment of any principal of any Eurodollar Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurodollar Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Eurodollar Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice may be revoked
under Section 2.11(f) and is revoked in accordance therewith), or (d) the
assignment of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 2.19, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event, but excluding any
loss of margin.  In the case of a Eurodollar Loan, such loss, cost or expense to
any Lender shall be deemed to consist of an amount determined by such Lender to
be the excess, if any, of (i) the amount of interest which would have accrued on
the principal amount of such Loan had such event not occurred, at the Adjusted
LIBO Rate that would have been applicable to such Loan, for the period from the
date of such event to the last day of the then current Interest Period therefor
(or, in the case of a failure to borrow, convert or continue, for the period
that would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for dollar deposits of a comparable amount and period from other
banks in the eurodollar market.  A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error.  The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.

 

SECTION 2.17.            Taxes.

 

(a)           Any and all payments by or on account of any obligation of the
Borrower hereunder or under any other Senior Loan Document shall be made free
and clear of and without deduction or withholding for any Taxes, except as
required by applicable law.  If any applicable law (determined in the good faith
discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a withholding agent, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower shall be
increased as necessary so that after making all required deductions and
withholdings (including deductions and withholdings applicable to additional
sums payable

 

101

--------------------------------------------------------------------------------



 

under this Section) the Agent, Lender or Issuing Bank (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions or withholdings been made.

 

(b)           In addition, the Borrower shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

 

(c)           The Borrower shall indemnify each Agent, each Lender and each
Issuing Bank, within 10 days after written demand therefor, for the full amount
of any Indemnified Taxes payable or paid by, or required to be deducted or
withheld from a payment to, such Agent, such Lender or such Issuing Bank, as the
case may be, on or with respect to any payment by or on account of any
obligation of the Borrower hereunder or under any other Senior Loan Document
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section) and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the Borrower by a Lender or an Issuing Bank, or by the
Administrative Agent on its own behalf or on behalf of a Lender or an Issuing
Bank, shall be conclusive absent manifest error.

 

(d)           As soon as practicable after any payment of Taxes by the Borrower
to a Governmental Authority pursuant to this Section, the Borrower shall deliver
to the Administrative Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(e)           (i) Any Lender that is entitled to an exemption from or reduction
of withholding Tax with respect to payments made under any Senior Loan Document
shall deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in clauses (ii)(A), (ii)(B) and (ii)(D) below) shall not be required
if in the Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender. 
Notwithstanding the foregoing, in the case of an applicable Borrower or any
applicable Senior Loan Party that, in each case, is not a U.S. Person, the
applicable Lender will not be subject to the requirements on this paragraph
(e)(i) unless it has received written notice from such Borrower or such other
Senior Loan Party advising it of the availability of an exemption or reduction
of withholding Tax under the laws of the jurisdiction in which such Borrower or
such other Senior Loan Party is located and containing all applicable
documentation

 

102

--------------------------------------------------------------------------------



 

(together, if requested by such Lender, with a certified English translation
thereof) required to be completed by such Lender in order to receive any such
exemption or reduction, and such Lender is reasonably satisfied that it is
legally able to provide such documentation to such Borrower or such other Senior
Loan Party.

 

(ii)           Without limiting the generality of the foregoing, in the event
that the Borrower is a U.S. Person,

 

(A)          any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. Federal backup
withholding tax;

 

(B)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(1)           in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Senior Loan Document, executed copies of IRS Form W-8BEN or
W-8BEN-E establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Senior Loan
Document, IRS Form W-8BEN or W-8BEN-E establishing an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

 

(2)           executed copies of IRS Form W-8ECI;

 

(3)           in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit H-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN or W-8BEN-E; or

 

(4)           to the extent a Foreign Lender is not the beneficial owner,
executed copies of IRS Form W-8IMY, accompanied by IRS Form W-

 

103

--------------------------------------------------------------------------------



 

8ECI, IRS Form W-8BEN or W-8BEN-E, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit H-4 on behalf of each such direct and
indirect partner.

 

(C)          Any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient), on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.

 

(D)          If a payment made to a Lender under any Senior Loan Document (or a
payment made to a Participant pursuant to a participation granted by any Lender)
would be subject to U.S. Federal withholding Tax imposed by FATCA if such Lender
(or Participant) were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender shall deliver to the Borrower
and the Administrative Agent (or, in the case of a Participant, to the Lender
who granted the participation only) at the time or times prescribed by law and
at such time or times reasonably requested by the Borrower or the Administrative
Agent (or, in the case of a Participant, the Lender who granted the
participation) such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
(or, in the case of a Participant, the Lender who granted the participation) as
may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment.  Each Lender (or Participant) agrees that if any
form or certification it previously delivered expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent (or, in the case of
the Participant, the Lender who granted the participation) in writing of its
legal inability to do so.  Solely for purposes of this clause (D), “FATCA” shall
include any amendments made to FATCA after the date of this Agreement.

 

(f)            Each Lender shall severally indemnify the Administrative Agent,
within 10 days after demand therefor, for (i) any Indemnified Taxes attributable
to such Lender (but

 

104

--------------------------------------------------------------------------------



 

only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 9.04(c) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Senior Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Senior Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (f).

 

(g)           If any Agent, Lender or Issuing Bank determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

(h)           Each Party’s obligations under this Section shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Senior
Loan Document.

 

(i)            For purposes of this Section, the term “Lender” includes any
Issuing Bank and the term “applicable law” includes FATCA.

 

SECTION 2.18.            Payments Generally; Pro Rata Treatment; Sharing of
Setoffs.

 

(a)           The Borrower shall make each payment required to be made by it
hereunder or under any other Senior Loan Document (whether of principal,
interest, fees or

 

105

--------------------------------------------------------------------------------



 

reimbursement of LC Disbursements, or of amounts payable under Section 2.15,
2.16 or 2.17, or otherwise) prior to the time expressly required hereunder or
under such other Senior Loan Document for such payment (or, if no such time is
expressly required, prior to 2:00 p.m. on the date when due, in immediately
available funds, free and clear of and without condition or deduction for any
counterclaim, defense, recoupment or setoff.  Any amounts received after such
time on any date may, in the discretion of the Administrative Agent, be deemed
to have been received on the next succeeding Business Day for purposes of
calculating interest thereon.  All such payments shall be made to the
Administrative Agent at its office for payments from time to time notified in
writing to the Borrower, except payments to be made directly to an Issuing Bank
or Swingline Lender as expressly provided herein and except that payments
pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the
Persons entitled thereto and payments pursuant to other Senior Loan Documents
shall be made to the Persons specified therein.  The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof, in the same
form received.  If any payment under any Senior Loan Document shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.  All
payments under each Senior Loan Document shall be made in dollars.

 

(b)           If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

 

(c)           If any Lender shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or participations in LC Disbursements or Swingline
Loans resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Loans and participations in LC Disbursements and
Swingline Loans and accrued interest thereon than the proportion received by any
other Lender, then the Lender receiving such greater proportion shall purchase
(for cash at face value) participations in the Loans and participations in LC
Disbursements and Swingline Loans of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate relative amounts of principal of and accrued
interest on their Loans and participations in LC Disbursements and Swingline
Loans; provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in LC Disbursements and Swingline Loans to any
assignee or participant, other than to the Borrower or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall apply). 
The Borrower consents to the foregoing and agrees, to the extent it may
effectively

 

106

--------------------------------------------------------------------------------



 

do so under applicable law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against the Borrower rights of setoff
and counterclaim with respect to such participation as fully as if such Lender
were a direct creditor of the Borrower in the amount of such participation.

 

(d)           Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders, an Issuing Bank or
the Swingline Lender, as the case may be, the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the Lenders, such
Issuing Bank or the Swingline Lender, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender, such Issuing Bank or the Swingline Lender with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

 

(e)           If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.04(d), 2.05(d) or (e), 2.06(b), 2.18(d) or 9.03(c),
then the Administrative Agent may, in its discretion (notwithstanding any
contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.

 

SECTION 2.19.            Mitigation Obligations; Replacement of Lenders.

 

(a)           If any Lender requests compensation under Section 2.15, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.15 or 2.17, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

(b)           If (i) any Lender requests compensation under Section 2.15,
(ii) the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
(iii) any Lender has become a Defaulting Lender or (iv) any Lender refuses to
consent to any amendment or waiver of any Senior Loan Document requested by the
Borrower that requires the consent of all Lenders (or all Lenders within a
specified Class), and such amendment or waiver is consented to by the Required
Lenders (or the requisite majority of Lenders with respect to a specified
Class), then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and

 

107

--------------------------------------------------------------------------------



 

subject to the restrictions contained in Section 9.04), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and, if a Revolving Commitment is
being assigned, the Issuing Banks and the Swingline Lender), which consent shall
not unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a material
reduction in such compensation or payments.  A Lender shall not be required to
make any such assignment and delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Borrower to
require such assignment and delegation cease to apply.

 

SECTION 2.20.            Adjustments to Borrowing Base Advance Rates.

 

(a)           As of the Closing Date, (i) with respect to determination of the
ABL Borrowing Base Amount, (1) the Accounts Receivable Advance Rate will be 85%,
(2) the Pharmaceutical Inventory Advance Rate will be 90%, (3) the Other
Inventory Advance Rate will be 90%, (4) the Script Lists Advance Rate will be
45% and (v) the Credit Card Receivable Advance Rate will be 90% and (ii) with
respect to determination of the FILO Borrowing Base Amount, (1) the Accounts
Receivable Advance Rate will be 5%, (2) the Pharmaceutical Inventory Advance
Rate will be 5%, (3) the Other Inventory Advance Rate will be 5%, (4) the Script
Lists Advance Rate will be 10% and (5) the Credit Card Receivable Advance Rate
will be 5%.

 

(b)           Any increase in the Pharmaceutical Inventory Advance Rate, the
Other Inventory Advance Rate, the Accounts Receivable Advance Rate, the Script
Lists Advance Rate or the Credit Card Receivable Advance Rate above that would
result in any rate in excess of the initially applicable rate set forth in
Section 2.20(a) will in each case require the consent the Lenders as provided in
Section 9.02(b).

 

(c)           The Administrative Agent, in the exercise of its commercially
reasonable judgment to reflect Borrowing Base Factors, may (after consultation
with the Borrower) (i) reduce the Accounts Receivable Advance Rate, the
Pharmaceutical Inventory Advance Rate, the Other Inventory Advance Rate, the
Script Lists Advance Rate and the Credit Card Receivable Advance Rate from time
to time and (ii) thereafter increase such rate to a rate not in excess of the
applicable rate set forth in Section 2.20(a).

 

(d)           The Administrative Agent will give prompt written notice to the
Borrower and the Lenders of any adjustments effected pursuant to this
Section 2.20.

 

(e)           Notwithstanding anything herein or in any other Senior Loan
Document to the contrary, any waiver, amendment or modification to (i) the
definition of “ABL Borrowing Base Amount”, “FILO Borrowing Base Amount”,
“Borrowing Base Factors”, “Accounts

 

108

--------------------------------------------------------------------------------



 

Receivable Advance Rate”, “Pharmaceutical Inventory Advance Rate”, “Other
Inventory Advance Rate”, “Script Lists Advance Rate”, “Credit Card Receivable
Advance Rate”, “Eligible Accounts Receivable”, “Eligible Credit Card Accounts
Receivable”, “Eligible Inventory”, “Eligible Other Inventory Value”, “Eligible
Pharmaceutical Inventory Value”, “Eligible Script Lists”, “Eligible Script Lists
Value”, “Account”, “Credit Card Accounts Receivable”, “Other Inventory”, “Net
Orderly Liquidation Rate” or “Pharmaceutical Inventory”, (ii) the definition of
“ABL Availability” or the calculation thereof pursuant to Section 2.01(a) or
Section 2.11(b), the calculation of availability for Swingline Loans, including
as set forth under Section 2.04(a), or the calculation of availability for the
issuance, amendment, renewal or extension of any Letters of Credit, including as
set forth in Section 2.05(b), in each case that would have the effect of
increasing either (A) the ABL Borrowing Base Amount and/or the FILO Borrowing
Base Amount or (B) the aggregate amount of Loans, Revolving Exposures, and
Additional Senior Debt that may be outstanding relative to the ABL Borrowing
Base Amount, (iii) Section 5.16, Section 6.15 or Section 9.16, (iv) the cash
management arrangements set forth in the Senior Subsidiary Security Agreement,
including as set forth in Schedule 2 thereto will, in the case of each of
clauses (i) through (iv), require the consent of the Administrative Agent in
addition to any other consents or approvals required hereunder.  This
Section 2.20(e) may not be amended, modified or waived without the prior written
consent of the Administrative Agent.

 

SECTION 2.21.            Incremental Loans.  At any time after the Closing Date
and prior to the Latest Maturity Date, the Borrower may, by notice to the
Administrative Agent (which shall promptly deliver a copy to each of the
Lenders), request the addition to this Agreement of (i) an incremental revolving
credit facility in the form of an increase in the Revolving Facility effected
pursuant to either (x) additional commitments under any existing Class of the
Revolving Commitments (any such increase in such Revolving Commitments
(including in respect of any existing Other Revolving Commitment of any Other
Revolving Commitment Series), an “Incremental Revolving Commitment”) or (y) the
addition of a new tranche of revolving commitments with pricing, maturity and/or
other terms different from then existing Revolving Commitments as provided in
this Section 2.21 (any such additional tranche of revolving commitments, “Other
Incremental Revolving Commitments”), (ii) Incremental Securitization Refinancing
Facilities (as defined below) in the form of a new tranche of term loans or an
increase in the Revolving Facility pursuant to the incurrence of Incremental
Revolving Credit Commitments or Other Incremental Revolving Commitments, or
(iii) one or more new tranches of term loans (together with any new tranche of
term loans incurred in the form of an Incremental Securitization Refinancing
Facility, collectively “Incremental Refinancing Term Loans”) constituting
Refinancing Indebtedness in respect of Permitted First Priority Debt (an
“Incremental Senior Debt Refinancing Facility”), or any combination thereof
(such Incremental Revolving Commitments, Other Incremental Revolving
Commitments, Incremental Refinancing Term Loans (in the form of either an
Incremental Securitization Refinancing Facility or an Incremental Senior Debt
Refinancing Facility, collectively, the “Incremental Facilities”); provided,
however, that upon the effectiveness of any such Incremental Facility, no
Default shall exist and the Borrower shall, if a Financial Covenant
Effectiveness Period is then occurring, be in compliance with Section 6.12
(calculated, in the case of clause (y), on a pro forma basis to give effect to
(1) any borrowing under the Incremental Facility (with any Revolving Commitments
thereunder being deemed to be fully drawn), (2) any substantially simultaneous
repayments of existing Revolving Loans and FILO Loans, (3) in the case of any
Incremental Securitization Refinancing Facility, any substantially simultaneous

 

109

--------------------------------------------------------------------------------



 

repayments or repurchases of Third Party Interests or Indebtedness incurred
under Section 6.01(a)(xvi)(A) (and the related repurchases of Securitization
Assets and cessation of future purchases of Securitization Assets)), and (4) in
the case of any Incremental Senior Debt Refinancing Facility, any substantially
simultaneous repayments or repurchases of Permitted First Priority Debt and
provided, further, that no Split-Priority Term Loan Debt may be incurred as an
Incremental Facility hereunder.  The Incremental Facilities shall (i) be in an
aggregate principal amount (excluding the aggregate principal amount of
Incremental Securitization Refinancing Facilities) not in excess of
$300,000,000, (ii) rank pari passu in right of payment and of security with the
other Loans, and (iii) (A) if such Incremental Facility is an increase in the
Revolving Facility pursuant to any Incremental Revolving Commitment, such
Incremental Facility shall be made on the same terms (including, without
limitation, interest, payment and maturity terms), and shall be subject to the
same conditions as the applicable existing Class of Revolving Commitments to
which such Incremental Revolving Commitments relate (it being understood that
customary arrangement or commitment fees payable to Arrangers or one or more
Lenders or Additional Lenders participating in such increase, as the case may
be, may be different from those paid with respect to the existing Revolving
Commitments of the existing Revolving Lenders on or prior to the Closing Date or
with respect to any other Lender in connection with any other Incremental
Facility), and (B) if such Incremental Facility is an increase in the Revolving
Facility pursuant to Other Incremental Revolving Commitments or if such
Incremental Facility is in the form of Incremental Refinancing Term Loans,
(x) such Incremental Facilities have such pricing as may be agreed by the
Borrower and the Administrative Agent, (y) in the case of any such Incremental
Refinancing Term Loans, shall amortize in a manner, and be subject to mandatory
prepayments (if any) on terms, acceptable to the Administrative Agent, and
mature no earlier than the Latest Maturity date of the FILO Facility and any
other then existing Incremental Refinancing Term Loans and (z) otherwise be
treated hereunder no more favorably than, in the case of Other Incremental
Revolving Commitments, the Revolving Loans and Revolving Commitments (other than
any Revolving Loan under Other Revolving Commitments of any Revolving Commitment
Series), and in the case of Incremental Refinancing Term Loans, the outstanding
FILO Loans and the FILO Facility and any other Incremental Refinancing Term
Loans; provided, that the terms and provisions applicable to any Other
Incremental Revolving Commitments or Incremental Refinancing Term Loans may
provide for additional or different financial or other covenants applicable only
during periods after the Latest Maturity Date that is in effect on the date of
effectiveness of such Incremental Facility.  At no time shall (i) the Total ABL
Outstandings at such time exceed (ii) the ABL Borrowing Base Amount in effect at
such time, and the proceeds of the Incremental Facilities shall be used solely
for the purposes set forth in Section 5.10, provided that the proceeds of
Incremental Securitization Refinancing Facilities shall be used solely for the
purposes specified in the penultimate sentence of this Section 2.21 and the
proceeds of any Incremental Senior Debt Refinancing Facility shall be used
solely to repay Permitted First Priority Debt and interest and other amounts
relating thereto that can be financed with Refinancing Indebtedness relating to
such Permitted First Priority Debt.  Such notice shall set forth the requested
amount and Class of Incremental Facilities, and shall offer each Lender the
opportunity to offer a commitment (the “Incremental Commitment”) to provide a
portion of the Incremental Facility by giving written notice of such offered
commitment to the Administrative Agent and the Borrower within a time period
(the “Offer Period”) to be specified in the Borrower’s notice; provided,
however, that no existing Lender will be obligated to subscribe for

 

110

--------------------------------------------------------------------------------



 

any portion of such commitments.  In the event that, at the expiration of the
Offer Period, Lenders shall have provided Commitments in an aggregate amount
greater than the total amount of the Incremental Facility initially requested by
the Borrower, the commitments of the Lenders to the Incremental Facility shall
be allocated ratably among the Lenders as agreed to among the Borrower and the
Administrative Agent.  In the event that, at the expiration of the Offer Period,
Lenders shall have provided commitments in an aggregate amount less than the
total amount of the Incremental Facility initially requested by the Borrower,
the Borrower may request that Incremental Facility commitments be made in a
lesser amount equal to such commitments and/or shall have the right to arrange
for one or more Additional Lenders to extend commitments to provide a portion of
the Incremental Facility in an aggregate amount equal to the unsubscribed amount
of the initial request; provided that the Additional Lenders shall be offered
the opportunity to provide the Incremental Facility only on terms previously
offered to the existing Lenders pursuant to the immediately preceding sentence. 
Commitments in respect of Incremental Facilities will become Commitments under
this Agreement pursuant to an amendment to this Agreement (such an amendment, an
“Incremental Facility Amendment”) executed by each of the Borrower, each
Subsidiary Loan Party, each Lender agreeing to provide such Commitment, if any,
each Additional Lender, if any, and the Administrative Agent.  The effectiveness
of any Incremental Facility Amendment shall be subject to the satisfaction on
the date thereof of each of the conditions set forth in Section 4.02 of this
Agreement as in effect on the Closing Date, such Incremental Facility (assuming
that it is fully drawn) being permitted under each indenture or other agreement
governing any Material Indebtedness (giving pro forma effect to all prepayments,
repayments, defeasances and discharges of Indebtedness to be effected with the
proceeds of such Loans as certified in writing by a Responsible Officer of the
Borrower) and such other conditions as are specified in the applicable
Incremental Facility Amendment.  For purposes of this Section 2.21, “Incremental
Securitization Refinancing Facility” means any Incremental Facility to the
extent that the proceeds of the Loans incurred thereunder are used by the
Borrower or a Subsidiary Loan Party on the date such Loans are made to repay or
repurchase Third Party Interests or Indebtedness incurred pursuant to
Section 6.01(a)(xvi)(A) (or repurchase Securitization Assets that have been
sold, conveyed or otherwise transferred pursuant to any Securitization),
provided that, upon such repayment or repurchase, (x) no Third Party Interests
or Indebtedness incurred pursuant to Section 6.01(a)(xvi)(A) remains
outstanding, (y) all commitments of the Borrower and the Subsidiaries to sell,
convey or otherwise transfer Securitization Assets pursuant to any
Securitization are terminated and (z) all Securitization Assets that remain
outstanding and were previously sold, conveyed or otherwise transferred pursuant
to any Securitization are repurchased by the Borrower or a Subsidiary Loan
Party.  For the avoidance of doubt, Securitization Refinancing Indebtedness
shall not constitute an Incremental Facility.

 

 

SECTION 2.22.            Defaulting Lenders.

 

(a)           Defaulting Lender Adjustments.  Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by applicable law:

 

(i)            Waivers and Amendments.  The Commitments, FILO Loans, Term Loans
and Revolving Exposure of such Defaulting Lender shall not be included in
determining whether the Required Lenders or any other requisite Lenders have
taken or may take any

 

111

--------------------------------------------------------------------------------



 

action hereunder or under any other Senior Loan Document (including any consent
to any amendment, waiver or other modification pursuant to Section 9.02);
provided that any amendment, waiver or other modification requiring the consent
of all Lenders or all Lenders affected thereby shall, except as otherwise
provided in Section 9.02, require the consent of such Defaulting Lender in
accordance with the terms hereof.

 

(ii)           Defaulting Lender Waterfall.  Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to each Issuing Bank or the Swingline Lender; third,
to Cash Collateralize each Issuing Bank’s Fronting Exposure with respect to such
Defaulting Lender in accordance with Section 2.05(n); fourth, as the Borrower
may request (so long as no Default exists), to the funding of any Loan in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
if so determined by the Administrative Agent and the Borrower, to be held in a
deposit account and released pro rata in order to (x) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement and (y) Cash Collateralize the Issuing Bank’s future Fronting Exposure
with respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.05(n); sixth, to the
payment of any amounts owing to the Lenders or the Issuing Bank as a result of
any judgment of a court of competent jurisdiction obtained by any Lender or the
Issuing Bank against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or LC
Disbursements in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and LC Disbursements owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or LC Disbursements owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in Letters of Credit and Swingline Loans are held by the Lenders
pro rata in accordance with the Commitments without giving effect to
Section 2.22(a)(iv).  Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.22(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

 

112

--------------------------------------------------------------------------------



 

(iii)          Certain Fees.

 

(A)          No Defaulting Lender shall be entitled to receive any fee pursuant
to Section 2.12(a) for any period during which that Lender is a Defaulting
Lender (and the Borrower shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender).

 

(B)          Each Defaulting Lender shall be entitled to receive fees in respect
of Letters of Credit pursuant to Section 2.12(b) in respect of its
participations in Letters of Credit for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Applicable Percentage of
the stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 2.05(n).

 

(C)          With respect to any participation fee in respect of Letters of
Credit not required to be paid to any Defaulting Lender pursuant to clauses
(A) or (B) above, the Borrower shall (x) pay to each Non-Defaulting Lender that
portion of any such fee otherwise payable to such Defaulting Lender with respect
to such Defaulting Lender’s participation in Letters of Credit that has been
reallocated to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay
to the Issuing Bank, the amount of any such fee otherwise payable to such
Defaulting Lender to the extent allocable to the Issuing Bank’s Fronting
Exposure to such Defaulting Lender, and (z) not be required to pay the remaining
amount of any such fee.

 

(iv)          Reallocation of Participations to Reduce Fronting Exposure.  All
or any part of such Defaulting Lender’s participation in LC Exposure and
Swingline Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Applicable Percentages (calculated without
regard to such Defaulting Lender’s Commitment) but only to the extent that such
reallocation does not cause the aggregate Revolving Exposure of any
Non-Defaulting Lender to exceed such Lender’s Revolving Commitment.  No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

 

(v)           Cash Collateral, Repayment of Swingline Loans.  If the
reallocation described in clause (iv) above cannot, or can only partially, be
effected, the Borrower shall, without prejudice to any right or remedy available
to it hereunder or under applicable law, (a) first, prepay Swingline Loans in an
amount equal to the Swingline Lender’s Fronting Exposure in respect of the
Defaulting Lender and (b) second, Cash Collateralize the Issuing Bank’s Fronting
Exposure in respect of the Defaulting Lender in accordance with the procedures
set forth in Section 2.05(n).

 

(b)           Defaulting Lender Cure.  If the Borrower, the Administrative
Agent, each Swingline Lender and the Issuing Bank agree in writing that a Lender
is no longer a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include

 

113

--------------------------------------------------------------------------------



 

arrangements with respect to any Cash Collateral), that Lender will, to the
extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swingline Loans to be held pro rata by
the Lenders in accordance with the Commitments (without giving effect to
Section 2.22(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

 

(c)           New Swingline Loans/Letters of Credit.  So long as any Lender is a
Defaulting Lender, (i) each Swingline Lenders shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan and (ii) the Issuing Bank shall not
be required to issue, amend, extend, renew or increase any Letter of Credit
unless it is satisfied that it will have no Fronting Exposure after giving
effect thereto.

 

SECTION 2.23.            Overadvances.

 

(a)           Notwithstanding anything to the contrary contained in this
Agreement, if the Borrower shall request that the Lenders make, or permit to
remain outstanding, any Revolving Loans, Swingline Loans or Letters of Credit
which shall cause an Overadvance, the Administrative Agent may, in its sole
discretion, elect to make, or permit to remain outstanding such Overadvance to
the extent such Overadvance constitutes a Permitted Overadvance.  If a Permitted
Overadvance is made, or permitted to remain outstanding, pursuant to the
preceding sentence, then all Revolving Lenders shall be bound to make, or permit
to remain outstanding, such Permitted Overadvance based upon their Applicable
Revolving Percentage in accordance with the terms of this Agreement, regardless
of whether the conditions to lending set forth in Section 4.02 have been met.  A
Permitted Overadvance may be made as a Revolving Loan, a Swingline Loan or as an
issuance of a Letter of Credit and each Revolving Lender (including the
Swingline Lender) and each Issuing Bank, as applicable, agrees to make any such
requested Revolving Loan, Swingline Loan or Letter of Credit available to the
Borrower.  The obligation of each Revolving Lender (including the Swingline
Lender) and each Issuing Bank, as applicable, to participate in each Permitted
Overadvance shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right which such Person may have against any other Lender, the Borrower or
any other Person for any reason whatsoever, (ii) the occurrence or continuance
of a Default, or (iii) any other occurrence, event or condition.  The making of
any such Permitted Overadvance on any one occasion shall not obligate the
Administrative Agent or any Revolving Lender to make or permit any Permitted
Overadvance on any other occasion.  No funding of a Permitted Overadvance or
sufferance of an Overadvance shall constitute a waiver by the Administrative
Agent or the Lenders of any Event of Default caused thereby.  In no event shall
the Borrower or other Loan Party be deemed a beneficiary of this Section 2.23
nor authorized to enforce any of its terms.  The Required Revolving Lenders may,
upon not less than five (5) Business Days prior

 

114

--------------------------------------------------------------------------------



 

written notice, revoke the authority of the Administrative Agent to make further
Permitted Overadvances.

 

(b)           No Permitted Overadvance shall modify or abrogate any of the
provisions of (i) Section 2.05 regarding the Revolving Lenders’ obligations to
reimburse any LC Disbursement and to purchase participations with respect to LC
Disbursements, respectively, or (ii) Section 2.04 regarding the Revolving
Lenders’ obligations with respect to participations in applicable Swingline
Loans and settlements thereof.  Notwithstanding anything herein to the contrary,
no event or circumstance shall result in any claim or liability against the
Administrative Agent for any “inadvertent Overadvances” resulting from changed
circumstances beyond the control of the Administrative Agent (such as result of
a reduction in the value of Collateral included in the ABL Borrowing Base Amount
or the FILO Borrowing Base Amount or the implementation or a fluctuation in the
amount of any reserves, the FILO Push-Down Reserve or the Pari Passu Debt
Facilities Amount), and such “inadvertent Overadvances” shall not reduce the
amount of Permitted Overadvances allowed hereunder.

 

(c)           All Permitted Overadvances shall be payable by the Borrower on
demand by the Administrative Agent or the Required Revolving Lenders.  All other
Overadvances (other than Permitted Overadvances) shall be payable in accordance
with the requirements of Section 2.11(b)(i).  All Permitted Overadvances and
other Overadvances shall constitute Senior Loan Obligations secured by the
Collateral and entitled to all benefits of the Senior Loan Documents.

 

ARTICLE III

 

Representations and Warranties

 

The Borrower represents and warrants to the Lenders that:

 

SECTION 3.01.            Organization; Powers.  Each of the Borrower and the
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.

 

SECTION 3.02.            Authorization; Enforceability.  The Transactions to be
entered into by each Loan Party are within such Loan Party’s corporate powers
and have been duly authorized by all necessary corporate, limited liability
company or similar action and, if required, stockholder, member or similar
action.  This Agreement has been duly executed and delivered by the Borrower and
constitutes, and each other Senior Loan Document to which any Loan Party is to
be a party, when executed and delivered by such Loan Party, will constitute, a
legal, valid and binding obligation of the Borrower or such Subsidiary Loan
Party (as the case may be), enforceable against it in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

 

115

--------------------------------------------------------------------------------



 

SECTION 3.03.            Governmental Approvals; No Conflicts.  The Transactions
(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except such as have been
obtained or made and are in full force and effect and except filings necessary
to perfect Liens created under the Senior Loan Documents, (b) will not violate
any applicable law or regulation or any order of any Governmental Authority,
except for such violations that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, (c) will not
violate the charter, by-laws or other organizational documents of the Borrower
or any of the Subsidiaries, (d) will not violate or result in a default under
any indenture, agreement or other instrument evidencing or governing
Indebtedness or any other material agreement binding upon the Borrower or any
Subsidiary or its assets, or give rise to a right thereunder to require any
payment to be made by the Borrower or any Subsidiary, and (e) will not result in
the creation or imposition of any Lien on any asset of the Borrower or any
Subsidiary, except Liens created under the Senior Loan Documents.

 

SECTION 3.04.            Financial Condition; No Material Adverse Change.

 

(a)           The Borrower has heretofore furnished to the Lenders its
consolidated balance sheet and statements of income, stockholders equity and
cash flows as of and for the fiscal year ended March 3, 2018, reported on by
Deloitte & Touche LLP.  Such financial statements present fairly the financial
position and results of operations and cash flows of the Borrower and its
Consolidated Subsidiaries as of such dates and for such periods in accordance
with GAAP.

 

(b)           Except as disclosed (i) in the financial statements referred to in
paragraph (a) above or the notes thereto, (ii) in the Borrower’s report or
Form 10-K for the fiscal year ended March 3, 2018 or (iii) on Schedule 3.04,
after giving effect to the Transactions, none of the Borrower or the
Subsidiaries has, as of the Closing Date, any material contingent liabilities,
unusual long-term loan commitments or unrealized losses.

 

(c)           Since March 3, 2018, there has not occurred any Material Adverse
Effect.

 

SECTION 3.05.            Properties.

 

(a)           Each of the Borrower and the Subsidiaries has good and marketable
title to, or valid leasehold interests in, all its real and personal property
material to its business, except (i) for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes and (ii) as set forth on
Schedule 3.05(a).  All such real and personal property are free and clear of all
Liens, other than Liens permitted by Section 6.02.

 

(b)           Each of the Borrower and the Subsidiaries owns, or is licensed to
use, all trademarks, tradenames, copyrights, patents and other intellectual
property material to its business, and the use thereof by the Borrower and the
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

 

(c)           Schedule 3.05(c) sets forth the address of every leased warehouse
or distribution center of the Borrower and its Subsidiaries in which inventory
that is included in the

 

116

--------------------------------------------------------------------------------



 

determination of the ABL Borrowing Base Amount or the FILO Borrowing Base Amount
is located as of the Closing Date.

 

SECTION 3.06.            Litigation and Environmental Matters.

 

(a)           Except as set forth on Schedule 3.06(a), there are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Borrower, threatened against or
affecting the Borrower or any of the Subsidiaries (i) as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect or (ii) that involve any of the Senior Loan
Documents or the Transactions.

 

(b)           Except as set forth on Schedule 3.06(b) and except with respect to
any other matters that, individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect, neither the Borrower nor any
of the Subsidiaries (i) has failed to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) has become subject to any Environmental
Liability, (iii) has received notice of any claim with respect to any
Environmental Liability or (iv) knows of any basis for any Environmental
Liability.

 

SECTION 3.07.            Compliance with Laws and Agreements.  Except as set
forth on Schedule 3.07, each of the Borrower and the Subsidiaries is in
compliance with all laws, regulations and orders of any Governmental Authority
applicable to it or its property (including, without limitation, the Health
Insurance Portability and Accountability Act of 1996, as amended (“HIPAA”) and
all other material healthcare laws and regulations) and all indentures,
agreements and other instruments binding upon it or its property or assets,
except where the failure to be so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

 

SECTION 3.08.            Investment and Holding Company Status.  Neither the
Borrower nor any of the Subsidiaries is an “investment company” as defined in,
or subject to regulation under, the Investment Company Act of 1940.

 

SECTION 3.09.            Taxes.  Each of the Borrower and the Subsidiaries has
timely filed or caused to be filed all United States Federal income Tax returns
and reports and all other material Tax returns and reports required to have been
filed and has paid or caused to be paid all material Taxes required to have been
paid, except where the payment of any such Taxes is being contested in good
faith by appropriate proceedings and for which the Borrower or such Subsidiary,
as applicable, has set aside on its books adequate reserves.  The charges,
accruals and reserves on the books of the Borrower and its Consolidated
Subsidiaries in respect of Taxes or charges imposed by a Governmental Authority
are, in the opinion of the Borrower, adequate.

 

SECTION 3.10.            ERISA.  No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other ERISA Events for
which liability is reasonably expected to result, could reasonably be expected
to result in liability exceeding $50,000,000.  The minimum funding standards of
ERISA and the Code with respect to each Plan

 

117

--------------------------------------------------------------------------------



 

have been satisfied.  The present value of all accumulated benefit obligations
under each Plan (based on the assumptions used for purposes of Statement of
Financial Accounting Standards No. 87) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed by more than
$50,000,000 the fair market value of the assets of such Plan, and the present
value of all accumulated benefit obligations of all underfunded Plans (based on
the assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed by more than $50,000,000 the fair market value
of the assets of all such underfunded Plans.

 

SECTION 3.11.            Disclosure; Accuracy of Information.

 

(a)           As of the Closing Date, none of the reports, financial statements,
certificates or other information, other than projections and other information
of a general economic or industry-specific nature, furnished by or on behalf of
any Loan Party to any Agent or any Lender in connection with the negotiation of
this Agreement or any other Senior Loan Document or delivered hereunder or
thereunder (as modified or supplemented by other information so furnished)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not materially misleading; provided that, with
respect to projected financial information, financial estimates, forecasts and
other forward-looking information, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time so furnished.

 

(b)           Each Borrowing Base Certificate that has been or will be delivered
to the Administrative Agent or any Lender is and will be complete and correct in
all material respects.

 

SECTION 3.12.            Subsidiaries.  Schedule 3.12 sets forth the name of,
and the ownership interest of the Borrower in, each Subsidiary and identifies
each Subsidiary that is a Subsidiary Loan Party, in each case as of the Closing
Date.  As of the Closing Date, each of the Subsidiaries is an “Unrestricted
Subsidiary” as defined in, and for all purposes of, the Existing Non-Guaranteed
Indentures.

 

SECTION 3.13.            Insurance.  Schedule 3.13 sets forth a description of
all general liability, property and casualty insurance maintained by or on
behalf of the Borrower and the Subsidiaries as of the Closing Date and all such
policies of insurance are in full force and effect.  The Borrower and the
Subsidiaries have insurance, including self-insurance, in such amounts and
covering such risks and liabilities as are in accordance with normal industry
practice for similarly situated Persons.  The Borrower reasonably believes that
the insurance maintained by or on behalf of the Borrower and the Subsidiaries is
adequate.

 

SECTION 3.14.            Labor Matters.  Except as set forth on Schedule 3.14,
as of the Closing Date, there are no strikes, lockouts or slowdowns against the
Borrower or any Subsidiary pending or, to the knowledge of the Borrower,
threatened which could reasonably be expected to result in a Material Adverse
Effect.  Except as set forth on Schedule 3.14, the hours worked by and payments
made to employees of the Borrower and the Subsidiaries have not been in
violation in any material respect of the Fair Labor Standards Act or any other
applicable Federal, state, local or foreign law dealing with such matters. 
Except as set forth on Schedule 3.14, all

 

118

--------------------------------------------------------------------------------



 

payments due from the Borrower or any Subsidiary, or for which any claim may be
made against the Borrower or any Subsidiary, on account of wages and employee
health and welfare insurance and other benefits, have been paid or accrued as a
liability on the books of the Borrower or such Subsidiary.  Except as set forth
on Schedule 3.14, the consummation of the Transactions will not give rise to any
right of termination or right of renegotiation on the part of any union under
any collective bargaining agreement to which the Borrower or any Subsidiary is
bound.

 

SECTION 3.15.            Solvency.  Immediately after the consummation of the
Transactions to occur on the Closing Date (including the making of each Loan
made on the Closing Date and after giving effect to the application of the
proceeds of such Loans), (a) the fair value of the assets of the Borrower and
the other Loan Parties, taken as a whole, at a fair valuation, will exceed their
debts and liabilities, subordinated, contingent or otherwise; (b) the present
fair saleable value of the property of the Borrower and the other Loan Parties,
taken as a whole, will be greater than the amount that will be required to pay
the probable liability of their debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured; (c) the Borrower and the other Loan Parties taken as a whole, will be
able to pay their debts and liabilities, subordinated, contingent or otherwise,
as such debts and liabilities become absolute and matured; and (d) the Borrower
and the other Loan Parties will not have unreasonably small capital with which
to conduct the business in which they are engaged as such business is now
conducted and is proposed to be conducted following the Closing Date.

 

SECTION 3.16.            Federal Reserve Regulations.

 

(a)           Neither the Borrower nor any Subsidiary is engaged principally, or
as one of its important activities, in the business of extending credit for the
purpose of buying or carrying Margin Stock.

 

(b)           No part of the proceeds of any Loan or any Letter of Credit will
be used by the Borrower or any Subsidiary, whether directly or indirectly, and
whether immediately, incidentally or ultimately, for any purpose that entails a
violation of the provisions of Regulation T, U or X of the Board.

 

SECTION 3.17.            Security Interests.  The Senior Subsidiary Security
Agreement is effective to create in favor of the Senior Collateral Agent, for
the ratable benefit of the Senior Secured Parties, a legal, valid and
enforceable security interest in the Collateral subject to such agreement and,
when financing statements in appropriate form are filed in the offices specified
on Schedule 6 to the Information Certificate, such security interest shall
constitute a fully perfected Lien on, and security interest in, all right, title
and interest of the grantors thereunder in the Collateral, to the extent
perfection can be obtained by filing Uniform Commercial Code financing
statements, in each case prior and superior in right to any other Person to the
extent perfection can be obtained by filing Uniform Commercial Code financing
statements, other than with respect to the rights of Persons pursuant to Liens
permitted by Section 6.02.

 

SECTION 3.18.            Use of Proceeds.  The Borrower will use the proceeds of
the Loans and will request the issuance of Letters of Credit only for the
purposes permitted by Section 5.10.

 

119

--------------------------------------------------------------------------------



 

SECTION 3.19.            Anti-Corruption Laws and Sanctions.  The Borrower has
implemented and maintains in effect policies and procedures reasonably designed
to ensure compliance by the Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions.  Neither the Borrower nor any of its Subsidiaries nor, to
the knowledge of the Borrower or such Subsidiary, any director, officer,
employee or agent of the Borrower or such Subsidiary (a) is a Sanctioned Person
or a Sanctioned Entity, (b) has any assets located in Sanctioned Entities, or
(c) derives revenues from investments in, or transactions with Sanctioned
Persons or Sanctioned Entities in violation of applicable Sanctions.  The
Borrower, its Subsidiaries and their respective officers and employees and, to
the knowledge of the Borrower, its directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects.  None of
(i) the Borrower, any Subsidiary or, to the knowledge of the Borrower or such
Subsidiary, any of their respective directors, officers or employees, or (ii) to
the knowledge of the Borrower, any agent, affiliate or representative of the
Borrower or any Subsidiary that will act in any capacity in connection with or
benefit from the credit facility established hereby, is a Sanctioned Person or
is located in a Sanctioned Country.  The Transactions will not violate
Anti-Corruption Laws or applicable Sanctions.

 

SECTION 3.20.            EEA Financial Institutions.  None of the Borrower or
any Subsidiary or is an EEA Financial Institution.

 

ARTICLE IV

 

Conditions

 

SECTION 4.01.            Conditions Precedent to Effectiveness.  This Agreement
and the obligations of the Lenders to make Loans and acquire participations in
Letters of Credit and Swingline Loans of the Swingline Lender to make Swingline
Loans and of the Issuing Banks to issue Letters of Credit hereunder shall not
become effective until the date on which the each of the following conditions
shall have been satisfied or waived in accordance with Section 9.02, except to
the extent such conditions are subject to Section 5.18:

 

(a)           Senior Loan Documents.  The Administrative Agent (or its counsel)
shall have received from each Loan Party and each Lender either (i) a
counterpart of this Agreement, the Senior Subsidiary Security Agreement, the
Senior Subsidiary Guarantee Agreement, the Senior Indemnity Subrogation and
Contribution Agreement and each promissory note (for each Lender requesting a
promissory note no later than three (3) Business Days prior to the Closing Date)
signed on behalf of each such party thereto or (ii) written evidence reasonably
satisfactory to the Administrative Agent (which may include facsimile
transmission or electronic .pdf copy of a signed signature page of the
agreements referred to in the foregoing clause (i)) that each such party has
signed a counterpart of the agreements referred to in the foregoing clause
(i) to which it is a party.

 

(b)           Searches and Collateral Matters.  (i) The Administrative Agent
shall have received (i) the results of (x) searches of the Uniform Commercial
Code filings (or equivalent filings) and (y) judgment and tax lien searches,
made with respect to the Loan Parties in the states or other jurisdictions of
formation of such Person and with respect to such other locations

 

120

--------------------------------------------------------------------------------



 

and names listed on the Information Certificate, together with copies of the
financing statements (or similar documents) disclosed by such searches, and
(ii) evidence of the completion of all other actions, recordings and filings of
or with respect to any Senior Collateral Document (or evidence that such
actions, recordings or filings will be completed substantially concurrently with
the effectiveness of this Agreement) that the Administrative Agent may deem
necessary in order to satisfy the Collateral and Guarantee Requirement.

 

(c)           Opinions of Counsel.  The Administrative Agent shall have received
a written opinion (addressed to the Administrative Agent and the Lenders and
dated as of the Closing Date) of (i) Skadden, Arps, Slate, Meagher & Flom LLP,
counsel for the Loan Parties, (ii) General Counsel of the Borrower and
(iii) each local counsel to the Loan Parties set forth on Schedule 4.01(c),
covering such matters relating to the Loan Parties, the Senior Loan Documents or
the transactions contemplated thereby as the Administrative Agent shall
reasonably request. The Borrower, on behalf of itself and each of the Subsidiary
Loan Parties, hereby requests such counsel to deliver such opinions.

 

(d)           Secretary’s Certificates; Corporate Authority.  The Administrative
Agent shall have received (i) a copy of the certificate or articles of
incorporation or organization (or similar organizational document), including
all amendments thereto, of each Loan Party, certified, if applicable, as of a
recent date by the Secretary of State of the state of its organization, and a
certificate as to the good standing (or local equivalent) of each Loan Party (to
the extent available in the relevant jurisdiction) as of a recent date, from
such Secretary of State or similar Governmental Authority; (ii) a certificate of
the Secretary or Assistant Secretary of each Loan Party dated the Closing Date
and certifying (A) that attached thereto is a true and complete copy of the
by-laws or operating (or limited liability company) agreement (or similar
governing document) of such Loan Party as in effect on the Closing Date and at
all times since a date prior to the date of the resolutions described in clause
(B) below, (B) that attached thereto is a true and complete copy of resolutions
duly adopted by the board of directors (or equivalent governing body) of such
Loan Party authorizing the execution, delivery and performance of the Senior
Loan Documents to which such Person is a party, the Transactions and, in the
case of the Borrower, the borrowings hereunder, and that such resolutions have
not been modified, rescinded or amended and are in full force and effect,
(C) that the certificate or articles of incorporation or formation of such Loan
Party have not been amended since the date of the last amendment thereto shown
on the certificate of good standing furnished pursuant to clause (i) above, and
(D) as to the incumbency and specimen signature of each officer executing any
Senior Loan Document or any other document delivered in connection herewith on
behalf of such Loan Party; and (iii) a certificate of another officer as to the
incumbency and specimen signature of the Secretary or Assistant Secretary
executing the certificate pursuant to clause (ii) above.

 

(e)           Officer’s Closing Certificate.  The Administrative Agent shall
have received a certificate of a Responsible Officer of the Borrower
(i) certifying that the conditions specified in Sections 4.01(j) and (k) and in
Sections 4.02(b), (c) and (d) have been satisfied, (ii) either (A) attaching
copies of all consents, licenses and approvals required in connection with the
consummation by the Loan Parties of the Transactions and the execution, delivery
and performance by each Loan Party and the validity against each Loan Party of
the Senior Loan Documents to which it is a party, and such consents, licenses
and approvals shall be in full force

 

121

--------------------------------------------------------------------------------



 

and effect, or (B) certifying that no such consents, licenses or approvals are
so required, and (iii) attaching (1) true, correct and complete copies of the
2023 6.125% Note Indenture, 2027 7.70% Note Indenture and the 2028 6.875% Note
Indenture, in each case, as supplemented prior to the Closing Date, and (2) a
true, correct and complete copy of the Intercompany Inventory Purchase
Agreement, as amended, and certifying that such document is in full force and
effect.

 

(f)            Solvency Certificate.  The Administrative Agent shall have
received a certificate from a Financial Officer of the Borrower certifying (in a
manner consistent with Section 3.15) that, immediately after the consummation of
the Transactions to occur on the Closing Date, the Borrower and the Subsidiary
Loan Parties (taken as a whole) are solvent.

 

(g)           Borrowing Base Certificate; ABL Availability.  The Administrative
Agent and the Lenders shall have received a Borrowing Base Certificate, as of a
date mutually agreed, executed by a Financial Officer of the Borrower,
demonstrating that there shall be no less than $1,100,000,000 of ABL
Availability after giving pro forma effect to the Transactions on the Closing
Date (including the incurrence of all Loans and Letters of Credit on the Closing
Date).

 

(h)           Insurance.  (i) The Administrative Agent shall be satisfied with
the amount, types and terms and conditions of all insurance maintained by the
Borrower and the Subsidiary Loan Parties, and (ii) the Lenders shall have
received certificates of insurance with endorsements naming the Senior
Collateral Agent, for the benefit of the Senior Secured Parties, as an
additional insured or lender’s loss payee, as applicable, with respect to each
insurance policy required to be maintained with respect to the Collateral (with
customary exceptions, including for directors’ and officer’s indemnity
insurance).

 

(i)            Financial Information.  The Lenders shall have received pro forma
consolidated financial statements as to the Borrower and its Consolidated
Subsidiaries giving pro forma effect to all elements of the Transactions to
occur on or before the Closing Date, and forecasts prepared by management of the
Borrower and the Subsidiary Loan Parties, each in form satisfactory to the
Lenders, of (i) balance sheets, income statements, and cash flow statements on a
quarterly basis through the 2020 fiscal year and on an annual basis for each
year thereafter through the Revolving Maturity Date and (ii) projected ABL
Availability on a quarterly basis for the first year following the Closing Date
and on an annual basis for each year thereafter through the Revolving Maturity
Date.

 

(j)            No Material Adverse Effect.  Since March 3, 2018, no event or
condition has occurred that has had or could be reasonably expected to have,
either individually or in the aggregate, a Material Adverse Effect.

 

(k)           No Litigation.  There shall be no action, suit, investigation or
proceeding, pending or, to the knowledge of any Loan Party, threatened before
any Governmental Authority or arbitrator that could reasonably be expected to
have a Material Adverse Effect.

 

(l)            Refinancing.  Substantially concurrently with the initial funding
of the Loans on the Closing Date, all Indebtedness outstanding under the
Existing Credit Agreement will be repaid and the commitments thereunder
terminated and all Liens securing such Indebtedness shall be terminated and
released.  The Administrative Agent shall have received a

 

122

--------------------------------------------------------------------------------



 

letter or other evidence, in form and substance reasonably satisfactory to the
Administrative Agent, from Citicorp North America, Inc., in its capacity as
administrative agent and collateral agent under the Existing Credit Agreement,
specifying the amount necessary to repay in full all of the obligations of the
Borrower and the Subsidiary Loan Parties owing under the Existing Credit
Agreement, together with customary termination statements, discharges and other
release documentation evidencing the termination by Citicorp North America, Inc.
of its Liens in and to the properties and assets of the Subsidiary Loan Parties.

 

(m)          USA Patriot Act; KYC.  The Administrative Agent and the Lenders
shall have received, at least five (5) Business Days prior to the Closing Date,
all documentation and other information required by US Governmental Authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including without limitation the USA Patriot Act and, with respect
to any Loan Party that qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation, a Beneficial Ownership Certification with
respect to such Loan Party, that shall have been reasonably requested by the
Administrative Agent not less than ten (10) Business Days prior to the Closing
Date.

 

(n)           Fees and Expenses.  The Administrative Agent, the applicable
Arrangers and the Lenders shall have received payment of all fees and expenses
contemplated by this Agreement or any other Senior Loan Document, or in the Fee
Letters due and payable on the Closing Date in respect of the Transactions.

 

Without limiting the generality of the provisions of the last paragraph of
Section 8.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

SECTION 4.02.            Conditions Precedent to each Credit Event.  The
obligation of each Lender to make a Loan on the occasion of any Borrowing on or
after the Closing Date, and of each Issuing Bank to issue, amend, renew or
extend any Letter of Credit on or after the Closing Date, is subject to the
satisfaction of the following conditions (each Borrowing and each issuance,
amendment, renewal or extension of a Letter of Credit (for purposes of this
Section, an “issuance”) shall be deemed to constitute a representation and
warranty by Borrower on the date thereof as to the matters specified in Sections
4.02(b), (c) and (d) below):

 

(a)           Appropriate Notice.  The Administrative Agent shall have received,
in the case of a Borrowing, a Borrowing Request as required by Article II, and
in the case of the issuance, of a Letter of Credit, the Administrative Agent and
the applicable Issuing Bank shall have received notice with respect thereto in
accordance with Article II;

 

(b)           Representations and Warranties.  The representations and
warranties of the Loan Parties contained in each Senior Loan Document are true
and correct in all material respects on and as of the date of such Borrowing or
issuance, before and after giving effect to such Borrowing or issuance and to
the application of the proceeds therefrom, as though made on

 

123

--------------------------------------------------------------------------------



 

and as of such date (except to the extent any such representation or warranty
expressly relates to an earlier date, in which case such representation and
warranty shall have been true and correct in all material respects as of such
earlier date); provided that any representation or warranty that is qualified as
to “materiality”, “Material Adverse Effect” or similar language shall be true
and correct in all respects on such respective dates;

 

(c)           No Default or Event of Default.  No event has occurred and is
continuing, or would result from such Borrowing or issuance or from the
application of the proceeds therefrom, that constitutes a Default or an Event of
Default; and

 

(d)           Credit Extension Conditions.  After giving effect to such
Borrowing or issuance of any Letter of Credit, each of the Credit Extension
Conditions shall be satisfied.

 

The conditions set forth in this Section 4.02 are for the sole benefit of the
Senior Loan Secured Parties but until the Required Revolving Lenders (in the
case of any credit extension under the Revolving Facility), the Required FILO
Lenders (in the case of any credit extension under the FILO Facility) or the
Required Term Lenders (in the case of any credit extension under the Term
Facility), as applicable, otherwise direct the Administrative Agent to cease
making Loans and the Issuing Banks to cease issuing Letters of Credit, the
Lenders will fund their Applicable Percentage of all Loans and participate in
all Swingline Loans and Letters of Credit whenever made or issued, which are
requested by the Borrower and which, notwithstanding the failure of the Loan
Parties  to comply with the provisions of this ARTICLE IV, agreed to by the
Administrative Agent, provided, however, the making of any such Loans or the
issuance of any Letters of Credit shall not be deemed a modification or waiver
by any Senior Loan Secured Party of the provisions of this ARTICLE IV on any
future occasion or a waiver of any rights or the Senior Loan Secured Parties as
a result of any such failure to comply.

 

ARTICLE V

 

Affirmative Covenants

 

Until the Senior Loan Obligation Payment Date, the Borrower covenants and agrees
with the Lenders that:

 

SECTION 5.01.            Financial Statements and Other Information.  The
Borrower will furnish to the Administrative Agent and (except in the case of
paragraph (h) below) each Lender:

 

(a)           as soon as available and in any event within 105 days (or such
earlier date that is 10 days after the then-current filing deadline for the
Borrower’s Annual Report on Form 10-K) after the end of each fiscal year of the
Borrower, its audited consolidated balance sheet and related statements of
income and cash flows as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous fiscal year, all reported
on by Deloitte & Touche LLP or another registered independent public accounting
firm of recognized national standing (without a “going concern” or like
qualification or exception and without any material qualification or exception
as to the scope of such audit) to the effect that such consolidated financial
statements present fairly in all material respects the financial position,

 

124

--------------------------------------------------------------------------------



 

results of operations and cash flows of the Borrower and its Consolidated
Subsidiaries on a consolidated basis in accordance with GAAP;

 

(b)           as soon as available and in any event within 50 days (or such
earlier date that is five days after the then-current filing deadline for the
Borrower’s Quarterly Report on Form 10-Q) after the end of each of the first
three fiscal quarters of each fiscal year of the Borrower, its consolidated
balance sheet as of the end of such fiscal quarter and related statements of
income for such fiscal quarter and of income and cash flows for the then elapsed
portion of such fiscal year, setting forth in each case in comparative form the
figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the previous fiscal year;

 

(c)           concurrently with any delivery of financial statements under
clause (a) or (b) above, a certificate of a Financial Officer (i) certifying as
to whether a Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating the
Borrower’s ratio under Section 6.12, (iii) stating whether any change in GAAP or
in the application thereof has occurred since the date of the Borrower’s audited
financial statements referred to in Section 3.04 and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate, (iv) identifying any Subsidiary formed or
acquired since the end of the fiscal quarter immediately preceding the most
recent fiscal quarter covered by such financial statements, (v) identifying any
change in a Loan Party’s name, form of organization or jurisdiction of
organization, including as a result of any merger transaction, since the end of
the fiscal quarter immediately preceding the most recent fiscal quarter covered
by such financial statements, (vi) setting forth the aggregate amount of
Optional Debt Repurchases made by the Borrower during the most recent fiscal
quarter covered by such financial statements, identifying the Indebtedness
repurchased, redeemed, retired or defeased and specifying the provisions of
Section 6.08(b) pursuant to which each such Optional Debt Repurchase was
effected and quantifying the amounts effected under each such provision,
(vii) setting forth the amount and type of Indebtedness issued or incurred and
Securitizations (or increases in the amounts thereof) and Factoring Transactions
consummated during the most recent fiscal quarter covered by such financial
statements, (viii) identifying, with respect to all Indebtedness of the Borrower
and the Subsidiaries outstanding on the date of the most recent balance sheet
included in such financial statements, the clause of Section 6.01(a) pursuant to
which such Indebtedness is then permitted to be outstanding, (ix) setting forth
the amount of Restricted Payments made during the most recent fiscal quarter
covered by such financial statements and the provision of
Section 6.08(a) pursuant to which such Restricted Payments were made, and
(x) setting forth the aggregate sale price of Eligible Script Lists sold since
the most recent date on which the Eligible Script Lists Value was provided to
the Lenders in the event aggregate sale price for all Eligible Script Lists sold
since such date of determination exceeds 5% of the most recently determined
Eligible Script Lists Value;

 

(d)           [reserved];

 

(e)           within three Business Days after the end of each fiscal month of
the Borrower, a certificate of a Financial Officer setting forth in reasonable
detail a description of each disposition of assets not in the ordinary course of
business for which the book value or fair

 

125

--------------------------------------------------------------------------------



 

market value of the assets of the Borrower or the Subsidiaries disposed or the
consideration received therefor was greater than $10,000,000;

 

(f)            within 14 Business Days after the end of each fiscal month of the
Borrower, a Borrowing Base Certificate showing the ABL Borrowing Base Amount and
the FILO Borrowing Base Amount as of the close of business on the last day of
such fiscal month, certified as complete and correct by a Financial Officer of
the Borrower; provided that a Borrowing Base Certificate shall be delivered by
the Borrower to the Administrative Agent and each Lender within four Business
Days after the end of a fiscal week of the Borrower if  (i) at any time during
such fiscal week the ABL Availability is less than $250,000,000, or (ii) on each
of any three consecutive Business Days the last of which occurs in such fiscal
week, ABL Availability is less than $365,000,000 (in each case, with the amount
with respect to Eligible Inventory, Eligible Scripts List, Eligible Accounts
Receivable and Eligible Credit Card Accounts Receivable included in the ABL
Borrowing Base Amount and/or the FILO Borrowing Base Amount shown on such
Borrowing Base Certificate delivered under this proviso being the amount
computed as of the close of business on the last day of the Borrower’s most
recent fiscal week for which such amount is available, which computation shall
be completed within four Business Days after the end of each fiscal week of the
Borrower);

 

(g)           no later than 60 days following the end of each fiscal year of the
Borrower (or, in the reasonable discretion of the Administrative Agent, no later
than 30 days thereafter), forecasts for the Borrower and its Consolidated
Subsidiaries of (i) quarterly consolidated balance sheet data and related
consolidated statements of income and cash flows for each quarter in the next
succeeding fiscal year, (ii) consolidated balance sheet data and related
consolidated statements of income and cash flows for each of the five fiscal
years immediately following such fiscal year (or, if shorter, each fiscal year
following such fiscal year through the Latest Maturity Date) and (iii) month-end
ABL Availability for each of the 12 months in the next succeeding fiscal year;

 

(h)           not later than 30 days prior to the commencement of each fiscal
year, a certificate of a Financial Officer setting forth the end dates of each
of the fiscal quarters in such fiscal year;

 

(i)            promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by the
Borrower or any Subsidiary with the SEC, or with any national securities
exchange, or distributed by the Borrower to its shareholders generally, as the
case may be;

 

(j)            promptly following any request therefor, information and
documentation reasonably requested by the Administrative Agent or any Lender for
purposes of compliance with applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
PATRIOT Act and the Beneficial Ownership Regulation; and

 

(k)           promptly following any request therefor, such other information
regarding the financial condition, business or identity of the Borrower or any
Subsidiary, or compliance with the terms of any Senior Loan Document, as any
Agent, at the request of any Lender, may reasonably request, including any
information to be provided pursuant to Section 9.17.

 

126

--------------------------------------------------------------------------------



 

Documents required to be delivered pursuant to Section 5.01(a), (b) or (i) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower posts such documents,
or provides a link thereto on the Borrower’s website on the Internet at the
website address listed on Schedule 9.01; or (ii) on which such documents are
posted on the Borrower’s behalf on an Internet or intranet website, if any, to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that:  (i) to the extent reasonably required by the
Administrative Agent or any Lender as a result of any regulatory requirements,
internal guidelines, compliance requirements or systems limitations, the
Borrower shall deliver paper copies of such documents to the Administrative
Agent or any Lender upon its request to the Borrower to deliver such paper
copies until a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender and (ii) the Borrower shall notify the
Administrative Agent and each Lender (by facsimile or electronic mail) of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.  The
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by the Borrower with any such
request by a Lender for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers may, but shall not be obligated to, make available to the Lenders and
the Issuing Banks materials and/or information provided by or on behalf of the
Borrower hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on IntraLinks, Syndtrak, ClearPar, or a substantially similar
electronic transmission system (the “Platform”) and (b) certain of the Lenders
(each, a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Subsidiaries, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities.  The Borrower hereby agrees that it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (w) all such Borrower Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Arrangers, the Issuing Banks and the
Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Borrower or its securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in
Section 9.12); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent and the Arranger shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.”  Notwithstanding the foregoing, the Borrower shall be under
no obligation to mark any Borrower Materials “PUBLIC”.

 

127

--------------------------------------------------------------------------------



 

SECTION 5.02.            Notices of Material Events.  The Borrower will furnish
to the Administrative Agent and each Lender prompt written notice after any
Responsible Officer of the Borrower obtains knowledge of any of the following:

 

(a)           the occurrence of any Default;

 

(b)           the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the
Borrower or any Subsidiary thereof that could reasonably be expected to result
in a Material Adverse Effect;

 

(c)           the occurrence of any ERISA Event;

 

(d)           (i) any Lien (other than Permitted Encumbrances and security
interests created under any Senior Loan Document, Second Priority Debt Document
or Split-Priority Debt Document) on any material portion of the Collateral; or
(ii) any casualty event relating to a material portion of the Collateral.

 

(e)           the occurrence of any other event which could reasonably be
expected to have a material adverse effect on the security interests created by
the Senior Loan Documents for the benefit of the Senior Loan Secured Parties or
on the aggregate value of the Collateral; and

 

(f)            any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect.

 

Each notice delivered under Section 5.02 above shall be accompanied by a
statement of a Responsible Officer or other executive officer of the Borrower
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.

 

SECTION 5.03.            Information Regarding Collateral.

 

The Borrower will furnish to the Administrative Agent prompt written notice of
any change (i) in any Loan Party’s corporate name, (ii) in the location of any
Loan Party’s jurisdiction of incorporation or organization, or (iii) in any Loan
Party’s form of organization.  The Borrower agrees not to effect or permit any
change referred to in the preceding sentence unless all filings have been made
(or arrangements have been approved by the Administrative Agent, acting
reasonably, for such filings to be made) under the Uniform Commercial Code or
otherwise that are required in order for the Senior Collateral Agent to continue
at all times following such change to have a valid, legal and perfected security
interest in all the Collateral for the benefit of the Senior Loan Secured
Parties.

 

SECTION 5.04.            Existence; Conduct of Business.  Except as otherwise
permitted by this Agreement, the Borrower will continue, and will cause each
Subsidiary to continue, to engage in business of the same general type as now
conducted by the Borrower and including any related or supplemental business. 
The Borrower will, and will cause each of the Subsidiaries to, do or cause to be
done all things necessary to preserve, renew and keep in full force and effect
its legal existence and the rights, licenses, permits, privileges, and
franchises, in

 

128

--------------------------------------------------------------------------------



 

each case material to the conduct of its business; provided that the foregoing
shall not prohibit any merger, consolidation, liquidation, dissolution or sale
of assets permitted under Section 6.03.

 

SECTION 5.05.            Payment of Obligations.  The Borrower will, and will
cause each of the Subsidiaries to, pay its Indebtedness and other obligations,
including Tax liabilities, which, if unpaid, could result in a material Lien on
any of their properties or assets, before the same shall become delinquent or in
default, except where (a) (i) the validity or amount thereof is being contested
in good faith by appropriate proceedings, and (ii) the Borrower or such
Subsidiary has set aside on its books adequate reserves with respect thereto in
accordance with GAAP or (b) the failure to make payment could not reasonably be
expected to result in a Material Adverse Effect.

 

SECTION 5.06.            Maintenance of Properties.  The Borrower will, and will
cause each of the Subsidiaries to, keep and maintain all property used in the
conduct of its business in good working order and condition, ordinary wear and
tear excepted except where failure to do so, individually or in the aggregate
could not reasonably be expected to have a Material Adverse Effect.

 

SECTION 5.07.            Insurance.

 

(a)           The Borrower will, and will cause each of the Subsidiaries to,
maintain (either in the name of the Borrower or in such Subsidiary’s own name),
with financially sound and reputable insurance companies insurance in such
amounts (with no greater risk retention) and against such risks as are
customarily maintained by companies of established repute engaged in the same or
similar businesses operating in the same or similar locations.  The Borrower
will furnish to the Lenders, upon request of the Agents, information in
reasonable detail as to the insurance so maintained.

 

(b)           The Borrower will, and will cause each of the Subsidiary Loan
Parties to, (i) cause all such policies to be endorsed or otherwise amended to
include a “standard” or “New York” lender’s loss payable endorsement, in form
and substance satisfactory to the Agents, which endorsement shall provide that,
if the insurance carrier shall have received written notice from the
Administrative Agent of the occurrence of an Event of Default, the insurance
carrier shall pay all proceeds otherwise payable to the Borrower and any other
Loan Party under such policies directly to the Senior Collateral Agent for
application to the Senior Obligations (in accordance with the terms of this
Agreements and the Intercreditor Agreements, if applicable); (ii) cause all such
policies to provide that none of  the Borrower, the Subsidiary Loan Parties, the
Administrative Agent, the Collateral Agent, the Senior Collateral Agent or any
other party shall be a coinsurer thereunder and to contain a “Replacement Cost
Endorsement”, without any deduction for depreciation, and such other provisions
as the Agents may reasonably require from time to time to protect their
interests; (iii) deliver broker’s certificates to the Senior Collateral Agent
naming it as “additional insured” under the applicable policy; and (iv) cause
each such policy to provide that it shall not be canceled or not renewed by
reason of nonpayment of premium upon not less than 10 days’ prior written notice
thereof by the insurer to the Senior Collateral Agent (giving the Senior
Collateral Agent the right to cure defaults in the payment of premiums) or for
any other reason upon not less than 30 days’ prior written notice thereof by the

 

129

--------------------------------------------------------------------------------



 

insurer to the Senior Collateral Agent, in each case with such modifications as
the Administrative Agent may approve, acting reasonably.

 

(c)           In connection with the covenants set forth in this Section, it is
agreed that:

 

(i)            none of the Agents, the Lenders, or their agents or employees
shall be liable for any payment of the premiums for such insurance policies or
any loss or damage insured by the insurance policies required to be maintained
under this Section, and (A) the Borrower and each Subsidiary Loan Party shall
look solely to their insurance companies or any other parties other than the
aforesaid parties for the recovery of such loss or damage and (B) such insurance
companies shall have no rights of subrogation against the Agents, the Lenders or
their agents or employees.  If, however, the insurance policies do not provide
waiver of subrogation rights against such parties, as required above, then the
Borrower hereby agrees, to the extent permitted by law, to waive its (and,
agrees to cause each Subsidiary Loan Party to waive their respective) right of
recovery, if any, against the Agents, the Lenders and their agents and
employees; and

 

(ii)           the designation of any form, type or amount of insurance coverage
by the Agents or the Required Lenders under this Section shall in no event be
deemed a representation, warranty or advice by the Agents or the Lenders that
such insurance is adequate for the purposes of the business of the Borrower and
the Subsidiaries or the protection of their properties.

 

(d)           The Borrower will, and will cause each of the Subsidiaries to,
permit any representatives that are designated by the Administrative Agent to
inspect the insurance policies maintained by or on behalf of the Borrower and
the Subsidiaries and inspect books and records related thereto and any
properties covered thereby.

 

SECTION 5.08.            Books and Records; Inspection and Audit Rights;
Collateral and Borrowing Base Reviews.

 

(a)           The Borrower will, and will cause each of the Subsidiaries to,
keep proper books of record and account in which full, true and correct entries
are made of all dealings and transactions in relation to its business and
activities.  The Borrower will, and will cause each of the Subsidiaries to,
permit any representatives designated by any Lender (at such Lender’s expense,
unless a Default has occurred and is continuing, in which case at the Borrower’s
expense), and after such Lender has consulted the Administrative Agent with
respect thereto, to visit and inspect its properties, to examine and make
extracts from its books and records, and to discuss its affairs, finances and
condition with its officers and independent accountants, all at such reasonable
times and as often as reasonably requested.

 

(b)           The Borrower will, and will cause each of the Subsidiaries to,
permit any representatives designated by the Administrative Agent (including any
consultants, field examiners, accountants, lawyers and appraisers retained by
the Administrative Agent) to conduct (i) (A) one field examination of the
Collateral in any fiscal year of the Borrower and (B) an additional field
examination of the Collateral during such fiscal year if the ABL Availability is
at any time during such fiscal year less than or equal to $500,000,000, (ii) an
appraisal of the

 

130

--------------------------------------------------------------------------------



 

Borrower’s and the Subsidiaries’ assets of the type (other than Prescription
Files) that are included in the ABL Borrowing Base Amount and the FILO Borrowing
Base Amount (A) once in each fiscal year of the Borrower and (B) in addition, on
a second occasion during such fiscal year if the ABL Availability is at any time
during such fiscal year less than or equal to $500,000,000, (iii) an appraisal
of the Borrower’s and the Subsidiaries’ Prescription Files (A) once in each
fiscal year of the Borrower and (B) in addition, on a second occasion during
such fiscal year if the ABL Availability is at any time during such fiscal year
less than or equal to $500,000,000 and (iv) other evaluations and appraisals of
the Borrower’s computation of the ABL Borrowing Base Amount and the FILO
Borrowing Base Amount and the assets of the type included in therein, all at
such reasonable times and as often as reasonably requested or at any time if a
Default shall have occurred and be continuing.  The Borrower shall pay the
reasonable fees and expenses of any representatives retained by the
Administrative Agent to conduct any such evaluation or appraisal (it being
understood that the third party representatives retained by the Administrative
Agent shall conduct any such evaluation or appraisal on behalf of the
Administrative Agent); provided, however, that, notwithstanding the foregoing,
the Administrative Agent may undertake one such additional field examination,
one such additional appraisal of Prescription Files and one such additional
appraisal of other assets of the type included in the ABL Borrowing Base Amount
and the FILO Borrowing Base Amount in each fiscal year of the Borrower, at the
expense of the Lenders. The Administrative Agent shall promptly deliver to the
Lenders copies of all such appraisals and other information provided to the
Borrower in connection with such evaluations and appraisals.

 

(c)           The Borrower will, and will cause each of the Subsidiaries to, in
connection with any computation of the ABL Borrowing Base Amount and the FILO
Borrowing Base Amount, maintain such reserves in effect from time to time (for
purposes of computing the ABL Borrowing Base Amount and the FILO Borrowing Base
Amount) in respect of Eligible Credit Card Accounts Receivable, Eligible
Accounts Receivable, Eligible Scripts Lists and Eligible Inventory and make such
other adjustments to its parameters for including Eligible Credit Card Accounts
Receivable, Eligible Accounts Receivable, Eligible Inventory and Eligible Script
Lists in the ABL Borrowing Base Amount and the FILO Borrowing Base Amount as the
Administrative Agent shall require based upon the results of such evaluation and
appraisal in its commercially reasonable judgment to reflect Borrowing Base
Factors (it being understood and agreed that the amount of any such reserve
adjustment shall have a reasonable relationship to the event, condition or other
matter that is the basis for such reserve or such adjustment).

 

SECTION 5.09.            Compliance with Laws.  The Borrower will, and will
cause each of the Subsidiaries to, comply in all material respects with all
laws, rules, regulations and orders of any Governmental Authority applicable to
it or its property, including all Environmental Laws, HIPAA and all other
material healthcare laws and regulations, except where the necessity of
compliance therewith is contested in good faith by appropriate proceedings or to
the extent that any failures so to comply, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.  The
Borrower will implement and maintain in effect and enforce policies and
procedures designed to ensure compliance by the Borrower, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions and the Borrower and its Subsidiaries shall
conduct their business in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects.

 

131

--------------------------------------------------------------------------------



 

SECTION 5.10.            Use of Proceeds and Letters of Credit.

 

(a)           The proceeds of the Revolving Loans, FILO Loans, Swingline Loans,
and Term Loans made on or after the Closing Date will be used by the Borrower
for general corporate purposes, including:

 

(i)            the repayment of the principal of and accrued and unpaid interest
on all outstanding loans and other obligations under the Existing Credit
Agreement;

 

(ii)           loans or other transfers to Rite Aid Hdqtrs. Corp. for purposes
of financing inventory purchases and advancing funds to Subsidiary Loan Parties
for their general corporate purposes, including working capital, Consolidated
Capital Expenditures and Business Acquisitions permitted pursuant to
Section 6.04;

 

(iii)          transfers to an operating account for the payment of operating
expenses (including rent, utilities, taxes, wages, repair and similar expenses)
of, and intercompany Investments permitted under Section 6.04 in, the Borrower
or any Subsidiary Loan Party;

 

(iv)          payment by the Borrower of principal, interest, fees and expenses
with respect to its Indebtedness when due (including associated costs, fees and
expenses) and payment of the Borrower’s taxes, administrative, operating and
other expenses;

 

(v)           Restricted Payments permitted to be made in respect of the Equity
Interests listed on Schedule 6.08(a) or described in Section 6.08(a);

 

(vi)          repurchase shares of the Borrower’s Preferred Stock pursuant to
Section 6.08(a);

 

(vii)         payment of principal, interest, fees and expenses with respect to
Third Party Interests in accordance with the terms thereof;

 

(viii)        the financing of the purchase or repayment of Optional Debt
Repurchases, permitted capital expenditures, the repurchase of the Borrower’s
and/or its Subsidiaries’ (including Rite Aid Lease Management Company’s)
Preferred Stock and permitted Restricted Payments; and

 

(ix)          other Business Acquisitions and Investments made in accordance
with the terms hereof.

 

(b)           Letters of Credit will be used solely to support payment
obligations of the Borrower and the Subsidiaries incurred in the ordinary course
of business.

 

(c)           No proceeds of Loans or Letters of Credit will be used, directly
or indirectly, for the purpose, whether immediate, incidental or ultimate, of
buying or carrying any Margin Stock.  The Borrower will ensure that no such use
of Loan proceeds or issuance of Letters of Credit will entail any violation of
Regulation T, U or X of the Board.

 

132

--------------------------------------------------------------------------------



 

(d)           The Borrower will not request any Borrowing or issuance of any
Letter of Credit, and the Borrower shall not use, and shall ensure that its
Subsidiaries and its or their respective directors, officers, employees and
agents shall not use, the proceeds of any Borrowing or Letter of Credit (A) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (B) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, or (C) in any manner that would
result in the violation of any Sanctions applicable to any party hereto.

 

SECTION 5.11.            Additional Subsidiaries.  If any additional
wholly-owned Domestic Subsidiary (other than any Excluded Subsidiary) is formed
or acquired after the Closing Date, the Borrower will, within thirty (30) days
after such Subsidiary is formed or acquired, (or, with respect to any other
Subsidiary, if the Borrower elects to cause such Subsidiary to become a
Subsidiary Loan Party, the Borrower will) notify the Administrative Agent
thereof and cause the Collateral and Guarantee Requirement to be satisfied with
respect to such Subsidiary, including each Securitization Vehicle which is a
Domestic Subsidiary.

 

SECTION 5.12.            Further Assurances.  The Borrower will, and will cause
each Subsidiary Loan Party to, execute any and all further documents, financing
statements, agreements and instruments, and take all such further actions
(including the filing and recording of financing statements, fixture filings,
deeds of trust and other documents), which may be required under any applicable
law, or which any Agent or the Required Lenders may reasonably request, to cause
the Collateral and Guarantee Requirement to be and remain satisfied, all at the
expense of the Loan Parties.  The Borrower also agrees to provide to each Agent,
from time to time upon request by any of them, evidence reasonably satisfactory
to Agents, as to the perfection and priority of the Liens created or intended to
be created by the Senior Collateral Documents in favor of the Senior Collateral
Agent in favor of the Senior Loan Secured Parties.

 

SECTION 5.13.            Subsidiaries.  The Borrower will cause all of the
Subsidiaries that own Eligible Credit Card Accounts Receivable, Eligible
Accounts Receivable, Eligible Inventory or Eligible Script Lists to be and at
all times remain “Unrestricted Subsidiaries” as defined in, and for all purposes
of, each of the Existing Non-Guaranteed Indentures and will deliver such
documents to the trustees under each such Existing Non-Guaranteed Indentures and
take such actions thereunder as may be reasonably necessary to effect the
foregoing.

 

SECTION 5.14.            Intercompany Transfers.  The Borrower shall maintain
accounting systems capable of tracing intercompany transfers of funds and other
assets.

 

SECTION 5.15.            Inventory Purchasing.

 

The Borrower shall, and shall cause each Subsidiary party to the Intercompany
Inventory Purchase Agreement to, at all times maintain in all material respects
the vendor inventory purchasing system and the intercompany inventory purchasing
system in accordance in all material respects with the terms of the Intercompany
Inventory Purchase Agreement.  The Borrower shall cause each Subsidiary which
owns or acquires any Collateral consisting of inventory to be party to the
Intercompany Inventory Purchase Agreement.

 

133

--------------------------------------------------------------------------------



 

SECTION 5.16.            Cash Management System.

 

(a)           Following the date which is 60 days after the Closing Date (or
such later date as may be agreed by the Administrative Agent in writing in its
sole discretion), (i) the Borrower will cause each Subsidiary Loan Party to at
all times maintain a Cash Management System that complies with Schedule 2 of the
Senior Subsidiary Security Agreement and (ii) the Borrower will cause each
Subsidiary Loan Party to comply with each of its obligations under the Cash
Management System, and shall cause each Subsidiary Loan Party to use its best
efforts to cause any applicable third party to effectuate the Cash Management
System.

 

(b)           Each party hereto authorizes the Agents to (i) permit the creation
by the Subsidiary Loan Parties of accounts that receive payments in respect of
the Securitization Assets and/or Factoring Assets (but not other payments) and
(ii) release the security interest of the Senior Collateral Agent for the
ratable benefit of the Senior Secured Parties in the Lockbox Account, the
Governmental Lockbox Account and/or any accounts created pursuant to clause
(i) of this paragraph from the Cash Management System and transfer control of
the Lockbox Account, the Governmental Lockbox Account and/or any accounts
created pursuant to clause (i) of this paragraph to (A) any Person in connection
with a Factoring Transaction permitted by this Agreement for so long as a
Factoring Transaction is ongoing or (B) any Person for the benefit of holders of
Third Party Interests in respect of a Securitization permitted by this Agreement
for as long as any Third Party Interests are outstanding.

 

SECTION 5.17.            Termination of Factoring Transactions.  If an Event of
Default has occurred and the Senior Collateral Agent has elected to exercise any
remedies under the Senior Collateral Documents as a result thereof, the Borrower
shall, and shall cause each of its Subsidiaries to, terminate all existing
Factoring Transactions and cease to engage in any further Factoring
Transactions; provided, however, that neither the Borrower nor any such
Subsidiary shall be required hereby to repurchase any Factoring Assets
previously sold, transferred or otherwise conveyed pursuant to any such
Factoring Transaction.

 

SECTION 5.18.            Post-Closing Obligations.  The Borrower shall, and
shall cause each Subsidiary to, complete each of the post-closing obligations
and/or deliver to the Administrative Agent or the Collateral Agent, as
applicable, each of the documents, instruments, agreements and information
listed on Schedule 5.18, on or before the date set forth for each such item on
Schedule 5.18 (as may be extended by such Agent in writing in its sole
discretion), each of which shall be completed or provided in form and substance
reasonably satisfactory to such Agent.

 

ARTICLE VI

 

Negative Covenants

 

Until the Senior Loan Obligation Payment Date, the Borrower covenants and agrees
with the Lenders that:

 

134

--------------------------------------------------------------------------------



 

SECTION 6.01.            Indebtedness; Certain Equity Securities.

 

(a)           The Borrower will not, and will not permit any Subsidiary to,
create, issue, incur, assume or permit to exist any Indebtedness, any
Attributable Debt in respect of any Sale and Leaseback Transaction, any Third
Party Interests or any Disqualified Preferred Stock except:

 

(i)            (A) Indebtedness under the Senior Loan Documents (including
Indebtedness incurred pursuant to any Refinancing Amendment executed in
accordance with Section 6.01(c)) and, in each case, Refinancing Indebtedness in
respect thereof (including (x) Refinancing Indebtedness in respect of Revolving
Commitments (including any Other Revolving Commitments) and (y) Refinancing
Indebtedness consisting of Permitted First Priority Debt) and (B) Permitted
First Priority Debt and Refinancing Indebtedness in respect thereof (including
Indebtedness under an Incremental Senior Debt Refinancing Facility incurred
pursuant to an Incremental Facility Amendment entered into pursuant to
Section 2.21); provided that, immediately after giving effect to the incurrence
of any such Indebtedness permitted by this clause (i), the Total ABL
Outstandings shall not exceed the ABL Loan Cap;

 

(ii)           unsecured Indebtedness of the Borrower that is not Guaranteed by
any Subsidiary, that does not mature or require scheduled payments of principal
prior to the date that is 90 days after the Latest Maturity Date, and that has
covenants and events of default which are determined in good faith at the time
of incurrence by a member of the senior management of the Borrower to be on
market terms, and Refinancing Indebtedness issued in respect of such
Indebtedness;

 

(iii)          Indebtedness of the Borrower and the Subsidiaries in respect of
intercompany Investments permitted under Section 6.04; provided that any such
Indebtedness owing by the Borrower or a Subsidiary Loan Party to a Subsidiary
that is not a Loan Party is subordinated to the Senior Loan Obligations pursuant
to terms substantially the same as those forth on Annex 1 hereto;

 

(iv)          Existing Non-Guaranteed Indebtedness;

 

(v)           [reserved];

 

(vi)          Existing Guaranteed Unsecured Indebtedness;

 

(vii)         Permitted Second Priority Debt and Permitted Split-Priority Term
Loan Debt incurred under this clause (vii) after the Closing Date in an
aggregate principal amount, together with the aggregate principal amount of
Indebtedness incurred pursuant to clause (viii) of this Section 6.01(a), not in
excess of $1,500,000,000 at any time outstanding; provided that the aggregate
principal amount of Permitted Second Priority Debt and Permitted Split-Priority
Term Loan Debt incurred under this clause which matures or requires scheduled
payments of principal prior to the date that is 90 days after the Latest
Maturity Date in effect at the time such Indebtedness is incurred or issued
(excluding bridge facilities allowing extensions on customary terms to at least
the date that is 90 days after such Latest Maturity Date), together with the
aggregate principal amount of any (x) Permitted Unsecured Indebtedness which
matures or requires

 

135

--------------------------------------------------------------------------------



 

scheduled payments of principal prior to the date that is 90 days after the
Latest Maturity Date in effect at the time such Indebtedness is incurred
(excluding bridge facilities allowing extensions on customary terms to at least
the date that is 90 days after such Latest Maturity Date) and (y) Disqualified
Preferred Stock which is subject to potential mandatory redemption or repurchase
prior to the date that is 90 days after the Latest Maturity Date in effect at
the time such Disqualified Preferred Stock is issued, in each case incurred or
issued under clause (viii) or clause (xviii) of this Section 6.01(a), shall not
exceed $750,000,000 at any time outstanding;

 

(viii)        Permitted Unsecured Indebtedness and Disqualified Preferred Stock
incurred or issued under this clause (viii) after the Closing Date in an
aggregate principal amount, together with the aggregate principal amount of
Indebtedness incurred pursuant to clause (vii) of this Section 6.01(a), not in
excess of $1,500,000,000 at any time outstanding; provided that the aggregate
principal amount of (x) Permitted Unsecured Indebtedness which matures or
requires scheduled payments of principal prior to the date that is 90 days after
the Latest Maturity Date in effect at the time such Indebtedness is incurred
(excluding bridge facilities allowing extensions on customary terms to at least
the date that is 90 days after such Latest Maturity Date and, with respect to
any Escrow Notes issued by the Borrower, excluding any special mandatory
redemption of the type described in clause (iii) of the definition of Escrow
Notes) and (y) Disqualified Preferred Stock issued under this clause which is
subject to potential mandatory redemption or repurchase prior to the date that
is 90 days after the Latest Maturity Date in effect at the time such
Disqualified Preferred Stock is issued, together with the aggregate principal
amount of any Permitted Second Priority Debt or Split-Priority Term Loan Debt
incurred under clause (vii) or clause (xviii) of this Section 6.01(a) which
matures or requires scheduled payments of principal prior to the date that is 90
days after the Latest Maturity Date in effect at the time such Indebtedness is
incurred or issued (excluding bridge facilities allowing extensions on customary
terms to at least the date that is 90 days after such Latest Maturity Date),
shall not exceed $750,000,000 at any time outstanding, and, in the case of such
Permitted Unsecured Indebtedness, Refinancing Indebtedness issued in respect
thereof;

 

(ix)          Indebtedness secured by Liens on real property or Attributable
Debt incurred in connection with Sale and Leaseback Transactions involving real
property; provided that any such Indebtedness, or any such lease entered into in
connection with the Sale and Leaseback Transaction giving rise to such
Attributable Debt, shall have a maturity date or termination date, as the case
may be, after the date that is 90 days after the Latest Maturity Date in effect
at the time such Indebtedness is incurred or issued; and provided further that
the aggregate principal amount of Indebtedness and Attributable Debt incurred
pursuant to this clause (ix) shall not exceed $600,000,000 at any time
outstanding;

 

(x)           Refinancing Indebtedness issued in respect of Indebtedness or
Attributable Debt permitted under this clause (x) and clauses (iv), (vi) and
(xv);

 

(xi)          endorsements of negotiable instruments for deposit or collection
or similar transactions in the ordinary course of business;

 

136

--------------------------------------------------------------------------------



 

(xii)         Indebtedness for borrowed money and Capital Lease Obligations
existing on the Closing Date (other than Second Priority Debt and Indebtedness
referred to in clauses (ii), (iv) and (vi) above) and set forth on Schedule
6.01(a)(xii), but not any extensions, renewals, refinancings or replacements of
such Indebtedness;

 

(xiii)        Capital Lease Obligations with respect to leases existing on the
Closing Date that were accounted for as operating leases on the Closing Date and
thereafter reclassified as Capital Lease Obligations as a result of the
application of standards for the classification of leases and accounting
therefor under FASB’s lease accounting standard change, ASU 2016-02, Leases
(Topic 842), in accordance with GAAP;

 

(xiv)        Indebtedness (including Capital Lease Obligations) and Attributable
Debt in respect of Sale and Leaseback Transactions in respect of equipment
financing or leasing in the ordinary course of business of the Borrower and the
Subsidiaries consistent with past practices;

 

(xv)         purchase money Indebtedness (including Capital Lease Obligations)
and Attributable Debt in respect of Sale and Leaseback Transactions in each case
incurred to finance the acquisition, development, construction or opening of any
Store after the Closing Date; provided that such Indebtedness or Attributable
Debt (A) is incurred not later than 24 months following the completion of the
acquisition, development, construction or opening of such Store, and (B) any
Lien securing such Indebtedness or Attributable Debt is limited to the Store
financed with the proceeds thereof;

 

(xvi)        (A) Third Party Interests issued by Securitization Vehicles in
Securitizations permitted by Section 6.05, and Indebtedness represented by such
Third Party Interests, (B) Indebtedness of the Borrower or its Subsidiaries that
may be deemed to exist solely by virtue of a Factoring Transaction permitted by
this Agreement and (C) Securitization Refinancing Indebtedness in respect of any
Third Party Interests or Indebtedness permitted by clause (A) above; provided
that the aggregate amount of all Securitizations plus the aggregate amount of
Indebtedness permitted by clauses (B) and (C) shall not at any time exceed an
amount equal to (x) $950,000,000 minus (i) the then outstanding aggregate
principal amount of all Incremental Securitization Refinancing Facilities;

 

(xvii)       Indebtedness of Subsidiaries other than Securitization Vehicles
that may be deemed to exist solely by virtue of Standard Securitization
Undertakings entered into by such Subsidiaries as sellers of Securitization
Assets in Securitizations permitted by paragraph (xvi) above;

 

(xviii)      (A) Permitted Unsecured Indebtedness and Disqualified Preferred
Stock; provided that (1) at the time such Permitted Unsecured Indebtedness or
Disqualified Preferred Stock is issued or incurred, a Financial Covenant
Effectiveness Period is not in effect; (2) the aggregate principal amount (and
in the case of Disqualified Preferred Stock, liquidation value) of (x) Permitted
Unsecured Indebtedness issued under this clause which matures or requires
scheduled payments of principal prior to the date that is 90 days after the
Latest Maturity Date in effect at the time such Indebtedness is incurred

 

137

--------------------------------------------------------------------------------



 

(excluding bridge facilities allowing extensions on customary terms to at least
the date that is 90 days after such Latest Maturity Date and, with respect to
any Escrow Notes issued by the Borrower, excluding any special mandatory
redemption of the type described in clause (iii) of the definition of Escrow
Notes) and (y) Disqualified Preferred Stock issued under this clause which is
subject to potential mandatory redemption or repurchase prior to the date which
is 90 days after the Latest Maturity Date in effect at the time such
Disqualified Preferred Stock is issued, together with the aggregate principal
amount of any Permitted Second Priority Debt or Split-Priority Term Loan Debt
incurred under clause (vii) of this Section 6.01(a) and Permitted Unsecured
Indebtedness incurred under clause (viii) of this Section 6.01(a) which matures
or requires schedule payments of principal prior to the date that is 90 days
after the Latest Maturity Date in effect at the time such Indebtedness is
incurred or issued (excluding bridge facilities allowing extensions on customary
terms to at least the date that is 90 days after such Latest Maturity Date),
shall not exceed $750,000,000 at any time outstanding and (3) Escrow Notes
issued by an Escrow Notes Issuer under clause (xxi) of this
Section 6.01(a) shall be deemed to be incurred under this clause
(xviii) following satisfaction or waiver of the conditions applicable to release
of the proceeds of such Escrow Notes from the Liens or escrow procedures
applicable thereto upon issuance (without the need to comply with clause
(1) above), and (B) Refinancing Indebtedness or Disqualified Preferred Stock
issued in respect of, or to repay, discharge, refinance or redeem such
Indebtedness, and Disqualified Preferred Stock issued to replace or redeem such
Disqualified Preferred Stock;

 

(xix)        Guarantees of the Existing Guaranteed Unsecured Indebtedness (and
Refinancing Indebtedness of Existing Guaranteed Unsecured Indebtedness) and any
Indebtedness under clause (i), (vii), (viii) and (xviii) of this
Section 6.01(a) (and Refinancing Indebtedness of such Indebtedness);

 

(xx)         Indebtedness of a Person or Indebtedness attaching to assets of a
Person that, in either case, becomes a Subsidiary or Indebtedness attaching to
assets that are acquired by the Borrower or any of its Subsidiaries, in each
case after the Closing Date as the result of a Business Acquisition; provided
that (A) the aggregate amount of such Indebtedness shall not exceed the greater
of (I) $300,000,000 at any one time outstanding (excluding any Indebtedness
owing from a Person acquired in a Business Acquisition to another such Person)
or (II) such other greater amount, if at the time of such Business Acquisition,
(1) no Default has occurred and is continuing or would result therefrom, (2) the
Consolidated Leverage Ratio is less than 4.00 to 1.00, determined as of the end
of the period of four consecutive fiscal quarters most recently ended for which
financial statements are available on or prior to the date of such Business
Acquisition, calculated on a pro forma basis as if the incurrence of such
Indebtedness were made on the first day of such applicable period, and (3) a
Financial Officer of the Borrower shall have delivered to the Administrative
Agent a certificate, in form and substance reasonably satisfactory to the
Administrative Agent, certifying (and reflecting calculations demonstrating)
compliance with each of the foregoing requirements of clauses (1) and (2);
provided, further that (X) such Indebtedness existed at the time such Person
became a Subsidiary or at the time such assets were acquired and, in each case,
was not created in anticipation thereof and (Y) such Indebtedness is not
guaranteed in any respect by (or is

 

138

--------------------------------------------------------------------------------



 

otherwise recourse to) the Borrower or any Subsidiary (other than by any such
person that so becomes a Subsidiary) or their respective assets (other than by
the assets of any person so acquired in such Business Acquisition or by any
Subsidiary of the Borrower which was merged into or with any such person that is
the subject of such Business Acquisition), provided that no such assets so
acquired or owned by a Person so acquired in a Business Acquisition shall be
included in the determination of the ABL Borrowing Base Amount or the FILO
Borrowing Base Amount while such assets secure Indebtedness other than
obligations secured under the Senior Loan Documents and obligations under
Additional Senior Debt Facilities and Second Priority Debt, and (ii) any
Refinancing Indebtedness in respect of any Indebtedness specified in subclause
(A) above, provided that such Refinancing Indebtedness shall not be secured by
any assets other than the assets securing the Indebtedness being renewed,
extended or refinanced and the proceeds of such assets or supporting obligations
in connection therewith; and

 

(xxi)        Escrow Notes issued by an Escrow Notes Issuer and Guarantees of
interest and redemption premiums and expense reimbursement and indemnification
obligations owing in respect of Escrow Notes issued by an Escrow Notes Issuer.

 

(b)           The Borrower will not, nor will it permit any Subsidiary to, issue
any Preferred Stock or other preferred Equity Interests, other than
(i) Qualified Preferred Stock of the Borrower, (ii) Disqualified Preferred Stock
of the Borrower permitted by Section 6.01(a), (iii) Third Party Interests issued
by Securitization Vehicles, (iv) Preferred Stock of a Subsidiary issued to the
Borrower or a Subsidiary Loan Party or, in the case of a Subsidiary that is not
a Subsidiary Loan Party, to another Subsidiary that is not a Subsidiary Loan
Party, and (v) other preferred Equity Interests issued and outstanding on the
Closing Date and set forth on Schedule 6.01(b).

 

(c)           At any time after the Closing Date, the Borrower may obtain from
any Lender or Additional Lender Refinancing Indebtedness in respect of any
Indebtedness outstanding under this Agreement (including any outstanding
Revolving Commitments), in the form of term loans (“Refinancing Term Loans”)
and/or replacement revolving commitments (“Refinancing Revolving Commitments”)
(or, if all then outstanding Revolving Commitments are to be replaced at such
time, in the form of new Revolving Commitments), in each case pursuant to a
Refinancing Amendment; provided that (i) such Refinancing Indebtedness (A) will
rank pari passu in right of payment and of security (but without regard to
control of remedies) with the other Loans (provided, that any such Refinancing
Indebtedness incurred in respect of the FILO Loans shall have the same relative
priority of payment as the FILO Loans), (B) if such Refinancing Indebtedness is
Refinancing Terms Loans, such Refinancing Terms Loans shall amortize in a
manner, and be subject to mandatory prepayments (if any) on terms, reasonably
acceptable to the Administrative Agent, (C) have such pricing (other than
interest rate, which shall comply with the requirements set forth in the
definition of the term “Refinancing Indebtedness”) as may be agreed by the
Borrower and the Administrative Agent and (D) otherwise be treated hereunder no
more favorably than, in the case of Refinancing Revolving Commitments, the
Revolving Loans and Revolving Commitments, and, in the case of Refinancing Term
Loans, any outstanding FILO Loans and the FILO Facility and any other
Refinancing Term Loans; provided that the terms and provisions applicable to
such Refinancing Indebtedness may provide for additional or different financial
or other covenants applicable only

 

139

--------------------------------------------------------------------------------



 

during periods after the Latest Maturity Date that is in effect on the date such
Refinancing Indebtedness is issued, incurred or obtained, and (ii) immediately
after giving effect to the incurrence of any such Refinancing Indebtedness
permitted by this Section 6.01(c), the Total ABL Outstandings shall not exceed
the ABL Loan Cap.  The effectiveness of any Refinancing Amendment shall be
subject to the satisfaction on the date thereof of each of the conditions set
forth in Section 4.02.  The Administrative Agent shall promptly notify each
Lender as to the effectiveness of each Refinancing Amendment.  Each of the
parties hereto hereby agrees that, upon the effectiveness of any Refinancing
Amendment, this Agreement shall be deemed amended to the extent (but only to the
extent) necessary to reflect the existence and terms of the Refinancing
Indebtedness incurred pursuant thereto (including any amendments necessary to
treat the Loans and Commitments subject thereto as FILO Loans, FILO Commitments,
Revolving Loans, Revolving Commitments, Term Loans and Term Loan Commitments, as
applicable).  Notwithstanding the foregoing, no Refinancing Amendment shall
become effective under this Section 6.01(c) unless the Administrative Agent, to
the extent so reasonably requested by the Administrative Agent, shall have
received legal opinions, board resolutions and/or officers’ certificates
consistent with those delivered on the Closing Date under Section 4.01 other
than changes to such legal opinions resulting from a change in law, change in
fact or change to counsel’s form of opinion reasonably acceptable to the
Administrative Agent.

 

SECTION 6.02.            Liens.

 

(a)           The Borrower will not, and will not permit any Subsidiary to,
create, incur, assume or permit to exist any Lien on any property or asset now
owned or hereafter acquired by it, except:

 

(i)            Liens created under the Senior Loan Documents;

 

(ii)           Permitted Encumbrances;

 

(iii)          (1) any Lien on Collateral (or on assets that, substantially
concurrently with the creation of such Lien, become Collateral on which a Lien
is granted to the Senior Collateral Agent pursuant to a Senior Collateral
Document) created or permitted by the Second Priority Collateral Documents with
respect to the Second Priority Debt Obligations in favor of the Second Priority
Debt Parties; provided that (A) such Lien is subject to the Junior Lien
Intercreditor Agreement, (B) any Lien on the proceeds of such Collateral is
permitted by the Junior Lien Intercreditor Agreement and (C) such Second
Priority Debt Obligations are permitted to be incurred under Section 6.01(a) and
(2) any Lien on Collateral (or on assets that, substantially concurrently with
the creation of such Lien, become Collateral on which a Lien is granted to the
Senior Collateral Agent pursuant to a Senior Collateral Document) created or
permitted by the Additional Senior Documents with respect to the Additional
Senior Debt Obligations in favor of the Senior Collateral Agent for the benefit
of Senior Secured Parties; provided that (A) such Lien is subject to the Senior
Lien Intercreditor Agreement, (B) any Lien on the proceeds of such Collateral is
permitted by the Senior Lien Intercreditor Agreement and (C) such Additional
Senior Debt Obligations are permitted to be incurred under Section 6.01(a);

 

140

--------------------------------------------------------------------------------



 

(iv)          Liens on the Collateral (or on assets that, substantially
concurrently with the creation of such Lien, become Collateral on which a Lien
is granted to the Senior Collateral Agent pursuant to a Senior Collateral
Document) securing Permitted Split-Priority Term Loan Debt; provided that any
such Liens on the ABL Priority Collateral shall, pursuant to a Split-Priority
Intercreditor Agreement or other Split-Priority Implementing Agreements, rank
junior in priority to the Liens on the ABL Priority Collateral securing the
Senior Obligations;

 

(v)           any Lien securing Indebtedness of a Subsidiary owing to a
Subsidiary Loan Party;

 

(vi)          any Lien securing Attributable Debt and other payment obligations
under leases incurred in connection with a Sale and Leaseback Transaction
permitted pursuant to Section 6.01(a)(xiv) or (xv) and Section 6.06; provided
that such Liens attach only to the equipment, real property or other assets
subject to such Sale and Leaseback Transaction;

 

(vii)         any Lien on real property securing Indebtedness permitted and
incurred under Section 6.01(a)(ix);

 

(viii)        any Lien securing Capital Lease Obligations permitted and incurred
under Section 6.01(a)(xiii), provided that such Lien is limited to the equipment
or other property subject to leases existing on the Closing Date that were
subsequently reclassified as Capital Lease Obligations;

 

(ix)          any Lien on equipment securing Indebtedness incurred to finance
such equipment pursuant to Section 6.01(a)(xiv);

 

(x)           Liens securing Indebtedness permitted and incurred under
Section 6.01(a)(xv), provided that such Liens apply only to the property or
other assets acquired, developed or constructed, as the case may be, with the
proceeds of such Indebtedness;

 

(xi)          Liens existing on the Closing Date and identified on Schedule
6.02(xi); provided, that such Liens do not attach to any property other than the
property identified on such Schedule and secure only the obligations they
secured on the Closing Date other than accessions to the property or assets
subject to the Lien;

 

(xii)         any Lien on Net Cash Proceeds that are required to be applied to
the repayment of Second Priority Debt Obligations in accordance with the Junior
Lien Intercreditor Agreement or to obligations in respect of Split-Priority Term
Loan Debt in accordance with the applicable Split-Priority Implementing
Agreements;

 

(xiii)        Liens securing Refinancing Indebtedness permitted under
Section 6.01(a), to the extent that the Indebtedness being refinanced was
originally secured in accordance with this Section 6.02; provided that such Lien
does not apply to any additional property or assets of the Borrower or any
Subsidiary (other than (i) property or assets acquired after the issuance or
incurrence of such Refinancing Indebtedness that would have been

 

141

--------------------------------------------------------------------------------



 

subject to the Lien securing refinanced Indebtedness if such Indebtedness had
not been refinanced, (ii) additions to the property or assets subject to the
Lien and (iii) the proceeds of the property or assets subject to the Lien);
provided further that, if the Indebtedness being refinanced constitutes
(A) Second Priority Debt, then such Refinancing Indebtedness must constitute
Permitted Second Priority Debt or Permitted Split-Priority Term Loan Debt and
(B) Senior Loan Obligations or Additional Senior Debt Obligations, then such
Refinancing Indebtedness must constitute Senior Loan Obligations, Additional
Senior Debt, Permitted Second Priority Debt, Permitted First Priority Debt or
Permitted Split-Priority Term Loan Debt;

 

(xiv)        Liens on property or assets acquired pursuant to Section 6.04(vi),
(x) or (xiii), provided that (A) such Liens apply only to the property or other
assets subject to such Liens at the time of such acquisition and (B) such Liens
existed at the time of such acquisition and were not created in contemplation
thereof and (y) Liens securing Indebtedness incurred pursuant to
Section 6.01(a)(xx), provided that (A) such Liens are not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary and (B) such Liens shall not apply to any other Indebtedness,
property or assets of the Borrower or any Subsidiary;

 

(xv)         put and call agreements with respect to Equity Interests acquired
or created in connection with Joint Ventures permitted pursuant to
Section 6.04(x) or (xiii); provided that neither the Borrower nor any Subsidiary
shall be permitted to enter into any such agreement that requires or, upon the
occurrence of any event or condition, contingent or otherwise, may require the
Borrower or any Subsidiary Loan Party to repurchase Equity
Interests, Indebtedness or otherwise expend any amounts on or prior to the
Latest Maturity Date that was in effect at the time of entry into such put or
call arrangement (in each case other than as permitted under Section 6.04(x) or
(xiii));

 

(xvi)        (A) Liens on Securitization Assets transferred or purported to be
transferred to Securitization Vehicles securing Third Party Interests issued in
Securitizations permitted by Sections 6.01 and 6.05, (B) Liens on account
receivables not purchased by a Securitization Vehicle, which Liens (i) are
granted in connection with Securitizations permitted by Sections 6.01 and 6.05,
(ii) are granted pursuant to Standard Securitization Undertakings, (iii) are
perfected prior to an Event of Default and (iv) secure Third Party Interests
issued in Securitizations permitted by Sections 6.01 and 6.05 and (C) Liens on
Factoring Assets transferred or purported to be transferred in Factoring
Transactions permitted by this Agreement;

 

(xvii)       Liens (other than Liens securing Indebtedness) that are not
otherwise permitted under any other provision of this Section 6.02(a); provided,
that the fair market value of the property and assets with respect to which such
Liens are granted shall not at any time exceed $40,000,000; and

 

(xviii)      Liens on, or the deposit in escrow of, the cash proceeds of Escrow
Notes issued by an Escrow Notes Issuer to secure the obligations of the Escrow
Notes Issuer in the event that the conditions to release of such proceeds are
not satisfied or waived.

 

142

--------------------------------------------------------------------------------



 

(b)           Notwithstanding anything in clause (a) of this Section 6.02, the
Borrower may not grant or otherwise permit to exist (except in the case of
clause (ii), pursuant to the Senior Collateral Documents) Liens on any cash or
cash equivalents that secure the Senior Loan Obligations or are otherwise held
by the Lenders, the Collateral Agent or the Administrative Agent pursuant to
(i) Section 2.05(n) or (ii) Section 9.16.

 

SECTION 6.03.            Fundamental Changes.  Without limiting the restrictions
on Business Acquisitions set forth in Section 6.04, the Borrower will not, and
will not permit any Subsidiary Loan Party to, merge into or consolidate with any
other Person, or permit any other Person to merge into or consolidate with it,
or liquidate or dissolve, except that, if at the time thereof and immediately
after giving effect thereto (in the case of clause (iii) below) no Default shall
have occurred and be continuing (i) any Person may merge or consolidate into the
Borrower in a transaction in which the Borrower is the surviving corporation,
provided, that if such other Person is a Subsidiary Loan Party, it shall have no
assets that constitute Collateral, (ii) any Person may merge into or consolidate
with a Subsidiary Loan Party in a transaction in which such Subsidiary Loan
Party is the surviving Person or the surviving Person is or promptly following
such merger or consolidation becomes a Subsidiary Loan Party, (iii) any
Subsidiary Loan Party may liquidate or dissolve if such liquidation or
dissolution is not materially disadvantageous to the Lenders, provided that at
the time of such liquidation or dissolution, no assets of such Subsidiary Loan
Party shall be included in the determination of the ABL Borrowing Base Amount or
the FILO Borrowing Base Amount, (iv) any Asset Sale of the Equity Interests in
any Subsidiary Loan Party that is permitted under Section 6.05 may be effected
through a merger, consolidation, liquidation or dissolution of such Subsidiary
Loan Party; provided that (A) any such merger involving a Person that is not a
wholly-owned Subsidiary immediately prior to such merger shall not be permitted
to engage in such merger unless also permitted by Section 6.04 and (B) the
Borrower and the applicable Subsidiary Loan Party shall comply with the
provisions of Section 5.11 with respect to any Subsidiary acquired pursuant to
this Section 6.03, to the extent applicable.

 

SECTION 6.04.            Investments, Loans, Advances, Guarantees and
Acquisitions.  The Borrower will not, and will not permit any of the
Subsidiaries to, make any Investment except:

 

(a)           Permitted Investments;

 

(b)           Investments of the Borrower and the Subsidiary Loan Parties and
set forth on Schedule 6.04;

 

(c)           Guarantees of Indebtedness and/or Guarantees consisting of
Indebtedness permitted by Section 6.01;

 

(d)           Investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business;

 

(e)           Investments by the Borrower or any Subsidiary Loan Party in
Subsidiary Loan Parties; provided that the Borrower and such Subsidiary Loan
Party, as the case may be,

 

143

--------------------------------------------------------------------------------



 

shall comply with the applicable provisions of Section 5.11 with respect to any
newly formed Subsidiary;

 

(f)            Investments consisting of non-cash consideration received in
connection with any Asset Sale permitted by Section 6.05;

 

(g)           Investments by the Subsidiaries in the Borrower; provided that the
proceeds of such Investments are used for a purpose set forth in Section 5.10;

 

(h)           [reserved];

 

(i)            usual and customary loans and advances to employees, officers and
directors of the Borrower and the Subsidiaries, in the ordinary course of
business;

 

(j)            Investments (other than Investments consisting of Equity
Interests in Subsidiaries) by the Borrower or any of the Subsidiaries in Joint
Ventures in an amount not to exceed $150,000,000 in the aggregate in any fiscal
year of the Borrower;

 

(k)           Investments in charitable foundations organized under
Section 501(c) of the Code in an amount not to exceed $7,500,000 in the
aggregate in any calendar year;

 

(l)            any Investment consisting of a Hedging Agreement permitted by
Section 6.07;

 

(m)          Business Acquisitions and Investments that are not otherwise
permitted under any other provision of this Section 6.04; provided that (A) at
the time of such Business Acquisition or Investment no Default has occurred and
is continuing or would result therefrom and (B) immediately after giving effect
to any such Business Acquisition or Investment, (1) the ABL Availability is
greater than $450,000,000 or (2) (x) the ABL Availability is greater than
$300,000,000, and (y) the Consolidated Fixed Charge Coverage Ratio for the
period of four consecutive fiscal quarters most recently ended on or prior to
the date of such Business Acquisition or Investment, calculated on a pro forma
basis as if such Business Acquisition or Investment (and any related incurrence
of Indebtedness) were made on the first day of such period, shall not be less
than 1.00 to 1.00;

 

(n)           Investments consisting of Sellers’ Retained Interests in
Securitizations permitted by Sections 6.01 and 6.05;

 

(o)           Investments by the Borrower or a Subsidiary in connection with a
Securitization permitted pursuant to this Agreement and (B) any Investment or
other Guarantee that may be deemed made by the Borrower due to the fact that a
Parent Undertaking has been entered into in respect of a Securitization
permitted pursuant to the Agreement;

 

(p)           Investments by any Subsidiary that is not a Subsidiary Loan Party
in any other Subsidiary that is not a Subsidiary Loan Party or in any Subsidiary
Loan Party;

 

144

--------------------------------------------------------------------------------



 

(q)           Investments held by any Person that becomes a Subsidiary at the
time such Person becomes a Subsidiary; provided that no such Investment was made
in contemplation of such Person becoming a Subsidiary;

 

(r)            Investments in any Escrow Notes Issuer related to any interest,
premiums or other amounts payable in connection with any Escrow Notes issued by
such Escrow Notes Issuer;

 

(s)            Investments consisting of Guarantees by the Borrower or any of
its Subsidiaries of obligations of the Borrower or any of its Subsidiaries to
the extent not constituting Indebtedness and incurred in the ordinary course of
business; and

 

(t)            other Investments by the Borrower or any Subsidiary Loan Party in
any Subsidiary that is not a Subsidiary Loan Party in an amount not to exceed
$50,000,000 in the aggregate at any one time.

 

SECTION 6.05.            Asset Sales.  The Borrower will not, and will not
permit any of the Subsidiaries to, conduct any Asset Sale, including any sale of
any Equity Interest owned by it and any sale of Securitization Assets in
connection with a Securitization, nor will the Borrower permit any of the
Subsidiaries to issue any additional Equity Interest in such Subsidiary, except:

 

(a)           Permitted Dispositions;

 

(b)           any Asset Sale (other than a Sale and Leaseback Transaction, the
issuance of Equity Interests, sales or contributions of Securitization Assets in
a Securitization or sales of Factoring Assets in Factoring Transactions) for
fair value;

 

(c)           any sale, transfer or disposition to a third party of Stores,
leases and Prescription Files closed at substantially the same time as, and
entered into as part of a single related transaction with, the purchase or other
acquisition from such third party of Stores, leases and Prescription Files of a
substantially equivalent value;

 

(d)           any issuance of Equity Interests of any Subsidiary by such
Subsidiary to the Borrower or any other Subsidiary Loan Party;

 

(e)           any Sale and Leaseback Transaction permitted pursuant to
Section 6.01(a)(ix), (xiv) or (xv) and Section 6.06;

 

(f)            sales or contributions of Securitization Assets to Securitization
Vehicles in connection with Securitizations, provided that (i) each such
Securitization is effected on market terms as determined in good faith at the
time of such Securitization is effected by a member of the senior management of
the Borrower, (ii) the aggregate amount of all such Securitizations plus the
aggregate amount of Indebtedness permitted by Section 6.01(a)(xvi)(B) and
(C) does not at any time exceed an amount equal to (x) $950,000,000 minus
(y) the then outstanding aggregate principal amount of all Incremental
Securitization Refinancing Facilities, (iii) the aggregate amount of the
Sellers’ Retained Interests in such Securitizations does not exceed an amount at
any time outstanding that is customary for similar transactions, (iv) the
proceeds to each such Securitization Vehicle from the issuance of Third Party
Interests are applied

 

145

--------------------------------------------------------------------------------



 

substantially simultaneously with receipt thereof to the purchase from
Subsidiary Loan Parties of Securitization Assets; provided that, in the case of
clause (iv), the Securitization Vehicle may use a portion of such proceeds to
pay a customary collection agent fee in connection with such Securitization to
the extent such fee is permitted pursuant to Section 6.09(f), and (v) no
Securitization may be effected after the Closing Date until such time as a
written intercreditor agreement on customary market terms with respect thereto
contemplated by Section 8.01(i) and approved in writing by the Administrative
Agent, such approval not to be unreasonably withheld or delayed, has been
entered into and become effective; and

 

(g)           unless otherwise restricted by Section 5.17, sales of Factoring
Assets in connection with Factoring Transactions; provided that (i) a Factoring
Notice with respect to such Factoring Transaction has been delivered by the
Borrower to the Administrative Agent, (ii) each such Factoring Transaction is
effected on market terms as determined in good faith at the time such Factoring
Transaction is effected by a member of the senior management of the Borrower and
(iii) no Factoring Transaction may be effected after the Closing Date until such
time as a written intercreditor agreement on customary market terms with respect
thereto contemplated by Section 8.01(h) and approved in writing by the
Administrative Agent, such approval not to be unreasonably withheld or delayed,
has been entered into and become effective;

 

provided that, (i) with respect to sales, transfers or dispositions under clause
(b) or (e), and with respect to any net consideration received from any
transaction described in clause (c), at least 75% of the consideration therefor
shall consist of cash, (ii) prior to any sales, transfers or dispositions or
series of related sales, transfers or dispositions of assets of the type
included in the determination of the ABL Borrowing Base Amount or the FILO
Borrowing Base Amount or of the Equity Interests of any Subsidiary Loan Party
with assets of the type included in the determination of the ABL Borrowing Base
Amount or the FILO Borrowing Base Amount, in each case pursuant to this
Section 6.05 and with a value in excess of $50,000,000, (1) the Borrower shall
have delivered to Administrative Agent at least two (2) Business Days prior to
the consummation of any such sales, transfers or dispositions, an updated
Borrowing Base Certificate giving pro forma effect to such sales, transfers or
dispositions (as if such sales, transfers or dispositions occurred on such date
of delivery of the Borrowing Base Certificate) and demonstrating that, on a pro
forma basis, each of the Credit Extension Conditions shall be satisfied after
giving effect to such transaction and (2) no Event of Default shall have
occurred and be continuing and (iii) any sale, transfer or disposition of
Intellectual Property pursuant to this Section 6.05 that is reasonably necessary
in connection with the enforcement of any rights or remedies with respect to ABL
Priority Collateral, shall be made expressly subject to the ABL License and any
purchaser, assignee or other transferee thereof shall agree in writing (pursuant
to an agreement in form and substance reasonably satisfactory to Senior
Collateral Agent) to be bound by the ABL License.

 

SECTION 6.06.            Sale and Leaseback Transactions.  The Borrower will
not, and will not permit any of the Subsidiaries to, enter into any Sale and
Leaseback Transaction, except for Sale and Leaseback Transactions permitted by
and effected pursuant to Section 6.01(a)(ix), (xiv) or (xv) which do not result
in Liens other than Liens permitted pursuant to Section 6.02(a).

 

SECTION 6.07.            Hedging Agreements.  The Borrower will not, and will
not permit any of the Subsidiaries to, incur or at any time be liable with
respect to any monetary

 

146

--------------------------------------------------------------------------------



 

liability under any Hedging Agreements, unless such Hedging Agreements (i) are
entered into for bona fide hedging purposes of the Borrower, any Subsidiary Loan
Party (as determined in good faith by a member of the senior management of the
Borrower at the time such Hedging Agreement is entered into), (ii) correspond in
terms of notional amount, duration, currencies and interest rates, as
applicable, to Indebtedness of the Borrower or any Subsidiary Loan Party
permitted to be incurred under Section 6.01(a) or to business transactions of
the Borrower and the Subsidiary Loan Parties on customary terms entered into in
the ordinary course of business and (iii) do not exceed an amount equal to the
aggregate principal amount of the Senior Obligations and the Second Priority
Debt Obligations and the Split-Priority Term Loan Debt.

 

SECTION 6.08.            Restricted Payments; Certain Payments of Indebtedness.

 

(a)           The Borrower will not, nor will it permit any Subsidiary to,
declare or make, directly or indirectly, any Restricted Payment, except (i) the
Borrower may declare and pay dividends with respect to its common stock or
Qualified Preferred Stock payable solely in additional shares of its common
stock or Qualified Preferred Stock, or make cash payments in lieu of fractional
shares, (ii) Subsidiaries (other than those directly owned, in whole or part, by
the Borrower) may declare and pay dividends ratably with respect to their common
stock, (iii) the Borrower may declare and pay cash dividends with respect to its
common stock and effect repurchases, redemptions or other Restricted Payments
with respect to its common stock; provided that immediately prior and after
giving effect to any such payment no Default or Event of Default shall have
occurred and be continuing and, immediately after giving effect to any such
payment either (1) ABL Availability is greater than $450,000,000 or (2) (x) ABL
Availability is greater than $300,000,000, and (y) the Consolidated Fixed Charge
Coverage Ratio for the period of four consecutive fiscal quarters most recently
ended on or prior to the date of such payment, calculated on a pro forma basis
as if such payment were made on the first day of such period, shall not be less
than 1.00 to 1.00, (iv) the Borrower may pay cash dividends in an amount not to
exceed $80,000,000 in any fiscal year of the Borrower with respect to any
Preferred Stock of the Borrower; provided that (x) immediately prior and after
giving effect to any such payment, no Default or Event of Default shall have
occurred and be continuing and (y) only so long as a Financial Covenant
Effectiveness Period is then occurring, the Consolidated Fixed Charge Coverage
Ratio for the period of four consecutive fiscal quarters most recently ended on
or prior to the date of such payment, calculated on a pro forma basis as if such
payment were made on the last day of such period (and excluding any such
payments previously made pursuant to this clause during such four quarter period
but attributed for purposes of this calculation to the last day of a prior
period which day does not occur in such four quarter period) is not less than
the ratio applicable to such period of four fiscal quarters under Section 6.12,
(v) the Borrower and the Subsidiaries may make Restricted Payments consisting of
the repurchase or other acquisition of shares of, or options to purchase shares
of, capital stock of the Borrower or any of its Subsidiaries from employees,
former employees, directors or former directors of the Borrower or any
Subsidiary (or their permitted transferees), in each case pursuant to stock
option plans, stock plans, employment agreements or other employee benefit plans
approved by the board of directors of the Borrower; provided that no Default has
occurred and is continuing; and provided further that the aggregate amount of
such Restricted Payments made in any fiscal year of the Borrower shall not
exceed $10,000,000, (vi) the Subsidiaries may declare and pay cash dividends to
the Borrower; provided that the Borrower shall, within a reasonable time
following receipt of any such payment, use all of the proceeds thereof for a
purpose set forth in Section 5.10(a) or a

 

147

--------------------------------------------------------------------------------



 

Refinancing Amendment (including the payment of dividends required or permitted
pursuant to this Section 6.08(a)), (vii) the Borrower and the Subsidiaries may
declare and pay cash dividends with respect to the Equity Interests set forth on
Schedule 6.08(a) to the extent, and only to the extent, required pursuant to the
terms of such Equity Interests or any other agreement in effect on the Closing
Date and (viii) so long as no Default or Event of Default has occurred and is
continuing or would result therefrom, the Borrower may redeem or repurchase
shares of the Borrower’s and/or its Subsidiaries’ (including Rite Aid Lease
Management Company’s) Preferred Stock (A) solely with Net Cash Proceeds received
by the Borrower from issuances of its common stock after the Closing Date,
provided that any such repurchase or redemption is effected within 150 days
after the receipt of such proceeds or (B) with other funds available to the
Borrower if, immediately prior and after giving effect to any such redemption or
repurchase no Default or Event of Default shall have occurred and be continuing
and, immediately after giving effect to any such redemption or repurchase either
(1) ABL Availability is greater than $450,000,000, or (2) (x) ABL Availability
is greater than $300,000,000, and (y) the Consolidated Fixed Charge Coverage
Ratio for the period of four consecutive fiscal quarters most recently ended on
or prior to the date of such redemption or repurchase, calculated on a pro forma
basis as if such redemption or repurchase were made on the first day of such
period, shall not be less than 1.00 to 1.00.

 

(b)           The Borrower will not, nor will it permit any Subsidiary to, make
or agree to pay or make, directly or indirectly, any payment or other
distribution (whether in cash, securities or other property) of or in respect of
principal of or interest on any Indebtedness, or any payment or other
distribution (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Indebtedness (which,
for purposes of this Section 6.08(b), shall include any Indebtedness incurred
pursuant to any of clauses (i) through (xxi) of Section 6.01(a)), except:

 

(i)            payments or prepayments or exchanges of Indebtedness (including
Refinancing Indebtedness) created under the Senior Loan Documents (including any
Refinancing Amendment executed in accordance with Section 6.01(c)) and
prepayments, repurchases or redemptions of Additional Senior Debt made in
accordance with Section 2.11(d);

 

(ii)           payments of regularly scheduled interest and principal payments
as and when due in respect of any Indebtedness permitted pursuant to
Section 6.01(a);

 

(iii)          prepayments of Indebtedness permitted pursuant to clause (vii),
(viii) or (ix) of Section 6.01(a) with the proceeds of, or in exchange
for, Indebtedness permitted pursuant to clause (vii), (viii) or (ix) of
Section 6.01(a), respectively;

 

(iv)          (x) payments of secured Indebtedness that becomes due as a result
of the voluntary sale or transfer of the property or assets securing such
Indebtedness and (y) payments of Indebtedness that becomes due as a result of
the voluntary sale or transfer of the property or assets, provided that
immediately prior and after giving effect to any such payment described in this
clause (y), (i) no Default or Event of Default shall have

 

148

--------------------------------------------------------------------------------



 

occurred and be continuing and (ii) the Borrower shall have ABL Availability of
more than $365,000,000;

 

(v)           Optional Debt Repurchases of Indebtedness provided that
immediately prior and after giving effect to any such Optional Debt Repurchases,
(i) no Default or Event of Default shall have occurred and be continuing and
(ii) the Borrower shall have ABL Availability of more than $365,000,000;

 

(vi)          repurchases, exchanges, redemptions or prepayments of Indebtedness
for consideration consisting solely of common stock of the Borrower or Qualified
Preferred Stock or with Net Cash Proceeds from the substantially contemporaneous
issuance of common stock or Qualified Preferred Stock of the Borrower or cash
payments in lieu of fractional shares;

 

(vii)         prepayments of Capital Lease Obligations in connection with the
sale, closing or relocation of Stores;

 

(viii)        prepayments, redemptions and exchanges of Indebtedness in
connection with the incurrence of Refinancing Indebtedness permitted pursuant to
Section 6.01(a)(ii), 6.01(a)(x), 6.01(a)(xviii), 6.01(a)(xix) and 6.01(a)(xx);

 

(ix)          prepayments of Indebtedness permitted pursuant to
Section 6.01(a)(iii); provided that if such Indebtedness is subject to
subordination provisions, such prepayment is permitted thereunder; and

 

(x)           (1) prepayments, repurchases or redemptions of Escrow Notes in the
event (A) the conditions applicable to release of the proceeds of such Escrow
Notes are not satisfied or (B) in the case of Escrow Notes issued by the
Borrower, the Borrower is required to redeem such Escrow Notes as a result of
the failure to consummate a proposed Business Acquisition, (2) prepayments,
repurchases or redemptions of Indebtedness permitted under Section 6.01(a)(xx),
(3) repayments, prepayments, repurchases or redemptions of (I) Indebtedness of
the Borrower or any Subsidiary incurred under clauses (ii), (v), (vii),
(viii) or (xviii) of Section 6.01(a) with the proceeds of Escrow Notes or
(II) Indebtedness of the Borrower or any Subsidiary incurred under clauses
(iv) or (x) of Section 6.01(a) with the proceeds of Escrow Notes, so long as,
after giving effect to such repayment, prepayment, repurchase or redemption
under this subclause (II), such Escrow Notes would satisfy the definition of
“Refinancing Indebtedness” other than the requirements of clause (xi) of the
first proviso thereto after giving effect to the satisfaction of any conditions
related to such Escrow Notes, in the case of each of the foregoing subclauses
(I) and (II)  in connection with a proposed Business Acquisition to the extent
such proceeds are not applied to consummate such proposed Business Acquisition
and (4) repayments, prepayments, repurchases or redemptions of any Indebtedness
of the Borrower or any Subsidiary incurred under clauses (ii), (vii), (viii) or
(xviii) of Section 6.01(a) with insurance proceeds or the proceeds of asset
sales to the extent such proceeds are required to be applied to repay such
Indebtedness under the terms of the documentation governing such Indebtedness.

 

149

--------------------------------------------------------------------------------



 

SECTION 6.09.            Transactions with Affiliates.  The Borrower will not,
and will not permit any Subsidiary to, directly or indirectly, sell, lease or
otherwise transfer any property or assets to, or purchase, lease or otherwise
acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except:

 

(a)           payment of compensation to directors, officers, and employees of
the Borrower or any of the Subsidiaries in the ordinary course of business;

 

(b)           payments in respect of transactions required to be made pursuant
to agreements or arrangements in effect on the Closing Date and set forth on
Schedule 6.09;

 

(c)           transactions involving the acquisition of inventory in the
ordinary course of business; provided that (i) the terms of such transaction are
(A) set forth in writing, (B) in the best interests of the Borrower or such
Subsidiary, as the case may be, and (C) no less favorable to the Borrower or
such Subsidiary, as the case may be, than those that could be obtained in a
comparable arm’s length transaction with a Person that is not an Affiliate of
the Borrower or a Subsidiary and, (ii) if such transaction involves aggregate
payments or value in excess of $75,000,000, the board of directors of the
Borrower (including a majority of the disinterested members of the board of
directors) approves such transaction and, in its good faith judgment, believes
that such transaction complies with clauses (i)(B) and (C) of this paragraph;

 

(d)           (i) transactions between or among the Borrower and/or one or more
Subsidiaries and (ii) sales of Securitization Assets to Securitization Vehicles
in Securitizations permitted by Sections 6.01 and 6.05;

 

(e)           [reserved]; and

 

(f)            any other Affiliate transaction not otherwise permitted pursuant
to this Section 6.09; provided that (i) the terms of such transaction are
(A) set forth in writing, (B) in the best interests of the Borrower or such
Subsidiary, as the case may be, and (C) no less favorable to the Borrower or
such Subsidiary, as the case may be, than those that could be obtained in a
comparable arm’s length transaction with a Person that is not an Affiliate of
the Borrower or a Subsidiary, (ii) if such transaction involves aggregate
payments or value in excess of $25,000,000 in any consecutive 12-month period,
the board of directors of the Borrower (including a majority of the
disinterested members of the board of directors) approves such transaction and,
in its good faith judgment, believes that such transaction complies with clauses
(i)(B) and (C) of this paragraph and (iii) if such transaction (other than any
transaction necessary for the redemption or exchange of the Borrower’s Series G
Preferred Stock or Series H Preferred Stock) involves aggregate payments or
value in excess of $50,000,000 in any consecutive 12-month period, the Borrower
obtains a written opinion from an independent investment banking firm or
appraiser of national prominence, as appropriate, to the effect that such
transaction is fair to the Borrower or such Subsidiary, as the case may be, from
a financial point of view.

 

SECTION 6.10.            Restrictive Agreements.

 

(a)           The Borrower will not, and will not permit any Subsidiary to,
enter into any agreement which imposes a limitation on the incurrence by the
Borrower and the Subsidiaries of Liens that (i) would restrict any Subsidiary
from granting Liens on any of its

 

150

--------------------------------------------------------------------------------



 

assets (including assets in addition to the then-existing Collateral, to secure
the Senior Obligations and the Second Priority Obligations) or (ii) is more
restrictive, taken as a whole, than the limitation on Liens set forth in this
Agreement except, in each case, (A)(u) the Senior Loan Documents, (v) agreements
with respect to Indebtedness secured by Liens permitted by
Section 6.02(a) restricting the ability to transfer or grant Liens on the assets
securing such Indebtedness, (w) agreements with respect to Second Priority Debt
(1) containing provisions described in clauses (i) and/or (ii) above that are
not materially more restrictive, taken as whole, than those of this Agreement
(2) requiring that such Indebtedness be secured by assets in respect of which
Liens are granted to secure other Indebtedness (provided that in the case of any
such assets subject to a Senior Lien, such Indebtedness will be required to be
secured only with a Second Priority Lien); provided, however, that the Second
Priority Debt Documents relating to any such Indebtedness may not contain terms
requiring any Liens be granted with respect to Collateral consisting of cash or
Permitted Investments pledged pursuant to Section 2.05(n) of this Agreement or
Section 8 of the Senior Subsidiary Guarantee Agreement or otherwise required to
be provided upon the occurrence of a default under any bank credit facility to
secure obligations in respect of letters of credit issued thereunder,
(x) agreements with respect to Additional Senior Debt (1) containing provisions
described in clauses (i) and/or (ii) above that are not materially more
restrictive, taken as a whole, than those of this Agreement or (2) requiring
that such Indebtedness be secured by assets in respect of which Liens are
granted to secure other Indebtedness; provided, however, that the Additional
Senior Debt Documents relating to any such Indebtedness may not contain terms
requiring any Liens be granted with respect to Collateral consisting of cash or
Permitted Investments pledged pursuant to Section 2.05(n) of this Agreement or
Section 8 of the Senior Subsidiary Guarantee Agreement or otherwise required to
be provided upon the occurrence of a default under any bank credit facility to
secure obligations in respect of letters of credit issued thereunder,
(y) agreements with respect to unsecured Indebtedness governed by indentures or
by credit agreements or note purchase agreements with institutional investors
permitted by this Agreement containing terms that are not materially more
restrictive, taken as a whole, than those of this Agreement, and (z) agreements
with respect to Split-Priority Term Loan Debt permitted by this Agreement
containing terms no more restrictive, taken as a whole, than those of this
Agreement, (B) customary restrictions contained in purchase and sale agreements
limiting the transfer of or granting of Liens on the subject assets pending
closing, (C) customary non-assignment provisions in leases and other contracts
entered into in the ordinary course of business, (D) pursuant to applicable law,
(E) agreements in effect as of the Closing Date and not entered into in
contemplation of the transactions effected on such date hereunder, (F) the
Existing Non-Guaranteed Indentures, in each case when originally entered into,
(G) any restriction existing under agreements relating to assets acquired by the
Borrower or a Subsidiary in a transaction permitted hereby; provided that such
agreements existed at the time of such acquisition, were not put into place in
anticipation of such acquisition and are not applicable to any assets other than
assets so acquired, (H) any restriction existing under any agreement of a Person
acquired as a Subsidiary pursuant to Section 6.03 or Section 6.04(a)(xiii);
provided that any such agreement existed at the time of such acquisition, was
not put into place in anticipation of such acquisition and was not applicable to
any Person or assets other than the Person or assets so acquired, (I) customary
restrictions and conditions contained in agreements relating to Securitizations
permitted hereunder, provided that such restrictions and conditions apply only
to Securitization Vehicles and to the Securitization Assets that are subject to
such Securitizations, (J) restrictions imposed under the Eagle Acquisition
Agreement with respect to

 

151

--------------------------------------------------------------------------------



 

(x) certain receivables and proceeds thereof held by Persons acquired under the
Eagle Acquisition Agreement and (y) the Eagle Intercompany Obligations and
(K) restrictions under the documentation governing any Escrow Notes issued by an
Escrow Notes Issuer on the ability of an Escrow Notes Issuer to grant Liens on,
or otherwise encumber, the proceeds of such Escrow Notes after issuance thereof
and prior to the earlier to occur of (i) the satisfaction or waiver of the
conditions under such documentation as contemplated in clause (i) of the
definition of “Escrow Notes” or (ii) the mandatory redemption or prepayment of
such Escrow Notes as contemplated in clause (ii) of the definition of “Escrow
Notes” if such conditions are not satisfied by the date specified in such
documentation.

 

(b)           The Borrower will not, and will not permit any Subsidiary to,
enter into or suffer to exist or become effective any consensual encumbrance or
restriction on the ability of any Subsidiary to (i) make Restricted Payments in
respect of any Equity Interests of such Subsidiary held by, or pay any
Indebtedness owed to, the Borrower or any other Subsidiary, (ii) make any
Investment in the Borrower or any other Subsidiary, or (iii) transfer any of its
assets to the Borrower or any other Subsidiary, except for (A) any restriction
existing under (1) the Senior Loan Documents or existing on the Closing Date
under the Existing Non-Guaranteed Indentures, (2) the indenture or agreement
governing any Refinancing Indebtedness in respect of Indebtedness set forth in
clause (1) above or (3) agreements with respect to Indebtedness permitted by
this Agreement containing provisions described in clauses (i), (ii) and
(iii) above that are not materially more restrictive, taken as a whole, than
those of this Agreement, (B) customary non-assignment provisions in leases and
other contracts entered into in the ordinary course of business, (C) as required
by applicable law, (D) customary restrictions contained in purchase and sale
agreements limiting the transfer of the subject assets pending closing, (E) any
restriction existing under agreements relating to assets acquired by the
Borrower or a Subsidiary in a transaction permitted hereby; provided that such
agreements existed at the time of such acquisition, were not put into place in
anticipation of such acquisition and are not applicable to any assets other than
assets so acquired, (F) any restriction existing under any agreement of a Person
acquired as a Subsidiary pursuant to Section 6.03 or Section 6.04(a)(xiii);
provided any such agreement existed at the time of such acquisition, was not put
into place in anticipation of such acquisition and was not applicable to any
Person or assets other than the Person or assets so acquired, (G) agreements
with respect to Indebtedness secured by Liens permitted by Section 6.02 that
restrict the ability to transfer the assets securing such Indebtedness,
(H) customary restrictions and conditions contained in agreements relating to
Securitizations permitted hereunder, provided that such restrictions and
conditions apply only to Securitization Vehicles and to the Securitization
Assets that are subject to such Securitizations, (I) restrictions imposed under
the Eagle Acquisition Agreement with respect to (x) certain receivables and
proceeds thereof held by Persons acquired under the Eagle Acquisition Agreement
and (y) the Eagle Intercompany Obligations and (J) restrictions under the
documentation governing any Escrow Notes issued by an Escrow Notes Issuer on the
ability of an Escrow Notes Issuer to make Restricted Payments or Investments
with, or transfers of, the proceeds of such Escrow Notes after issuance thereof
and prior to the earlier to occur of (i) the satisfaction or waiver of the
conditions under such documentation as contemplated in clause (i) of the
definition of “Escrow Notes” or (ii) the mandatory redemption or prepayment of
such Escrow Notes as contemplated in clause (ii) of the definition of “Escrow
Notes” if such conditions are not satisfied by the date specified in such
documentation.

 

152

--------------------------------------------------------------------------------



 

SECTION 6.11.            Amendment of Material Documents.

 

(a)           The Borrower will not, nor will it permit any Subsidiary to,
amend, modify or waive any Second Priority Collateral Document or any of its
rights thereunder without the consent of the Collateral Agent and the
Administrative Agent, other than modifications to such agreements in connection
with (i) the joinder of additional Subsidiary Loan Parties effected by the
execution of supplements to such agreements, (ii) the inclusion of
(A) additional Second Priority Debt permitted pursuant to
Section 6.01(a)(vii) constituting Secured Obligations (as defined in the form of
Second Priority Subsidiary Security Agreement attached to this Agreement as of
the Closing Date), or (B) Additional Senior Debt Obligations under such
agreements and (iii) amendments required to permit the security arrangements
relating to Permitted Split-Priority Term Loan Debt (including the priority of
Liens securing obligations with respect to Split-Priority Term Loan Debt) that
are not materially adverse to the Senior Loan Secured Parties.  The Borrower
will not, nor will it permit any Subsidiary to, amend, modify or waive any
instrument governing any Additional Senior Debt Obligations or any related
security documents, or any of its rights under any of the foregoing, in each
case without the consent of the Collateral Agent and the Administrative Agent,
other than amendments, modifications and waivers that are not materially adverse
to the interests of the Lenders or amendments or other modifications to
implement any Refinancing Indebtedness and Split-Priority Implementing
Agreements, in each case otherwise permitted by this Agreement.

 

(b)           The Borrower will not, and will not permit any Subsidiary party to
the Intercompany Inventory Purchase Agreement to, amend, terminate, or otherwise
modify the Intercompany Inventory Purchase Agreement in any manner materially
adverse to the Lenders or their interests under the Senior Loan Documents
without the prior written approval of the Administrative Agent; provided,
however, that the foregoing shall not limit the Borrower’s responsibilities
pursuant to Section 3.2 of the Intercompany Inventory Purchase Agreement.

 

SECTION 6.12.            Consolidated Fixed Charge Coverage Ratio.  The Borrower
will not permit the Consolidated Fixed Charge Coverage Ratio for the period of
four consecutive fiscal quarters most recently ended on or prior to any day
during a Financial Covenant Effectiveness Period to be less than 1.00 to 1.00.

 

SECTION 6.13.            Restrictions on Asset Holdings by the Borrower.  The
Borrower will not at any time:

 

(a)           make or hold any Investments other than investments in the Equity
Interests of the Subsidiaries (including any distributions or other assets
received in respect thereto), intercompany advances to Subsidiaries and
Investments permitted by clause (c) below and Investments consisting of any
unsecured Guarantee of any obligations of any Subsidiary in the ordinary course
of business (to the extent such obligations of such Subsidiary are not
prohibited from being incurred hereunder);

 

(b)           acquire or hold any Stores, other capital assets, inventory or
accounts receivable, other than (x) any real estate which the Borrower holds
only as lessor and which is leased and operated by another Person and (y) de
minimis business assets maintained in the ordinary course of business; or

 

153

--------------------------------------------------------------------------------



 

(c)           acquire or hold cash, cash equivalents, Permitted Investments or
balances in bank accounts, other than such amounts as are reasonably anticipated
(at the time so acquired or held) to be utilized within five Business Days for
any purpose not prohibited under this Agreement; or

 

(d)           grant any Lien on any of its assets to secure any Indebtedness
(other than assets that, substantially concurrently with the incurrence of such
Indebtedness, become Collateral on which a Lien is granted to the Senior
Collateral Agent pursuant to one or more Senior Collateral Documents to secure
the Senior Loan Obligations, with the same priority then contemplated for
similar assets of the Subsidiary Loan Parties under the Senior Subsidiary
Security Agreement).

 

SECTION 6.14.            Corporate Separateness.  The Borrower will, and will
cause each Subsidiary to, take all necessary steps to maintain its identity as a
separate legal entity from other Persons and to make it manifest to third
parties that it is an entity with assets and liabilities distinct from those of
each of other Person.

 

SECTION 6.15.            Cash Management.  At any time any Revolving Loans are
outstanding, the Borrower shall not, and shall not permit any Subsidiary to,
permit cash on hand (including the proceeds of any Loans) in an aggregate amount
in excess of $200,000,000 to accumulate and be maintained in the Deposit
Accounts of the Borrower and its Subsidiaries, provided, that, for purposes
hereof, “cash on hand” shall exclude the following: (i) “store” cash, cash in
transit between stores and local Deposit Accounts and cash receipts from sales
in the process of inter-account transfers, in each case as a result of the
ordinary course operations of the Loan Parties, (ii) cash necessary for the Loan
Parties and their Subsidiaries to satisfy the current liabilities incurred by
such Loan Parties and their Subsidiaries in the ordinary course of their
businesses and without acceleration of the satisfaction of such current
liabilities, (iii) the Net Cash Proceeds received in respect of a Prepayment
Event described in clause (a) or (b) of the definition of “Prepayment Event” for
which the Borrower is permitted to apply such Net Cash Proceeds as a
reinvestment to acquire real property, equipment or other tangible assets
pursuant to Section 2.11(c) or any equivalent provision under any Additional
Senior Debt Document, (iv) cash proceeds of Refinancing Indebtedness not yet
applied to Refinance the applicable Refinanced Debt in accordance with clause
(xi) of the first proviso in the definition of the term “Refinancing
Indebtedness”, (v) cash proceeds of Refinancing Indebtedness to the extent that
the applicable Refinanced Debt consists of unused Revolving Commitments that
have been terminated in connection with the issuance of such Refinancing
Indebtedness, (vi) cash held in any Deposit Account relating to any
Securitization or Factoring Transaction, (vii) cash collateral required to be
deposited pursuant to Section 2.05(n) or otherwise to cash collateralize letters
of credit in accordance with the applicable loan or letter of credit documents,
(viii) cash held in any Deposit Account of the Loan Parties which is (or, will
be, following the date which is 60 days after the Closing Date) under the sole
dominion and control of the Collateral Agent if the Collateral Agent has
exclusive rights of withdrawal with respect to such Deposit Accounts and
(ix) cash proceeds of Escrow Notes or Indebtedness incurred under clauses (ii),
(vii), (viii) or (xviii) of Section 6.01 in connection with a proposed Business
Acquisition during the period commencing on the date of receipt thereof and
ending on the date that is 45 days after the abandonment of such proposed
Business Acquisition (it being understood that such cash proceeds may be held in
a separate account and shall not constitute Collateral during such period

 

154

--------------------------------------------------------------------------------



 

prior to the earlier to occur of (x) the consummation of such proposed Business
Acquisition and (y) the date that is 45 days after the abandonment of such
proposed Business Acquisition).

 

SECTION 6.16.            Use of Proceeds.  The Borrower shall not, and shall not
permit any Subsidiary to, (x) use the proceeds of any Loan or Letter of Credit,
or lend, contribute or otherwise make available such proceeds to any Subsidiary,
joint venture partner or other Person, to fund any activities of or business
with any Sanctioned Person or Sanctioned Entity that, at the time of such
funding, is the target of Sanctions, or in any other manner that will result in
a violation by any party hereto (including any Person participating in the
transaction, whether as Lender, an Arranger, Administrative Agent, Issuing Bank,
Swingline Lender, or otherwise) of Sanctions or (y) use the proceeds of any Loan
or Letter of Credit in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Sanctions or Anti-Corruption Laws or an any other
manner that would violate any Anti-Corruption Laws.

 

ARTICLE VII

 

Events of Default

 

SECTION 7.01.            Events of Default.

 

If any of the following events (“Events of Default”) shall occur:

 

(a)           the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at the date
fixed for prepayment thereof;

 

(b)           the Borrower shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement or any other Senior Loan Document, when
and as the same shall become due and payable, and such failure shall continue
unremedied for a period of five days;

 

(c)           any representation or warranty made or deemed made by or on behalf
of the Borrower or any Subsidiary Loan Party in or in connection with any Senior
Loan Document or any amendment or modification thereof or waiver thereunder, or
in any report, certificate, financial statement or other document furnished
pursuant to or in connection with any Senior Loan Document or any amendment or
modification thereof or waiver thereunder, shall prove to have been incorrect in
any material respect when made or deemed made;

 

(d)           the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02(a), 5.10, 5.11, 5.15, 5.16 or
5.18 or in Article VI;

 

(e)           any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in any Senior Loan Document (other than those
specified in clause (a), (b) or (d) of this Article), and such failure shall
continue unremedied (i) in the case of covenants contained in Section 5.08, for
five days, (ii) in the case of covenants contained in Sections 5.01 and 5.02(b),
(c) and (f), for 10 days and (iii) in the case of any other covenant, for a
period of

 

155

--------------------------------------------------------------------------------



 

20 days, in each case after notice thereof has been delivered by the
Administrative Agent to the Borrower (which notice shall be given promptly at
the request of any Lender);

 

(f)            the Borrower or any Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, including any obligation to reimburse letter of credit
obligations or to post cash collateral with respect thereto, when and as the
same shall become due and payable or within any applicable grace period;

 

(g)           any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (g) shall not apply to Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness; provided further that this clause (g) shall
not apply to any mandatory repurchase offer or other mandatory repurchase,
redemption or prepayment obligation of the Borrower or any Escrow Notes Issuer
that may arise under (x) Convertible Debt to the extent that the making of such
mandatory repurchase by the Borrower is otherwise permitted under this Agreement
or (y) the Escrow Notes to the extent required in connection with a failure to
satisfy the conditions to release of the proceeds of such Escrow Notes;

 

(h)           an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Borrower or any Subsidiary, or of a substantial part of its
assets, under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Borrower or any Subsidiary or for a substantial part of its assets, and, in any
such case, such proceeding or petition shall continue undismissed for 60 days or
an order or decree approving or ordering any of the foregoing shall be entered;

 

(i)            the Borrower or any Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely manner, any proceeding or petition described in
clause (h) of this Article, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
the Borrower or any Subsidiary or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) take any action for the purpose of effecting any of the
foregoing;

 

(j)            the Borrower or any Subsidiary shall become unable to, or admits
in writing its inability or fails to, generally pay its debts as they become
due;

 

156

--------------------------------------------------------------------------------



 

(k)           one or more judgments for the payment of money in an aggregate
amount in excess of $75,000,000 shall be rendered against the Borrower, any
Subsidiary or any combination thereof (to the extent not covered by insurance as
to which the insurer has been notified of such judgment or order and has not
denied coverage) and the same shall remain undischarged for a period of
30 consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of the Borrower or any Subsidiary to enforce any such judgment;

 

(l)            (i) the Borrower or any ERISA Affiliate shall fail to pay when
due an amount or amounts aggregating in excess of $15,000,000 which it shall
have become liable to pay under Section 302 or Title IV of ERISA; or notice of
intent to terminate a Plan shall be filed under Title IV of ERISA by the
Borrower or any ERISA Affiliate, any plan administrator or any combination of
the foregoing; or the PBGC shall institute proceedings under Title IV of ERISA
to terminate, to impose liability (other than for premiums under Section 4007 of
ERISA) in respect of, or to cause a trustee to be appointed to administer, any
Plan; or a condition shall exist by reason of which the PBGC would be entitled
to obtain a decree adjudicating that any Plan must be terminated; or there shall
occur a complete or partial withdrawal from, or a default, within the meaning of
Section 4219(c)(5) of ERISA, with respect to, one or more Multiemployer Plans
which could cause the Borrower and/or one or more ERISA Affiliates to incur a
current payment obligation in excess of $75,000,000; or (ii) any other ERISA
Event shall have occurred that, in the opinion of the Required Lenders, when
taken together with all other ERISA Events that have occurred, could reasonably
be expected to result in liability of the Borrower, the ERISA Affiliates and the
Subsidiaries in an aggregate amount exceeding $75,000,000;

 

(m)          (i) any Lien purported to be created under any Senior Collateral
Document shall cease to be a valid and perfected Lien on any material portion of
the Collateral, with the priority required by the Senior Loan Documents, except
as a result of the sale or other disposition of the applicable Collateral in a
transaction permitted under the Senior Loan Documents, or the Borrower or any
Subsidiary shall so assert in writing, or (ii) any Senior Loan Document shall
become invalid, or the Borrower or any Subsidiary shall so assert in writing;

 

(n)           a Change in Control shall occur; or

 

(o)           any Subsidiary Loan Party shall amend or revoke any instruction in
the Government Lockbox Account Agreement to any Government Lockbox Account Bank
in respect of a Government Lockbox Account unless (i) the Administrative Agent
shall have given its prior written consent or (ii) the Government Lockbox
Account is then under the control of any other Person pursuant to Section 5.16;

 

then, and in every such event (other than an event with respect to the Borrower
or any Subsidiary Loan Party described in clause (h) or (i) of this Article),
and at any time thereafter during the continuance of such event, the
Administrative Agent may, and at the request of the Required Lenders shall, by
notice to the Borrower, take any of the following actions, at the same or
different times:  (i) terminate the Commitments, and thereupon the Commitments
shall terminate immediately, and (ii) declare the Loans then outstanding to be
due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due

 

157

--------------------------------------------------------------------------------



 

and payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower; and in case of any event with
respect to the Borrower or any Subsidiary Loan Party described in clause (h) or
(i) of this Article, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.

 

SECTION 7.02.            Application of Proceeds.  Subject to the provisions of
the applicable Intercreditor Agreements and Section 7.03 of the Senior
Subsidiary Security Agreement, after the occurrence and during the continuance
of (i) any Cash Sweep Period, or (ii) any Event of Default and acceleration of
the Senior Loan Obligations, all proceeds realized from any Loan Party or on
account of any Collateral owned by a Loan Party or any payments in respect of
any Senior Loan Obligations and all proceeds of the Collateral, shall be applied
in the following order:

 

(a)           FIRST, ratably to pay the Senior Loan Obligations in respect of
any fees, expenses, indemnities and other amounts (including (x) fees, expenses,
indemnities and other amounts accrued after the commencement of any Bankruptcy
Proceeding, whether or not allowed in such Bankruptcy Proceeding, (y) fees,
charges and disbursements of counsel to the Administrative Agent, and
(z) Permitted Overadvances and any interest in respect thereof) then due to the
Administrative Agent, Collateral Agent and Senior Collateral Agent and their
Affiliates until paid in full;

 

(b)           SECOND, to payment of that portion of the Senior Loan Obligations
constituting fees, expenses, indemnities and other amounts (other than
principal, interest, and Letter of Credit fees owed to the Lenders in their
capacity as such) payable to the Lenders and the Issuing Banks (including
(x) such fees, expenses, indemnities and other amounts accrued after the
commencement of any Bankruptcy Proceeding, whether or not allowed in such
Bankruptcy Proceeding and (y) fees, charges and disbursements of counsel to the
respective Lenders and Issuing Banks arising under the Loan Documents), ratably
among the applicable Lenders (including the Swingline Lender) and the Issuing
Banks in proportion to the respective amounts described in this clause SECOND
payable to them;

 

(c)           THIRD, ratably to pay fees and interest (including default
interest and Letter of Credit fees and specifically including interest and
Letter of Credit fees accrued after the commencement of any Bankruptcy
Proceeding, whether or not allowed in such Bankruptcy Proceeding) accrued in
respect of the Senior Loan Obligations (other than (x) the FILO Loans and (y) to
the extent interest thereon is paid under clause FIRST above, Permitted
Overadvances) until paid in full, ratably among the applicable Lenders in
proportion to the respective amounts described in this clause THIRD payable to
them;

 

(d)           FOURTH, ratably to pay interest (including default interest and
specifically including interest accrued after the commencement of any Bankruptcy
Proceeding, whether or not allowed in such Bankruptcy Proceeding) accrued in
respect of the FILO Loans, until paid in

 

158

--------------------------------------------------------------------------------



 

full, ratably among the applicable Lenders in proportion to the respective
amounts described in this clause FOURTH payable to them;

 

(e)           FIFTH, to pay principal due in respect of the Swingline Loans
until paid in full;

 

(f)            SIXTH, ratably to pay principal due in respect of the Loans
(other than FILO Loans), until paid in full, ratably among the applicable
Lenders in proportion to the respective amounts described in this clause SIXTH
payable to them;

 

(g)           SEVENTH, to the Administrative Agent, to be held by the
Administrative Agent, for the ratable benefit of the Issuing Banks and the
Revolving Lenders, as cash collateral in such amounts as required by the terms
of this Agreement until paid in full;

 

(h)           EIGHTH, ratably to pay principal due in respect of FILO Loans,
until paid in full, ratably among the applicable Lenders in proportion to the
respective amounts described in this clause EIGHTH payable to them;

 

(i)            NINTH, ratably to pay outstanding Senior Loan Obligations in
respect of Senior Cash Management Services (x) provided by the Administrative
Agent or its Affiliates or (y) provided by any other Person, provided that such
Person has complied with the requirements set forth in the definition of “Senior
Loan Bank Product Liabilities”, ratably among the applicable Senior Loan Secured
Parties in proportion to the respective amounts described in this clause NINTH
payable to them;

 

(j)            TENTH, ratably to pay outstanding Senior Loan Obligations in
respect of Senior Bank Products and other outstanding Senior Loan Bank Product
Liabilities (other than Senior Cash Management Services) (x) provided by the
Administrative Agent or its Affiliates or (y) provided by any other Person,
provided that such Person has complied with the requirements set forth in the
definition of “Senior Loan Bank Product Liabilities”, ratably among the
applicable Senior Loan Secured Parties in proportion to the respective amounts
described in this clause TENTH payable to them;

 

(k)           ELEVENTH, ratably to pay any remaining outstanding Senior Loan
Obligations in respect of Senior Cash Management Services, Senior Bank Products
and other outstanding Senior Loan Bank Product Liabilities, ratably among the
applicable Senior Loan Secured Parties in proportion to the respective amounts
described in this clause ELEVENTH payable to them;

 

(l)            TWELFTH, to pay any other Senior Loan Obligations due to the
Secured Loan Parties, until paid in full, ratably among the applicable Senior
Loan Secured Parties in proportion to the respective amounts described in this
clause TWELFTH payable to them; and

 

(m)          THIRTEENTH, the balance, if any, after all of the Senior Loan
Obligations have been indefeasibly paid in full, to the Borrower or as otherwise
required by applicable law.

 

Notwithstanding anything in the foregoing to the contrary, Excluded Swap
Obligations with respect to any Loan Party shall not be paid with proceeds
received from such Loan Party or its assets, but appropriate adjustments shall
be made with respect to proceeds received from other Loan Parties to preserve
the allocations to the Senior Loan Obligations otherwise set forth in this

 

159

--------------------------------------------------------------------------------



 

Section 7.02.  Amounts used to provide cash collateral pursuant to clause
SEVENTH above shall be applied to satisfy amounts owing in respect of the
obligations so Cash Collateralized and any amounts that remain on deposit as
cash collateral after all such obligations have been satisfied shall be applied
to the other Senior Loan Obligations, if any, in the order set forth above.

 

ARTICLE VIII

 

Rights of Agents

 

SECTION 8.01.            Appointment and Authority of Agents.

 

(a)           Each of the Lenders and the Issuing Banks hereby irrevocably
appoints Bank of America to act on its behalf as the Administrative Agent
hereunder and under the other Senior Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Article VIII are solely for the benefit of the
Administrative Agent, the other Agents, the Lenders, the Swingline Lender and
the Issuing Banks, and the Borrower shall not have rights as a third party
beneficiary of any of such provisions.  It is understood and agreed that the use
of the term “agent” herein or in any other Senior Loan Documents (or any other
similar term) with reference to the Administrative Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.

 

(b)           Bank of America shall also act as the Collateral Agent and Senior
Collateral Agent under the Senior Loan Documents, and each of the Lenders
(including in its capacities as a potential counterparty to a Senior Cash
Management Agreement and/or provider of Senior Bank Products) and the Issuing
Banks hereby irrevocably appoints and authorizes Bank of America to act as the
agent of such Lender and the Issuing Banks in such capacities for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Loan Parties to secure any of the Senior Loan Obligations, together with
such powers and discretion as are reasonably incidental thereto.  In this
connection, Bank of America in its capacities as Collateral Agent and Senior
Collateral Agent and any co-agents, sub-agents and attorneys-in-fact appointed
by the Collateral Agent or Senior Collateral Agent pursuant to the terms hereof
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof granted under the Senior Collateral Documents, or for exercising any
rights and remedies thereunder at the direction of the Collateral Agent or the
Senior Collateral Agent, as applicable), shall be entitled to the benefits of
all provisions of this Article VIII and Article IX (including Section 9.03(c),
as though such co-agents, sub-agents and attorneys-in-fact were the “Collateral
Agent” and/or the “Senior Collateral Agent” under the Senior Loan Documents) as
if set forth in full herein with respect thereto.

 

SECTION 8.02.            Rights as a Lender.  Each financial institution serving
as an Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not an
Agent, and such financial institutions and their Affiliates may accept deposits
from, lend money to, own securities of, act as the

 

160

--------------------------------------------------------------------------------



 

financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or any Affiliate of any
of the foregoing as if they were not Agents hereunder and without any duty to
account therefor to the Lenders.

 

SECTION 8.03.                                   Exculpatory Provisions.  No
Agent shall have any duties or obligations except those expressly set forth in
the Senior Loan Documents.  Without limiting the generality of the foregoing,
(a) no Agent shall be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing, (b) no Agent
shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated by the Senior Loan Documents that such Agent is required to
exercise in writing by the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary under the circumstances as provided in
Section 9.02); provided that no Agent shall be required to take any action that,
in its opinion or the opinion of its counsel, may expose such Agent to liability
or that is contrary to any Senior Loan Document or applicable law, including for
the avoidance of doubt any action that may be in violation of the automatic stay
under any Debtor Relief Law or that may effect a forfeiture, modification or
termination of property of a Defaulting Lender in violation of any Debtor Relief
Law and (c) except as expressly set forth in the Senior Loan Documents, no Agent
shall have any duty to disclose, and no Agent shall be liable for the failure to
disclose, any information relating to the Borrower or any of the Subsidiaries
that is communicated to or obtained by the financial institution serving as such
Agent or any of its Affiliates in any capacity.  No Agent shall be liable for
any action taken or not taken by it with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.02) or in the absence
of its own gross negligence or willful misconduct (as determined by a court of
competent jurisdiction by final and non-appealable judgment).  No Agent shall be
deemed to have knowledge of any Default unless and until written notice thereof
is given to such Agent by the Borrower, a Lender or an Issuing Bank, as
applicable, and no Agent shall be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Senior Loan Document, (ii) the contents of any certificate,
report or other document delivered thereunder or in connection therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth in any Senior Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of any Senior Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere in any Senior Loan Document, other than to
confirm receipt of items expressly required to be delivered to such Agent.

 

SECTION 8.04.                                   Reliance by the Agents. Each
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper Person.  Each Agent also may rely upon any statement made
to it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or an Issuing Bank, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or such Issuing Bank unless the Administrative Agent shall have received
notice to the contrary from such Lender or

 

161

--------------------------------------------------------------------------------



 

such Issuing Bank prior to the making of such Loan or the “issuance” (as such
term is defined in Section 4.02) of such Letter of Credit.  Any Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

SECTION 8.05.                                   Delegation of Duties.  Each
Agent may perform any and all of its duties and exercise any and all of its
rights and powers by or through any one or more sub-agents appointed by such
Agent.  Any Agent and any such sub-agent may perform any and all of its duties
and exercise any and all of its rights and powers through their Related
Parties.  The exculpatory provisions of this Article VIII shall apply to any
such sub-agent and to the Related Parties of any Agent and any such sub-agent,
and shall apply to their activities in connection with the syndication of the
credit facilities provided for herein as well as activities as an Agent.  No
Agent shall be responsible for the negligence or misconduct of any sub-agents
except to the extent that a court of competent jurisdiction determines in a
final and nonappealable judgment that such Agent acted with gross negligence or
willful misconduct in the selection of such sub-agents.

 

SECTION 8.06.                                   Resignation or Removal of an
Agent.

 

(a)                                 Subject to any limitations and requirements
set forth in the Senior Collateral Documents, any Agent may at any time give
notice of its resignation to the Lenders, the Issuing Banks and the Borrower. 
Upon receipt of any such notice of resignation, the Required Lenders shall have
the right, in consultation with the Borrower and with the consent of the
Required FILO Lenders (to the extent any FILO Loans shall be outstanding at such
time), to appoint a successor acting in the same capacity as the resigning
Agent, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States.  If no such
successor shall have been so appointed and shall have accepted such appointment
within thirty (30) days after the retiring Agent gives notice of its resignation
(or such earlier day as shall be agreed by the Required Lenders, and, if
applicable the Required FILO Lenders) (the “Resignation Effective Date”), then
the retiring Agent may (but shall not be obligated to) on behalf of the Lenders
and the Issuing Banks, appoint a successor Agent meeting the qualifications set
forth above; provided that in no event shall any such successor Agent be a
Defaulting Lender.  Whether or not a successor has been appointed, such
resignation shall become effective with such notice on the Resignation Effective
Date.

 

(b)                                 If the Person serving as an Agent is a
Defaulting Lender pursuant to clause (d) of the definition thereof, the Required
Lenders may (with the consent of the Required FILO Lenders (to the extent any
FILO Loans shall be outstanding at such time)), to the extent permitted by
applicable law, by notice in writing to the Borrower and such Person remove such
Person as an Agent and, in consultation with the Borrower and with the consent
of the FILO Lenders (to the extent any FILO Loans shall be outstanding at such
time), appoint a successor.  If no such successor shall have been so appointed
and shall have accepted such appointment within thirty (30) days (or such
earlier day as shall be agreed by the Required Lenders, and, if applicable the
Required FILO Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

 

162

--------------------------------------------------------------------------------



 

(c)                                  With effect from the Resignation Effective
Date or the Removal Effective Date (as applicable) (i) the retiring or removed
Agent shall be discharged from its duties and obligations hereunder and under
the other Senior Loan Documents (except that in the case of any collateral
security held by any Agent on behalf of any of the Senior Secured Parties under
any of the Senior Loan Documents, the retiring or removed Agent shall continue
to hold such collateral security until such time as a successor Agent is
appointed to act in such capacity) and (ii) except for any indemnity payments or
other amounts then owed to the retiring or removed Agent, all payments,
communications and determinations provided to be made by, to or through the
Agent shall instead be made by or to each Lender and each Issuing Bank directly,
until such time, if any, as the Required Lenders (and, if applicable the FILO
Lenders) appoint a successor Agent as provided for above.  Upon the acceptance
of a successor’s appointment as Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or removed) Agent (other than as provided in Section 2.17 and other
than any rights to indemnity payments or other amounts owed to the retiring or
removed Agent as of the Resignation Effective Date or the Removal Effective
Date, as applicable), and the retiring or removed Agent shall be discharged from
all of its duties and obligations hereunder or under the other Loan Documents
(if not already discharged therefrom as provided above in this Section).  The
fees payable by the Borrower to a successor Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring or removed Agent’s resignation or removal
hereunder and under the other Senior Loan Documents, the provisions of this
Article VIII and Section 9.03 shall continue in effect for the benefit of such
retiring or removed Agent, its sub-agents and their respective Related Parties
in respect of any actions taken or omitted to be taken by any of them (i) while
the retiring or removed Agent was acting as Agent and (ii) after such
resignation or removal for as long as any of them continues to act in any
capacity hereunder or under the other Senior Loan Documents, including
(a) acting as collateral agent or otherwise holding any collateral security on
behalf of any of the Lenders and (b) in respect of any actions taken in
connection with transferring the agency to any successor Agent.  Notwithstanding
anything to the contrary contained herein, any resignation or removal of the
Senior Collateral Agent pursuant to the terms hereof shall be subject to the
terms, conditions and limitations set forth in the Senior Collateral Documents
and no such resignation or removal shall be effective except to the extent made
in compliance with the terms of such Senior Collateral Documents.

 

(d)                                 Any resignation or removal by Bank of
America as Administrative Agent pursuant to this Section shall also constitute
its resignation as an Issuing Bank and as Swingline Lender.  If Bank of America
resigns as an Issuing Bank, it shall retain all the rights, powers, privileges
and duties of an Issuing Bank hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as an Issuing Bank and
all Senior Loan Obligations in respect of Letters of Credit, including the right
to require the Revolving Lenders to make Revolving Loans or fund risk
participations in unreimbursed drawing under any Letter of Credit pursuant to
Section 2.05.  If Bank of America resigns as Swingline Lender, it shall retain
all the rights of the Swingline Lender provided for hereunder with respect to
Swingline Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Revolving Lenders to make
Revolving Loans or fund risk participations in outstanding Swingline Loans
pursuant to Section 2.04.  Upon the appointment by the Borrower of a successor
Issuing Bank or Swingline Lender hereunder (which successor shall in all cases
be a Lender other than a Defaulting Lender), (i) such successor shall succeed to
and become vested

 

163

--------------------------------------------------------------------------------



 

with all of the rights, powers, privileges and duties of the retiring Issuing
Bank or Swingline Lender, as applicable, (b) the retiring Issuing Bank and
Swingline Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Senior Loan Documents, and (c) the
successor Issuing Bank shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to Bank of America to effectively assume the
obligations of Bank of America with respect to such Letters of Credit.

 

SECTION 8.07.                                   Reports and Financial
Statements.  By signing this Agreement, each Lender (and with respect to clause
(a), each Senior Loan Secured Party):

 

(a)                                 agrees to furnish the Administrative Agent
at its written request, and at such frequency as the Administrative Agent may
reasonably request in writing, with a summary of all Senior Loan Bank Product
Liabilities due or to become due to such Lender or its Affiliates;

 

(b)                                 is deemed to have requested that the
Administrative Agent furnish such Lender, promptly after they become available,
copies of all financial statements (and other information) required to be
delivered by the Borrower under Section 5.01, all commercial finance
examinations and appraisals of the Collateral received by the Administrative
Agent (collectively, the “Reports”), and the notices delivered by the Borrower
under Section 5.02, and the Administrative Agent agrees to furnish the same
promptly to the Lenders (which Reports may be furnished in accordance with the
final paragraph of Section 5.01);

 

(c)                                  expressly agrees and acknowledges that the
Administrative Agent makes no representation or warranty as to the accuracy of
the Reports, and shall not be liable for any information contained in any
Report;

 

(d)                                 expressly agrees and acknowledges that the
Reports are not comprehensive audits or examinations, that the Administrative
Agent or any other party performing any audit or examination will inspect only
specific information regarding the Loan Parties and will rely significantly upon
the Loan Parties’ books and records, as well as on representations of the Loan
Parties’ personnel; and

 

(e)                                  without limiting the generality of any
other indemnification provision contained in this Agreement, agrees: (i) to hold
the Administrative Agent and any such other Lender preparing a Report harmless
from any action the indemnifying Lender may take or conclusion the indemnifying
Lender may reach or draw from any Report in connection with any credit
extensions that the indemnifying Lender has made or may make to the Borrowers,
or the indemnifying Lender’s participation in Swingline Loans and Letters of
Credit, or the indemnifying Lender’s purchase of, Loans of the Borrower; and
(ii) to pay and protect, and indemnify, defend, and hold the Administrative
Agent and any such other Lender preparing a Report harmless from and against,
the claims, actions, proceedings, damages, costs, expenses, and other amounts
(including attorney costs) incurred by the Administrative Agent and any such
other Lender preparing a Report as the direct or indirect result of any third
parties who might obtain all or part of any Report through the indemnifying
Lender in violation of the terms hereof.

 

164

--------------------------------------------------------------------------------



 

SECTION 8.08.                                   Non-Reliance on Agents and Other
Lenders. Each Lender acknowledges that it has, independently and without
reliance upon any Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon any Agent or any other Lender and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Senior Loan Document or related
agreement or any document furnished hereunder or thereunder.

 

SECTION 8.09.                                   Certain Intercreditor
Agreements. The Senior Loan Secured Parties irrevocably authorize each of the
Administrative Agent, the Collateral Agent and the Senior Collateral Agent, at
its option and in its discretion, to enter into customary intercreditor
agreements in connection with Securitizations and Factoring Transactions
permitted under this Agreement.

 

SECTION 8.10.                                   Split-Priority Implementing
Agreements. The Senior Loan Secured Parties irrevocably authorize each of the
Agents, at its option and in its discretion, but subject to the applicable
provisions of this Agreement, to negotiate, execute and deliver
(i) Split-Priority Implementing Agreements and/or a Split-Priority Intercreditor
Agreement, which, among other things, will subordinate any Lien on any Non-ABL
Priority Collateral granted to or held by the Senior Collateral Agent under any
Senior Collateral Documents, or otherwise securing any Senior Obligations, to
the Liens on such Non-ABL Priority Collateral securing Permitted Split-Priority
Term Loan Debt, and will permit Liens on ABL Priority Collateral to secure, on a
subordinated basis to the Liens securing Senior Obligations, obligations in
respect of Permitted Split-Priority Term Loan Debt and (ii) any amendments to
this Agreement or the other Senior Loan Documents deemed appropriate by the
Agents, as the case may be, to reflect and accommodate the incurrence of
Permitted Split-Priority Term Loan Debt, including amendments contemplated by
Section 9.02(d) and Section 9.19.

 

SECTION 8.11.                                   No Other Duties.  Anything
herein to the contrary notwithstanding, none of the Arrangers, Co-Syndication
Agents or Co-Documentation Agents listed on the cover page hereof shall have any
powers, duties or responsibilities under this Agreement or any other Senior Loan
Documents, except in its capacity, as an Agent, a Lender, an Issuing Bank or the
Swingline Lender hereunder.

 

SECTION 8.12.                                   Agents May File Proofs of Claim;
Credit Bidding.  In case of the pendency of any Bankruptcy Proceeding or any
other judicial proceeding relative to any Loan Party, each Agent (irrespective
of whether the principal of any Loan or LC Exposure shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether any Agent shall have made any demand on the Borrower) shall be entitled
and empowered, by intervention in such Bankruptcy Proceeding or otherwise:

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
LC Exposure and all other Senior Loan Obligations that are owing and unpaid and
to file such other documents as may be necessary or advisable in order to have
the claims of the Senior Loan Secured Parties (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Senior Loan
Secured

 

165

--------------------------------------------------------------------------------



 

Parties and their respective Related Parties and counsel and all other amounts
due the Senior Loan Secured Parties, including under Section 2.12 and
Section 9.03) allowed in such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Senior Loan Secured Party to make such payments to any Agent and, if the
Agents shall consent to the making of such payments directly to the Senior Loan
Secured Parties, to pay to each Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of such Agent and its agents
and counsel, and any other amounts due such Agent under the Senior Loan
Documents, including under Section 2.12 and Section 9.03.

 

Nothing contained herein shall be deemed to authorize any Agent to authorize or
consent to or accept or adopt on behalf of any Senior Loan Secured Party any
plan of reorganization, arrangement, adjustment or composition affecting the
Senior Loan Obligations or the rights of any Senior Loan Secured Party to
authorize any Agent to vote in respect of the claim of any Senior Loan Secured
Party or in any such Bankruptcy Proceeding.

 

The Senior Loan Secured Parties hereby irrevocably authorize each Agent, at the
direction of the Required Lenders, to credit bid all or any portion of the
Senior Loan Obligations (including accepting some or all of the Collateral in
satisfaction of some or all of the Senior Loan Obligations pursuant to a deed in
lieu of foreclosure or otherwise) and in such manner purchase (either directly
or through one or more acquisition vehicles) all or any portion of the
Collateral (a) at any sale thereof conducted under the provisions of the
Bankruptcy Code, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code, or any similar Debtor Relief Law in any other jurisdictions to which a
Loan Party is subject, (b) at any other sale or foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) any Agent (whether by judicial action or otherwise) in accordance with any
applicable law.  In connection with any such credit bid and purchase, the Senior
Loan Obligations owed to the Senior Loan Secured Parties shall be entitled to
be, and shall be, credit bid on a ratable basis (with Senior Loan Obligations
with respect to contingent or unliquidated claims receiving contingent interests
in the acquired assets on a ratable basis that would vest upon the liquidation
of such claims in an amount proportional to the liquidated portion of the
contingent claim amount used in allocating the contingent interests) in the
asset or assets so purchased (or in the Equity Interests or debt instruments of
the acquisition vehicle or vehicles that are used to consummate such purchase). 
In connection with any such bid (i) each Agent shall be authorized to form one
or more acquisition vehicles to make a bid, (ii) to adopt documents providing
for the governance of the acquisition vehicle or vehicles (provided that any
actions by the Agents with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Equity Interests thereof shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in clauses
(i) through (xiv) of Section 9.02(b)), (iii) each Agent shall be authorized to
assign the relevant Senior Loan Obligations to any such acquisition vehicle pro
rata by the Lenders, as a result of which each of the Lenders shall be

 

166

--------------------------------------------------------------------------------



 

deemed to have received a pro rata portion of any Equity Interests and/or debt
instruments issued by such an acquisition vehicle on account of the assignment
of the Senior Loan Obligations to be credit bid, all without the need for any
Senior Loan Secured Party or acquisition vehicle to take any further action, and
(iv) to the extent that Senior Loan Obligations that are assigned to an
acquisition vehicle are not used to acquire Collateral for any reason (as a
result of another bid being higher or better, because the amount of Senior Loan
Obligations assigned to the acquisition vehicle exceeds the amount of debt
credit bid by the acquisition vehicle or otherwise), such Senior Loan
Obligations shall automatically be reassigned to the Lenders pro rata and the
Equity Interests and/or debt instruments issued by any acquisition vehicle on
account of the Senior Loan Obligations that had been assigned to the acquisition
vehicle shall automatically be cancelled, without the need for any Senior Loan
Secured Party or any acquisition vehicle to take any further action.

 

SECTION 8.13.                                   Collateral and Guaranty
Matters.  Without limiting the provisions of Section 8.12, the Secured Loan
Secured Parties hereby irrevocably authorize the Agents, at their option and in
their discretion (subject to the terms and conditions set forth in any
applicable Senior Collateral Documents):

 

(a)                                 to release any Lien on any property granted
to or held by the Agents under any Senior Loan Document (i) upon the Senior Loan
Obligation Payment Date, (ii) constituting property being sold, transferred or
disposed of in a Permitted Disposition (other than a Permitted Disposition to a
Person required to grant a Lien to an Agent under the Senior Loan Documents),
subject to the conditions thereof, or (iii) if approved, authorized or ratified
in writing in accordance with Section 9.02 of this Agreement;

 

(b)                                 (i) to release any Subsidiary Loan Party
from its obligations under the Senior Subsidiary Guarantee Agreement if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder, (ii) to release any Subsidiary Loan Party from its obligations under
the Senior Subsidiary Guarantee Agreement in connection with a transaction
permitted under Section 6.03 of this Agreement, or (iii) to terminate this
Agreement and the other Senior Loan Documents upon the occurrence of the Senior
Loan Obligation Payment Date; or

 

(c)                                  to subordinate any Lien on any property
granted to or held by any Agent under any Senior Loan Document to the holder of
any Lien on such property that is permitted by Section 6.02(a)(vi), (viii),
(ix) or (x).

 

Upon request by the Administrative Agent at any time, the Required Lenders (or,
where expressly required by the terms of this Agreement, a greater proportion of
the Lenders or other parties hereto as required herein) will confirm in writing
each Agent’s authority to release or subordinate its interest in particular
types or items of property, or to release any Subsidiary Loan Party from its
obligations under the Senior Subsidiary Guarantee Agreement pursuant to this
Section 8.13.  In each case as specified in this Section 8.13, each Agent will,
subject to the terms and conditions set forth in the Senior Collateral
Documents, at the Borrowers’ expense, execute and deliver to the applicable Loan
Party such documents as such Loan Party may reasonably request to evidence the
release of such item of Collateral from the assignment and security interest
granted under the Senior Collateral Documents or to subordinate its interest in
such item, or to release such Subsidiary Loan Party from its obligations under
the Senior Subsidiary

 

167

--------------------------------------------------------------------------------



 

Guarantee Agreement, in each case in accordance with the terms of the Senior
Loan Documents and this Section 8.13; provided that the Borrower shall have
delivered to the Administrative Agent, at least five (5) Business Days prior to
the date of the proposed execution of any document evidencing such release or
subordination (or such shorter period as the Administrative Agent may agree in
writing in its reasonable discretion), a written request therefor identifying
the relevant Collateral or Loan Party, together with a certification by the
Borrower stating that such transaction is in compliance with this Agreement and
the other Senior Debt Documents and otherwise in form and substance satisfactory
to the Administrative Agent.  No Agent shall be required to execute any such
document on terms which, in its reasonable opinion, would, under applicable law,
expose such Agent to liability or create any obligation or entail any adverse
consequence other than the release of such Liens without recourse or warranty,
and such release shall not in any manner discharge, affect or impair the Senior
Loan Obligations or any Liens (other than those expressly being released) upon
(or obligations of any Loan Party in respect of) all interests retained by any
Loan Party, including (without limitation) the proceeds of any sale, all of
which shall continue to constitute part of the Collateral.

 

No Agent shall be responsible for or have a duty to ascertain or inquire into
any representation or warranty regarding the existence, value or collectability
of the Collateral, the existence, priority or perfection of any Agent’s Lien
thereon, or any certificate prepared by any Loan Party in connection therewith,
nor shall any Agent be responsible or liable to the Lenders for any failure to
monitor or maintain any portion of the Collateral.

 

SECTION 8.14.                                   Additional Secured Parties.  The
benefit of the provisions of the Senior Loan Documents directly relating to the
Collateral or any Lien granted thereunder shall extend to and be available to
any Senior Loan Secured Party that is not an Agent, a Lender or an Issuing Bank
party hereto as long as, by accepting such benefits, such Senior Loan Secured
Party agrees, as among Agents and all other Senior Loan Secured Parties, that
such Senior Loan Secured Party is bound by (and, if requested by the
Administrative Agent, shall confirm such agreement in a writing in form and
substance reasonably acceptable to the Administrative Agent) this Article VIII
and Section 2.17, Section 7.02, Section 9.02(a), Section 9.03(c), Section 9.08,
Section 9.09, Section 9.13, and Section 9.20 and the Intercreditor Agreements,
and the decisions and actions of the Agents and the Required Lenders (or, where
expressly required by the terms of this Agreement, a greater proportion of the
Lenders or other parties hereto as required herein) to the same extent a Lender
is bound; provided, however, that, notwithstanding the foregoing, (a) such
Senior Loan Secured Party shall be bound by Section 9.03(c) only to the extent
of liabilities, reimbursement obligations, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses, or disbursements with
respect to or otherwise relating to the Liens and Collateral held for the
benefit of such Senior Loan Secured Party, in which case the obligations of such
Senior Loan Secured Party thereunder shall not be limited by any concept of pro
rata share or similar concept, (b) each of the Agents, the Lenders and the
Issuing Banks party hereto shall be entitled to act at its sole discretion,
without regard to the interest of such Senior Loan Secured Party, regardless of
whether any Senior Loan Obligation to such Senior Loan Secured Party thereafter
remains outstanding, is deprived of the benefit of the Collateral, becomes
unsecured or is otherwise affected or put in jeopardy thereby, and without any
duty or liability to such Senior Loan Secured Party or any such Obligation and
(c) except as otherwise set forth herein and in the other Senior Loan Documents,
such Senior Loan Secured Party shall not have any right to be notified of,
consent to, direct, require or be heard with respect to, any

 

168

--------------------------------------------------------------------------------



 

action taken or omitted in respect of the Collateral or under any Senior Loan
Document. Notwithstanding any other provision of this Article VIII to the
contrary, the Administrative Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to, any
Senior Loan Bank Product Liabilities.

 

SECTION 8.15.                                   Certain ERISA Matters.

 

(a)                                 Each Lender (x) represents and warrants, as
of the date such Person became a Lender party hereto, to, and (y) covenants,
from the date such Person became a Lender party hereto to the date such Person
ceases being a Lender party hereto, for the benefit of, the Administrative Agent
and not, for the avoidance of doubt, to or for the benefit of the Borrower or
any Subsidiary Loan Party, that at least one of the following is and will be
true:

 

(i)                                     such Lender is not using “plan assets”
(within the meaning of Section 3(42) of ERISA or otherwise) of one or more
Benefit Plans with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments or this Agreement,

 

(ii)                                  the transaction exemption set forth in one
or more PTEs, such as PTE 84-14 (a class exemption for certain transactions
determined by independent qualified professional asset managers), PTE 95-60 (a
class exemption for certain transactions involving insurance company general
accounts), PTE 90-1 (a class exemption for certain transactions involving
insurance company pooled separate accounts), PTE 91-38 (a class exemption for
certain transactions involving bank collective investment funds) or PTE 96-23 (a
class exemption for certain transactions determined by in-house asset managers),
is applicable with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement,

 

(iii)                               (1) such Lender is an investment fund
managed by a “Qualified Professional Asset Manager” (within the meaning of
Part VI of PTE 84-14), (2) such Qualified Professional Asset Manager made the
investment decision on behalf of such Lender to enter into, participate in,
administer and perform the Loans, the Letters of Credit, the Commitments and
this Agreement, (3) the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (4) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments and this Agreement, or

 

(iv)                              such other representation, warranty and
covenant as may be agreed in writing between the Administrative Agent, in its
sole discretion, and such Lender.

 

(b)                                 In addition, unless either (1) sub-clause
(A) in the immediately preceding clause (i) is true with respect to a Lender or
(2) a Lender has provided another representation, warranty and covenant in
accordance with sub-clause (D) in the immediately preceding clause

 

169

--------------------------------------------------------------------------------



 

(i), such Lender further (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and not, for the avoidance
of doubt, to or for the benefit of the Borrower or any other Subsidiary Loan
Party, that the Administrative Agent is not a fiduciary with respect to the
assets of such Lender involved in such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement (including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement, any
Senior Loan Document or any documents related hereto or thereto).

 

ARTICLE IX

 

Miscellaneous

 

SECTION 9.01.                                   Notices.

 

(a)                                 Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in clause (b) below), all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by facsimile or
electronic mail as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

 

(i)                                     if to the Borrower, any Agent, Bank of
America, in its capacity as Issuing Bank or the Swingline Lender, to the
address, facsimile number, electronic mail address or telephone number specified
for such Person on Schedule 9.01; and

 

(ii)                                  if to any other Lender or any other
Issuing Bank, to the address, facsimile number, electronic mail address or
telephone number specified in its Administrative Questionnaire (including, as
appropriate, notices delivered solely to the Person designated by a Lender on
its Administrative Questionnaire then in effect for the delivery of notices that
may contain material non-public information relating to the Borrower).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in sub clause (b) below shall be effective as provided in clauses
(b) and (c) below.

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders and the Issuing Banks hereunder may be
delivered or furnished by electronic communication (including e-mail, FpML
messaging, and Internet or intranet websites) pursuant to procedures approved by
the Administrative Agent, provided that the foregoing shall not apply to notices
to any Lender or any Issuing Bank pursuant to Article II if such Lender or such
Issuing Bank, as applicable, has notified the Administrative Agent that it is
incapable of receiving

 

170

--------------------------------------------------------------------------------



 

notices under such Article II by electronic communication.  Any Agent, the
Swingline Lender, any Issuing Bank or the Borrower may each, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

 

(c)                                  Unless the Administrative Agent otherwise
prescribes, (i) notices and other communications sent to an e-mail address shall
be deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor;
provided that, for both clauses (i) and (ii), if such notice, email or other
communication is not sent during the normal business hours of the recipient,
such notice, email or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient.

 

(d)                                 The Platform.  THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER
MATERIALS OR THE PLATFORM.  In no event shall any Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrower,
any Lender, any Issuing Bank or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s, any Subsidiary Loan Party’s or any Agent’s
transmission of Borrower Materials or notices through the Platform, any other
electronic platform or electronic messaging service, or through the Internet
other than losses, claims, liabilities or expenses that are determined by a
court of competent jurisdiction by final and nonappealable judgement to have
resulted from the gross negligence or willful misconduct of such Agent Party.

 

(e)                                  Change of Address, Etc.  Each of the
Borrower, each Agent, each Issuing Bank and the Swingline Lender may change its
address, facsimile or telephone number for notices and other communications
hereunder by notice to the other parties hereto.  Each other Lender may change
its address, facsimile or telephone number for notices and other communications
hereunder by notice to the Borrower, the Administrative Agent, each Issuing Bank
and the Swingline Lender.  In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
facsimile number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender. 
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf

 

171

--------------------------------------------------------------------------------



 

of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable law, including
United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal or state securities laws.

 

(f)                                   Reliance by Agents, Issuing Banks and
Lenders. The Agents, the Issuing Banks and the Lenders shall be entitled to rely
and act upon any notices (including telephonic notices, Borrowing
Requests, Interest Election Requests, letter of credit applications and requests
for swingline loans) purportedly given by or on behalf of the Borrower even if
(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of notice specified herein, or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof.  The Borrower shall indemnify the Administrative Agent,
each Issuing Bank, each Lender and the Related Parties of each of them from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower
provided, however, such indemnity will not be available for losses, costs,
expenses and liabilities that are determined by a court of competent
jurisdiction by final and nonappealable judgement to have resulted from the
gross negligence or willful misconduct of the Administrative Agent, the Issuing
Bank, the Lender or its respective Related Party.  All telephonic notices to and
other telephonic communications with the Administrative Agent may be recorded by
the Administrative Agent, and each of the parties hereto hereby consents to such
recording

 

SECTION 9.02.                                   Waivers; Amendments.

 

(a)                                 No failure or delay by any Agent, any
Issuing Bank or any Lender in exercising any right, remedy, privilege or power
hereunder or under any other Senior Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right, remedy,
privilege or power, preclude any other or further exercise thereof or the
exercise of any other right, remedy, privilege or power.  The rights, remedies,
powers and privileges of the Agents, the Issuing Banks and the Lenders hereunder
and under the other Senior Loan Documents are cumulative and are not exclusive
of any rights, remedies, powers or privileges that they would otherwise have
(including under applicable law).

 

Notwithstanding anything to the contrary contained herein or in any other Senior
Loan Document, the authority to enforce rights and remedies hereunder and under
the other Senior Loan Documents against the Loan Parties or any of them shall be
vested exclusively in, and all actions and proceedings at law in connection with
such enforcement shall be instituted and maintained exclusively by, the Senior
Collateral Agent in accordance with the Senior Subsidiary Security Agreement and
the other Senior Collateral Documents for the benefit of all the Senior Loan
Secured Parties; provided, however, that the foregoing shall not prohibit
(a) any Agent from exercising on its own behalf the rights and remedies that
inure to its

 

172

--------------------------------------------------------------------------------



 

benefit (solely in its capacity as an Agent) hereunder and under the other
Senior Loan Documents, (b) any Issuing Bank or the Swingline Lender from
exercising the rights and remedies that inure to its benefit (solely in its
capacity as an Issuing Bank or Swingline Lender, as the case may be) hereunder
and under the other Senior Loan Documents, (c) any Lender from exercising setoff
rights in accordance with Section 9.08 (subject to the terms of Section 2.18),
or (d) any Lender from filing proofs of claim or appearing and filing pleadings
on its own behalf during the pendency of a Bankruptcy Proceeding relative to any
Loan Party; and provided, further, that if at any time there is no Person acting
as the Senior Collateral Agent hereunder and under the other Senior Loan
Documents, then (i) the Administrative Agent or, if there shall be no
Administrative Agent, the Required Lenders shall, to the fullest extent
permitted by law, have the rights otherwise ascribed to the Senior Collateral
Agent pursuant to the Senior Subsidiary Security Agreement the other Senior
Collateral Documents and (ii) in addition to the matters set forth in clauses
(b), (c) and (d) of the preceding proviso and subject to Section 2.18, any
Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.

 

No waiver of any provision of any Senior Loan Document or consent to any
departure by any Loan Party therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given.  Without limiting the generality of the foregoing, the making
of a Loan or issuance of a Letter of Credit shall not be construed as a waiver
of any Default, regardless of whether any Agent, any Lender or any Issuing Bank
may have had notice or knowledge of such Default at the time.

 

(b)                                 Neither this Agreement nor any other Senior
Loan Document nor any provision hereof or thereof may be waived, amended or
modified except, (I) in the case of this Agreement, pursuant to an agreement or
agreements in writing entered into by the Borrower and the Required Lenders or
the Administrative Agent with the consent of the Required Lenders or, (II) in
the case of any other Senior Loan Document, pursuant to an agreement or
agreements in writing entered into by the Administrative Agent, the Agent or
Agents that are parties thereto, in each case with the consent of the Required
Lenders, and the Loan Party or Loan Parties that are parties thereto; provided
that (i) no such agreement shall change any provision of any Senior Loan
Document in a manner that by its terms adversely affects the rights of Lenders
holding Loans of any Class differently than those holding Loans of any other
Class, without the written consent of Lenders holding a majority in interest of
the outstanding Loans and unused Commitments of each adversely affected
Class and (ii) any waiver, amendment or modification of this Agreement that by
its terms affects the rights or duties under this Agreement of one or more
Classes of Lenders (but not the other Class or Classes of Lenders) may be
effected by an agreement or agreements in writing entered into by the Borrower
and the Administrative Agent acting with the consent of the requisite percentage
in interest of the affected Class or Classes of Lenders that would be required
to consent thereto under this Section if such Class or Classes of Lenders were
the only Class or Classes of Lenders hereunder at the time (it being understood
and agreed that, notwithstanding anything to the contrary in this Section 9.02,
the second proviso in Section 2.11(a) may be waived, amended or modified by an
agreement or agreements in writing entered into by the Borrower and the
Administrative Agent acting with the consent of (x) the Required Lenders and
(y) at any time prior to the first anniversary of the Closing Date, each FILO
Lender); and provided further that no such agreement shall (1) increase, extend
or reinstate the Commitment of any Lender without the written consent of such
Lender (it being understood that, subject to clause (ii) above, a waiver of any
condition precedent set forth in Section 4.02 or

 

173

--------------------------------------------------------------------------------



 

the waiver of any Default, mandatory prepayment shall not constitute an
extension or increase of any Commitment of any Lender), (2) reduce or forgive
the principal amount of any Loan or LC Disbursement or reduce the rate of
interest thereon, or reduce or forgive any fees payable hereunder, without the
written consent of each Lender affected thereby; provided that only the consent
of the requisite percentage in interest of the affected Class or Classes of
Lenders that would be required to consent thereto under this Section if such
Class or Classes of Lenders were the only Class or Classes of Lenders hereunder
at the time shall be necessary to (x) amend the rate of default interest set out
in Section 2.13(c) or (y) waive any obligation of the Borrower to pay default
interest under Section 2.13(c), in each case, as it relates to Senior Loan
Obligations in respect of such Class of Lenders, (3) postpone the maturity of
any Loan, or the required date of reimbursement of any LC Disbursement, or any
date for the payment of any principal, interest or fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender affected thereby; provided that (A) only the consent of the
requisite percentage in interest of the affected Class or Classes of Lenders
that would be required to consent thereto under this Section if such Class or
Classes of Lenders were the only Class or Classes of Lenders hereunder at the
time shall be necessary to (x) amend the rate of default interest set out in
Section 2.13(c) or (y) waive any obligation of the Borrower to pay default
interest under Section 2.13(c), in each case, as it relates to Senior Loan
Obligations in respect of such Class of Lenders (including, with respect to the
Revolving Facility, the Required Revolving Lenders, with respect to the FILO
Facility, the FILO Lenders with respect to the Term Facility, the Term Lenders)
and (B) only the consent of the Required Lenders shall be necessary to waive any
mandatory prepayment), (4) amend Section 7.02, Section 2.18(b) or (c) in a
manner that would alter the pro rata sharing or application of payments required
thereby, as applicable, without the written consent of each Lender, (5) except
as expressly permitted by this Agreement or the other Senior Loan Documents and
the Additional Senior Debt Documents, subordinate the Lien of the Senior
Collateral Agent securing the Senior Loan Obligations on all or substantially
all of the Collateral in any transaction or series of related transactions (or
modify any Senior Loan Document to permit any such subordination), without the
prior written consent of all Lenders, (6) change any of the provisions of this
Section or the percentage set forth in the definition of “Required Lenders”,
“Required FILO Lenders”, “Required Revolving Lenders”, the “Required Term
Lenders” or any other provision of any Senior Loan Document specifying the
number or percentage of Lenders (or Lenders of any Class) required to waive,
amend or modify any rights thereunder or make any determination or grant any
consent thereunder, without the written consent of each Lender (or each Lender
of such Class, as the case may be), (7) release the Borrower from its
obligations under the Senior Loan Documents or release any Subsidiary Loan Party
from its Guarantee under the Senior Subsidiary Guarantee Agreement or limit its
liability in respect of such Guarantee (except as expressly provided in the
Senior Subsidiary Guarantee Agreement or in Section 8.13), without the written
consent of each Lender, (8) subordinate to the prior payment of any other
Indebtedness, the Senior Loan Obligations, without the prior written consent of
all Lenders, (9) except to the extent the release of any Collateral is permitted
pursuant to the Senior Loan Documents, release all or substantially all of the
Collateral from the Liens under the Senior Collateral Documents, without the
written consent of each Lender, (10) amend, modify or waive any condition set
forth in Section 4.02 as to any Borrowing or any issuance of any Letter of
Credit under a particular class of Commitments and Loans, without the requisite
percentage in interest of the affected Class or Classes of Lenders that would be
required to

 

174

--------------------------------------------------------------------------------



 

consent thereto under this Section if such Class or Classes of Lenders were the
only Class or Classes of Lenders hereunder at the time (including, with respect
to the Revolving Facility, the Required Revolving Lenders); (11) except as
expressly contemplated in Section 2.20(c), increase “Accounts Receivable Advance
Rate”, “Credit Card Receivable Advance Rate”, “Pharmaceutical Inventory Advance
Rate”, “Other Inventory Advance Rate” or “Script Lists Advance Rate” without the
written consent of each Lender; provided, however, that only the consent of the
FILO Lenders shall be required to increase “Accounts Receivable Advance Rate”,
“Credit Card Receivable Advance Rate”, “Pharmaceutical Inventory Advance Rate”,
“Other Inventory Advance Rate” or “Script Lists Advance Rate” with respect to
determination of the FILO Borrowing Base Amount, (12) (i) without the prior
written consent of each Lender, change the definition of the term “ABL Borrowing
Base Amount” (or any component definition of any such terms (including any
applicable advance rates)) if as a result thereof the “ABL Borrowing Base
Amount” would be increased, or (ii) without the prior written consent of all
FILO Lenders, (A) change the definition of the term “FILO Borrowing Base Amount”
(or any component definition of such term (including any applicable advance
rates)) if as a result thereof the “FILO Borrowing Base Amount” would be
increased, or (B) change the definition of “FILO Push-Down Reserve” (or any
component definition of such term) or (C) cease to deduct from the ABL Borrowing
Base Amount (or fail to establish or maintain) the FILO Push-Down Reserve;
provided, however, that the foregoing clause (12) shall not limit the discretion
of the Administrative Agent to change, establish or eliminate any reserves or to
exercise any other discretion that the Administrative Agent may have in respect
of any of the provisions referenced in this clause (12)), (13) without the prior
written consent of all Lenders, modify the definition of “Permitted Overadvance”
so as to increase the amount thereof, or to cause the Total ABL Commitments (or
the Revolving Commitment of any Revolving Lender) to be exceeded as a result
thereof, or, except as provided in such definition, the time period for a
Permitted Overadvance; or (14) amend the definition of “Applicable Percentage”
without the written consent of each affected Lender; and provided further, that
no such agreement shall amend, modify or otherwise affect the rights or duties
of any Agent, the Issuing Banks or the Swingline Lender without the prior
written consent of such Agent, the Issuing Banks or the Swingline Lender, as the
case may be.  Notwithstanding the foregoing, any provision of this Agreement may
be amended by an agreement in writing entered into by the Borrower, the Required
Lenders and the Administrative Agent (and, if their rights or obligations are
affected thereby, the Issuing Banks and the Swingline Lender) if (i) by the
terms of such agreement the Commitment of each Lender not consenting to the
amendment provided for therein shall terminate upon the effectiveness of such
amendment and (ii) at the time such amendment becomes effective, each Lender not
consenting thereto receives payment in full of the principal of and interest
accrued on each Loan made by it and all other amounts owing to it or accrued for
its account under this Agreement.  Notwithstanding the foregoing, no consent
with respect to any amendment, waiver or other modification of this Agreement or
any other Senior Loan Document shall be required of any Defaulting Lender,
except with respect to any amendment, waiver or other modification referred to
in clause (1), (2) or (3) of the second proviso of this paragraph and then only
in the event such Defaulting Lender shall be affected by such amendment, waiver
or other modification.  Notwithstanding the foregoing, any provision of this
Agreement or any other Senior Debt Document may be amended by an agreement in
writing entered into by the Borrower and the Administrative Agent to cure any
ambiguity, omission, mistake, defect or inconsistency so long as, in each case,
the Lenders shall have received at least five Business

 

175

--------------------------------------------------------------------------------



 

Days’ prior written notice thereof and the Administrative Agent shall not have
received, within five Business Days of the date of such notice to the Lenders, a
written notice from (x) the Required Lenders stating that the Required Lenders
object to such amendment or (y) if affected by such amendment, any
Agent, Issuing Bank or the Swingline Lender stating that it objects to such
amendment.

 

(c)                                  Notwithstanding the foregoing,
(i) Collateral shall be released from the Lien under the Senior Collateral
Documents from time to time as necessary to effect any sale of Collateral
permitted by the Senior Loan Documents, and the Senior Collateral Agent shall
execute and deliver all release documents reasonably requested to evidence such
release; provided that arrangements satisfactory to the Administrative Agent
shall have been made for application of the cash proceeds thereof in accordance
with Section 2.11, if required, and for the pledge of any non-cash proceeds
thereof pursuant to the Senior Collateral Documents, (ii) the accounts created
pursuant to clause (i) of Section 5.16(b), the Lockbox Account and/or the
Governmental Lockbox Account may be released by the Senior Collateral Agent and
transferred in accordance with Section 5.16, and (iii) if a Subsidiary Loan
Party ceases to be a Subsidiary in accordance with this Agreement, or ceases to
own any property that constitutes Collateral, at the request of and at the
expense of the Borrower, such Subsidiary Loan Party shall be released from the
Senior Subsidiary Guarantee Agreement, the Senior Subsidiary Security Agreement
and each other Senior Loan Document to which it is a party (and each Agent
shall, upon the request and at the expense of the Borrower, execute such
documents evidencing such release as may be reasonably requested by the
Borrower).

 

(d)                                 Notwithstanding anything herein to the
contrary:

 

(i)                                     In connection with any incurrence of any
Permitted Split-Priority Term Loan Debt, this Agreement, the Senior Subsidiary
Security Agreement and the other Senior Loan Documents may be amended or
supplemented with additional agreements pursuant to an agreement or agreements
in writing entered into by the Borrower, the Subsidiary Loan Parties and the
Administrative Agent and/or the Senior Collateral Agent (A) to subject to the
Liens of the Senior Collateral Documents assets or categories of assets of the
Subsidiary Loan Party that previously did not constitute Collateral (and, in
connection therewith, to modify the definition of the term “Collateral and
Guarantee Requirement” and the form of Information Certificate and to make such
other modifications to this Agreement and the other Senior Loan Documents (and
to enter into new Senior Collateral Documents) as the Administrative Agent or
the Senior Collateral Agent determines to be necessary, appropriate or desirable
in order to give effect to, or in connection with, the inclusion of new assets
or categories of assets as Collateral), (B) to reflect subordination, pursuant
to a Split-Priority Implementing Agreement (including a Split-Priority
Intercreditor Agreement), of Liens on any Non-ABL Priority Collateral securing
the Senior Obligations to the Liens on such Non-ABL Priority Collateral securing
Permitted Split-Priority Term Loan Debt and to permit Liens on ABL Priority
Collateral to secure, on a subordinated basis to the Liens securing Senior
Obligations, obligations in respect of Permitted Split-Priority Term Loan Debt,
(C) to reflect such other intercreditor arrangements between the Senior Secured
Parties and the Split-Priority Debt Parties as are customary for intercreditor
agreements or intercreditor arrangements for similar cross-collateralized asset-
based credit facilities and “tranche B” term loan

 

176

--------------------------------------------------------------------------------



 

credit facilities, including a royalty free license to the Administrative Agent
and the Senior Collateral Agent to use Non-ABL Priority Collateral in connection
with the sale or other disposition of ABL Priority Collateral and (D) to modify
the mandatory prepayment provisions of this Agreement to provide for the
prepayment of Permitted Split-Priority Term Loan Debt in a customary manner in
connection with certain Prepayment Events, including customary provisions for
the application of Net Cash Proceeds from sales or dispositions received other
than during a Cash Sweep Period to the Senior Loan Obligations in an amount at
least equal to, with respect to ABL Priority Collateral that are taken into
account when determining the ABL Borrowing Base Amount and/or the FILO Borrowing
Base Amount, an amount equal to the amount of the ABL Borrowing Base Amount
and/or the FILO Borrowing Base Amount attributable to such ABL Priority
Collateral and the book value of the other ABL Priority Collateral sold or
otherwise disposed of in connection therewith; provided, that no such
modification will affect the application of funds contemplated by
Section 2.11(c) during a Cash Sweep Period; and

 

(ii)                                  Split-Priority Intercreditor Agreements
and Split-Priority Implementing Agreements may be entered into an amended,
supplemented or otherwise modified as provided in Section 9.18.

 

SECTION 9.03.                                   Expenses; Indemnity; Damage
Waiver.

 

(a)                                 The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Agents and their Affiliates, including
the reasonable fees, charges and disbursements of counsel for the Agents, in
connection with the syndication of the credit facilities provided for herein,
the preparation and administration of the Senior Loan Documents or any
amendments, modifications or waivers of the provisions thereof (whether or not
the transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by any Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all out-of-pocket expenses incurred
by any Agent, any Issuing Bank or any Lender, including the fees, charges and
disbursements of counsel for any Agent, any Issuing Bank or any Lender, in
connection with the enforcement or protection of its rights under or in
connection with the Senior Loan Documents, including its rights under this
Section, or in connection with the Loans made, Letters of Credit issued, or
other extensions of credit made available hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

 

(b)                                 The Borrower shall indemnify each Agent (and
any sub-agent thereof), the Arrangers, each Issuing Bank and each Lender, and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses, including the
fees, charges and disbursements of any counsel for any Indemnitee, incurred by
or asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of any Senior Loan Document, the
performance by the parties to the Senior Loan Documents of their respective
obligations thereunder or the consummation of the Transactions or any other
transactions contemplated hereby or thereby, or, in the case of any Agent (and
any sub agent thereof) and its Related Parties only, the administration of this
Agreement and the other

 

177

--------------------------------------------------------------------------------



 

Senior Loan Documents (including in respect of matters addressed in
Section 2.17), (ii) any Loan, Letter of Credit or other extension of credit
hereunder or the use of the proceeds therefrom (including any refusal by an
Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property currently or formerly
owned or operated by the Borrower or any of the Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of the
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Subsidiary Loan Party, and regardless of whether any Indemnitee is a party
thereto, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART,
OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee.  In no event shall any Loan Party have any liability for
indemnification under this Section 9.03(b) for any special or consequential
damages except for claims made by third parties for which an Indemnitee is
otherwise entitled to indemnity pursuant to this Section 9.03(b).  Without
limiting the provisions of Section 2.17(c), this Section 9.02(b) shall not apply
with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.

 

(c)                                  To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required to be paid by it to any
Agent (or any sub agent thereof), any Issuing Bank, the Swingline Lender or any
Related Party of any of the foregoing under paragraph (a) or (b) of this
Section, each Lender severally agrees to pay to such Agent (or any such sub
agent), such Issuing Bank, the Swingline Lender or such Related Party, as the
case may be, such Lender’s pro rata share of such unpaid amount (including any
such unpaid amount in respect of a claim asserted by such Lender), determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against such Agent (or any such sub agent), such Issuing Bank, or the
Swingline Lender in its capacity as such in its capacity as such, or against any
Related Party of any of the foregoing, acting for any Agent (any such sub
agent), any Issuing Bank or the Swingline Lender in connection with such
capacity.  The obligations of the Lenders under this clause (c) are subject to
the provisions of Section 2.06(d).  For purposes hereof, a Lender’s “pro rata
share” shall be determined based upon its share of the sum of the Total
Revolving Exposures, outstanding FILO Loans and other Loans and unused
Commitments at the time.

 

(d)                                 To the extent permitted by applicable law,
the Borrower shall not assert, and hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Senior Loan
Document or any other agreement or instrument contemplated hereby or thereby,
the Transactions, any Loan or Letter of Credit or the use of the proceeds
thereof.  No Indemnitee shall be liable for any damages arising from the use by
any unintended recipients of any information or other materials

 

178

--------------------------------------------------------------------------------



 

distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Senior Loan Documents or the
Transactions, other than for direct and actual damages (as opposed to special,
indirect, consequential or punitive damages) that a court of competent
jurisdiction determines in a final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such indemnitee.

 

(e)                                  All amounts due under this Section shall be
payable not later than 10 Business Days after written demand therefor.

 

(f)                                   The Agreements in this Section 9.03 and
the indemnity provisions of Section 9.01(e) shall survive the resignation of any
Agent, any Issuing Bank and the Swingline Lender, the replacement of any Lender,
the termination of the aggregate Commitments and the repayment, satisfaction or
discharge of all the other Senior Loan Obligations.

 

SECTION 9.04.                                   Successors and Assigns.

 

(a)                                 The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of any Issuing
Bank that issues any Letter of Credit), except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent and each Lender and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except to an assignee in accordance with the provisions of Section 9.04(b) (and
any attempted assignment or transfer by the Borrower without such consent shall
be null and void).  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
successors and assigns permitted hereby (including any Affiliate of any Issuing
Bank that issues any Letter of Credit) and, to the extent expressly contemplated
hereby, the Related Parties of each of the Agents, the Issuing Banks and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

(b)                                 (i)  Subject to the conditions set forth in
paragraph (b)(ii) below, any Lender may assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it), with the
prior written consent (such consent not to be unreasonably withheld or delayed)
of:

 

(A)                               the Borrower; provided that (1) no consent of
the Borrower shall be required for an assignment to a Lender, an Affiliate of a
Lender, an Approved Fund or, if an Event of Default under clause (a), (b), (h),
or (i) of Section 7.01 has occurred and is continuing, any other assignee and
(2) the Borrower shall be deemed to have consented to any such assignment unless
it shall have objected thereto within 10 Business Days after having received
notice thereof;

 

(B)                               the Administrative Agent; provided that no
consent of the Administrative Agent shall be required for an assignment (x) in
respect of the Revolving Facility, if such assignment is to a Person that is a
Lender with a Revolving Commitment, an Affiliate of such Lender or an Approved
Fund with

 

179

--------------------------------------------------------------------------------



 

respect to such Lender or (y) in respect of the FILO Facility or Term Facility,
if such assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
and

 

(C)                               the consent of each Issuing Bank and the
Swingline Lender shall be required for any assignment in respect of the
Revolving Facility.

 

(ii)                                  Assignments shall be subject to the
following additional conditions:

 

(A)                               except in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
(1) with respect to Revolving Commitments and Revolving Loans, and commitments
and Loans under any Incremental Facility, $5,000,000 and (2) with respect to
FILO Commitments, FILO Loans and Term Loans, $1,000,000 or, in each case, if
smaller, the entire remaining amount of the assigning Lender’s Commitment or
Loans, unless each of the Borrower and the Administrative Agent shall otherwise
consent; provided that (i) no such consent of the Borrower shall be required if
an Event of Default has occurred and is continuing and (ii) in the event of
concurrent assignments to two or more assignees that are Affiliates of one
another, or to two or more Approved Funds managed by the same investment advisor
or by affiliated investment advisors, all such concurrent assignments shall be
aggregated in determining compliance with this subsection;

 

(B)                               each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (B) shall not (1) apply to the Swingline
Lender’s rights and obligations in respect of Swingline Loans or (2) prohibit
any Lender from assigning all or a portion of its rights and obligations among
the revolving credit facility provided hereunder and any separate revolving
credit or term loan facilities provided pursuant to the this Agreement on a
non-pro rata basis;

 

(C)                               the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Acceptance, together
with a processing and recordation fee of $3,500; provided that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment;

 

(D)                               the assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire;

 

(E)                                no such assignment shall be made (1) to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries, as applicable,
(2) to any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder,

 

180

--------------------------------------------------------------------------------



 

would constitute any of the foregoing Persons described in this clause (2), or
(3) to a natural Person (or a holding company, investment vehicle or trust for,
or owned and operated by or for the primary benefit of a natural Person); and

 

(F)                                 in connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, any Issuing
Bank or any Lender hereunder (and interest accrued thereon) and (y) acquire (and
fund as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swingline Loans in accordance with its Applicable
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable law without compliance with the provisions of this clause (F),
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs

 

(iii)                               Subject to acceptance and recording thereof
pursuant to paragraph (b)(iv) of this Section, from and after the effective date
specified in each Assignment and Acceptance the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.03 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender).  Upon request, the Borrower (at its expense) shall
execute and deliver a Note to the assignee Lender.  Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this Section 9.04 shall be treated for purposes of this Agreement as a sale
by such Lender of a participation in such rights and obligations in accordance
with paragraph (c) of this Section.

 

(iv)                              The Administrative Agent, acting for this
purpose as a non-fiduciary agent of the Borrower (and such agency being solely
for Tax purposes), shall maintain at one of

 

181

--------------------------------------------------------------------------------



 

its offices a copy of each Assignment and Acceptance delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitment of, and principal amount (and stated interest) of the Loans and LC
Disbursements owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”).  The entries in the Register shall be conclusive absent
manifest error and the Borrower, the Agents, the Issuing Banks and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.  The Register shall be available for
inspection by the Borrower, any other Agent, any Issuing Bank and any Lender at
any reasonable time and from time to time upon reasonable prior notice.

 

(v)                                 Upon its receipt of a duly completed
Assignment and Acceptance executed by an assigning Lender and an assignee, the
assignee’s completed Administrative Questionnaire (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent shall accept
such Assignment and Acceptance and record the information contained therein in
the Register.  No assignment shall be effective for purposes of this Agreement
unless it has been recorded in the Register as provided in this paragraph.

 

(vi)                              By executing and delivering an Assignment and
Acceptance, the assigning Lender thereunder and the assignee thereunder shall be
deemed to confirm to and agree with each other and the other parties hereto as
follows: (A) such assigning Lender warrants that it is the legal and beneficial
owner of the interest being assigned thereby free and clear of any adverse claim
and that its Commitment and the outstanding balances of its Loans, in each case
without giving effect to assignments thereof that have not become effective, are
as set forth in such Assignment and Acceptance; (B) except as set forth in
clause (A) above, such assigning Lender makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with this Agreement or any other Senior
Loan Document or any other instrument or document furnished pursuant hereto or
thereto, or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of any of the foregoing, or the financial condition of the
Loan Parties or the performance or observance by the Loan Parties of any of
their obligations under this Agreement or under any other Senior Loan Document
or any other instrument or document furnished pursuant hereto or thereto;
(C) each of the assignee and the assignor represents and warrants that it is
legally authorized to enter into such Assignment and Acceptance; (D) such
assignee confirms that it has received a copy of this Agreement, together with
copies of any amendments or consents entered into prior to the date of such
Assignment and Acceptance and copies of the most recent financial statements
delivered pursuant to Section 5.01 and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into such Assignment and Acceptance; (E) such assignee will independently and
without reliance upon the Agents, such assigning Lender or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement; (F) such assignee appoints and authorizes the Agents to
take such action as

 

182

--------------------------------------------------------------------------------



 

agents on its behalf and to exercise such powers under this Agreement and the
other Senior Loan Documents as are delegated to them by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto; and
(G) such assignee agrees that it will perform in accordance with their terms all
the obligations that by the terms of this Agreement are required to be performed
by it as a Lender.

 

(c)                                  (i)  Any Lender may, without the consent of
or notice to the Borrower, the Agents, the Issuing Banks or the Swingline
Lender, sell participations to one or more banks or other entities (other than a
natural Person, or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of a natural Person, a Defaulting Lender or
the Borrower or any of the Borrower’s Affiliates or Subsidiaries) (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans 
(including such Lender’s participations in LC Disbursements and/or Swingline
Loans) owing to it); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Agents, the Issuing Banks and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.  For the avoidance of
doubt, each Lender shall be responsible for the indemnity under
Section 9.03(c) without regard to the existence of any participation.  Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the second proviso to
Section 9.02(b)(1), (2) or (3) that affects such Participant.  Subject to
paragraph (c)(ii) of this Section, the Borrower agrees that each Participant
shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section (it being understood that the
documentation required under Section 2.17(e) shall be delivered to the Lender
who sells the participation).  To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.18(c) as
though it were a Lender.  Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Senior Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans, Letters of Credit or its other obligations under any Senior
Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such Commitments, Loans, Letters of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary. 
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

 

183

--------------------------------------------------------------------------------



 

(ii)                                  A Participant shall not be entitled to
receive any greater payment under Section 2.15 or 2.17 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent.  A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 2.17 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 2.17(f) as though it were a Lender.

 

(d)                                 Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including, without limitation, any pledge or
assignment to secure obligations to a Federal Reserve Bank or any central bank
having jurisdiction over such Lender, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

(e)                                  In the case of any Lender that is a fund
that invests in bank loans, such Lender may, without the consent of the Borrower
or the Administrative Agent, assign or pledge all or any portion of its rights
under the Senior Loan Documents, including the Loans and promissory notes or any
other instrument evidencing its rights as a Lender under the Senior Loan
Documents, to any holder of, trustee for, or any other representative of holders
of obligations owed or securities issued by such fund, as security for such
obligations or securities; provided that any foreclosure or similar action by
such trustee or representative shall be subject to the provisions of this
Section 9.04 concerning assignments.

 

SECTION 9.05.                                   Survival.  All covenants,
agreements, representations and warranties made by the Loan Parties in the
Senior Loan Documents and in the certificates or other instruments  delivered in
connection with or pursuant to this Agreement or any other Senior Loan Document
shall be considered to have been relied upon by the other parties hereto and
shall survive the execution and delivery of the Senior Loan Documents and the
making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that any Agent, any Issuing Bank or any Lender may have had notice or knowledge
of any Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid or any Letter of Credit
is outstanding and so long as the Commitments have not expired or terminated. 
The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans, the expiration
or termination of the Letters of Credit and the Commitments or the termination
of this Agreement or any provision hereof.

 

SECTION 9.06.                                   Integration; Effectiveness. 
This Agreement, the other Senior Loan Documents and any separate letter
agreements with respect to fees payable to the Administrative Agent constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,

 

184

--------------------------------------------------------------------------------



 

relating to the subject matter hereof.  This Agreement shall become effective as
provided in Section 4.01.

 

SECTION 9.07.                                   Severability.  Any provision of
this Agreement held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.  Without limiting the foregoing provisions
of this Section 9.07, if and to the extent that the enforceability of any
provisions in this Agreement relating to Defaulting Lenders shall be limited by
Debtor Relief Laws, as determined in good faith by the Administrative Agent, any
Issuing Bank or the Swingline Lender, as applicable, then such provisions shall
be deemed to be in effect only to the extent not so limited.

 

SECTION 9.08.                                   Right of Setoff.  If an Event of
Default shall have occurred and be continuing, each Lender, each Issuing Bank,
and each of their Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other obligations at any time owing by such Lender, Issuing Bank, or
Affiliate to or for the credit or the account of the Borrower against any of and
all the obligations of the Borrower now or hereafter existing under this
Agreement or any other Senior Loan Document held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement or
any other Senior Loan Document and although such obligations may be unmatured;
provided, that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 7.02 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent and the Lenders, and (y) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of setoff.  The rights of each Lender under this
Section are in addition to other rights and remedies (including other rights of
setoff) which such Lender may have.  Each Lender and each Issuing Bank agrees to
notify the Borrower and the Administrative Agent promptly after any such setoff
and application, provided that the failure to give such notice shall not affect
the validity of such setoff and application. Notwithstanding the provisions of
this Section 9.08, if at any time any Lender, any Issuing Bank or any of their
respective Affiliates maintains one or more deposit accounts for the Borrower or
any other Loan Party into which Medicare and/or Medicaid receivables are
deposited, such Person shall waive the right of setoff set forth herein.

 

SECTION 9.09.                                   Governing Law; Jurisdiction;
Consent to Service of Process.

 

(a)                                 This Agreement shall be construed in
accordance with and governed by the law of the State of New York.

 

(b)                                 The Borrower hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of

 

185

--------------------------------------------------------------------------------



 

New York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to any Senior Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court.  Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement or any other Senior Loan Document
shall affect any right that any Agent, the Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Senior Loan Document against the Borrower or its properties in any
other court of competent jurisdiction to the extent necessary or required as a
matter of law to assert such claim, action or proceeding against any assets of
any Loan Party or any of their Subsidiaries or to enforce any judgement arising
out of any such claim, action or proceeding.

 

(c)                                  The Borrower hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
any other Senior Loan Document in any court referred to in paragraph (b) of this
Section.  Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.

 

(d)                                 Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in
Section 9.01.  Nothing in this Agreement or any other Senior Loan Document will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

 

SECTION 9.10.                                   WAIVER OF JURY TRIAL.  EACH
PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN  ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER SENIOR LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 9.11.                                   [Reserved].

 

SECTION 9.12.                                   Headings.  Article and
Section headings and the Table of Contents used herein are for convenience of
reference only, are not part of this Agreement and shall not affect the
construction of, or be taken into consideration in interpreting, this Agreement.

 

186

--------------------------------------------------------------------------------



 

SECTION 9.13.                                   Confidentiality.  Each of the
Agents, the Issuing Banks and the Lenders agrees to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed
(a) to its and its Affiliates’, auditors and Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process
(including any Federal Reserve Bank or central bank pursuant to
Section 9.04(d)), (d) to any other party to this Agreement, (e) in connection
with the exercise of any remedies hereunder or any suit, action or proceeding
relating to this Agreement or any other Senior Loan Document or the enforcement
of rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to any assignee of
or Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement, (g) with the consent of the
Borrower, (h) to (x) any Additional Lender invited to be a Lender pursuant to
Section 2.21 or (y) to any pledgee referred to in Section 9.04(e) or any direct
or indirect contractual counterparty in any Hedging Agreement (or to any such
contractual counterparty’s professional advisor), so long, in each such case, as
such Person agrees to be bound by the provisions of this Section 9.13, (i) on a
confidential basis to (x) any rating agency in connection with rating the
Borrower or its Subsidiaries or the credit facilities provided hereunder or
(y) the CUSIP Service Bureau or any similar agency in connection with the
application, issuance, publishing and monitoring of CUSIP numbers of other
market identifiers with respect to the credit facilities provided hereunder or
(j) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section or (y) becomes available to any Agent, any
Issuing Bank or any Lender on a nonconfidential basis from a source other than
the Borrower.  In addition, the Administrative Agent and the Lenders may
disclose the existence of this Agreement and information about this Agreement to
market data collectors, similar service providers to the lending industry and
service providers to the Agents and the Lenders in connection with the
administration of this Agreement, the other Loan Documents, and the
Commitments.  For the purposes of this Section, “Information” means all
information received from the Borrower relating to the Borrower or its business,
other than any such information that is available to any Agent, any Issuing Bank
or any Lender on a nonconfidential basis prior to disclosure by the Borrower. 
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.  Each of the Administrative Agent, the Lenders and the
Issuing Banks acknowledges that (a) the Information may include material
non-public information concerning the Borrower or a Subsidiary, as the case may
be, (b) it has developed compliance procedures regarding the use of material
non-public information and (c) it will handle such material non-public
information in accordance with applicable law, including United States Federal
and state securities laws.

 

SECTION 9.14.                                   Interest Rate Limitation. 
Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
which are treated as interest on such Loan under applicable law (collectively
the “Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) which
may be contracted for, charged, taken, received or reserved by the Lender
holding such Loan in

 

187

--------------------------------------------------------------------------------



 

accordance with applicable law, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section shall be cumulated and the interest and
Charges payable to such Lender in respect of other Loans or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Effective Rate to the date
of repayment, shall have been received by such Lender.

 

SECTION 9.15.                                   Senior Lien Intercreditor
Agreement; Junior Lien Intercreditor Agreement.  Each Lender, each Issuing Bank
and each other Senior Loan Secured Party hereby authorizes each Agent to enter
into (I) (a) the Senior Lien Intercreditor Agreement effective upon the date of
the first incurrence of Additional Senior Debt Obligations in compliance with
this Agreement, (b) amendments to the Senior Lien Intercreditor Agreement to the
extent necessary to reflect the incurrence of any Additional Senior Debt
Obligations, in compliance with this Agreement, (c) any supplements to any
agreements referred to in the foregoing subclauses (a) and (b) of clause (I) in
compliance with such documents and (d) each other Senior Collateral Document on
its behalf, and agrees that each Agent may enforce the rights and remedies of
the Lenders under each Senior Loan Document to the extent provided in the Senior
Lien Intercreditor Agreement and each other Senior Collateral Document and
(II) (a) the Junior Lien Intercreditor Agreement effective upon the date of the
first incurrence of Second Priority Debt Obligations in compliance with this
Agreement, (b) amendments to the Junior Lien Intercreditor Agreement to the
extent necessary to reflect the incurrence of any Second Priority Debt
Obligations or any Additional Senior Debt Obligations, in compliance with this
Agreement and (c) any supplements to any agreements referred to in the foregoing
subclauses (a) and (b) of clause (II) in compliance with such documents.  Bank
of America agrees, subject to the applicable terms and conditions set forth
herein and in the other Senior Collateral Documents, to act as Senior Collateral
Agent under the Senior Collateral Documents for the benefit of the Senior
Secured Parties (and to execute and deliver any such Senior Collateral Documents
(including, without limitation, the Senior Lien Intercreditor Agreement (which
shall be substantially in the form of Exhibit J-1 (or such other form as may be
reasonably acceptable to the Administrative Agent))) in connection with the
incurrence of Permitted First Priority Debt permitted under this Agreement, upon
the reasonable request of the Borrower, provided that any Senior Representative
under any such Additional Senior Debt Documents shall be reasonably satisfactory
to the Senior Collateral Agent (it being understood and agreed that any Senior
Representative that is a Lender, an Affiliate of a Lender or an Approved Fund
hereunder shall be reasonably acceptable to the Senior Collateral Agent).  Bank
of America agrees, subject to the applicable terms and conditions set forth
herein and in the other Senior Collateral Documents, to act as Senior Collateral
Agent under the Junior Lien Intercreditor Agreement (which shall be
substantially in the form of Exhibit J-2 (or such other form as may be
reasonably acceptable to the Administrative Agent)) in connection with the
incurrence of Second Priority Debt permitted under this Agreement, upon the
reasonable request of the Borrower).

 

SECTION 9.16.                                   Cash Sweep.

 

(a)                                 If and on each occasion that (i) an Event of
Default exists, (ii) on each of three consecutive Business Days the ABL
Availability is less than or equal to $275,000,000, or

 

188

--------------------------------------------------------------------------------



 

(iii) the ABL Availability on any day is less than or equal to $200,000,000, the
Administrative Agent shall promptly deliver Cash Sweep Notices.

 

(b)                                 During a Cash Sweep Period, if (i) there is
no Event of Default and (ii) the ABL Availability for each day during the
preceding 30-day period is greater than $275,000,000, then the Administrative
Agent shall automatically rescind any Cash Sweep Notice and shall be prohibited
from delivering any other Cash Sweep Notice (unless and until the occurrence of
an event set forth in paragraph (a) of this Section).

 

(c)                                  The Administrative Agent shall send a Cash
Sweep Notice on each occasion of the occurrence of an event set forth in
Section 9.16(a).

 

SECTION 9.17.                                   USA Patriot Act.  Each Lender,
each Issuing Bank and the Administrative Agent (for itself and not on behalf of
any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act, it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender, Issuing Bank or
the Administrative Agent, as applicable, to identify the Borrower in accordance
with its requirements.  The Borrower shall promptly, following a request by the
Administrative Agent, any Lender or any Issuing Bank, provide all documentation
and other information that the Administrative Agent, such Lender or such Issuing
Bank reasonably requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA Patriot Act.

 

SECTION 9.18.                                   Certain Permitted Intercreditor
Arrangements.

 

(a)                                 Each of the Lenders, the Issuing Banks and
the other Senior Loan Secured Parties acknowledges that obligations of the
Borrower and the other Loan Parties under the Permitted Split-Priority Term Loan
Debt and Second Priority Debt, in each case, upon incurrence thereof, may be
secured by Liens on assets of the Borrower and the other Loan Parties that
constitute Collateral, and that the relative Lien priority and other creditor
rights of the Senior Loan Secured Parties and the Split-Priority Debt Parties
or, as applicable, Senior Loan Secured Parties and the Second Priority Debt
Parties will be set forth in or pursuant to (x) Split-Priority Implementing
Agreements and/or a Split-Priority Intercreditor Agreement, in the case of
Permitted Split-Priority Term Loan Debt and (y) a Junior Lien Intercreditor
Agreement, in the case of Second Priority Debt.  Each of the Lenders, the
Issuing Banks and the other Senior Loan Secured Parties hereby irrevocably
authorizes and directs each of the Agents to execute and deliver, in each case
on behalf of such Senior Loan Secured Party and without any further consent,
authorization or other action by such Senior Loan Secured Party, (i) from time
to time upon the request of the Borrower, in connection with the establishment,
incurrence, amendment, refinancing or replacement of any (A) Permitted
Split-Priority Term Loan Debt, any (x) Split-Priority Implementing Agreements
and/or Split-Priority Intercreditor Agreement (it being understood and agreed
that each Agent is hereby authorized and directed to determine the terms and
conditions of any such Split-Priority Implementing Agreements and/or
Split-Priority Intercreditor Agreement as contemplated by the definitions of
those terms herein and that notwithstanding anything herein to the contrary, no
Agent shall be liable or responsible for any loss, cost or expense suffered by
any Lender, any Issuing Bank or any other Senior Loan Secured

 

189

--------------------------------------------------------------------------------



 

Party, or by any Loan Party, as a result of, any such determination) and (y) any
documents relating thereto and (B) Second Priority Debt, any (x) Junior Lien
Intercreditor Agreement (it being understood and agreed that each Agent is
hereby authorized and directed to determine the terms and conditions of any such
Junior Lien Intercreditor Agreement as contemplated by the definitions of such
term herein and that notwithstanding anything herein to the contrary, no Agent
shall be liable or responsible for any loss, cost or expense suffered by any
Lender, any Issuing Bank or any other Senior Loan Secured Party, or by any Loan
Party, as a result of, any such determination) and (y) any documents relating
thereto.

 

(b)                                 Each of the Lenders, the Issuing Banks and
the other Senior Loan Secured Parties hereby irrevocably (i) consents, in the
case of any Permitted Split-Priority Term Loan Debt, to the subordination of the
Liens on the Non-ABL Priority Collateral securing the Senior Loan Secured
Obligations on the terms set forth in each Split-Priority Implementing
Agreement, including any Split-Priority Intercreditor Agreement, (ii) agrees
that, upon the execution and delivery thereof, such Senior Loan Secured Party
will be bound by the provisions of each Split-Priority Implementing Agreement
and each Applicable Intercreditor Agreement as if it were a signatory thereto
and will take no actions contrary to the provisions thereof, (iii) agrees that
no Senior Loan Secured Party shall have any right of action whatsoever against
any Agent as a result of any action taken by such Agent pursuant to this
Section or any other provision of this Agreement relating to the negotiation,
execution or delivery of Split-Priority Implementing Agreements or any
Applicable Intercreditor Agreement or taken in accordance with the terms of any
such Split-Priority Implementing Agreement or any Applicable Intercreditor
Agreement and (iv) authorizes and directs each Agent to carry out the provisions
and intent of each such document.

 

(c)                                  Each of the Lenders, the Issuing Banks and
the other Senior Loan Secured Parties hereby irrevocably further authorizes and
directs each of Agent to execute and deliver, in each case on behalf of such
Senior Secured Party and without any further consent, authorization or other
action by such Senior Secured Party, any amendments, supplements or other
modifications of each Split-Priority Implementing Agreement and each Applicable
Intercreditor Agreement that the Borrower may from time to time request (i) to
give effect to any establishment, incurrence, amendment, extension, renewal,
refinancing or replacement of any Permitted Split-Priority Term Loan Debt and/or
Second Priority Debt, (ii) to confirm for any party that a Split-Priority
Implementing Agreement and/or Applicable Intercreditor Agreement is effective
and binding upon the Agents, as the case may be, on behalf of the Senior Loan
Secured Parties or (iii) to effect any other amendment, supplement or
modification so long as the resulting agreement would constitute a
Split-Priority Implementing Agreement and/or Applicable Intercreditor Agreement
if executed at such time as a new agreement.

 

(d)                                 Each of the Lenders, the Issuing Banks and
the other Senior Loan Secured Parties acknowledges and agrees that Bank of
America, or one or more of its Affiliates may (but is not obligated to) act as
administrative agent, collateral agent or a similar representative for the
Split-Priority Debt Parties and/or the Second Priority Debt Parties and, in such
capacity, may be a party to any Split-Priority Implementing Agreement and/or
Applicable Intercreditor Agreement. Each of the Lenders, the Issuing Banks and
the other Senior Loan Secured Parties waives any conflict of interest in
connection therewith and agrees not to assert against Bank of

 

190

--------------------------------------------------------------------------------



 

America or any of its Affiliates any claims, causes of action, damages or
liabilities of whatever kind or nature relating thereto.

 

(e)                                  Each Agent shall have the benefit of the
provisions of Article VIII and Section 9.03 with respect to all actions taken by
it pursuant to this Section or in accordance with the terms of any
Split-Priority Implementing Agreement to the full extent thereof.

 

(f)                                   Each Senior Loan Secured Party, whether or
not a party hereto, will be deemed, by its acceptance of the benefits of the
Collateral and of the Guarantees of the Secured Loan Obligations provided under
the Senior Loan Documents, to have agreed to the provisions of this
Section 9.18.

 

(g)                                  Each Lender, each Issuing Bank and each
other Senior Loan Secured Party hereby authorizes each Agent to enter into (a) 
amendments to the Applicable Intercreditor Agreements to the extent necessary to
reflect the incurrence of any additional Permitted Split-Priority Term Loan Debt
and Second Priority Debt, in compliance with this Agreement, (b) any supplements
to any agreements referred to in the foregoing clause (a) in compliance with
such documents and (c) each other Senior Collateral Document on its behalf, and
agrees that each Agent may enforce the rights and remedies of the Lenders under
each Senior Loan Document to the extent provided in the Applicable Intercreditor
Agreements and each other Senior Collateral Document.

 

SECTION 9.19.                                   Loan Modification Offers.

 

(a)                                 The Borrower may, by written notice to the
Administrative Agent from time to time, make one or more offers (each, a “Loan
Modification Offer”) to all the Lenders of one or more Classes of Loans and/or
Commitments (each Class subject to such a Loan Modification Offer, an “Affected
Class”) to make one or more Permitted Amendments (as defined in
paragraph (c) below) pursuant to procedures reasonably specified by the
Administrative Agent and reasonably acceptable to the Borrower.  Such notice
shall set forth (i) the terms and conditions of the requested Permitted
Amendment and (ii) the date on which such Permitted Amendment is requested to
become effective (which shall not be less than five Business Days nor more than
30 Business Days after the date of such notice).  Permitted Amendments shall
become effective only with respect to the Loans and Commitments of the Lenders
of the Affected Class that, at their discretion, accept the applicable Loan
Modification Offer (such Lenders, the “Accepting Lenders”) and, in the case of
any Accepting Lender, only with respect to such Lender’s Loans and Commitments
of such Affected Class as to which such Lender’s acceptance has been made.

 

(b)                                 The Borrower and each Accepting Lender shall
execute and deliver to the Administrative Agent a Loan Modification Agreement
and such other documentation as the Administrative Agent shall reasonably
specify to evidence the acceptance of the Permitted Amendments and the terms and
conditions thereof.  The Administrative Agent shall promptly notify each Lender
as to the effectiveness of each Loan Modification Agreement.  Each of the
parties hereto hereby agrees that, upon the effectiveness of any Loan
Modification Agreement, this Agreement shall be deemed amended to the extent
(but only to the extent) necessary to reflect the existence and terms of the
Permitted Amendments evidenced thereby and only with

 

191

--------------------------------------------------------------------------------



 

respect to the Loans and Commitments of the Accepting Lenders of the Affected
Class (including any amendments necessary to treat the Loans and Commitments of
the Accepting Lenders of the Affected Class as Term Loans, Revolving Loans
and/or Revolving Commitments).  Notwithstanding the foregoing, no Permitted
Amendment shall become effective under this Section 9.19 unless the
Administrative Agent, to the extent so reasonably requested by the
Administrative Agent, shall have received legal opinions, board resolutions
and/or officers’ certificates consistent with those delivered on the Closing
Date under Section 4.01, other than changes to such legal opinions resulting
from a change in law, change in fact or change to counsel’s form of opinion that
are reasonably acceptable to the Administrative Agent.

 

(c)                                  “Permitted Amendments” means (i) an
extension of the final maturity date of the applicable Loans and/or Commitments
of the Accepting Lenders, (ii) a reduction or elimination of the scheduled
amortization of the applicable Loans of the Accepting Lenders, (iii) an increase
in the Applicable Rate with respect to the applicable Loans and/or Commitments
of the Accepting Lenders and the payment of additional fees to the Accepting
Lenders (such increase and/or payments to be in the form of cash, Equity
Interests or other property to the extent not prohibited by this Agreement); and
(iv) the conversion of Revolving Loans to term loans (each such term loan,
together with any other Term Loans of an Affected Class that is subject effected
pursuant to any such Permitted Amendment, each a “Loan Modification Term Loan”);
provided that any such conversion will constitute a Permitted Amendment only if
such Loan Modification Term Loan could be incurred as Refinancing Indebtedness
in respect of such Revolving Loans pursuant to Section 6.01(c).

 

SECTION 9.20.                                   No Advisory or Fiduciary
Responsibility.  In connection with all aspects of each transaction contemplated
hereby (including in connection with any amendment, waiver or other modification
hereof or of any other Senior Loan Document), the Borrower acknowledges and
agrees, and acknowledges its Subsidiaries’ understanding, that: (i) (A) the
arranging and other services regarding this Agreement provided by the
Administrative Agent, the Arrangers, and the Lenders are arm’s-length commercial
transactions between the Borrower and its Subsidiaries, on the one hand, and the
Administrative Agent, the Arrangers, and the Lenders, on the other hand, (B) the
Borrower has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (C) the Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Senior Loan Documents;
(ii) (A) the Administrative Agent, the Arrangers and the Lenders each is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Borrower or any of its Subsidiaries, or any
other Person and (B) neither the Administrative Agent, nor any Arranger, nor any
Lender has any obligation to the Borrower or any of its Subsidiaries with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Senior Loan Documents; and (iii) the
Administrative Agent, the Arrangers, the Lenders, and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower and its Subsidiaries, and
neither the Administrative Agent, nor any Arranger nor any Lender has any
obligation to disclose any of such interests to the Borrower and its
Subsidiaries. To the fullest extent permitted by law, the Borrower hereby waives
and releases any claims that it may have against the Administrative

 

192

--------------------------------------------------------------------------------



 

Agent, the Arrangers, and the Lenders with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

 

SECTION 9.21.                                   Electronic Execution of
Assignments and Certain Other Documents. The words “execution,” “execute”,
“signed,” “signature,” and words of like import in or related to any document to
be signed in connection with this Agreement and the transactions contemplated
hereby (including without limitation Assignment and Acceptance, amendments or
other modifications, Borrowing Requests, Interest Election Requests, requests
for Swingline Loans, waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.

 

SECTION 9.22.                                   Acknowledgement and Consent to
Bail-In of EEA Financial Institutions.  Solely to the extent any Lender or
Issuing Bank that is an EEA Financial Institution is a party to this Agreement
and notwithstanding anything to the contrary in any Loan Document or in any
other agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender or such Issuing Bank that
is an EEA Financial Institution arising under any Loan Document, to the extent
such liability is unsecured, may be subject to the write-down and conversion
powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any Lender or any Issuing Bank that is
an EEA Financial Institution; and

 

(b)                                 the effects of any Bail-In Action on any
such liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Senior Loan Document; or

 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the write-down and conversion powers of any
EEA Resolution Authority.

 

[Signature Pages Follow]

 

193

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

RITE AID CORPORATION,

 

as Borrower

 

 

 

 

 

 

By:

/s/ Matthew Schroeder

 

Name: Matthew Schroeder

 

Title: Senior Vice President, Chief Accounting Officer & Treasurer

 

[Rite Aid – Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent, Collateral Agent and Senior Collateral Agent

 

 

 

 

 

 

By:

/s/ Roger Malouf

 

Name: Roger Malouf

 

Title: Senior Vice President

 

[Rite Aid – Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

BANK OF AMERICA, N.A.,

 

as a Lender, as Swingline Lender and as an Issuing Bank

 

 

 

 

 

 

By:

/s/ Roger Malouf

 

Name: Roger Malouf

 

Title: Senior Vice President

 

[Rite Aid – Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as a Lender and as an Issuing Bank

 

 

 

 

 

 

By:

/s/ Peter Foley

 

Name: Peter Foley

 

Title: Duly Authorized Signatory

 

[Rite Aid – Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

CITIBANK, N.A.,

 

as a Lender and as an Issuing Bank

 

 

 

 

 

 

By:

/s/ Brendan Mackay

 

Name: Brendan Mackay

 

Title: Vice President and Director

 

[Rite Aid – Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

BMO HARRIS BANK N.A.,

 

as a Lender and as an Issuing Bank

 

 

 

 

 

 

By:

/s/ Kara Goodwin

 

Name: Kara Goodwin

 

Title: Managing Director

 

[Rite Aid – Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

CAPITAL ONE, NATIONAL ASSOCIATION,

 

as a Lender and as an Issuing Bank

 

 

 

 

 

 

By:

/s/ Michael Lockery

 

Name: Michael Lockery

 

Title: Duly Authorized Signatory

 

[Rite Aid – Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------

 



 

 

FIFTH THIRD BANK,

 

as a Lender and as an Issuing Bank

 

 

 

 

 

By:

/s/ Mark Pienkos

 

Name:

Mark Pienkos

 

Title:

Managing Director

 

[Rite Aid – Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

ING CAPITAL LLC,

 

as a Lender and as an Issuing Bank

 

 

 

 

 

By:

/s/ Jean V. Grasso

 

Name:

Jean V. Grasso

 

Title:

Managing Director

 

 

 

 

 

By:

/s/ Jeff Chu

 

Name:

Jeff Chu

 

Title:

Vice President

 

[Rite Aid – Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

MUFG UNION BANK, N.A.,

 

as a Lender and as an Issuing Bank

 

 

 

 

 

By:

/s/ Paul Angland

 

Name:

Paul Angland

 

Title:

Director

 

[Rite Aid – Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as a Lender and as an Issuing Bank

 

 

 

 

 

By:

/s/ Rahum N. Williams

 

Name:

Rahum N. Williams

 

Title:

Vice President

 

[Rite Aid – Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

SUNTRUST BANK,

 

as a Lender and as an Issuing Bank

 

 

 

 

 

By:

/s/ JC Fanning

 

Name:

JC Fanning

 

Title:

Vice President

 

[Rite Aid – Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

CITIZENS BANK, N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ Rohit Mehta

 

Name:

Rohit Mehta

 

Title:

Vice President

 

[Rite Aid – Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

REGIONS BANK,

 

as a Lender

 

 

 

 

 

By:

/s/ Louis Alexander

 

Name:

Louis Alexander

 

Title:

Managing Director

 

[Rite Aid – Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

TD BANK, N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ Jeffrey Saperstein

 

Name:

Jeffrey Saperstein

 

Title:

Vice President

 

[Rite Aid – Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

BRANCH BANKING AND TRUST

 

COMPANY, as a Lender

 

 

 

 

 

By:

/s/ David Miller

 

Name:

David Miller

 

Title:

Vice President

 

[Rite Aid – Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

CIT BANK, N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ Anthony Masci

 

Name:

Anthony Masci

 

Title:

Director

 

[Rite Aid – Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

CITY NATIONAL BANK, A NATIONAL
BANKING ASSOCIATION, as a Lender

 

 

 

 

 

 

 

By:

/s/ Lauren Bourke

 

Name:

Lauren Bourke

 

Title:

Vice President

 

[Rite Aid – Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

THE HUNTINGTON NATIONAL BANK,

 

as a Lender

 

 

 

 

 

By:

/s/ Heather Wah

 

Name:

Heather Wah

 

Title:

Vice-President

 

[Rite Aid – Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

By:

/s/ Carol Anderson

 

Name:

Carol Anderson

 

Title:

Vice President

 

[Rite Aid – Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

SANTANDER BANK, N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ Jeffrey Millman

 

Name:

Jeffrey Millman

 

Title:

Regional Credit Manager

 

 

 

 

 

By:

/s/ Pierre Desbiens

 

Name:

Pierre Desbiens

 

Title:

Senior Vice President

 

[Rite Aid – Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

SIEMENS FINANCIAL SERVICES, INC.,

 

as a Lender

 

 

 

 

 

By:

/s/ John Finore

 

Name:

John Finore

 

Title:

Vice President

 

 

 

 

 

By:

/s/ Sonia Vargas

 

Name:

Sonia Vargas

 

Title:

Sr. Loan Closer

 

[Rite Aid – Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

WEBSTER BUSINESS CREDIT
CORPORATION, as a Lender

 

 

 

 

 

 

 

By:

/s/ Harvey Winter

 

Name:

Harvey Winter

 

Title:

Senior Vice President

 

[Rite Aid – Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

TEXAS CAPITAL BANK, NATIONAL
ASSOCIATION, as a Lender

 

 

 

 

 

 

 

By:

/s/ C. Graham Sones

 

Name:

C. Graham Sones

 

Title:

Senior Vice President

 

[Rite Aid – Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

UNION BANK & TRUST,

 

as a Lender

 

 

 

 

 

By:

/s/ Thomas Ennis

 

Name:

Thomas Ennis

 

Title:

Senior Vice President

 

[Rite Aid – Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

CATHAY BANK,

 

as a Lender

 

 

 

 

 

By:

/s/ James Campbell

 

Name:

James Campbell

 

Title:

First Vice President

 

[Rite Aid – Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------